Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 7, 2009

 

by and among

 

U-STORE-IT, L.P.,

 

as Borrower,

 

U-STORE-IT TRUST,

 

as Parent,

 

WELLS FARGO SECURITIES, LLC,

and

BANC OF AMERICA SECURITIES LLC,

 

as Joint Lead Arrangers

 

  and

 

Joint Bookrunners

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent,

 

REGIONS BANK,

and

SUNTRUST BANK

 

as Co-Documentation Agents,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,

 

as Lenders

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Times

28

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

29

 

 

Article II. Credit Facilities

29

 

 

Section 2.1. Revolving Loans

29

Section 2.2. Term Loans

30

Section 2.3. Swingline Loans

31

Section 2.4. Letters of Credit

33

Section 2.5. Rates and Payment of Interest on Loans

38

Section 2.6. Number of Interest Periods

39

Section 2.7. Repayment of Loans

39

Section 2.8. Prepayments

39

Section 2.9. [Intentionally Omitted.]

40

Section 2.10. Continuation

40

Section 2.11. Conversion

40

Section 2.12. Notes

41

Section 2.13. Voluntary Reductions of the Revolving Commitments

41

Section 2.14. Expiration or Maturity Date of Letters of Credit Past Termination
Date

42

Section 2.15. Amount Limitations

42

Section 2.16. Funds Transfer Disbursements

42

 

 

Article III. Payments, Fees and Other General Provisions

43

 

 

Section 3.1. Payments

43

Section 3.2. Pro Rata Treatment

44

Section 3.3. Sharing of Payments, Etc.

45

Section 3.4. Several Obligations

45

Section 3.5. Minimum Amounts

45

Section 3.6. Fees

46

Section 3.7. Computations

47

Section 3.8. Usury

47

Section 3.9. Agreement Regarding Interest and Charges

47

Section 3.10. Statements of Account

48

Section 3.11. Defaulting Lenders

48

Section 3.12. Taxes

50

 

 

Article IV. Borrowing Base Properties

52

 

 

Section 4.1. Eligibility of Properties

52

Section 4.2. Conditions Precedent to a Property Becoming a Borrowing Base
Property

54

Section 4.3. Release of Borrowing Base Properties

58

 

--------------------------------------------------------------------------------


 

Section 4.4. Frequency of Calculations of Borrowing Base; Calculation
Methodology

59

Section 4.5. Frequency of Appraisals

59

Section 4.6. Additional Appraisals Required under Applicable Law

60

 

 

Article V. Yield Protection, Etc.

60

 

 

Section 5.1. Additional Costs; Capital Adequacy

60

Section 5.2. Suspension of LIBOR Loans

62

Section 5.3. Illegality

62

Section 5.4. Compensation

63

Section 5.5. Affected Lenders

63

Section 5.6. Treatment of Affected Loans

64

Section 5.7. Change of Lending Office

64

Section 5.8. Assumptions Concerning Funding of LIBOR Loans

65

 

 

Article VI. Conditions Precedent

65

 

 

Section 6.1. Initial Conditions Precedent

65

Section 6.2. Conditions Precedent to All Loans and Letters of Credit

68

 

 

Article VII. Representations and Warranties

68

 

 

Section 7.1. Representations and Warranties

68

Section 7.2. Survival of Representations and Warranties, Etc.

75

 

 

Article VIII. Affirmative Covenants

76

 

 

Section 8.1. Preservation of Existence and Similar Matters

76

Section 8.2. Compliance with Applicable Law and Material Contracts

76

Section 8.3. Maintenance of Property

76

Section 8.4. Conduct of Business

76

Section 8.5. Insurance

77

Section 8.6. Payment of Taxes and Claims

78

Section 8.7. Visits and Inspections

78

Section 8.8. Use of Proceeds; Letters of Credit

79

Section 8.9. Environmental Matters

79

Section 8.10. Books and Records

79

Section 8.11. Further Assurances

80

Section 8.12. New Subsidiaries; Guarantors; Release of Guarantors and Pledgors

80

Section 8.13. REIT Status

81

Section 8.14. Exchange Listing

81

 

 

Article IX. Information

81

 

 

Section 9.1. Quarterly Financial Statements

81

Section 9.2. Year-End Statements

82

Section 9.3. Compliance Certificate; Borrowing Base Certificate

82

Section 9.4. Other Information

83

Section 9.5. Delivery of Documents

85

Section 9.6. Public/Private Information

86

 

ii

--------------------------------------------------------------------------------


 

Section 9.7. USA Patriot Act Notice; Compliance

86

 

 

Article X. Negative Covenants

86

 

 

Section 10.1. Financial Covenants

86

Section 10.2. Restricted Payments

87

Section 10.3. Indebtedness

88

Section 10.4. Certain Permitted Investments

88

Section 10.5. Investments Generally

89

Section 10.6. Liens; Negative Pledges; Other Matters

89

Section 10.7. Merger, Consolidation, Sales of Assets and Other Arrangements

90

Section 10.8. Fiscal Year

91

Section 10.9. Modifications to Material Contracts

92

Section 10.10. Modifications of Organizational Documents

92

Section 10.11. Transactions with Affiliates

92

Section 10.12. ERISA Exemptions

92

Section 10.13. Derivatives Contracts

92

 

 

Article XI. Default

93

 

 

Section 11.1. Events of Default

93

Section 11.2. Remedies Upon Event of Default

96

Section 11.3. Remedies Upon Default

98

Section 11.4. Marshaling; Payments Set Aside

98

Section 11.5. Allocation of Proceeds

98

Section 11.6. Collateral Account

99

Section 11.7. Performance by Agent

100

Section 11.8. Rights Cumulative

100

 

 

Article XII. The Agent

101

 

 

Section 12.1. Authorization and Action

101

Section 12.2. Agent’s Reliance, Etc.

102

Section 12.3. Notice of Defaults

102

Section 12.4. Agent as Lender

103

Section 12.5. Collateral Matters; Protective Advances

103

Section 12.6. Post-Foreclosure Plans

104

Section 12.7. Approvals of Lenders

105

Section 12.8. Lender Credit Decision, Etc.

106

Section 12.9. Indemnification of Agent

107

Section 12.10. Successor Agent

107

Section 12.11. Titled Agents

108

 

 

Article XIII. Miscellaneous

108

 

 

Section 13.1. Notices

108

Section 13.2. Expenses

110

Section 13.3. Setoff

111

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers

111

Section 13.5. Successors and Assigns

112

 

iii

--------------------------------------------------------------------------------


 

Section 13.6. Amendments

115

Section 13.7. Nonliability of Agent and Lenders

117

Section 13.8. Confidentiality

118

Section 13.9. Indemnification

118

Section 13.10. Termination; Survival

121

Section 13.11. Severability of Provisions

121

Section 13.12. GOVERNING LAW

121

Section 13.13. Counterparts

121

Section 13.14. Obligations with Respect to Loan Parties

122

Section 13.15. Limitation of Liability

122

Section 13.16. Entire Agreement

122

Section 13.17. Construction

122

Section 13.18. Tax Service

122

Section 13.19. No Novation; Effect of Amendment and Restatement

123

Section 13.20. Specified Derivatives Contracts

123

 

SCHEDULE 1.1.(A)

List of Loan Parties

SCHEDULE 1.1.(B)

Lender Commitments

SCHEDULE 4.1.

Initial Borrowing Base Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Title to Properties; Liens

SCHEDULE 7.1.(g)

Existing Indebtedness

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

SCHEDULE 10.6.

Existing Negative Pledges

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

EXHIBIT B

Form of Environmental Indemnity Agreement

EXHIBIT C

Form of Guaranty

EXHIBIT D

Form of Form of Notice of Borrowing

EXHIBIT E

Form of Notice of Continuation

EXHIBIT F

Form of Notice of Conversion

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT H

Form of Pledge Agreement

EXHIBIT I

Form of Property Management Contract Assignment

EXHIBIT J

Form of Security Instrument

EXHIBIT K

Form of Swingline Note

EXHIBIT L

Form of Revolving Note

EXHIBIT M

Form of Term Note

EXHIBIT N

Form of Opinion of Counsel

EXHIBIT O

Form of Compliance Certificate

EXHIBIT P

Form of Borrowing Base Certificate

EXHIBIT Q

Form of Rent Roll Certificate

EXHIBIT R

Form of Transfer Authorizer Designation

EXHIBIT S

Form of Marketing Agreement Assignment

 

iv

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
December 7, 2009 by and among U-STORE-IT, L.P., a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), U-STORE-IT TRUST, a
real estate investment trust formed under the laws of the State of Maryland (the
“Parent”), WELLS FARGO SECURITIES, LLC and BANC OF AMERICA SECURITIES LLC, as
Joint Lead Arrangers (each a “Joint Lead Arranger”) and Joint Bookrunners (each
a “Joint Bookrunner”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, BANK OF
AMERICA, N.A., as Syndication Agent (the “Syndication Agent”), REGIONS BANK, as
Co-Documentation Agent and SUNTRUST BANK, as Co-Documentation Agent (each a
“Documentation Agent”), and each of the financial institutions initially a
signatory hereto together with their assignees pursuant to Section 13.5.(b).

 

WHEREAS, certain of the Lenders and other financial institutions (who were
“Lenders” under the Existing Credit Agreement) have made available to Borrower a
revolving credit facility in the amount of $250,000,000, including a $40,000,000
letter of credit subfacility and a $20,000,000 swingline subfacility and a term
loan facility in the amount of $200,000,000, on the terms and conditions
contained in that certain Credit Agreement dated as of November 21, 2006 (as
amended and in effect immediately prior to the date hereof, the “Existing Credit
Agreement”) by and among the Borrower, the Parent, such Lenders, certain other
financial institutions (who were “Lenders” under the Existing Credit Agreement),
the Agent and the other parties thereto; and

 

WHEREAS, the Agent and the Lenders desire to amend and restate the terms of the
Existing Credit Agreement to make available to the Borrower (i) a $250,000,000
revolving credit facility, which will include a $15,000,000 letter of credit
subfacility and a $20,000,000 swingline subfacility, and (ii) a term loan
facility in the amount of $200,000,000, all on the terms and conditions
contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto, each
intending to be legally bound, agree that the Existing Credit Agreement is
amended and restated in its entirety as follows:

 


ARTICLE I. DEFINITIONS


 


SECTION 1.1.  DEFINITIONS.


 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquisition Price” means, with respect to any Property, the purchase price paid
by the Borrower or any of its Subsidiaries for such Property less closing costs
and any amounts paid by the Borrower or such Subsidiary as a purchase price
adjustment, to be held in escrow, to be retained as a contingency reserve, or
other similar amounts.

 

--------------------------------------------------------------------------------


 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 

“Adjusted Asset Value” means, on any date of determination, with respect to any
Storage Property owned in fee simple or leased by the Borrower or any of its
Subsidiaries an amount equal to (a) the Net Operating Income of such Storage
Property for the four full fiscal quarters of the Parent most recently ended for
which financial statements are available divided by (b) the Capitalization Rate.

 

“Adjusted EBITDA” means, for any given period, (a) Consolidated EBITDA for such
period minus (b) Reserves for Capital Expenditures for all Storage Properties
for such period.

 

“Adjusted Total Revenue” means, for any period, an amount equal to (a) the total
revenue of the Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, minus (b) the aggregate amount of
total revenue of all the Excluded Subsidiaries for such period.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Agent in a form supplied by the Agent to the
Lenders from time to time.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  As used in
this definition, the term “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  In no event shall the Agent or any Lender be deemed to
be an Affiliate of the Borrower.

 

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders and the Specified Derivatives Providers under the terms of this
Agreement, and any of its successors.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means the percentage set forth below corresponding to the
ratio of Consolidated Total Indebtedness to Consolidated Adjusted Asset Value as
determined in accordance with Section 10.1. in effect at such time:

 

Level

 

Consolidated Total Indebtedness to
Consolidated Adjusted Asset Value

 

Applicable Margin for
Loans

 

1

 

< 0.45 to 1.00

 

3.25

%

2

 

> 0.45 to 1.00 and < 0.55 to 1.00

 

3.50

%

3

 

> 0.55 to 1.00 and < 0.60 to 1.00

 

3.75

%

4

 

> 0.60 to 1.00

 

4.00

%

 

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Consolidated Total Indebtedness to Consolidated Adjusted Asset
Value as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 9.3.  Any adjustment to the Applicable Margin shall
be effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Agent the applicable Compliance
Certificate pursuant to Section 9.3.  If the Borrower fails to deliver a
Compliance Certificate pursuant to Section 9.3., the Applicable Margin shall
equal the percentages corresponding to Level 4 until the date of the delivery of
the required Compliance Certificate.  As of the Agreement Date, and thereafter
until changed as provided above, the Applicable Margin is determined based on
Level 2.  The provisions of this definition are subject to Section 2.5.(c).

 

“Applicable Mortgage Constant” means the mortgage constant for a 25-year loan
bearing interest at a per annum rate equal to the greater of (a) the yield on a
10-year United States Treasury Note plus 3.00% and (b) 8.00%.

 

“Appraisal” means, in respect of any Property, an M.A.I. appraisal commissioned
by and addressed to the Agent (reasonably acceptable to the Agent as to form,
substance and appraisal date), prepared by a professional appraiser acceptable
to the Agent, having at least the minimum qualifications required under
Applicable Law governing the Agent and the Lenders, including FIRREA, and
determining the “as is” market value of such Property as between a willing buyer
and a willing seller.

 

“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the most recent Appraisal of such Property as
the same may have been reasonably adjusted by the Agent based upon its internal
review of such Appraisal which is based on criteria and factors then generally
used and considered by the Agent in determining the value of similar properties,
which review shall be conducted prior to acceptance of such Appraisal by the
Agent.

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

3

--------------------------------------------------------------------------------


 

“Approved Title Insurance Company” means any of (a) Fidelity National Title
Insurance Company, (b) Chicago Title Insurance Company, (c) First American Title
Insurance Company or (d) any other title insurance company reasonably acceptable
to the Agent.

 

“Assignee” has the meaning given that term in Section 13.5.(b).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 13.5.), and accepted by the
Agent, substantially in the form of Exhibit A or any other form approved by the
Agent.

 

“Base Rate” means the LIBOR Market Index Rate; provided, however, that if the
LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum rate
of interest equal to the Federal Funds Rate plus one and one-half of one percent
(1.50%). Any change in the Base Rate resulting from a change in the LIBOR Market
Index Rate or the Federal Funds Rate shall become effective as of 12:01 a.m. on
the Business Day on which each such change occurs.  The Base Rate is a reference
rate used by the Lender acting as the Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged by
the Lender acting as the Agent or any other Lender on any extension of credit to
any debtor.

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrowing Base” means, as of any date of determination, the lesser of (a) an
amount equal to 60.0% of the aggregate Appraised Values of all Properties
constituting Borrowing Base Properties on such date and (b) an amount which, if
deemed to be the denominator of Debt Yield, would produce a Debt Yield equal to
14.0%.

 

“Borrowing Base Certificate” has the meaning given such term in Section 9.3.(b).

 

“Borrowing Base NOI” means, as of any date of determination, the aggregate Net
Operating Income of all Properties constituting Borrowing Base Properties on
such date for the period of four consecutive fiscal quarters of the Borrower
most recently ended and for which reporting information is available.  For
purposes of determining Borrowing Base NOI, if a Borrowing Base Property has
been owned or leased by the Borrower or a Subsidiary for a period of at least
two full consecutive fiscal quarters but less than four consecutive fiscal
quarters, then the Net Operating Income for such Borrowing Base Property shall
be annualized in a manner reasonably acceptable to the Agent.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base Property” means a Property which the Agent and the Requisite
Lenders have agreed to include in calculations of the Borrowing Base pursuant to
Section 4.1. and for which all of the conditions set forth in Section 4.2. have
been satisfied.  Notwithstanding the foregoing, a Borrowing Base Property shall
cease to be included in calculations of the Borrowing Base if (a) at any time
such Property shall cease to be an Eligible Property, (b) the Agent shall cease
to hold a valid and perfected first priority Lien in such Borrowing Base
Property, in all outstanding Equity Interests of the Property Owner of such
Property and in any other Collateral related to such Property, or (c) there
shall have occurred and be continuing an “Event of Default” under and as defined
in the Security Instrument or an event of default under any other Security
Document relating to such Borrowing Base Property.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina are authorized or required to close and
(b) with reference to a LIBOR Loan any such day that is also a day on which
dealings in deposits of Dollars are carried out in the London interbank market.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Capitalization Rate” means 9.00%.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-2 or the
equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

5

--------------------------------------------------------------------------------


 

“Collateral” means any real or personal property securing any of the Obligations
or any other obligation of a Person under or in respect of any Loan Document or
Specified Derivatives Contract to which it is a party, and includes, without
limitation, all “Collateral” under and as defined in any Security Instrument,
all “Management Agreements” under and as defined in any Property Management
Contract Assignment, all “Pledged Collateral” under and as defined in the Pledge
Agreement, and all other property subject to a Lien created by a Security
Document.

 

“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Agent and under its sole
dominion and control.

 

“Commitment” means, as to any Lender, such Lender’s Revolving Commitment or such
Lender’s Term Commitment.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Revolving Commitment to (b) the
aggregate amount of the Revolving Commitments of all Lenders; provided, however,
that if at the time of determination the Revolving Commitments have terminated
or been reduced to zero, the “Commitment Percentage” of each Lender shall be the
Commitment Percentage of such Lender in effect immediately prior to such
termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.(a).

 

“Consolidated Adjusted Asset Value” means, on any date of determination, the sum
(without duplication) of (a) the aggregate Adjusted Asset Value of all Storage
Properties of the Borrower and its Subsidiaries on such date plus (b) the
undepreciated book value (determined in accordance with GAAP) of all Development
Properties plus (c) the Acquisition Price of all Properties owned in fee simple
or leased by a Loan Party for less than 2 fiscal quarters as of such date of
determination plus (d) the book value (determined in accordance with GAAP) of
all other tangible assets of the Parent and its Subsidiaries as of such date,
provided that, (x) the portion of the Consolidated Adjusted Asset Value
attributable to clause (d) above shall not exceed 5.0% of the Consolidated
Adjusted Asset Value and (y) the portion of the Consolidated Adjusted Asset
Value attributable to Development Properties shall not exceed 15% of the
Consolidated Adjusted Asset Value.  The Borrower’s pro rata share of assets held
by Unconsolidated Affiliates will be included in Consolidated Adjusted Asset
Value calculations consistent with the above described treatment for wholly
owned assets.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income of the
Parent and its Subsidiaries for such period plus, without duplication and to the
extent reflected as a charge in the statement of Consolidated Net Income for
such period, the sum of (a) income tax expense, (b) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, amortization and/or impairment charges with
respect to goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business), and

 

6

--------------------------------------------------------------------------------


 

(f) any other non-cash charges (including non-cash charges under Financial
Accounting Standards Board Statement No. 123R), and minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (i) interest income (except to the extent deducted in determining such
Consolidated Net Income), (ii) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business), (iii) any other
non-cash income and (iv) any cash payments made during such period in respect of
items described in clause (e) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income, all as determined on a consolidated basis.

 

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, (b) all
regularly scheduled payments made during such period on account of principal of
Indebtedness of the Parent or any of its Subsidiaries, other than balloon,
bullet or similar principal payments which repay in full such Indebtedness,
(c) Preferred Dividends accumulated (whether or not declared or payable) by the
Parent or any of its Subsidiaries during such period and (d) the Parent’s and
its Subsidiaries’ pro-rata share of all expenses and payments referred to in the
preceding clauses (a) and (b) of any Unconsolidated Affiliate of the Parent or
any of its Subsidiaries.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of Parent and its Subsidiaries (including that attributable to Capital
Lease Obligations and any capitalized interest expense) for such period with
respect to all outstanding Indebtedness of Parent and its Subsidiaries
(including, without limitation, all commissions, discounts and other fees and
charges owed by the Parent and its Subsidiaries with respect to letters of
credit, bankers’ acceptance financing and net costs of Parent and its
Subsidiaries under Derivatives Contracts in respect of interest rates to the
extent such net costs are allocable to such period in accordance with GAAP),
plus the Parent’s and its Subsidiaries’ pro-rata share of all such expenses of
any Unconsolidated Affiliates of the Parent or any Subsidiary.

 

“Consolidated Net Income” means, of any Person for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Parent and its consolidated Subsidiaries
for any period, there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of Parent or is merged
into or consolidated with Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which Parent
or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by Parent or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of Parent to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Applicable Law applicable to such Subsidiary.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of Parent and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs) as reasonably determined by the Parent in good faith.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

 

“Credit Event” means any of the following:  (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan, (c) the Conversion of a Base
Rate Loan into a LIBOR Loan, and (d) the issuance of a Letter of Credit.

 

“Credit Rating” means the rating assigned by a rating agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debt Yield” means, as of any date of determination, the ratio (expressed as a
percentage) of (a) Borrowing Base NOI to (b) the aggregate principal amount of
all Loans, together with the aggregate amount of all Letter of Credit
Liabilities.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means any Lender, as determined by the Agent in good faith
or, in the event that the Lender then acting as Agent is a Defaulting Lender,
the Requisite Lenders in good faith, that (a) has failed to fund (or has failed,
within three Business Days after request by the Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund) any
portion of a Loan, participations in Letter of Credit Liabilities under
Section 2.4.(j) or participations in Swingline Loans under Section 2.3.(e), in
each case required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay to
the Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless such amount is
the subject of a good faith dispute, (c) has notified the Borrower, the Agent or
any other Lender in writing that, or has made a public statement to the effect
that, it does not intend to comply with any of its funding obligations under
this Agreement, or (d) has become or is

 

8

--------------------------------------------------------------------------------


 

(i) insolvent or (ii) the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Commitment Percentage of the
aggregate outstanding principal amount of Revolving Loans and Term Loans of all
Lenders (calculated as if all Defaulting Lenders other than such Defaulting
Lender had funded all of their respective Revolving Loans and Term Loans) over
the aggregate outstanding principal amount of all Revolving Loans and the Term
Loan of such Defaulting Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, commonly
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the Agent, any
Lender, any Specified Derivatives Provider or any Affiliate of any thereof).

 

“Development Property” means a Property currently under development as a Storage
Property that does not have an Occupancy Rate of 50% or more or, subject to the
last sentence of this definition, on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed.  The term “Development Property” shall include, but shall not be
limited to, real property of the type described in the immediately

 

9

--------------------------------------------------------------------------------


 

preceding sentence to be acquired by the Borrower, any Subsidiary or any
Unconsolidated Affiliate pursuant to an executed purchase agreement, such
acquisition to be consummated upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition.  A
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least 36 months shall cease to constitute a Development
Property notwithstanding the fact that such Property does not have an Occupancy
Rate of at least 50%.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Effective Date” means the later of:  (a) the Agreement Date; and (b) the date
on which all of the conditions precedent set forth in Section 6.1. shall have
been fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent and (ii) unless a Default or Event of Default shall exist, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Eligible Property” means a Property which satisfies all of the following
requirements:  (a) such Property is owned, or leased under a Ground Lease, by
the Borrower or a Wholly Owned Subsidiary that is a Guarantor; (b) such Property
is a Storage Property; (c) such Property is located in one of the 48 contiguous
states of the United States of America or in the District of Columbia;
(d) neither such Property, nor any interest of the Borrower or any Subsidiary
thereof therein, is subject to any Lien (other than Permitted Liens described in
clauses (a) through (e), (g) and (i) of the definition thereof or other Liens
only if such other Liens are terminated or released to the satisfaction of the
Agent in its sole discretion prior to the inclusion of such Property in the
Borrowing Base) or any Negative Pledge; (e) if such Property is owned or leased
by a Subsidiary that is a Guarantor, (i) none of the Borrower’s or the Parent’s
direct or indirect ownership interest in such Subsidiary is subject to any Lien
(other than Permitted Liens described in clauses (a) through (e), (g) and (i) of
the definition thereof) or any Negative Pledge and (ii) the Borrower directly,
or indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain the consent of any Person:  (A) to create Liens on
such Property as security for Indebtedness of the Parent, the Borrower or such
Subsidiary, and (B) to sell, transfer or otherwise dispose of such Property; and
(f) such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
Property.

 

“Environmental Indemnity Agreement” means an Environmental Indemnity Agreement
executed by a Loan Party in favor of the Agent for the benefit of the Secured
Parties and substantially in the form of Exhibit B.

 

10

--------------------------------------------------------------------------------


 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency and any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Group” means the Parent, the Borrower, the other Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary (or
whose sole asset is an Equity Interest in such a Subsidiary) and (b) which is
prohibited from Guarantying the Indebtedness of any other Person pursuant to
(i) any document, instrument or agreement evidencing such Secured Indebtedness
or (ii) a provision of such Subsidiary’s organizational documents which
provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

“Existing Credit Agreement” has the meaning given such term in the recitals
hereto.

 

11

--------------------------------------------------------------------------------


 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the last sale price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“FIRREA” means the Financial Institutions Recovery, Reform and Enforcement Act
of 1989, as amended.

 

“Fitch” means Fitch, Inc., and its successors.

 

“Floating Rate Indebtedness” means any Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness to
the extent that such Person has not entered into an interest rate swap
agreement, interest rate “cap” or “collar” agreement or other similar
Derivatives Contract with a Person not an Affiliate of such Person and which, as
of the date of determination, effectively limits such interest rate exposure in
respect of such Indebtedness to a fixed rate less than or equal to (a) the rate
(as determined by the Agent) borne by United States 10-year Treasury Notes at
the time the applicable Derivatives Contract became effective plus (b) 1.50%.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, for any period, with respect to the Parent and
its Subsidiaries, (a) Consolidated Net Income of the Parent and its Subsidiaries
for such period, plus

 

12

--------------------------------------------------------------------------------


 

(b) real estate depreciation and amortization (excluding amortization of
financing costs), plus (c) amortization associated with the purchase of property
management companies, plus (d) non-cash charges for the impairment of real
estate assets for such period, minus, to the extent included in the statement of
such Consolidated Net Income for such period (without duplication), (e) gains
(or losses) from debt restructuring and sales of property, and after adjustments
for Unconsolidated Affiliates (with adjustments for Unconsolidated Affiliates
calculated to reflect funds from operations on the same basis) together with
adjustments for the non-cash deferred portion of any income tax provision for
Unconsolidated Affiliates and the payment of Preferred Dividends, as interpreted
by the National Association of Real Estate Investment Trusts in its May, 1995,
White Paper on Funds From Operations; provided that, the following shall be
excluded when calculating Funds From Operations: (i) non-cash adjustments for
loan amortization costs and (ii) interest expense charges (or benefits) for
minority interest marked-to-market adjustments arising under Statement of
Financial Accounting Standards No. 150 of the Financial Accounting Standards
Board as interpreted under GAAP.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 30 years or more from the Agreement Date (or such shorter period as
the Requisite Lenders may agree); (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor;
(c) the obligation of the lessor to give the holder of any mortgage Lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including without limitation, the ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

13

--------------------------------------------------------------------------------


 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Parent, each Material Subsidiary, each
Pledgor and each Property Owner.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  As the context requires, “Guaranty” shall
also mean the Amended and Restated Guaranty to which the Guarantors are parties
substantially in the form of Exhibit C.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Indebtedness” of any Person at any date, without duplication: (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (including trade
payables incurred in the ordinary course of such Person’s business but excluding
accrued expenses); (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments; (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (e) all Capital Lease Obligations of
such Person; (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities; (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or

 

14

--------------------------------------------------------------------------------


 

otherwise acquire for value any Equity Interests of such Person; (h) all
Off-Balance Sheet Obligations of such Person; (i) all obligations of such Person
in respect of Guaranties of obligations of the kind referred to in clauses
(a) through (h) above; (j) all obligations of the kind referred to in clauses
(a) through (i) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation; and (k) net obligations of such Person under any
Derivatives Contract not entered into as a hedge against existing Indebtedness,
in an amount equal to the Derivatives Termination Value thereof.  The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefore as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such person is not liable
therefore, provided that, Indebtedness shall include such person’s pro-rata
share of Indebtedness of any joint venture in which such person is a partner,
regardless if such person is liable therefor.  Any calculation of Indebtedness
hereunder shall be made in a manner consistent with the last sentence of
Section 1.2.

 

“Indemnified Costs” has the meaning given that term in Section 13.9.(a).

 

“Indemnified Party” has the meaning given that term in Section 13.9.(a).

 

“Indemnity Proceeding” has the meaning given that term in Section 13.9.(a).

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 1, 3 or 6 months thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period that commences on the last Business Day of a
calendar month, or on a day for which there is no corresponding day in the
appropriate subsequent calendar month, shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing:  (i) if
any Interest Period would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date; and (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture

 

15

--------------------------------------------------------------------------------


 

interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“L/C Commitment Amount” equals $15,000,000.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and as
the context requires, includes the Swingline Lender; provided, however, except
as otherwise expressly provided herein, the term “Lender” shall not include any
Lender or any of its Affiliates in such Person’s capacity as a Specified
Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire, or such
other office of such Lender of which such Lender may notify the Agent in writing
from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.4.(i), and the Lender acting as the
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Agent of their
participation interests under such Section.

 

“Level” shall be the “Level” column as set forth in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the greater
of (a) the rate of interest, rounded up to the nearest whole multiple of
one-hundredth of one percent (.01%), obtained by dividing (i) the rate of
interest, rounded upward to the nearest whole

 

16

--------------------------------------------------------------------------------


 

multiple of one-sixteenth of one percent (0.0625%), referred to as the BBA
(British Bankers’ Association) LIBOR rate as set forth by any service selected
by the Agent that has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rate for
deposits in U.S. Dollars at approximately 9:00 a.m. Pacific time, 2 Business
Days prior to the date of commencement of such Interest Period for purposes of
calculating effective rates of interest for loans or obligations making
reference thereto, for an amount approximately equal to the applicable LIBOR
Loan and for a period of time approximately equal to such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America) and (b) the LIBOR Floor.  Any
change in such maximum rate shall result in a change in LIBOR on the date on
which such change in such maximum rate becomes effective.

 

“LIBOR Floor” means one and one-half percent (1.50%).

 

“LIBOR Loan” means a Revolving Loan or a Term Loan bearing interest at a rate
based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis and in no event shall be less than the
LIBOR Floor.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capital Lease
Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capital Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.

 

17

--------------------------------------------------------------------------------


 

“Loan Document” means this Agreement, each Note, each Security Document, each
Letter of Credit Document, the Guaranty and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than any Specified Derivatives
Contract).

 

“Loan Party” means each of the Parent, the Borrower, each Guarantor and each
other Person who guarantees all or a portion of the Obligations and/or who
pledges any collateral security to secure all or a portion of the Obligations. 
Schedule 1.1.(A) sets forth the Loan Parties in addition to the Parent and the
Borrower as of the Agreement Date.

 

“Major Lease” shall mean, as to any Property, any lease with respect to a
Property (other than a lease for storage space at such Property) which
(i) accounts for twenty percent (20%) or more of such Property’s total rental
income, or (ii) covers more than twenty percent (20%) of the gross leasable area
of the Property.

 

“Marketing Agreement” means, collectively, all agreements entered into by a Loan
Party pursuant to which such Loan Party engages a Person to provide certain
services to such Loan Party’s customers and to provide certain information to
such Loan Party’s tenants.

 

“Marketing Agreement Assignment” means an Assignment of Marketing and Ancillary
Services Agreement and Subordination of Marketing Fees executed by a Loan Party
in favor of the Agent for the benefit of the Secured Parties substantially in
the form of Exhibit S or otherwise in form and substance reasonably satisfactory
to the Agent.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower or any other Loan Party to perform its obligations
under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights and remedies of
the Lenders and the Agent under any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Parent, the Borrower, any other Subsidiary or any other Loan Party is
a party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.

 

“Material Indebtedness” has the meaning given that term in Section 11.1.(e)(i).

 

“Material Subsidiary” means (a) any Subsidiary of the Parent that owns, or
otherwise has any interest in, any Borrowing Base Property or any other property
or asset which is taken into account when calculating the Borrowing Base;
(b) any Subsidiary (other than an Excluded Subsidiary) that has total assets
greater than or equal to 5.0% of total assets of the Borrower determined on a
consolidated basis (calculated as of the end of the fiscal quarter most recently
ending for which financial statements are available) or (c) any Subsidiary
(other than an

 

18

--------------------------------------------------------------------------------


 

Excluded Subsidiary) that has total revenues greater than or equal to 5.0% of
the total revenues of the Borrower determined on a consolidated basis
(calculated for the fiscal quarter most recently ending for which financial
statements are available). In any event, the term “Material Subsidiaries” shall
mean and include all Subsidiaries (other than Excluded Subsidiaries) of the
Borrower, which, together with the Borrower, account for 90.0% or more of the
Adjusted Total Revenue of the Borrower determined on a consolidated basis for
the fiscal quarter most recently ended for which financial statements are
available. If more than one combination of Subsidiaries satisfies such
threshold, then those Subsidiaries so determined to the “Material Subsidiaries”
shall be specified by the Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage Receivables” means a promissory note secured by a Lien in an interest
in real property of which the Parent, the Borrower or another Subsidiary is the
holder and retains the right of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Storage Property and for a given
period, the sum of the following (without duplication and determined on a
consistent basis with prior periods):  (a) rents and other revenues received in
the ordinary course of business from operating such Property (including proceeds
of rent loss insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) during such period minus (b) all expenses paid or accrued related to
the ownership, operation or maintenance of such Property (other than those
expenses normally covered by a management fee and other than Capital
Expenditures), including, but not limited to, taxes, assessments and other
similar charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses and on-site marketing expenses during such period minus
(c) the Reserves for Capital Expenditures for such Property for such period
minus (d) the greater of (i) the actual property management fee paid during such
period with respect to such Property and (ii) an imputed management fee in the
amount of five percent (5.0%) of the gross revenues for such Property for such
period.

 

19

--------------------------------------------------------------------------------


 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions, listing fees, financial printing costs
and other customary fees and expenses actually incurred by such Person in
connection with such Equity Issuance.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for exceptions
for fraud, misapplication of funds, environmental indemnities, bankruptcy,
transfer of collateral in violation of the applicable loan documents, failure to
obtain consent for subordinate financing in violation of the applicable loan
documents and other exceptions to nonrecourse liability which are customary for
nonrecourse financings at the time as determined by the Agent) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.  Liability of a Person under a completion guarantee, to the extent
relating to the Nonrecourse Indebtedness of another Person, shall not, in and of
itself, prevent such liability from being characterized as Nonrecourse
Indebtedness.

 

“Note” means a Revolving Note, a Term Note or a Swingline Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit D to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit F to be delivered
to the Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit G to be
delivered to the Agent pursuant to Section 2.3. evidencing the Borrower’s
request for a Swingline Loan.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.  The term “Obligations” does not
include Specified Derivatives Obligations.

 

20

--------------------------------------------------------------------------------


 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) aggregate leasable square footage of all
completed space of such Property actually occupied by non-Affiliate tenants
paying rent at market rates pursuant to binding leases as to which no monetary
default has occurred and has continued for a period in excess of 60 days to
(b) the aggregate leasable square footage of all completed space of such
Property.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any other Subsidiary or any other Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).

 

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

 

“Participant” has the meaning given that term in Section 13.5.(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means:  (a) Liens securing taxes, assessments and other
charges or levies imposed by any Governmental Authority (excluding any Lien
imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 8.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or materially and adversely impair the intended use thereof in the
business of such Person; (d) the rights of tenants under leases or subleases not
interfering with the ordinary conduct of business of such Person; (e) Liens in
favor of the Agent for the benefit of the Secured Parties; (f) Liens in
existence as of the Agreement Date and set forth in Part II of Schedule 7.1.(f);
(g) in the case of any Collateral encumbered by a Security Document, other Liens
expressly permitted by such Security Document; (h) in the case of any Excluded
Subsidiary, Liens on the assets of such Excluded Subsidiary securing the
Indebtedness of such Excluded Subsidiary that caused such Subsidiary to be an
Excluded Subsidiary; (i) Liens with respect to which an Approved Title Insurance
Company has insured the Agent and the Lenders against pursuant to an ALTA 2006
Form Mortgagee’s Policy of Title Insurance or other form reasonably acceptable
to the Agent in favor of the Agent for the benefit of the Lenders and (j) any
Lien consisting of a purchase money

 

21

--------------------------------------------------------------------------------


 

security interest that secures purchase money Indebtedness permitted by
Section 10.3. and incurred in the ordinary course of business in connection with
the purchase of “Equipment” (as such term is defined in the UCC), provided such
Lien is limited to the Equipment purchased.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code and either (a) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (b) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Pledge Agreement” means the Pledge Agreement executed by the Borrower and the
Pledgors in favor of the Agent for the benefit of the Secured Parties and
substantially in the form of Exhibit H.

 

“Pledgor” means the Borrower or any Subsidiary, in either case, that owns,
directly or indirectly, any Equity Interests of a Property Owner.

 

“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin for Base Rate Loans plus four
percent (4.0%).

 

“Potential Defaulting Lender” means any Lender, as reasonably determined by the
Agent in good faith or, in the event that the Lender then acting as Agent is a
Defaulting Lender, the Requisite Lenders in good faith, that: (a) has failed to
comply with, or has made a public statement to the effect that it does not
intend to comply with, its funding obligations under one or more syndicated
credit facilities or other agreements in which it commits or is obligated to
extend credit (other than this Agreement); (b)  has a parent corporation or
other Affiliate that is subject to any condition or event described in the
immediately preceding clause (a); or (c) has, or whose parent corporation has, a
Credit Rating of less than BBB-/Baa3 (or equivalent) from either S&P or
Moody’s.  As used in this definition, the term “parent corporation” means, with
respect to a Lender, any Person Controlling such Lender, including without
limitation, the bank holding company (as defined in Regulation Y of the Board of
Governors of the Federal Reserve System), if any, of such Lender.

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or any of its Subsidiaries.  Preferred Dividends shall not include
dividends or distributions (a) to the extent paid or payable to the Parent or
any of its Subsidiaries, or (b) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

 

22

--------------------------------------------------------------------------------


 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate of the Borrower.

 

“Property Management Agreement” means, collectively, all agreements entered into
by a Loan Party pursuant to which such Loan Party engages a Person to advise it
with respect to the management of a Borrowing Base Property.

 

“Property Management Contract Assignment” means an Assignment of Management
Agreement and Subordination of Management Fees executed by a Loan Party in favor
of the Agent for the benefit of the Secured Parties substantially in the form of
Exhibit I or otherwise in form and substance reasonably satisfactory to the
Agent.

 

“Property Owner” means a direct or indirect Wholly Owned Subsidiary of the
Borrower which owns or leases a Borrowing Base Property.

 

“Protective Advance” means all sums expended as determined by the Agent to be
necessary or appropriate after any Loan Party fails to do so when required:
(a) to protect the validity, enforceability, perfection or priority of the Liens
in any of the Collateral and the instruments evidencing the Obligations; (b) to
prevent the value of any Collateral from being materially diminished (assuming
the lack of such a payment within the necessary time frame could potentially
cause such Collateral to lose value); or (c) to protect any of the Collateral
from being materially damaged, impaired, mismanaged or taken, including, without
limitation, any amounts expended in connection therewith in accordance with
Section 13.2.

 

“Register” has the meaning given that term in Section 13.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) effective after the Agreement Date in Applicable Law or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

23

--------------------------------------------------------------------------------


 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

 

“REIT” means a “real estate investment trust” under the Internal Revenue Code.

 

“Release” has the meaning given that term in Section 4.3.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if all of the Commitments have been terminated or
reduced to zero, Lenders holding at least 66-2/3% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities (not held by
Defaulting Lenders who are not entitled to vote).  Commitments, Loans and Letter
of Credit Liabilities held by Defaulting Lenders shall be disregarded when
determining the Requisite Lenders.  For purposes of this definition, a Lender
(other than the Swingline Lender) shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Reserves for Capital Expenditures” means, with respect to any Storage Property
for any period, an amount equal to (a) the aggregate leasable square footage of
all completed space of such Property multiplied by (b) $0.15 per square foot
multiplied by (c) the number of days actually elapsed during such period divided
by (d) 365.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, president and chief financial officer
of the Parent, the Borrower or the corresponding officer of each such Subsidiary
or, if any of the foregoing is a partnership, such officer of its general
partner.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
other Subsidiary now or hereafter outstanding, except a dividend payable solely
in Equity Interests of an identical or junior class to the holders of that
class; (b) any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of the Parent, the Borrower or any other Subsidiary now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Parent, the Borrower or any other Subsidiary now or
hereafter outstanding.

 

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation (a) to make Revolving Loans pursuant to
Section 2.1., (b) to issue (in the case of the Lender then acting as the Agent)
or participate in (in the case of the other Lenders) Letters of Credit pursuant
to Section 2.4.(a) and 2.4.(i), respectively (but in the case of the Lender
acting as the Agent excluding the aggregate amount of participations in the
Letters of Credit held by the other Lenders) and (c) to participate in Swingline
Loans pursuant to Section 2.3.(e), in each case, in an amount up to, but not
exceeding, the amount set forth for such

 

24

--------------------------------------------------------------------------------


 

Lender on Schedule 1.1.(B) as such Lender’s “Revolving Commitment Amount” or as
set forth in the applicable Assignment and Acceptance Agreement, as the same may
be reduced from time to time pursuant to Section 2.13. or as appropriate to
reflect any assignments to or by such Lender effected in accordance with
Section 13.5.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” has the meaning given that term in Section 2.12.(a).

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Parent and any of its Subsidiaries, shall include (without duplication) the
Parent’s and its Subsidiaries’ pro rata shares of the Secured Indebtedness of
their Unconsolidated Affiliates.

 

“Secured Party” means the Agent, each Lender and each Specified Derivatives
Provider.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Security Document” means any Security Instrument, any Property Management
Contract Assignment, any Marketing Agreement Assignment, the Pledge Agreement,
the Environmental Indemnity Agreement and any financing statement, or other
document, instrument or agreement creating, evidencing or perfecting the Agent’s
Liens in any of the Collateral.

 

“Security Filing” has the meaning given that term in Section 9.4.(b).

 

“Security Instrument” means a mortgage, deed of trust, deed to secure debt or
other similar security instrument executed by the Borrower or a Subsidiary of
the Borrower in favor of the Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit J.

 

“Significant Subsidiary” means any Subsidiary to which 5.0% or more of
Consolidated Adjusted Asset Value is attributable.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such

 

25

--------------------------------------------------------------------------------


 

Person) are each in excess of the fair valuation of its total liabilities
(including all contingent liabilities computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that could reasonably be expected to become an actual and matured liability);
(b) such Person is able to pay its debts or other obligations in the ordinary
course as they mature; and (c) such Person has capital not unreasonably small to
carry on its business and all business in which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract relating to a
Loan that is made or entered into at any time, or in effect at any time now or
hereafter, whether as a result of an assignment or transfer or otherwise,
between the Parent, the Borrower or any other Loan Party and any Specified
Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower or any other Loan
Party, as applicable, under or in respect of any Specified Derivatives Contract,
whether direct or indirect, absolute or contingent, due or not due, liquidated
or unliquidated, and whether or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Storage Property” means a Property primarily operated as a self-storage
facility.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership or other entity (without regard to the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

 

“Supermajority Lenders” means, as of any date, Lenders having at least 75% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or if all the Commitments have been terminated or reduced
to zero, Lenders holding at least 75% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote).  Commitments, Loans and Letter of Credit
Liabilities held by Defaulting Lenders shall be disregarded when determining the
Supermajority Lenders.  For purposes of this definition, a Lender (other than
the

 

26

--------------------------------------------------------------------------------


 

Swingline Lender) shall be deemed to hold a Swingline Loan or a Letter of Credit
Liability to the extent such Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding,
$20,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means Wachovia Bank, National Association, together with its
respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit K.

 

“Swingline Termination Date” means the date which is 7 Business Days prior to
the Termination Date.

 

“Tangible Net Worth” means, for any Person on any date of determination,
(a) such Person’s total stockholders’ equity determined on a consolidated basis,
plus (b) accumulated depreciation and amortization, minus (c) the following (to
the extent reflected in determining stockholders’ equity of such Person): 
(i) the amount of any write-up in the book value of any assets contained in any
balance sheet resulting from revaluation thereof or any write-up in excess of
the cost of such assets acquired, and (ii) the aggregate of all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Term Commitment” means, as to a Lender, such Lender’s obligation to make a Term
Loan pursuant to Section 2.2.(a) in an amount up to, but not exceeding, the
amount set forth for such Lender on Schedule 1.1.(B) as such Lender’s “Term
Commitment Amount”.

 

“Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2.(a).

 

“Term Note” has the meaning given that term in Section 2.12.(b).

 

“Termination Date” means December 7, 2012.

 

“Tie-In Jurisdiction” means a jurisdiction in which a “tie-in” endorsement may
be obtained for a title insurance policy covering property located in such
jurisdiction which

 

27

--------------------------------------------------------------------------------


 

endorsement effectively ties coverage to other title insurance policies covering
properties located within such jurisdiction and/or properties located in other
jurisdictions, as applicable.

 

“Titled Agents” means each of the Joint Lead Arrangers, the Joint Bookrunners,
the Syndication Agent, and the Documentation Agent and their respective
successors and permitted assigns.

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit R to be delivered to the Agent pursuant to Section 2.16., as the same
may be amended, restated or modified from time to time with the prior written
approval of the Agent.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan is a LIBOR Loan or Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in which such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.

 

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 


SECTION 1.2.  GENERAL; REFERENCES TO TIMES.


 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan

 

28

--------------------------------------------------------------------------------


 

Document, and either the Borrower or the Requisite Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. 
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time.  Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter. 
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Eastern time.  Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other financial accounting standard promulgated by the Financial
Accounting Standards Board having a similar result or effect) to value any
Indebtedness or other liabilities of the Parent, the Borrower or any Subsidiary
at “fair value”, as defined therein.

 


SECTION 1.3.  FINANCIAL ATTRIBUTES OF NON-WHOLLY OWNED SUBSIDIARIES.

 

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the pro rata share of the
Borrower or the Parent, as applicable, of the revenues, expenses, assets,
liabilities and other financial statement items of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included; provided, however, for purposes of
determining the Parent’s compliance with any such financial covenant the
Borrower shall be considered to be a Wholly Owned Subsidiary of the Parent.

 


ARTICLE II. CREDIT FACILITIES

 


SECTION 2.1.  REVOLVING LOANS.

 

(a)           Generally.  Subject to the terms and conditions hereof, including
without limitation Section 2.15., during the period from the Effective Date to
but excluding the

 

29

--------------------------------------------------------------------------------


 

Termination Date, each Lender severally and not jointly agrees to make Revolving
Loans to the Borrower in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of such Lender’s Revolving
Commitment.  Subject to the terms and conditions of this Agreement, during the
period from the Effective Date to but excluding the Termination Date, the
Borrower may borrow, repay and reborrow Revolving Loans hereunder.

 

(b)           Requesting Revolving Loans.  The Borrower shall give the Agent
notice pursuant to a Notice of Borrowing or telephonic notice of each borrowing
of Revolving Loans.  Each Notice of Borrowing shall be delivered to the Agent
before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business
Days prior to the proposed date of such borrowing and (ii) in the case of Base
Rate Loans, on the date one Business Day prior to the proposed date of such
borrowing.  Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice.  The Agent
will transmit by telecopy the Notice of Borrowing (or the information contained
in such Notice of Borrowing) to each Lender promptly upon receipt by the Agent
(but in any event no later than 2:00 p.m. on the date of receipt by the Agent). 
Each Notice of Borrowing or telephonic notice of each borrowing shall be
irrevocable once given and binding on the Borrower.

 

(c)           Disbursements of Revolving Loan Proceeds.  No later than 1:00 p.m.
on the date specified in the Notice of Borrowing, each Lender will make
available for the account of its applicable Lending Office to the Agent at the
Principal Office, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender.  Subject to satisfaction of the applicable
conditions set forth in Article VI. for such borrowing, the Agent will make the
proceeds of such borrowing available to the Borrower no later than 2:00 p.m. on
the date and at the account specified by the Borrower in such Notice of
Borrowing.  With respect to Revolving Loans to be made after the Effective Date,
unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Revolving Loan to be made by such Lender on such date, the Agent may
assume that such Lender will make the proceeds of such Revolving Loan available
to the Agent on the date of the requested borrowing as set forth in the Notice
of Borrowing and the Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrower no later than 11:00 a.m. on the
date requested by the Borrower the amount of such Revolving Loan to be provided
by each such Lender.

 

(d)           [Intentionally Omitted.]

 


SECTION 2.2.  TERM LOANS.


 

(a)           Term Loans.  Subject to the terms and conditions hereof, including
without limitation, Section 2.15., each Lender severally and not jointly agrees
to make a Term Loan to the Borrower on the Effective Date in an aggregate
principal amount of up to, but not exceeding, the amount of such Lender’s Term
Commitment.  Upon funding of the Term Loans, the Term Commitments shall
terminate.  Once repaid, the principal amount of any Term Loan may not be
reborrowed.

 

30

--------------------------------------------------------------------------------

 

 


 

(b)           Requesting Term Loans.  The Borrower shall give the Agent notice
(which notice must be received by the Agent no later than 11:00 a.m. on the date
that is one Business Day prior to the anticipated Effective Date) requesting
that the Lenders make the Term Loans on the Effective Date and specifying the
amount of Term Loans to be borrowed.  Upon receipt of such notice the Agent
shall promptly notify each Lender.  The Notice of Borrowing provided by the
Borrower in the preceding sentence shall be irrevocable once given and binding
on the Borrower.

 

(c)           Disbursements of Term Loan Proceeds.  No later than 1:00 p.m. on
the Effective Date, each Lender will make available for the account of its
applicable Lending Office to the Agent at the Principal Office, in immediately
available funds, the proceeds of the Term Loan to be made by such Lender. 
Subject to satisfaction of the applicable conditions set forth in Article VI.
for such borrowing, the Agent will make the proceeds of such borrowing available
to the Borrower no later than 2:00 p.m. on the Effective Date.

 

(d)           Repayment of Term Loans Outstanding under Existing Credit
Agreement.  The Borrower and the Lenders agree that on the Effective Date all
“Term Loans” (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement shall be repaid with the proceeds of the Term Loans to
be made by the Lenders hereunder on the Effective Date.

 


SECTION 2.3.  SWINGLINE LOANS.


 

(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation, Section 2.15., during the period from the
Effective Date to but excluding the Swingline Termination Date, the Swingline
Lender agrees to make Swingline Loans to the Borrower in an aggregate principal
amount at any one time outstanding up to, but not exceeding, the amount of the
Swingline Commitment.  If at any time the aggregate principal amount of the
Swingline Loans outstanding at such time exceeds the Swingline Commitment in
effect at such time, the Borrower shall immediately pay the Agent for the
account of the Swingline Lender the amount of such excess.  Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder.

 

(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan.  Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 3:00 p.m. on the proposed date of such borrowing.  Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article VI. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on such
date (or 12:00 noon if the Borrower delivered the applicable Notice of Swingline
Borrowing to the Swingline Lender before 10:00 a.m. on the proposed date of such
borrowing).

 

31

--------------------------------------------------------------------------------


 

(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Margin for Base Rate Loans.  Interest
payable on Swingline Loans is solely for the account of the Swingline Lender. 
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).

 

(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $100,000 and integral multiples of $100,000 or such other
minimum amounts agreed to by the Swingline Lender and the Borrower.  Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$50,000 or the aggregate principal amount of all outstanding Swingline Loans (or
such other minimum amounts upon which the Swingline Lender and the Borrower may
agree) and in connection with any such prepayment, the Borrower must give the
Swingline Lender prior written notice thereof no later than 2:00 p.m. on the day
prior to the date of such prepayment.  The Swingline Loans shall, in addition to
this Agreement, be evidenced by the Swingline Note.

 

(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and in any event, within 7 Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to repay a Swingline Loan.  Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Termination Date
(or such earlier date as the Swingline Lender and the Borrower may agree in
writing).  In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf for such purpose),
request a borrowing of Revolving Loans that are Base Rate Loans from the Lenders
in an amount equal to the principal balance of such Swingline Loan.  The amount
limitations of Section 3.5.(a) shall not apply to any borrowing of Revolving
Loans that are Base Rate Loans made pursuant to this subsection.  The Swingline
Lender shall give notice to the Agent of any such borrowing of Revolving Loans
not later than 12:00 noon on the proposed date of such borrowing and the Agent
shall give prompt notice of such borrowing to the Lenders.  No later than
2:00 p.m. on such date, each Lender will make available to the Agent at the
Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender
and, to the extent of such Revolving Loan, such Lender’s participation in the
Swingline Loan so repaid shall be deemed to be funded by such Revolving Loan. 
The Agent shall pay the proceeds of such Revolving Loans to the Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan.  At the
time each Swingline Loan is made, each Lender shall automatically (and without
any further notice or action) be deemed to have purchased from the Swingline
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Commitment Percentage in such Swingline Loan.  If
the Lenders are prohibited from making Revolving Loans required to be made under
this subsection for any reason, including without limitation, the occurrence of
any Default or Event of Default described in Section 11.1.(f) or 11.1.(g), upon
notice from the Agent or the Swingline Lender, each Lender severally agrees to
pay to the Agent for the account of the Swingline Lender in respect of such

 

32

--------------------------------------------------------------------------------


 

participation the amount of such Lender’s Commitment Percentage of each
outstanding Swingline Loan.  If such amount is not in fact made available to the
Agent by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Rate.  If such
Lender does not pay such amount forthwith upon demand therefor by the Agent or
the Swingline Lender, and until such time as such Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Lenders to purchase a participation therein).  Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Loans, and any other amounts due such Lender hereunder, to the Swingline
Lender to fund Swingline Loans in the amount of the participation in Swingline
Loans that such Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise).  A
Lender’s obligation to make payments in respect of a participation in a
Swingline Loan shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including without limitation, (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have or claim against the Agent, the Swingline Lender or
any other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Section 11.1.(f) or 11.1.(g)) or the termination of the
Commitments of any Lender, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Agent, any Lender or the Borrower or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(f)            Defaulting Lenders.  Upon demand by the Swingline Lender at any
time while a Lender is a Defaulting Lender or a Potential Defaulting Lender, the
Borrower shall deliver to the Agent for the benefit of the Swingline Lender
within one Business Day of such demand, cash collateral or other credit support
satisfactory to the Swingline Lender in its sole discretion in an amount equal
to such Defaulting Lender’s or Potential Defaulting Lender’s Commitment
Percentage of the aggregate principal amount of the Swingline Loans then
outstanding; provided, however, that the amount of cash collateral required to
be provided by the Borrower pursuant to this subsection (f) will be reduced by
the amount of cash collateral then held by the Agent pursuant to
Section 3.11.(b) for the purpose of cash collateralizing such Defaulting
Lender’s Commitment Percentage of the aggregate principal amount of Swingline
Loans then outstanding.

 


SECTION 2.4.  LETTERS OF CREDIT.

 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.15., the Agent, on behalf of
the Lenders, agrees to issue for the account of the Borrower during the period
from and including the Effective Date to, but excluding, the date 30 days prior
to the Termination Date one or more letters of credit (each a “Letter of
Credit”) up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed the L/C Commitment Amount.

 

33

--------------------------------------------------------------------------------


 

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Agent and the
Borrower.  Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance or (ii) the Termination Date; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the Agent but in
no event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the Termination Date.

 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Agent written notice at least 5 Business Days (or such shorter period
as may be acceptable to the Agent in its sole discretion) prior to the requested
date of issuance of a Letter of Credit, such notice to describe in reasonable
detail the proposed terms of such Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Letter of Credit,
and in any event shall set forth with respect to such Letter of Credit the
proposed (i) Stated Amount, (ii) beneficiary, and (iii) expiration date.  The
Borrower shall also execute and deliver such customary letter of credit
application forms and other forms and agreements as reasonably requested from
time to time by the Agent.  Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and delivered such forms and
agreements referred to in the preceding sentence, subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Article VI., the Agent shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary but in no event prior to the date 5 Business Days (or
such shorter period as may be acceptable to the Agent in its sole discretion)
following the date after which the Agent has received all of the items required
to be delivered to it under this subsection.  The Agent shall not at any time be
obligated to issue any Letter of Credit if such issuance would conflict with, or
cause the Agent or any Lender to exceed any limits imposed by, any Applicable
Law.  References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires.  Upon the
written request of the Borrower, the Agent shall deliver to the Borrower a copy
of each issued Letter of Credit within a reasonable time after the date of
issuance thereof.  To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.

 

(d)           Reimbursement Obligations.  Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Agent for the amount of each demand for payment under such Letter
of Credit on or prior to the date on which payment is to be made by the Agent to
the beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). 
Upon receipt by the Agent of any payment in respect of any Reimbursement
Obligation, the Agent shall promptly pay to each Lender that has acquired a
participation therein

 

34

--------------------------------------------------------------------------------


 

under the second sentence of Section 2.4.(i) such Lender’s Commitment Percentage
of such payment.

 

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement.  If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article VI. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Agent not later than 1:00 p.m. and (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply.  The limitations of
Section 3.5.(a) shall not apply to any borrowing of Revolving Loans under this
subsection.

 

(f)            Effect of Letters of Credit on Commitments.  Upon the issuance by
the Agent of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Revolving Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Commitment Percentage and (ii) the sum of
(A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.

 

(g)           Agent’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations.  In examining documents presented in connection
with drawings under Letters of Credit and making payments under Letters of
Credit against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit.  The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrower’s obligations in respect
of the Letters of Credit shall not be affected in any manner by, any of the
following except to the extent resulting from the gross negligence or willful
misconduct of the Agent or a Lender, as applicable, as determined by a court of
competent jurisdiction in a final, non-appealable judgment: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any

 

35

--------------------------------------------------------------------------------


 

messages, by mail, cable, facsimile, electronic mail, telecopy or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit, or of the
proceeds thereof; (vii) the misapplication by the beneficiary of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Agent or the Lenders.  None of the above shall
affect, impair or prevent the vesting of any of the Agent’s or any Lender’s
rights or powers hereunder.  Any action taken or omitted to be taken by the
Agent under or in connection with any Letter of Credit, if taken or omitted in
the absence of gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final, non-appealable judgment), shall not create
against the Agent or any Lender any liability to the Borrower or any Lender.  In
this regard, the obligation of the Borrower to reimburse the Agent for any
drawing made under any Letter of Credit, and to repay any Revolving Loan made
pursuant to the second sentence of the preceding subsection (e), shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement and any other applicable Letter of Credit
Document under all circumstances whatsoever, including without limitation, the
following circumstances:  (A) any lack of validity or enforceability of any
Letter of Credit Document or any term or provisions therein; (B) any amendment
or waiver of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations.  Notwithstanding anything to the contrary contained in this
Section or Section 13.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the preceding subsection (e), the Borrower shall have no
obligation to indemnify the Agent or any Lender in respect of any liability
incurred by the Agent or such Lender arising solely out of the gross negligence
or willful misconduct of the Agent or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.

 

(h)           Amendments, Etc.  The issuance by the Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that

 

36

--------------------------------------------------------------------------------


 

the request therefor be made through the Agent), and no such amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended, supplemented
or modified form or (ii) the Requisite Lenders (or all of the Lenders if
required by Section 13.6.) shall have consented thereto.  In connection with any
such amendment, supplement or other modification, the Borrower shall pay the
Fees, if any, payable under the last sentence of Section 3.6.(b).

 

(i)            Lenders’ Participation in Letters of Credit.  Immediately upon
the issuance by the Agent of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of the Agent with
respect to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit.  In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Agent
pursuant to the third and last sentences of Section 3.6.(b)).

 

(j)            Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Agent on demand in immediately available funds in Dollars the amount
of such Lender’s Commitment Percentage of each drawing paid by the Agent under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.4.(d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing.  If the notice
referenced in the second sentence of Section 2.4.(e) is received by a Lender not
later than 11:00 a.m., then such Lender shall make such payment available to the
Agent not later than 2:00 p.m. on the date of demand therefor; otherwise, such
payment shall be made available to the Agent not later than 1:00 p.m. on the
next succeeding Business Day.  Each Lender’s obligation to make such payments to
the Agent under this subsection, and the Agent’s right to receive the same,
shall be absolute, irrevocable and unconditional and shall not be affected in
any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 11.1.(f) or 11.1.(g) or (iv) the termination of the Commitments.  Each
such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever.

 

(k)           Information to Lenders. The Agent shall periodically deliver to
the Lenders information setting forth the Stated Amount of all outstanding
Letters of Credit.  Other than as

 

37

--------------------------------------------------------------------------------


 

set forth in this subsection, the Agent shall have no duty to notify the Lenders
regarding the issuance or other matters regarding Letters of Credit issued
hereunder.  The failure of the Agent to perform its requirements under this
subsection shall not relieve any Lender from its obligations under
Section 2.4.(j).

 

(l)            Defaulting Lenders.  Upon demand by the Agent at any time while a
Lender is a Defaulting Lender or a Potential Defaulting Lender, the Borrower
shall deliver to the Agent within one Business Day of such demand, cash
collateral or other credit support satisfactory to the Agent in its sole
discretion in an amount equal to such Defaulting Lender’s Commitment Percentage
of the Letter of Credit Liabilities then outstanding; provided, however, that
the amount of cash collateral required to be provided by the Borrower pursuant
to this subsection (l) will be reduced by the amount of cash collateral then
held by the Agent pursuant to Section 3.11.(b) for the purpose of cash
collateralizing such Defaulting Lender’s Commitment Percentage of the Letter of
Credit Liabilities then outstanding.

 


SECTION 2.5.  RATES AND PAYMENT OF INTEREST ON LOANS.

 

(a)           Rates.  The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time) plus the Applicable Margin; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor plus the Applicable Margin.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

 

(b)           Payment of Interest.  Accrued and unpaid interest on each Loan
shall be payable (i) monthly in arrears on the first day of each calendar month,
commencing with the first full calendar month occurring after the Effective Date
and (ii) on any date on which the principal balance of such Loan is due and
payable in full (whether at maturity, due to acceleration or otherwise). 
Interest payable at the Post-Default Rate shall be payable from time to time on
demand.  Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the Borrower.  All determinations by
the Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

 

(c)           Inaccurate Financial Statements or Compliance Certificates.  If
any financial statement or Compliance Certificate delivered pursuant to
Section 9.3. is shown to be inaccurate

 

38

--------------------------------------------------------------------------------


 

as a result of any action or inaction on the part of the Borrower, and not as a
result of any adjustments or modifications in GAAP or any other applicable
accounting rules made subsequent to the delivery of any such financial statement
or Compliance Certificate having a retroactive effect (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Agent a correct Compliance
Certificate for such Applicable Period and (ii) the Borrower shall immediately
pay to the Agent for the account of the Lenders the additional accrued
additional interest owing calculated based on such higher Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the Agent in
accordance with Section 3.2. This subsection shall not in any way limit the
rights of the Agent and Lenders (x) with respect to the last sentence of the
immediately preceding subsection (a) or (y) under Article XI.  The Borrower
shall not be required to reimburse the Agent or the Lenders in relation to any
recalculation of interest or fees required by this provision at any time after
the first anniversary of the Termination Date.

 


SECTION 2.6.  NUMBER OF INTEREST PERIODS.

 

There may be no more than (a) 8 different Interest Periods for LIBOR Loans that
are Revolving Loans and (b) 4 different Interest Periods for Term Loans, in each
case, outstanding at the same time.

 


SECTION 2.7.  REPAYMENT OF LOANS.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans and the Term Loans on the
Termination Date.

 


SECTION 2.8.  PREPAYMENTS.

 

(a)           Optional.  Subject to Section 5.4., the Borrower may prepay any
Loan at any time without premium or penalty.  The Borrower shall give the Agent
at least one Business Day’s prior written notice of the prepayment of any
Revolving Loan or Term Loan.

 

(b)           Mandatory.  If at any time:

 

(i)            the aggregate principal amount of all outstanding Loans, together
with the aggregate amount of all Letter of Credit Liabilities, exceeds the
Borrowing Base at such time, or

 

(ii)           the aggregate principal amount of all outstanding Revolving Loans
and Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate Revolving Commitments at such time,

 

the Borrower shall, within 3 calendar days after the occurrence of such excess,
pay to the Agent for the accounts of the Lenders the amount of such excess.

 

39

--------------------------------------------------------------------------------

 

 


 

(c)           Application of Prepayments.  Amounts paid under the preceding
subsection (b) shall be applied to pay all amounts of principal outstanding on
the Loans and any Reimbursement Obligations pro rata in accordance with Section
3.2. and if any Letters of Credit are outstanding at such time, the remainder,
if any, shall be deposited into the Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under Section
5.4.

 

(d)           Derivatives Contracts.  No repayment or prepayment pursuant to
this Section shall affect any of the Borrower’s obligations under any
Derivatives Contract between the Borrower and any Lender (or any Affiliate of
any Lender).

 


SECTION 2.9.  [INTENTIONALLY OMITTED.]

 


SECTION 2.10.  CONTINUATION.

 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation.  Such notice by the Borrower of
a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a Notice of Continuation, specifying (a)
the proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender of the proposed Continuation.  If the Borrower shall fail to select in a
timely manner a new Interest Period for any LIBOR Loan in accordance with this
Section, or if a Default or Event of Default shall exist, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.11. or the
Borrower’s failure to comply with any of the terms of such Section.

 


SECTION 2.11.  CONVERSION.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Revolving Loan or a Term
Loan (including a Base Rate Loan made pursuant to Section 2.3.(e)) of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted to a LIBOR Loan if a Default or Event of Default shall exist.  Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the
date of Conversion on the principal amount so Converted.  Each such Notice of
Conversion shall be given not later than 11:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any

 

40

--------------------------------------------------------------------------------


 

proposed Conversion into LIBOR Loans.  Promptly after receipt of a Notice of
Conversion, the Agent shall notify each Lender of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion, (b)
the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 


SECTION 2.12.  NOTES.

 

(a)           Revolving Notes.  The Revolving Loans made by each Lender shall,
in addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit L (each a “Revolving Note”),
payable to the order of such Lender in a principal amount equal to the amount of
its Revolving Commitment as originally in effect and otherwise duly completed.

 

(b)           Term Notes.  The Term Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit M (each a “Term Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Term
Commitment as originally in effect and otherwise duly completed.

 

(c)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

 

(d)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall execute and deliver
to such Lender a new Note dated the date of such lost, stolen, destroyed or
mutilated Note.

 


SECTION 2.13.  VOLUNTARY REDUCTIONS OF THE REVOLVING COMMITMENTS.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of Letter of Credit
Liabilities and the aggregate principal amount of all outstanding Swingline
Loans) at any time and from time to time without penalty or premium upon not
less than 3 Business Days prior written notice to the Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction and shall be irrevocable once given and
effective only upon receipt by the Agent; provided, however, if the Borrower
seeks to reduce the aggregate amount of the

 

41

--------------------------------------------------------------------------------


 

Revolving Commitments below $100,000,000, then the Revolving Commitments shall
all automatically and permanently be reduced to zero.  The Agent will promptly
transmit such notice to each Lender.  The Revolving Commitments, once terminated
or reduced may not be increased or reinstated.

 


SECTION 2.14.  EXPIRATION OR MATURITY DATE OF LETTERS OF CREDIT PAST TERMINATION
DATE.


 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Agent, for the benefit of the Agent and the
Lenders, an amount of money equal to the Stated Amount of such Letter(s) of
Credit for deposit into the Collateral Account.

 


SECTION 2.15.  AMOUNT LIMITATIONS.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Agent shall not be required to
issue a Letter of Credit and no reduction of the Revolving Commitments pursuant
to Section 2.13. shall take effect, if immediately after the making of such
Loan, the issuance of such Letter of Credit or such reduction in the Revolving
Commitments:

 

(a)           the aggregate principal amount of all outstanding Revolving Loans,
together with the aggregate principal amount of all outstanding Swingline Loans
and the aggregate amount of all Letter of Credit Liabilities, would exceed the
aggregate amount of the Revolving Commitment at such time; or

 

(b)           the aggregate principal amount of all outstanding Loans, together
with the aggregate amount of all Letter of Credit Liabilities, would exceed the
Borrowing Base at such time.

 


SECTION 2.16.  FUNDS TRANSFER DISBURSEMENTS.


 

(a)           Generally.  The Borrower hereby authorizes the Agent to disburse
the proceeds of any Loan made by the Lenders or any of their Affiliates pursuant
to the Loan Documents as requested by an authorized representative of the
Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form.  The Borrower agrees to be bound by any transfer request: (i)
authorized or transmitted by the Borrower; or, (ii) made in the Borrower’s name
and accepted by the Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by the Borrower.  The Borrower
further agrees and acknowledges that the Agent may rely solely on any bank
routing number or identifying bank account number or name provided by the
Borrower to effect a wire of funds transfer even if the information provided by
the Borrower identifies a different bank or account holder than named by the
Borrower.  The Agent is not obligated or required in any way to take any actions
to detect errors in information provided by the Borrower.  If the Agent takes
any actions in an attempt to detect errors in the transmission or content of
transfer or requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Agent takes these actions the Agent will not in any situation be liable for
failing to take or

 

42

--------------------------------------------------------------------------------


 

correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between the Agent and the
Borrower.  The Borrower agrees to notify the Agent of any errors in the transfer
of any funds or of any unauthorized or improperly authorized transfer requests
within fourteen (14) days after the Agent’s confirmation to the Borrower of such
transfer.

 

(b)           Funds Transfer.  The Agent will, in its sole discretion, determine
the funds transfer system and the means by which each transfer will be made. 
The Agent may delay or refuse to accept a funds transfer request if the transfer
would: (i) violate the terms of this authorization; (ii) require the use of a
bank unacceptable to the Agent or any Lender or prohibited by any Governmental
Authority; (iii) cause the Agent or any Lender, in their reasonable judgment, to
violate any regulatory risk control program or guideline promulgated by the
Board of Governors of the Federal Reserve System or any other similar program or
guideline; or (iv) otherwise cause the Agent or any Lender to violate any
Applicable Law.

 

(c)           Limitation of Liability.  Neither the Agent nor any Lender shall
be liable to the Borrower or any other parties for (i) errors, acts or failures
to act of others, including other entities, banks, communications carriers or
clearinghouses, through which the Borrower’s transfers may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Agent or any Lender, (ii) any loss, liability or delay caused by fires,
earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Agent’s or any Lender’s control, or (iii) any
special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Agent, any
Lender or the Borrower knew or should have known the likelihood of these damages
in any situation; provided, however, that, the Agent and the Lenders shall be
liable to the extent any of the above were the result of the Agent’s or Lenders’
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment.  Neither the Agent nor any
Lender makes any representations or warranties other than those expressly made
in this Agreement.

 


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 


SECTION 3.1.  PAYMENTS.

 

(a)           Payments by the Borrower. Except to the extent otherwise provided
herein, all payments of principal, interest and other amounts to be made by the
Borrower under this Agreement or any other Loan Document shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Agent at its Principal Office, not later than 2:00 p.m. on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day).  Subject to Section 11.5., the Borrower shall, at the time of
making each payment under this Agreement or any other Loan Document, specify to
the Agent the amounts payable by the Borrower hereunder to which such payment is
to be applied.  Each payment received by the Agent for the account of a Lender
under this Agreement or any other Loan Document shall be paid to such Lender by
wire transfer of immediately available funds in accordance with the

 

43

--------------------------------------------------------------------------------


 

wiring instructions provided by such Lender to the Agent from time to time, for
the account of such Lender at the applicable Lending Office of such Lender.  If
the Agent fails to pay such amounts to such Lender, within one Business Day of
receipt of such amounts, the Agent shall pay interest on such amount at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  If the
due date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for the period
of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may (but shall not be
obligated to), in reliance upon such assumption, distribute to the Lenders the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Agent on demand that
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the Federal Funds Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

 


SECTION 3.2.  PRO RATA TREATMENT.

 

Except to the extent otherwise provided herein:  (a) each borrowing from the
Lenders under Section 2.1.(a), 2.3.(d) and 2.4.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(a) and under the first
sentence of Section 3.6.(b) shall be made for the account of the Lenders, and
each termination or reduction of the amount of the Revolving Commitments under
Section 2.13. shall be applied to the respective Revolving Commitments of the
Lenders, pro rata according to the amounts of their respective Revolving
Commitments; (b) each payment or prepayment of principal of Revolving Loans by
the Borrower shall be made for the account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Revolving Loans held by
them; (c) each payment of interest on Revolving Loans by the Borrower shall be
made for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; (d) the
making of Term Loans under Section 2.2.(a) shall be made from the applicable
Lenders, pro rata according to the amounts of their respective Term Commitments;
(e) each payment or prepayment of principal of Term Loans by the Borrower shall
be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Term Loans held by them; (f) each
payment of interest on Term Loans by the Borrower shall be made for the account
of the Lenders pro rata in accordance with the amounts of interest on the Term
Loans then due and payable to the respective applicable Lenders; (g) the
Conversion and Continuation of Revolving Loans or Term Loans of a particular
Type (other than Conversions provided for by Section 5.6.) shall be made pro
rata among the Lenders according to the amounts of their respective Revolving
Loans or Term Loans, as applicable, and the then current Interest Period for
each Lender’s portion of each such Loan of such Type shall be coterminous; (h)
the Lenders’ participation in, and payment obligations in respect of, Letters of
Credit under Section 2.4., shall be pro rata in accordance with their respective
Revolving Commitments; and (i) the Lenders’

 

44

--------------------------------------------------------------------------------


 

participation in, and payment obligations in respect of, Swingline Loans under
Section 2.3., shall be pro rata in accordance with their respective Revolving
Commitments.  All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Lender shall have acquired and funded a
participating interest in any such Swingline Loan pursuant to Section 2.3.(e),
in which case such payments shall be pro rata in accordance with such
participating interests).

 


SECTION 3.3.  SHARING OF PAYMENTS, ETC.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower or any other Loan Party to a Lender (other than
any payment in respect of Specified Derivatives Obligations) not in accordance
with the terms of this Agreement and such payment should be distributed to the
Lenders pro rata in accordance with Section 3.2. or Section 11.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall, subject to
Section 3.11. if applicable, share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or Section
11.5., as applicable.  To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored.  The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation.  Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 


SECTION 3.4.  SEVERAL OBLIGATIONS.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 


SECTION 3.5.  MINIMUM AMOUNTS.

 

(a)           Borrowings and Conversions.  Except as otherwise provided in
Sections 2.3.(d) and 2.4.(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $500,000 in
excess thereof.  Each borrowing, Conversion and

 

45

--------------------------------------------------------------------------------


 

Continuation of LIBOR Loans shall be in an aggregate minimum amount of $500,000
and integral multiples of $500,000 in excess of that amount.

 

(b)           Prepayments.  Each voluntary prepayment of Revolving Loans shall
be in an aggregate minimum amount of $500,000 and integral multiples of $100,000
in excess thereof (or, if less, the aggregate principal amount of Revolving
Loans then outstanding).  Each voluntary prepayment of Term Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or, if less, the aggregate principal amount of Term Loans then
outstanding).

 

(c)           Reductions of Revolving Commitments.  Each reduction of the
Revolving Commitments under Section 2.13. shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $2,000,000 in excess thereof.

 

(d)           Letters of Credit.  The initial Stated Amount of each Letter of
Credit shall be at least $100,000.

 


SECTION 3.6.  FEES.

 

(a)           Unused Fee. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Agent for the
account of the Lenders an unused facility fee with respect to the average daily
difference between the (i) aggregate amount of the Revolving Commitments and
(ii) the aggregate principal amount of all outstanding Revolving Loans plus the
aggregate amount of all Letter of Credit Liabilities (the “Unused Amount”). 
Such fee shall be computed by multiplying the Unused Amount with respect to such
quarter by the corresponding per annum rate set forth below:

 

Unused Amount

 

Unused Fee

 

> 50% of the aggregate amount of Revolving Commitments

 

0.50

%

< 50% of the aggregate amount of Revolving Commitments

 

0.40

%

 

Such fee shall be payable quarterly in arrears on the last day of each March,
June, September or December of each calendar year.  Any such accrued and unpaid
fee shall also be payable on the Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay to the Agent
for the account of each Lender a letter of credit fee at a rate per annum equal
to the Applicable Margin for LIBOR Loans (or while an Event of Default exists,
at a per annum rate equal to 4.0%) times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) through and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is drawn in full and is not subject to reinstatement, as the case may be.  The
fees provided for in the immediately preceding sentence shall be nonrefundable
and payable in arrears on (i) the last day of March, June, September and
December in each year, (ii) the Termination Date, (iii) the date the Revolving
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand

 

46

--------------------------------------------------------------------------------


 

of the Agent.  In addition, the Borrower shall pay to the Agent for its own
account and not the account of any Lender, an issuance fee in respect of each
Letter of Credit equal to the greater of (i) $500 or (ii) one-eighth of one
percent (0.125%) per annum on the initial Stated Amount of such Letter of Credit
payable (A) for the period from and including the date of issuance of such
Letter of Credit through and including the expiration date of such Letter of
Credit and (B) if the expiration date of any Letter of Credit is extended
(whether as a result of the operation of an automatic extension clause or
otherwise), for the period from but excluding the previous expiration date to
and including the extended expiration date.  The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable upon issuance
(or in the case of an extension of the expiration date, on the previous
expiration date).  The Borrower shall pay directly to the Agent from time to
time on demand all commissions, charges, costs and expenses in the amounts
customarily charged by the Agent from time to time in like circumstances with
respect to the issuance of each Letter of Credit, drawings, amendments and other
transactions relating thereto.

 

(c)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.

 

(d)           Extension Fee Under Existing Credit Agreement.  For the avoidance
of doubt, the extension fee referenced in Section 3.6.(d) of the Existing Credit
Agreement shall not be payable under this Agreement.

 


SECTION 3.7.  COMPUTATIONS.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
interest on Base Rate Loans shall be computed on the basis of a year of 365 or
366 days, as applicable, and the actual number of days elapsed.

 


SECTION 3.8.  USURY.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 


SECTION 3.9.  AGREEMENT REGARDING INTEREST AND CHARGES.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.5.(a)(i) and (ii) and in
Section 2.3.(c).  Notwithstanding the

 

47

--------------------------------------------------------------------------------


 

foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, unused fees, closing fees, letter of credit fees, underwriting
fees, default charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by the Agent or
any Lender to third parties or for damages incurred by the Agent or any Lender,
in each case in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 


SECTION 3.10.  STATEMENTS OF ACCOUNT.

 

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrower absent manifest error.  The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

 


SECTION 3.11.  DEFAULTING LENDERS.

 

(a)           Generally.  If any Lender shall become a Defaulting Lender, then
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of any amendment, consent or waiver of
the terms of this Agreement or any other Loan Document, or to direct any action
or inaction of the Agent or to be taken into account in the calculation of the
Requisite Lenders or the Supermajority Lenders, shall be suspended while such
Lender remains a Defaulting Lender; provided, however, that the foregoing shall
not permit an increase in such Lender’s Commitment or an extension of the
maturity date of such Lender’s Loans or other Obligations owing to such Lender,
in each case, without such Lender’s consent.  If a Lender is a Defaulting Lender
because it has failed to make timely payment to the Agent of any amount required
to be paid to the Agent hereunder (without giving effect to any notice or cure
periods), then the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and (iii)
to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest.  No Commitment of any Lender shall be increased or otherwise affected,
and except as otherwise expressly provided in this Section, performance by the
Borrower of its obligations hereunder and the other Loan Documents shall not be
excused or otherwise modified, as a result of the operation of this Section. The
rights and remedies of the Borrower, the Agent and the Lenders against a
Defaulting Lender under this Section are in addition to any other rights and
remedies the Borrower, the Agent and the Lenders may have against such
Defaulting Lender under this Agreement, any of the other Loan Documents,
Applicable Law or otherwise.

 

48

--------------------------------------------------------------------------------


 

(b)           Treatment of Payments.  Until the Defaulting Lender Excess of a
Defaulting Lender has been reduced to zero, any payment of the principal of the
Revolving Loans or Term Loans shall, unless the Requisite Lenders agree
otherwise, be applied to the outstanding principal balance of the Revolving
Loans and Term Loans of the applicable Lenders that are not Defaulting Lenders. 
Notwithstanding the terms of Section 3.3., no Defaulting Lender shall be
entitled to any share in any payment obtained by any of the other Lenders on any
Obligation owing by the Borrower or any Loan Party.  Any amount paid by the
Borrower, whether through the exercise of any Lender’s right of set-off,
banker’s lien or counterclaim or similar right or otherwise or through voluntary
prepayments, for the account of a Defaulting Lender under this Agreement or any
other Loan Document will not be paid or distributed to such Defaulting Lender,
but will instead be retained by the Agent in a segregated non-interest bearing
account until such Defaulting Lender has ceased to be a Defaulting Lender in
accordance with subsection (f) below, and, subject to any applicable
requirements of law, such amount may be applied at such time or times as may be
determined by the Agent in its sole discretion, first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent or the
Swingline Lender under this Agreement, second, if determined by the Agent or
requested by the Swingline Lender, held in such account as cash collateral for
such Defaulting Lender’s Commitment Percentage of the Letter of Credit
Liabilities then outstanding and for such Defaulting Lender’s Commitment
Percentage of the aggregate principal amount of the Swingline Loans then
outstanding, third, to the funding of any Loan in respect of which the such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent, fourth, if so determined by the Agent and
the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement.  If such Lender is still a Defaulting Lender and any amounts remain
in such account on the date that the Commitments are terminated and all
Obligations of the Borrower hereunder and under the other Loan Documents are
paid in full, at which time such amounts will be applied by the Agent to the
making of payments from time to time in the following order of priority:  first,
to the payment of any amounts owing by such Defaulting Lender to the Agent and
the Swingline Lender under this Agreement; second, to the payment of interest
then due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them; third, to the payment of Fees then due and payable to the
Lenders other than Defaulting Lenders, ratably among them in accordance with the
amounts of such Fees then due and payable to them; fourth, to pay principal of
all Loans, Reimbursement Obligations and other Letter of Credit Liabilities then
due and payable to the Lenders other than Defaulting Lenders hereunder ratably
in accordance with the amounts thereof then due and payable to them; fifth, to
the ratable payment of all other Obligations then due and payable to the Lenders
other than Defaulting Lenders; and sixth, after the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder, to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.

 

(c)           Fees.  During any period that a Lender is a Defaulting Lender,
such Defaulting Lender’s Commitment and outstanding Loans shall be excluded for
purposes of calculating any Fee payable to the Lenders under Sections 3.6.(a)
and (b), and during such period the Borrower shall not be required to pay, and
such Defaulting Lender shall not be entitled to receive, any such Fees otherwise
payable to such Defaulting Lender under such Sections.

 

49

--------------------------------------------------------------------------------


 

(d)                                 Borrowing Requests.  While any Lender is a
Defaulting Lender or a Potential Defaulting Lender, the Borrower authorizes each
of the Agent and the Swingline Lender (which authorization is irrevocable and
coupled with an interest) to give, in such Person’s discretion, Notices of
Borrowing pursuant to Section 2.1. in such amounts and at such times as may be
required to (i) reimburse any Reimbursement Obligation that has become due and
payable, (ii) repay an outstanding Swingline Loan or (iii) cash collateralize
the Obligations of the Borrower in respect of outstanding Letters of Credit in
an amount equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender or Potential Defaulting Lender in respect
of such Letters of Credit.

 

(e)                                  Purchase of Defaulting Lender’s
Commitment.  During any period that a Lender is a Defaulting Lender, the
Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Revolving Commitment and Term Loan to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5.(b).  No party hereto shall have
any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Revolving Commitment
and Term Loan via an assignment subject to and in accordance with the provisions
of Section 13.5.(b).  In connection with any assignment initiated by the
Borrower or any Lender who is not a Defaulting Lender, such Defaulting Lender
shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Acceptance and,
notwithstanding Section 13.5.(b), shall pay to the Agent an assignment fee in
the amount of $10,000.

 

(f)                                    Cure.  If the Borrower, the Agent and the
Swingline Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender or a Potential Defaulting Lender should no longer be deemed to
be a Defaulting Lender or Potential Defaulting Lender, as the case may be, the
Agent will so notify the Lenders, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender
will, to the extent applicable, purchase such portion of outstanding Loans of
the other Lenders and make such other adjustments as the Agent may determine to
be necessary to cause the interest of the Lenders in the Loans and Letter of
Credit Liabilities to be on a pro rata basis in accordance with their respective
Commitment Percentages, whereupon such Lender will cease to be a Defaulting
Lender or Potential Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
cure by a Lender under this subsection of its status as a Defaulting Lender or
Potential Defaulting Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender
or Potential Defaulting Lender.

 


SECTION 3.12.  TAXES.


 

(a)                                  Taxes Generally.  All payments by the
Borrower of principal of, and interest on, the Loans and all other Obligations
shall be made free and clear of and without deduction for any

 

50

--------------------------------------------------------------------------------


 

present or future excise, stamp or other taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges of any nature whatsoever
imposed by any taxing authority, but excluding (i) franchise taxes, (ii) any
taxes imposed on or measured by any Lender’s assets, net income, receipts or
branch profits, (iii) any taxes (other than withholding taxes) with respect to
the Agent or a Lender that would not be imposed but for a connection between the
Agent or such Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Agent or such
Lender pursuant to or in respect of this Agreement or any other Loan Document),
and (iv) any taxes, fees, duties, levies, imposts, charges, deductions,
withholdings or other charges to the extent imposed as a result of the failure
of the Agent or a Lender, as applicable, to provide and keep current (to the
extent legally able) any certificates, documents or other evidence required to
qualify for an exemption from, or reduced rate of, any such taxes fees, duties,
levies, imposts, charges, deductions, withholdings or other charges or required
by the immediately following subsection (c) to be furnished by the Agent or such
Lender, as applicable (such non-excluded items being collectively called
“Taxes”).  If any withholding or deduction from any payment to be made by the
Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:

 

(i)                                     pay directly to the relevant
Governmental Authority the full amount required to be so withheld or deducted;

 

(ii)                                  promptly forward to the Agent an official
receipt or other documentation satisfactory to the Agent evidencing such payment
to such Governmental Authority; and

 

(iii)                               pay to the Agent for its account or the
account of the applicable Lender, as the case may be, such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
Agent or such Lender will equal the full amount that the Agent or such Lender
would have received had no such withholding or deduction been required.

 

(b)                                 Tax Indemnification.  If the Borrower fails
to pay any Taxes when due to the appropriate Governmental Authority or fails to
remit to the Agent, for its account or the account of the respective Lender, as
the case may be, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Agent or any Lender
as a result of any such failure.  For purposes of this Section, a distribution
hereunder by the Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrower.

 

(c)                                  Tax Forms.  Prior to the date that any
Foreign Lender becomes a party hereto, such Foreign Lender shall deliver to the
Borrower and the Agent such certificates, documents or other evidence, as
required by the Internal Revenue Code or Treasury Regulations issued pursuant
thereto (including Internal Revenue Service Forms W-8ECI and W-8BEN, as
applicable, or appropriate successor forms), properly completed, currently
effective and duly executed by such Foreign Lender establishing that payments to
it hereunder and under the Notes are (i) not subject to United States Federal
backup withholding tax and (ii) not subject to United States Federal withholding
tax imposed under the Internal Revenue Code.  Each such Foreign Lender shall, to
the extent it may lawfully do so, (x) deliver further copies of such forms or
other

 

51

--------------------------------------------------------------------------------


 

appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to the Borrower or the Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Agent.  The
Borrower shall not be required to pay any amount pursuant to the last sentence
of subsection (a) above to any Foreign Lender or the Agent, if it is organized
under the laws of a jurisdiction outside of the United States of America, if
such Foreign Lender or the Agent, as applicable, fails to comply with the
requirements of this subsection.  If any such Foreign Lender, to the extent it
may lawfully do so, fails to deliver the above forms or other documentation,
then the Agent may withhold from any payments to be made to such Foreign Lender
under any of the Loan Documents such amounts as are required by the Internal
Revenue Code.  If any Governmental Authority asserts that the Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent.  The
obligation of the Lenders under this Section shall survive the termination of
the Commitments, repayment of all Obligations and the resignation or replacement
of the Agent.

 

(d)                                 USA Patriot Act Notice; Compliance.  In
order for the Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Person that would be a Foreign Lender becoming a party
hereto, the Agent may request, and such Person shall provide to the Agent, its
name, address, tax identification number and/or such other identification
information as shall be necessary for the Agent to comply with Applicable Law.

 


ARTICLE IV. BORROWING BASE PROPERTIES


 


SECTION 4.1.  ELIGIBILITY OF PROPERTIES.


 

(a)                                  Initial Borrowing Base Properties.  As of
the Agreement Date, the Lenders have approved for inclusion in calculations of
the Borrowing Base the Properties identified on Schedule 4.1.  Upon satisfaction
of the conditions set forth in Section 4.2., such Properties shall become
Borrowing Base Properties.

 

(b)                                 Additional Borrowing Base Properties.  If,
after the Effective Date, the Borrower desires that any additional Eligible
Property be included in calculations of the Borrowing Base, the Borrower shall
so notify the Agent in writing, such notification to include a certification by
the Borrower that such Property is an Eligible Property; provided, however, that
(x) if any portion of a Property is leased under a ground lease that would
qualify as a Ground Lease but for the failure to satisfy clause (a) of the
definition of “Ground Lease”, or (y) if such Property is not primarily operated
as a self-storage facility, and as a result of either condition set forth in the
foregoing clauses (x) or (y), a Property would not qualify as an Eligible
Property, then in such case, the Borrower may nevertheless submit such Property
for inclusion in the Borrowing Base subject to the approval of the Requisite
Lenders.  No Property will be evaluated for inclusion as a Borrowing Base
Property unless it is an Eligible Property, subject to the immediately preceding

 

52

--------------------------------------------------------------------------------


 

sentence, and unless and until the Borrower delivers to the Agent each of the
following, in form and substance reasonably satisfactory to the Agent:

 

(i)                                     A description of such Property, such
description to include the age, location and size of such Property;

 

(ii)                                  An operating statement for such Property
audited or certified by a representative of the Borrower as being true and
correct in all material respects and prepared in accordance with GAAP for the
previous three fiscal years, provided that, with respect to any period such
Property was not owned by the Borrower or a Subsidiary, such information shall
only be required to be delivered to the extent reasonably available to the
Borrower and such certification may be based upon the best of the Borrower’s
knowledge;

 

(iii)                               A current rent roll in substantially the
form attached hereto as Exhibit Q and a one-year occupancy history of such
Property each certified by a representative of the Borrower to be true and
correct, provided that, with respect to any period such Property was not owned
by the Borrower or a Subsidiary, the occupancy history shall only be required to
be delivered to the extent reasonably available to the Borrower and such
certification may be based upon the best of the Borrower’s knowledge;

 

(iv)                              Such projections and other information
concerning the anticipated operation of such Property as the Agent may
reasonably request;

 

(v)                                 Budgets with respect to any capital
expenditures to be made with respect to such Property within the next twelve
months; and

 

(vi)                              Such other information the Agent may
reasonably request in order to evaluate the Property which information is
readily available to the Borrower or can be obtained by the Borrower without
unreasonable expense.

 

(c)                                  Approval by Agent and Lenders; Appraisals. 
Upon receipt of all of the above items, the Agent shall order an Appraisal of
such Property in order to determine the Appraised Value thereof.  If, after
receipt and review of all of the above items (other than the Appraisal), the
Agent is prepared to proceed with acceptance of such Property as a Borrowing
Base Property, the Agent will so notify the Borrower and each Lender within 10
Business Days after receipt of all of the above items (other than the Appraisal)
and will submit all such items to the Lenders.  After obtaining the Appraisal of
such Property, the Agent will promptly submit the Appraisal and the Appraised
Value to the Lenders, for approval by the Requisite Lenders and each Lender
shall notify the Agent whether it approves of the designation of such Property
as a Borrowing Base Property within 10 Business Days of the submission by the
Agent of the Appraisal and the Appraised Value for such Property.  If a Lender
shall fail to so notify the Agent within the 10 Business Day Period set forth in
the immediately preceding sentence, then such Lender shall be deemed to have
approved of such Property.  Upon approval of such Property by the Requisite
Lenders, and upon execution and delivery of all of the documents

 

53

--------------------------------------------------------------------------------


 

required to be provided under Section 4.2., such Property shall become a
Borrowing Base Property.

 

(d)                                 Tax Mitigation.  In the case of any Property
located in a jurisdiction imposing a mortgage recording tax, the Agent and the
Lenders agree to take such actions as the Borrower may reasonably request to
achieve any available and permissible mortgage recording tax savings, in each
case consistent with local practice and Applicable Law, so long as taking such
actions will not, in the Agent’s reasonable discretion, impair the Agent’s Lien
on such Property.

 


SECTION 4.2.  CONDITIONS PRECEDENT TO A PROPERTY BECOMING A BORROWING BASE
PROPERTY.


 

No Property shall become a Borrowing Base Property until the Borrower shall have
caused to be executed and delivered to the Agent and the Lenders all documents
and instruments required to be so executed and delivered under Section 4.1., the
Requisite Lenders shall have approved of, or shall have been deemed to have
approved of, such Property as provided in such Section, and the Borrower shall
have caused to be executed and delivered to the Agent the following instruments,
documents and agreements in respect of such Property, each to be in form and
substance reasonably satisfactory to the Agent:

 

(a)                                  A Security Instrument executed by each Loan
Party owning (or leasing) such Property, the form of such Security Instrument to
be modified as appropriate (i) to conform to the Applicable Laws of the
jurisdiction in which such Property is located and (ii) to implement the
provisions of Section 4.1.(d), if applicable;

 

(b)                                 An Environmental Indemnity Agreement
executed by the Parent, each such Loan Party, and if not the Borrower, the
Borrower;

 

(c)                                  [Intentionally Omitted];

 

(d)                                 A “Phase I” environmental assessment of such
Property, and a “Phase II” environmental assessment of such Property if
warranted by such “Phase I” environmental assessment, in each case, not more
than 12 months old prepared by Partner Engineering and Science, Inc. or such
other environmental engineering firm reasonably acceptable to the Agent and upon
which the Agent and the Lenders are expressly permitted to rely pursuant to a
reliance letter addressed to the Agent and the Lenders in form and substance
reasonably satisfactory to the Agent, and any additional environmental studies
or assessments available to the Borrower performed with respect to such
Property;

 

(e)                                  Copies of all engineering, mechanical,
structural and maintenance studies performed with respect to such Property not
more than twelve months old upon which the Agent and the Lenders are expressly
permitted to rely pursuant to a reliance letter addressed to the Agent and the
Lenders in form and substance reasonably satisfactory to the Agent;

 

(f)                                    Evidence that all insurance required for
such Property under the applicable Loan Documents is currently in effect;

 

54

--------------------------------------------------------------------------------


 

(g)                                 [Intentionally omitted];

 

(h)                                 Copies of any applicable ground leases and
estoppels from ground lessors relating to such Property if such estoppels are
required to be provided by such ground lessor pursuant to such ground leases and
if such estoppels are not so required, if requested by the Agent, the Borrower
shall use its commercially reasonable efforts to obtain such estoppels;

 

(i)                                     Copies of (x) all Major Leases, Property
Management Agreements, Marketing Agreements, franchise or license agreements,
any reciprocal easement agreements and all other material contracts, licenses or
permits, if any, which relate to the use, occupancy, operation, maintenance,
enjoyment or ownership of such Property, and (y) if such Property is not yet
owned by the Borrower or a Subsidiary, the purchase agreement pursuant to which
the Borrower or a Subsidiary is to acquire such Property;

 

(j)                                     If requested by the Agent, a Property
Management Contract Assignment and/or a Marketing Agreement Assignment executed
by each such Loan Party and the applicable property manager or marketing
services provider, respectively;

 

(k)                                  If requested by the Agent, a reciprocal
easement agreement estoppel with respect to any reciprocal easement agreements
for such Property;

 

(l)                                     [Intentionally omitted];

 

(m)                               If requested by the Agent, collateral
assignments of the other material contracts, operating permits and licenses,
franchise or license agreements and any other rights or benefits of such
Property, relating to the use, occupancy, operation, maintenance, enjoyment or
ownership of such Property;

 

(n)                                 If requested by the Agent, estoppel
certificates and subordination, non-disturbance and attornment agreements, from
any tenant leasing any of such Property pursuant to a Major Lease (other than
any tenant only leasing storage space at such Property);

 

(o)                                 An ALTA 2006 Form mortgagee’s Policy of
Title Insurance (without any creditor’s rights exclusion) or other form
acceptable to the Agent in favor of the Agent for the benefit of the Secured
Parties with respect to such Property, including endorsements with respect to
such items of coverage as the Agent may reasonably request (which endorsements
may include, without limitation, applicable zoning endorsements with respect to
additional Properties submitted after the Effective Date) and which endorsements
are available, in the amount of coverage required in the following sentence,
issued by an Approved Title Insurance Company and with reinsurance (with direct
access agreements) with title insurance companies reasonably acceptable to the
Agent, showing the fee simple title (or a leasehold estate if leased under a
Ground Lease) to the land and improvements described in the applicable Security
Instrument as vested in the Borrower or a Subsidiary, and insuring that the Lien
granted by such Security Instrument is a valid Lien against said property,
subject only to such restrictions, encumbrances, easements and reservations as
are reasonably acceptable to the Agent.  The amount of coverage under such
policy must equal (i) 100% of the Appraised Value (based on the “stabilized
value”)

 

55

--------------------------------------------------------------------------------


 

of such Property (excluding the value of any personal property located at such
Property and subject to increase without material cost through the use of
“tie-in” endorsements or other provisions) or (ii) to the extent that a “tie-in”
endorsement is not available, 125% of the Appraised Value (based on the
“stabilized value”) of such Property (excluding the value of any personal
property located at such Property);

 

(p)                                 Copies of all documents of record reflected
in Schedule B of such Policy of Title Insurance;

 

(q)                                 If such Property is located in a Tie-In
Jurisdiction and a “tie-in” endorsement is available, endorsements to all other
existing title insurance policies issued to the Agent with respect to all other
Properties located in that Tie-In Jurisdiction and/or other Tie-In
Jurisdictions, as applicable, reflecting an increase in the aggregate insured
amount under the “tie-in” endorsements to an amount equal to the aggregate
amount of the Appraised Values of all such Properties (including the Property to
be included as a Borrowing Base Property but excluding the value of any personal
property located at such Property) but in no event in an amount in excess of the
aggregate amount of the Revolving Commitments and the outstanding principal
balance of the Term Loans;

 

(r)                                    A current or currently certified survey
of such Property certified to the Agent and the Lenders by a surveyor licensed
in the jurisdiction where such Property is located to have been prepared in
accordance with the then effective Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys;

 

(s)                                  If not adequately covered by the survey
certification, a certificate from a licensed engineer or other professional
satisfactory to the Agent that such Property is not located in a Special Flood
Hazard Area as defined by the Federal Insurance Administration, or, if it is,
evidence of flood insurance;

 

(t)                                    A zoning report prepared by Massey
Consulting Group or such other firm reasonably acceptable to the Agent with
respect to such Property evidencing compliance with applicable zoning and land
use laws and building ordinances or codes (including, without limitation, copies
of final certificates of occupancy relating to such Property or such other
evidence reasonably acceptable to the Agent that occupancy permits have been
issued for the Property) or that such Property is the subject of a legal
non-conforming use;

 

(u)                                 [Intentionally Omitted];

 

(v)                                 The Pledge Agreement, or if the Pledge
Agreement is already in effect, a supplement to the Pledge Agreement, executed
by each Person that owns, directly or indirectly, any Equity Interests of the
Property Owner of such Property, subjecting all such Equity Interests to the
Lien of the Pledge Agreement;

 

(w)                               All certificates, if any, representing any
such Equity Interests, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer or agent of the Loan
Party with rights in any such Equity Interests, together with an

 

56

--------------------------------------------------------------------------------


 

Acknowledgment and Consent, substantially in the form of Schedule 2 to the
Pledge Agreement, duly executed by the issuer of such Equity Interest;

 

(x)                                   The results of a recent UCC, tax,
judgment, bankruptcy and lien search in each of the jurisdictions in which UCC
financing statements or other filings or recordations should be made to evidence
or perfect Liens in such Property, such Equity Interests and all other
Collateral related to such Property;

 

(y)                                 Each document (including, without
limitation, any UCC financing statement) required by any Security Document or
under Applicable Law or reasonably deemed necessary or appropriate by the Agent
to be entered into, filed, registered or recorded in order to create in favor of
the Agent, for the benefit of the Lenders, a perfected first-priority Lien in
such Property and all other Collateral relating to such Property, shall have
been entered into, filed, registered or recorded or shall have been delivered to
the Agent and be in proper form for filing, registration or recordation, as
appropriate;

 

(z)                                   An opinion of counsel admitted to practice
law in the jurisdiction in which such Property is located and reasonably
acceptable to the Agent, addressed to the Agent, each Lender and each other
Secured Party covering such legal matters relating to the transactions
contemplated hereby as the Agent may reasonably request;

 

(aa)                            An opinion of counsel qualified to render legal
opinions regarding the law of the jurisdiction in which the Borrower is formed
(or if the Property is owned or leased by a Subsidiary, in the jurisdiction
where such Subsidiary is formed) reasonably acceptable to the Agent, addressed
to the Agent, each Lender and each other Secured Party covering such legal
matters relating to the formation and existence and power of the Person
executing documents, and the due authorization, execution and delivery of the
applicable Security Documents and other documents for consummating the
transactions contemplated hereby as the Agent may reasonably request;

 

(bb)                          If the Property Owner of such Property or any
Subsidiary that owns, directly or indirectly, any Equity Interests of such
Property Owner is not already a Guarantor, an Accession Agreement executed by
each such Person and all of the items that would have been required to be
delivered to the Agent under Section 6.1.(a)(v) through (a)(ix) and (a)(xvi) had
such Subsidiary been a Loan Party on the Effective Date;

 

(cc)                            A Borrowing Base Certificate calculated after
giving pro forma effect to the inclusion of such Property as a Borrowing Base
Property; and

 

(dd)                          Such other due diligence materials (including,
without limitation, inspection reports prepared by an architect or engineer
reasonably acceptable to the Agent and addressed to the Agent for the benefit of
the Lenders with respect to any Property that the Borrower has submitted to
become a Borrowing Base Property), instruments, documents, consents, agreements,
financing statements, certificates, opinions and other Security Documents
consistent with the existing terms and conditions of the Loan Documents as the
Agent may reasonably request.

 

57

--------------------------------------------------------------------------------


 


SECTION 4.3.  RELEASE OF BORROWING BASE PROPERTIES.

 

(a)                                  Subject to clause (b) below, from time to
time the Borrower may request, upon not less than 5 Business Days prior written
notice to the Agent, that a Borrowing Base Property and related Collateral be
released from the Liens created by the Security Documents applicable thereto,
which release (the “Release”) shall be effected by the Agent if all of the
following conditions are satisfied as of the date of such Release:

 

(i)                                     no Default or Event of Default exists or
would exist immediately after giving effect to such Release;

 

(ii)                                  the representations and warranties made or
deemed made by the Parent, the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, are true and correct in all material
respects immediately prior to and after giving effect to such Release with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents;

 

(iii)                               the Borrower shall have delivered to the
Agent a certificate from the Borrower’s chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (a) and (b);

 

(iv)                              the Borrower shall have delivered to the Agent
all documents and instruments reasonably requested by the Agent in connection
with such Release including, without limitation, the following:

 

(A)                              all documents being requested by the Borrower
to effect such Release, including releases of applicable Security Documents; and

 

(B)                                a certificate of a Responsible Officer of the
Borrower certifying that the Release is required in connection with the sale of
the Borrowing Base Property to be released or in connection with the Borrower or
its applicable Subsidiary obtaining secured financing that will be secured by
such Borrowing Base Property;

 

(v)                                 the Borrower shall have delivered a
Compliance Certificate showing pro forma compliance with the covenants set forth
in Section 10.1. after giving effect to such Release; and

 

(vi)                              the Borrower shall have delivered to the Agent
a Borrowing Base Certificate reflecting the Borrowing Base after giving effect
to such Release and indicating that the outstanding principal balance of the
Loans, together with the aggregate principal amount of all Letter of Credit
Liabilities and the Derivatives Termination Value of all Specified Derivatives
Contracts, will not exceed the Borrowing Base after giving

 

58

--------------------------------------------------------------------------------


 

effect to such Release and any prepayment of Obligations to be made concurrently
with such Release.

 

(b)                                 In the event that a Property is no longer
deemed to be a Borrowing Base Property because an “Event of Default” under and
as defined in the Security Instrument or an event of default under any other
Security Document relating to such Borrowing Base Property has occurred and is
continuing, the Borrower may request, upon not less than 5 Business Days prior
written notice to the Agent, that a Borrowing Base Property and related
Collateral be released from the Liens created by the Security Documents
applicable thereto, which Release shall be effected by the Agent if no Default
or Event of Default exists as of the date of Release or would exist immediately
after giving effect to such Release.

 


SECTION 4.4.  FREQUENCY OF CALCULATIONS OF BORROWING BASE; CALCULATION
METHODOLOGY.


 

Initially, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered by the Borrower, and accepted by the Agent,
under Section 6.1.  Thereafter, the Borrowing Base shall be the amount set forth
as such in a Borrowing Base Certificate delivered by the Borrower, and accepted
by the Agent, from time to time under Section 4.2.(cc), 4.3.(a)(vi) or 9.3.(b). 
Any increase in the amount of the Borrowing Base shall become effective as of
the next determination of the Borrowing Base as provided in this Section,
provided that (a) the applicable Borrowing Base Certificate substantiates such
increase and (b) if the increase in the Borrowing Base is attributable in whole
or in part to an increase in the Appraised Value of a Borrowing Base Property,
the Borrower delivers to the Agent prior to the effectiveness of such increase,
and at the Borrower’s sole cost and expense, the following: (i) with respect to
any such Borrowing Base Property not located in a Tie-In Jurisdiction, an
endorsement to the title insurance policy in favor of the Agent with respect to
such Property increasing the coverage amount thereof as related to such Property
to not less than 100% of the Appraised Value of such Property and (ii) with
respect to any such Borrowing Base Property located in a Tie-In Jurisdiction, an
endorsement to the title insurance policy in favor of the Agent with respect to
such Property increasing the coverage amount thereof as related to such Property
to not less than the Appraised Value of such Property, as well as endorsements
to all other existing title insurance policies issued to the Agent with respect
to all other Properties located in Tie-In Jurisdictions reflecting an increase
in the aggregate insured amount under the “tie-in” endorsements to an amount
equal to the aggregate amount of the Appraised Values of all such Properties but
in no event in an amount in excess of the aggregate amount of the Commitments.

 


SECTION 4.5.  FREQUENCY OF APPRAISALS.


 

The Appraised Value of a Borrowing Base Property shall be determined or
redetermined, as applicable, under each of the following circumstances:

 

(a)                                  In connection with the acceptance of a
Property as a Borrowing Base Property, the Agent shall determine the Appraised
Value thereof as provided in Section 4.1.; or

 

59

--------------------------------------------------------------------------------


 

(b)                                 Upon the Borrower’s written request for a
redetermination of the Appraised Value of a Property, the Agent shall
redetermine the Appraised Value of such Property (based on a new Appraisal of
such Property obtained by the Agent), all at the Borrower’s expense; or

 

(c)                                  At any time on or before June 7, 2012, but
no more than once during the term of this Agreement, the Agent may redetermine
the Appraised Value of a Borrowing Base Property (based on a new Appraisal
obtained by the Agent), all at the Borrower’s expense; or

 

(d)                                 At any time while a Default or an Event of
Default exists, the Agent may redetermine the Appraised Value of a Borrowing
Base Property (based on a new Appraisal obtained by the Agent), all at the
Borrower’s expense.

 


SECTION 4.6.  ADDITIONAL APPRAISALS REQUIRED UNDER APPLICABLE LAW.


 

If under FIRREA or any other Applicable Law, a Lender is required to obtain an
Appraisal of any Borrowing Base Property in addition to any other Appraisal
previously obtained with respect to such Property pursuant to this Agreement,
the Agent shall have the right to cause such an Appraisal to be prepared at the
Borrower’s cost and expense.  The Borrowing Base shall be redetermined as a
result of delivery of any such new Appraisal if Applicable Law requires such
redetermination, in which case the Borrowing Base shall be redetermined in the
manner required under such Applicable Law.

 


ARTICLE V. YIELD PROTECTION, ETC.


 


SECTION 5.1.  ADDITIONAL COSTS; CAPITAL ADEQUACY.


 

(a)                                  Capital Adequacy.  If any Lender or any
Participant in the Loan determines that compliance with any law or regulation or
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) affects or would affect the
amount of capital required or expected to be maintained by such Lender or such
Participant, or any corporation controlling such Lender or such Participant, as
a consequence of, or with reference to, such Lender’s or such Participant’s or
such corporation’s Commitments or its making or maintaining Loans below the rate
which such Lender or such Participant or such corporation controlling such
Lender or such Participant could have achieved but for such compliance (taking
into account the policies of such Lender or such Participant or such corporation
with regard to capital), then the Borrower shall, from time to time, within
thirty (30) calendar days after written demand by such Lender or such
Participant, pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital is allocable to such
Lender’s or such Participant’s obligations hereunder.  Any Participant’s right
to receive compensation pursuant to this subsection (a) is limited by the terms
of Section 13.5.(d) and (e).

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding clause (a), the Borrower shall
promptly pay to the Agent for the account of each

 

60

--------------------------------------------------------------------------------


 

affected Lender from time to time such amounts as such Lender may determine to
be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitments (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), to the extent resulting from any Regulatory Change that: 
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitments (other than taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12.(a)); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
LIBOR for such Loan) relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, such Lender, or any commitment of
such Lender (including, without limitation, the Commitments of such Lender
hereunder); or (iii) has or would have the effect of reducing the rate of return
on capital of such Lender to a level below that which such Lender could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies with respect to capital adequacy).

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if, by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Agent), the obligation of such Lender to
make or Continue, or to Convert any other Type of Loans into, LIBOR Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 5.6. shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any tax, reserve, special deposit,
capital adequacy or similar requirement against or with respect to or measured
by reference to Letters of Credit and the result shall be to increase the cost
to the Agent of issuing (or any Lender of purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by the Agent or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Agent or
such Lender, the Borrower shall pay promptly, and in any event within 3 Business
Days of demand, to the Agent for its account or the account of such Lender, as
applicable, from time to time as specified by the Agent or a Lender, such

 

61

--------------------------------------------------------------------------------


 

additional amounts as shall be sufficient to compensate the Agent or such Lender
for such increased costs or reductions in amount.

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Agent and each Lender and each Participant, as
the case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, the failure of the Agent or any Lender or any
Participant to give such notice shall not release the Borrower from any of its
obligations hereunder.  The Agent or such Lender or such Participant agrees to
furnish to the Borrower (and in the case of a Lender or a Participant, to the
Agent) a certificate setting forth in reasonable detail the basis and amount of
each request by the Agent or such Lender for compensation under this Section. 
Absent manifest error, determinations by the Agent or any Lender or any
Participant of the effect of any Regulatory Change shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.

 


SECTION 5.2.  SUSPENSION OF LIBOR LOANS.


 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)                                  the Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
LIBOR for such Interest Period, or

 

(b)                                 the Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for an Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining such LIBOR
Loans;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 


SECTION 5.3.  ILLEGALITY.


 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.6. shall be applicable).

 

62

--------------------------------------------------------------------------------


 


SECTION 5.4.  COMPENSATION.


 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

 

(a)                                  any payment or prepayment (whether
mandatory or optional) of a LIBOR Loan or Conversion of a LIBOR Loan, made by
such Lender for any reason (including, without limitation, acceleration) on a
date other than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article VI. to be satisfied) to borrow a LIBOR Loan from
such Lender on the requested date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (a) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
applicable Interest Period at the rate applicable to such LIBOR Loan, less
(b) the amount of interest that would accrue on the same LIBOR Loan or for the
same period if LIBOR were set on the date on which such LIBOR Loan was repaid,
prepaid or Converted or the date on which the Borrower failed to borrow, Convert
or Continue such LIBOR Loan, calculating present value by using as a discount
rate LIBOR quoted on such date.  Upon the Borrower’s request, any Lender
requesting compensation under this Section shall provide the Borrower with a
statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.  Absent manifest
error, determinations by any Lender in any such statement shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

 


SECTION 5.5.  AFFECTED LENDERS.


 

If (a) a Lender requests compensation pursuant to Section 3.12. or 5.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1.(c) or 5.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Revolving
Commitment and Term Loan to an Eligible Assignee subject to and in accordance
with the provisions of Section 13.5.(b) for a purchase price equal to the
aggregate principal balance of all Loans then owing to the Affected Lender plus
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee.  Each of the Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Agent, such
Affected Lender nor any other Lender be obligated in any way whatsoever to
initiate

 

63

--------------------------------------------------------------------------------


 

any such replacement or to assist in finding an Eligible Assignee.  The exercise
by the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Agent, the Affected Lender or
any of the other Lenders.  The terms of this Section shall not in any way limit
the Borrower’s obligation to pay to any Affected Lender compensation owing to
such Affected Lender pursuant to Section 3.12. or 5.1. with respect to periods
up to the date of replacement.

 


SECTION 5.6.  TREATMENT OF AFFECTED LOANS.


 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c) or 5.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 5.1.(c) or 5.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 5.1. or
5.3. that gave rise to such Conversion no longer exist:

 

(a)                                  to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Revolving Commitments.

 


SECTION 5.7.  CHANGE OF LENDING OFFICE.


 

Each Lender agrees that it will use reasonable efforts (consistent with legal
and regulatory restrictions) to designate an alternate Lending Office with
respect to any of its Loans affected by the matters or circumstances described
in Section 3.12., 5.1. or 5.3. to reduce the liability of the Borrower or avoid
the results provided thereunder, so long as such designation is not
disadvantageous to such Lender as determined by such Lender in its sole
discretion, except that such Lender shall have no obligation to designate a
Lending Office located in the United States of America.

 

64

--------------------------------------------------------------------------------


 


SECTION 5.8.  ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS.

 

Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.

 


ARTICLE VI. CONDITIONS PRECEDENT


 


SECTION 6.1.  INITIAL CONDITIONS PRECEDENT.


 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

(a)                                  The Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Agent:

 

(i)                                     Counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Revolving Notes and Term Notes executed by
the Borrower, payable to each Lender and complying with the applicable
provisions of Section 2.12., and the Swingline Note executed by the Borrower;

 

(iii)                               The Guaranty executed by the Parent and each
other Guarantor existing as of the Effective Date;

 

(iv)                              A Transfer Authorizer Designation
Form effective as of the Agreement Date;

 

(v)                                 An opinion of counsel to the Loan Parties,
addressed to the Agent and, the Lenders, addressing the matters set forth in
Exhibit N;

 

(vi)                              The articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of the Borrower and each other
Loan Party certified as of a recent date by the Secretary of State (or
comparable official) of the state of formation of such Loan Party;

 

(vii)                           A certificate of good standing or certificate of
similar meaning with respect to each Loan Party issued as of a recent date by
the Secretary of State (or comparable official) of the state of formation of
each such Loan Party and certificates of qualification to transact business or
other comparable certificates issued by each Secretary of State (or comparable
official and any state department of taxation, as applicable) of each state in
which such Loan Party is required to be so qualified and

 

65

--------------------------------------------------------------------------------


 

where the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect;

 

(viii)                        A certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, and the officers of the
Borrower then authorized to deliver Notices of Borrowing, Notices of Swingline
Borrowings, Notices of Continuation and Notices of Conversion and to request the
issuance of Letters of Credit;

 

(ix)                                Copies certified by the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
Loan Party of (x) the by-laws of such Loan Party, if a corporation, the
operating agreement of such Loan Party, if a limited liability company, the
partnership agreement of such Loan Party, if a limited or general partnership,
or other comparable document in the case of any other form of legal entity and
(y) all corporate, partnership, member or other necessary action taken by such
Loan Party to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;

 

(x)                                   Certificates of insurance evidencing the
existence of all insurance required to be maintained by Loan Parties pursuant to
the Agreement, and the Agent shall be reasonably satisfied with the type and
extent of such coverage;

 

(xi)                                The Fees then due and payable under
Section 3.6., and any other Fees payable to the Agent, the Titled Agents and the
Lenders on or prior to the Effective Date;

 

(xii)                             A Borrowing Base Certificate calculated as of
the Effective Date;

 

(xiii)                          A Compliance Certificate calculated as of
September 30, 2009 (giving pro forma effect to the financing contemplated by
this Agreement and the use of the proceeds of the Loans to be funded on the
Effective Date);

 

(xiv)                         A certificate of the chief financial officer of
the Borrower, including reasonably detailed supporting calculations, certifying
that the aggregate principal amount of all Loans made on the Effective Date,
together with the aggregate amount of all Letter of Credit Liabilities as of the
Effective Date, does not exceed the lesser of:

 

(A)                              an amount equal to 60.0% of the Appraised Value
of all Properties constituting Borrowing Base Properties as of the Effective
Date;

 

(B)                                an amount equal to (x) the Borrowing Base NOI
of all Properties constituting Borrowing Base Properties as of the Effective
Date divided by (y)(A) the Applicable Mortgage Constant times (B) 1.5; and

 

66

--------------------------------------------------------------------------------


 

(C)                                an amount which, if deemed to be the
denominator of Debt Yield, would produce a Debt Yield equal to 14.0%.

 

(xv)                            All of the items required to be delivered under
Sections 4.1. and 4.2. with respect to each Property identified on
Schedule 4.1.; and

 

(xvi)                         Such other documents, agreements and instruments
as the Agent on behalf of the Lenders may reasonably request; and

 

(b)                                 In the good faith judgment of the Agent and
the Lenders:

 

(i)                                     There shall not have occurred or become
known to the Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and the other Subsidiaries delivered to the Agent and the Lenders prior
to the Agreement Date that has had or could reasonably be expected to result in
a Material Adverse Effect;

 

(ii)                                  No litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (1) result in a Material
Adverse Effect or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Parent, the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;

 

(iii)                               The Parent, the Borrower and the other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices, as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (1) any Applicable Law or (2) any
agreement, document or instrument to which the Borrower or any other Loan Party
is a party or by which any of them or their respective properties is bound,
except for such approvals, consents, waivers, filings and notices the receipt,
making or giving of which would not reasonably be likely to (A) have a Material
Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Parent, the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party; and

 

(iv)                              There shall not have occurred or exist any
other material adverse change or material disruption in the loan syndication,
financial, banking or capital markets that, in the reasonable judgment of the
Joint Lead Arrangers, has impaired or could reasonably be expected to impair,
the syndication of the Loans, either (i) occurring on or after August 6, 2009,
or (ii) occurring prior to August 6, 2009 but becoming known to the Joint Lead
Arrangers after August 6, 2009.

 

67

--------------------------------------------------------------------------------


 


SECTION 6.2.  CONDITIONS PRECEDENT TO ALL LOANS AND LETTERS OF CREDIT.


 

The obligations of the Lenders to make any Loans, and of the Agent to issue
Letters of Credit, are all subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; (b) the representations and warranties
made or deemed made by the Parent, the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of the making of such Loan or date of
issuance of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents and (c) in the case of the
issuance of a Letter of Credit or the making of a Swingline Loan, no Lender
shall be a Defaulting Lender or Potential Defaulting Lender; provided, however,
in the case of the issuance of a Letter of Credit, the Agent may, in its sole
and absolute discretion, waive this condition precedent on behalf of itself and
all Lenders.  Each Credit Event shall constitute a certification by the Borrower
to the effect set forth in clauses (a) and (b) of the preceding sentence (both
as of the date of the giving of notice relating to such Credit Event and, unless
the Borrower otherwise notifies the Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event).  In addition, if
such Credit Event is the making of a Loan or the issuance of a Letter of Credit,
the Borrower shall be deemed to have represented to the Agent and the Lenders at
the time such Loan is made or Letter of Credit issued that all conditions to the
occurrence of such Credit Event contained in this Article VI. have been
satisfied.

 


ARTICLE VII. REPRESENTATIONS AND WARRANTIES


 


SECTION 7.1.  REPRESENTATIONS AND WARRANTIES.


 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, each of the Parent and the Borrower
represents and warrants to the Agent and each Lender as follows:

 

(a)                                  Organization; Power; Qualification.  Each
of the Parent, the Borrower, the other Loan Parties, and each other Subsidiary
is a corporation, partnership, trust or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership, trust or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

 

(b)                                 Ownership Structure.  As of the Agreement
Date, Part I of Schedule 7.1.(b) is a complete and correct list of all
Subsidiaries of the Parent setting forth for each such Subsidiary,

 

68

--------------------------------------------------------------------------------


 

(i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding any Equity Interests in such Subsidiary, (iii) the nature of the Equity
Interests held by each such Person, (iv) the percentage of ownership of such
Subsidiary represented by such Equity Interests and (v) whether such Subsidiary
is a Material Subsidiary and/or an Excluded Subsidiary. Except as disclosed in
such Schedule, as of the Agreement Date (i) each of the Borrower and its
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens), and
has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (ii) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (iii) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person.  As of the Agreement Date, Part II of Schedule 7.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Parent, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent.

 

(c)                                  Authorization of Agreement, Etc.  The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder.  The
Parent, the Borrower and each other Loan Party has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby.  The
Loan Documents to which the Parent, the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

(d)                                 Compliance of Loan Documents with Laws,
Etc.  The execution, delivery and performance of this Agreement, the Notes and
the other Loan Documents to which the Parent, the Borrower or any other Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Parent, the Borrower or any other Loan Party, or any indenture, agreement or
other instrument to which the Parent, the Borrower or any other Loan Party is a
party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Parent, the
Borrower or any other Loan Party other than Liens created under the Loan
Documents.

 

69

--------------------------------------------------------------------------------


 

(e)           Compliance with Law; Governmental Approvals.  Each of the Parent,
the Borrower, each other Loan Party and each other Subsidiary is in compliance
with each Governmental Approval applicable to it and in compliance with all
other Applicable Laws (including without limitation, Environmental Laws)
relating to the Parent, the Borrower, such other Loan Party or such other
Subsidiary except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.

 

(f)            Title to Properties; Liens.  As of the Agreement Date, Part I of
Schedule 7.1.(f) is a complete and correct listing of all of the real property
owned or leased by the Parent, the Borrower, each other Loan Party and each
other Subsidiary.  Each such Person has good, marketable and legal title to, or
a valid leasehold interest in, its respective assets.  As of the Agreement Date,
there are no Liens against any assets of the Parent, the Borrower, any other
Loan Party or any other Subsidiary except for Permitted Liens.

 

(g)           Existing Indebtedness.  Schedule 7.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness of the Parent, the
Borrower and the other Subsidiaries, including without limitation, Guarantees of
the Parent, the Borrower and the other Subsidiaries, and indicating whether such
Indebtedness is Secured Indebtedness (and if so whether such Indebtedness is
Nonrecourse Indebtedness) or Unsecured Indebtedness.

 

(h)           Material Contracts.  Schedule 7.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  Each of
the Parent, the Borrower, the other Loan Parties and the other Subsidiaries that
is a party to any Material Contract has performed and is in compliance with all
of the terms of such Material Contract, the noncompliance with which would give
any other party thereto the right to terminate such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.

 

(i)            Litigation.  Except as set forth on Schedule 7.1.(i), there are
no actions, suits, investigations or proceedings pending (nor, to the knowledge
of the Parent, are there any actions, suits or proceedings threatened) against
or in any other way relating adversely to or affecting the Parent, the Borrower,
any other Loan Party, any other Subsidiary or any of their respective properties
in any court or before any arbitrator of any kind or before or by any other
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect.  There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Parent, the
Borrower, any other Loan Party or any other Subsidiary which could reasonably be
expected to have a Material Adverse Effect.

 

(j)            Taxes.  All federal, state and other tax returns of the Parent,
the Borrower, any other Loan Party or any other Subsidiary required by
Applicable Law to be filed have been duly filed, and all federal, state and
other taxes, assessments and other governmental charges or levies upon the
Parent, the Borrower, each other Loan Party, each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment which is at the time permitted under
Section 8.6.  As of the Agreement Date, none of the United States income tax
returns of the Parent, the Borrower, any other Loan Party or any

 

70

--------------------------------------------------------------------------------


 

other Subsidiary is under audit.  All charges, accruals and reserves on the
books of the Parent, the Borrower, each other Loan Party and each other
Subsidiary in respect of any taxes or other governmental charges are in
accordance with GAAP.

 

(k)           Financial Statements.  The Parent has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Parent and its
Subsidiaries for the fiscal year ending December 31, 2008, and the related
audited consolidated statements of operations, cash flows and shareholders’
equity for the fiscal year ending on such dates, with the audit report thereon
of Deloitte & Touche LLP and (ii) the unaudited consolidated balance sheet of
the Parent and its Subsidiaries as of June 30, 2009, and the related unaudited
consolidated statements of operations, cash flows and shareholders’ equity of
the Parent and its Subsidiaries for the period of three fiscal quarters ending
on such date.  Such financial statements (including in each case related
schedules and notes) present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Parent and its Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments).  Neither the Parent nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments that would be required to be set forth
in its financial statements or in the notes thereto, except as referred to or
reflected or provided for in said financial statements.

 

(l)            No Material Adverse Change; Solvency.  Since December 31, 2008,
there has been no material adverse change in the business, assets, liabilities,
financial condition, results of operations or business of the Parent and its
Subsidiaries taken as a whole.  Each of the Loan Parties is Solvent.  No Loan
Party is entering into any of the transactions contemplated by the Loan
Documents with the actual intent to hinder, delay, or defraud any creditor. 
Each Loan Party has received reasonably equivalent value in exchange for the
obligations incurred by it under the Loan Documents to which it is a party.

 

(m)          ERISA.  Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliance which could not reasonably be
expected to have a Material Adverse Effect.  As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

 

(n)           Not Plan Assets; No Prohibited Transaction.  None of the assets of
the Parent, Borrower, any other Loan Party or any other Subsidiary constitute
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated

 

71

--------------------------------------------------------------------------------


 

thereunder.  Assuming that no Lender funds any amount payable by it hereunder
with “plan assets,” as that term is defined in 29 C.F.R. 2510.3-101, the
execution, delivery and performance of this Agreement and the other Loan
Documents, and the borrowing and repayment of amounts hereunder, do not and will
not constitute “prohibited transactions” under ERISA or the Internal Revenue
Code.

 

(o)           Absence of Defaults.  None of the Parent, the Borrower, any other
Loan Party or any other Subsidiary is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the Parent,
the Borrower, any other Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which the Parent,
the Borrower, any other Loan Party or any other Subsidiary is a party or by
which the Parent, the Borrower, any other Loan Party or any other Subsidiary or
any of their respective properties may be bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

(p)           Environmental Laws.  Each of the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries has obtained all Governmental Approvals
which are required under Environmental Laws and is in compliance with all terms
and conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent nor the Borrower has
received notice of, and neither is otherwise aware of, any past, present, or
future events, conditions, circumstances, activities, practices, incidents,
actions, or plans which, with respect to the Parent, the Borrower, any other
Loan Party or any other Subsidiary, may interfere with or prevent compliance or
continued compliance with Environmental Laws, or may give rise to any common-law
or legal liability, or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Parent’s or the Borrower’s knowledge after due inquiry, threatened, against
the Parent, the Borrower, any other Loan Party or any other Subsidiary relating
in any way to Environmental Laws. To the knowledge of the Parent and the
Borrower, no Hazardous Materials generated at or transported from any of the
Borrowing Base Properties is or has been transported to, or disposed of at, any
location that is listed or proposed for listing on the National Priority List,
40 C.F.R. Section 300 Appendix B, or any analogous state or local priority list,
or any other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to have a
Material Adverse Effect.

 

(q)           Investment Company; Etc.  None of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is (i) an “investment company” or a
company “controlled” by an

 

72

--------------------------------------------------------------------------------


 

“investment company” within the meaning of the Investment Company Act of 1940,
as amended or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

 

(r)            Margin Stock.  None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

(s)           Affiliate Transactions.  Except as permitted by Section 10.11.,
none of the Parent, the Borrower, any other Loan Party or any other Subsidiary
is a party to any transaction with an Affiliate.

 

(t)            Intellectual Property.  Each of the Parent, the Borrower, each
other Loan Party and each other Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, trade secrets and copyrights (collectively,
“Intellectual Property”) necessary to the conduct of its businesses as now
conducted and as contemplated by the Loan Documents, without known conflict with
any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright or other proprietary
right of any other Person.  The Parent, the Borrower, each other Loan Party and
each other Subsidiary have taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property.  No material claim has been asserted by any Person with
respect to the use of any such Intellectual Property by the Parent, the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. 
The use of such Intellectual Property by the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries, does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Parent, the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

 

(u)           Business.  As of the Agreement Date, the Parent, the Borrower and
the other Subsidiaries are substantially engaged in the business of the
ownership, operation, acquisition and development of self-storage facilities in
the United States of America, together with other business activities incidental
thereto.

 

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower or any of the other
Subsidiaries ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  No written information,
report or other papers or data (excluding financial projections and other
forward looking statements)

 

73

--------------------------------------------------------------------------------


 

furnished to the Agent or any Lender by, on behalf of, or at the direction of,
the Parent, the Borrower, any other Loan Party or any other Subsidiary in
connection with, pursuant to or relating in any way to this Agreement, contained
any untrue statement of a fact material to the creditworthiness of the Parent,
the Borrower, any other Loan Party or any other Subsidiary or omitted to state a
material fact necessary in order to make such statements contained therein, in
light of the circumstances under which they were made, not misleading.  All
financial statements (including in each case all related schedules and notes)
furnished to the Agent or any Lender by, on behalf of, or at the direction of,
the Parent, the Borrower, any other Loan Party or any other Subsidiary in
connection with, pursuant to or relating in any way to this Agreement, present
fairly in all material respects, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods and in
accordance with GAAP consistently applied throughout the periods involved
(subject, as to interim statements, to changes resulting from normal year-end
audit adjustments).  All financial projections and other forward looking
statements prepared by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary that have been or may hereafter be made available
to the Agent or any Lender were or will be prepared in good faith based on
reasonable assumptions.  As of the Effective Date, no fact is known to the
Parent or the Borrower which has had, or may in the future have (so far as the
Parent or the Borrower can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in
Section 7.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.

 

(x)            REIT Status.  The Parent qualifies as a REIT and is in compliance
with all requirements and conditions imposed under the Internal Revenue Code to
allow the Parent to maintain its status as a REIT.

 

(y)           Borrowing Base Properties.  Each of the Properties included in
calculations of the Borrowing Base satisfies all of the requirements contained
in the definition of “Eligible Property” (except to the extent such requirements
were waived by the Requisite Lenders at the time such Property was approved as a
Borrowing Base Property) and each Lien in the Collateral relating to each
Borrowing Base Property purported to be created under any Security Document is a
valid and perfected Lien on such Collateral having the priority required by the
applicable Loan Documents.

 

(z)            Border Zone Properties.  None of the Borrowing Base Properties
has been designated as a “border zone property” under the provisions of
California Health and Safety Code, Sections 25220 et seq. and the regulations
adopted in accordance therewith, and, to the best of the Borrower’s knowledge,
there has been no occurrence or condition on any real property adjoining or in
the vicinity of any Borrowing Base Property that could cause such Property or
any part thereof to be designated as such a “border zone property”.

 

(aa)         OFAC.  None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program

 

74

--------------------------------------------------------------------------------


 

identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds of the Loans or Letters of Credit will be
used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

 

(bb)         Embargoed Person.  To the best of the knowledge of the Parent and
the Borrower: (i) none of the funds or other assets of the Parent, the Borrower,
any other Loan Party or any other Subsidiary constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or government
subject to trade restrictions under the laws of the United States of America,
including but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder with the
result that investment in the Parent, the Borrower, any other Loan Party or any
other Subsidiary, as applicable (whether directly or indirectly), is prohibited
by Applicable Law or the Loans and other financial accommodations made by the
Lender under the Loan Documents is in violation of Applicable Law (any such any
person, entity or government being an “Embargoed Person”); (ii) no Embargoed
Person has any interest of any nature whatsoever in the Parent, the Borrower,
any other Loan Party or any other Subsidiary, as applicable, with the result
that the investment in the Parent, the Borrower, any other Loan Party or any
other Subsidiary, as applicable (whether directly or indirectly), is prohibited
by Applicable Law or the Loan is in violation of Applicable Law; and (c) none of
the funds of the Parent, the Borrower, any other Loan Party or any other
Subsidiary, as applicable, have been derived from any unlawful activity with the
result that investment in the Parent, the Borrower, any other Loan Party or any
other Subsidiary, as applicable (whether directly or indirectly), is prohibited
by Applicable Law or the Loans and other financial accommodations to be extended
under the Loan Documents would be in violation of Applicable Law.

 


SECTION 7.2.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.


 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment hereto or thereto or any statement contained in any certificate,
financial statement or other instrument delivered by or on behalf of the Parent,
the Borrower or any other Loan Party prior to the Agreement Date and delivered
to the Agent or any Lender in connection with the underwriting or closing of the
transactions contemplated hereby) shall constitute representations and
warranties made by the Parent and the Borrower to the Agent and the Lenders
under this Agreement.  All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the Effective Date and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not

 

75

--------------------------------------------------------------------------------


 

prohibited under the Loan Documents.  All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans and the issuance of the Letters
of Credit.

 


ARTICLE VIII. AFFIRMATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., each of the Parent and the Borrower
shall comply with the following covenants:

 


SECTION 8.1.  PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.


 

Except as otherwise permitted under Section 10.7., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 


SECTION 8.2.  COMPLIANCE WITH APPLICABLE LAW AND MATERIAL CONTRACTS.


 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party, the noncompliance
with which would give any other party thereto the right to terminate such
Material Contract.

 


SECTION 8.3.  MAINTENANCE OF PROPERTY.


 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties necessary in the conduct of its business, including, but not limited
to, all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear excepted, and (b) make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 


SECTION 8.4.  CONDUCT OF BUSINESS.


 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on, their respective businesses as described in
Section 7.1.(u).

 

76

--------------------------------------------------------------------------------


 


SECTION 8.5.  INSURANCE.


 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance on a replacement cost basis with financially
sound and reputable insurance companies (in any event having a Credit Rating of
at least “A” from S&P or Fitch except with respect to the insurance company
currently providing automobile, earthquake and flood insurance (the “Exempt
Insurer”), in which case the Exempt Insurer shall maintain a Credit Rating from
S&P or Fitch equal to or better than the Credit Rating assigned to it by S&P or
Fitch as of the Closing Date and any insurance company (or companies) replacing
the Exempt Insurer with respect to automobile, earthquake and/or flood insurance
shall have a Credit Rating of at least “A” from S&P or Fitch) against such risks
and in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Agent upon its request a detailed list, together with
copies of all policies of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby and insurance
certificates, in form acceptable to the Agent, providing that the insurance
coverage required under this Section (including without limitation, both
property and liability insurance) is in full force and effect and stating that
coverage shall not be cancelable or materially changed without ten (10) days
prior written notice to the Agent of any cancellation for nonpayment or
premiums, and not less than 30 days’ prior written notice to the Agent of any
other cancellation or any modification (including a reduction in coverage),
together with appropriate evidence that the Agent for the benefit of the Secured
Parties, is named as lender’s loss payee and additional insured, as appropriate,
on all insurance policies that the Borrower, any Loan Party or any other
Subsidiary actually maintains with respect to any Borrowing Base Property and
improvements on such Borrowing Base Property.  Such insurance shall include all
of the following:

 

(a)           Insurance against loss to such Properties on an “all risk” policy
form, covering insurance risks no less broad than those covered under a Special
Multi Peril (SMP) policy form, which contains a Commercial ISO “Causes of
Loss-Special Form,” in the then current form, and such other risks as the Agent
may reasonably require, in amounts equal to the full replacement cost of the
Borrowing Base Properties including fixtures and equipment, interest in
leasehold improvements, and the cost of debris removal, with, if required by the
Agent, an agreed amount endorsement, and with deductibles of not more than
$50,000, except that any deductibles for any insurance covering damage by
windstorm may be in amounts up to 5% of the value of the Borrowing Base Property
insured;

 

(b)           Business income insurance in amounts sufficient to pay during any
period in which a Borrowing Base Property may be damaged or destroyed, for a
period of at least 12 months; (i) at least 100% of all rents and (ii) all
amounts (including, but not limited to, all taxes, assessments, utility charges
and insurance premiums) required to be paid by tenants of the Borrowing Base
Property;

 

(c)           During the making of any alterations or improvements to a
Borrowing Base Property, carry or cause to be carried builder’s completed value
risk insurance against “all risks of physical loss” for the full replacement
cost of the construction Properties;

 

77

--------------------------------------------------------------------------------


 

(d)           Insurance against loss or damage by flood or mud slide in
compliance with the Flood Disaster Protection Act of 1973, as amended from time
to time, if the Properties are now, or at any time while the Obligations or any
portion thereof remains unpaid shall be, situated in any area which an
appropriate Governmental Authority designates as a special flood hazard area, in
amounts equal to the full replacement value of all above grade structures on the
Properties, or as such lesser amounts as may be available under Federal flood
insurance programs;

 

(e)           Commercial general public liability insurance, with the location
of the Properties designated thereon, against death, bodily injury and property
damage arising on, about or in connection with the Properties, with Borrower or
the applicable Subsidiary listed as the named insured, with such limits as
Borrower or the applicable Subsidiary may reasonably require (but in no event
less than $5,000,000);

 

(f)            Terrorism coverage on each Borrowing Base Property so long as the
Terrorism Risk Insurance Act of 2002, as amended (“TRIA”), is in effect and, if
TRIA shall be repealed or shall expire, the Borrower shall maintain at all times
terrorism coverage on the Borrowing Base Properties in an amount not less than
5% of the Appraised Value of the Borrowing Base Properties; and

 

(g)           Such other insurance, including, without limitation, earthquake
and environmental coverages, relating to the Properties and the uses and
operation thereof as the Agent may, from time to time, reasonably require.

 


SECTION 8.6.  PAYMENT OF TAXES AND CLAIMS.


 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of the Parent, the Borrower, such Subsidiary or
such other Loan Party, as applicable, in accordance with GAAP.

 


SECTION 8.7.  VISITS AND INSPECTIONS.


 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, permit representatives or agents of the Agent and, if
such visit or inspection is arranged by the Agent, of any Lender, from time to
time after reasonable prior notice if no Event of Default shall be in existence,
as often as may be reasonably requested, but only during normal business hours
and at the expense of the Borrower, to:  (a) visit and inspect all properties of
the Parent, the Borrower, such other Loan Party or such other Subsidiary to the
extent any such right to visit or inspect is within the control of such Person;
(b) inspect and make extracts from their respective books and records, including
but not limited to management letters prepared by

 

78

--------------------------------------------------------------------------------


 

independent accountants; and (c) discuss with its officers, and its independent
accountants, its business, properties, condition (financial or otherwise),
results of operations and performance; provided that, so long as no Event of
Default exists, the Borrower shall only be required to pay the expenses of the
Agent (and not the expenses of any other Lender), with respect to one such visit
and inspection per calendar year.  If requested by the Agent, the Parent and the
Borrower shall execute an authorization letter addressed to its accountants
authorizing the Agent or, if the same has been arranged by the Agent, any
Lender, to discuss the financial affairs of the Parent, the Borrower, any other
Loan Party and any other Subsidiary with its accountants.

 


SECTION 8.8.  USE OF PROCEEDS; LETTERS OF CREDIT.


 

The Borrower shall use the proceeds of the Loans to repay the Indebtedness
existing under the Existing Credit Agreement, and shall use the proceeds of the
Loans and the Letters of Credit for general corporate purposes only.  No part of
the proceeds of any Loan or Letter of Credit will be used (a) for the purpose of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or (b) to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or Sanctioned Entity.

 


SECTION 8.9.  ENVIRONMENTAL MATTERS.


 

The Parent and the Borrower shall, and shall cause all of the other Loan Parties
and the other Subsidiaries to, comply with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect.  If the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall (a) receive notice that any violation of any Environmental Law
may have been committed or is about to be committed by such Person, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against the Parent, the Borrower, any other Loan Party or
any other Subsidiary alleging violations of any Environmental Law or requiring
the Parent, the Borrower, any other Loan Party or any other Subsidiary to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Parent, the Borrower, any other Loan Party or any other Subsidiary may be liable
or responsible for costs associated with a response to or cleanup of a release
of Hazardous Materials or any damages caused thereby, and the matters referred
to in such notices, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, the Borrower shall provide the Agent
with a copy of such notice promptly, and in any event within 10 Business Days,
after the receipt thereof by the Parent, the Borrower, any other Loan Party or
any other Subsidiary.  The Parent and the Borrower shall, and shall cause the
other Loan Parties and the other Subsidiaries to, take promptly all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws.

 


SECTION 8.10.  BOOKS AND RECORDS.


 

The Parent and the Borrower shall, and shall cause each of the other Loan
Parties and the other Subsidiaries to, maintain books and records pertaining to
its respective business operations

 

79

--------------------------------------------------------------------------------


 

in such detail, form and scope as is consistent with good business practice and
in accordance with GAAP.

 


SECTION 8.11.  FURTHER ASSURANCES.


 

The Parent and the Borrower shall, at their sole cost and expense and upon
request of the Agent, execute and deliver or cause to be executed and delivered,
to the Agent such further instruments, documents and certificates, and do and
cause to be done such further acts that may be reasonably necessary or advisable
in the reasonable opinion of the Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

 


SECTION 8.12.  NEW SUBSIDIARIES; GUARANTORS; RELEASE OF GUARANTORS AND PLEDGORS.


 

(a)           Requirement to Become Guarantor.  Within 10 Business Days of any
Person (other than an Excluded Subsidiary) becoming a Material Subsidiary after
the Effective Date, the Borrower shall cause to be delivered to the Agent each
of the following items, each in form and substance satisfactory to the Agent: 
(i) an Accession Agreement executed by such Material Subsidiary and (ii) the
items that would have been delivered under Section 6.1.(a)(v) through
(a)(ix) and (a)(xvi) if such Material Subsidiary had been a Guarantor on the
Effective Date; provided, however, promptly (and in any event within 10 Business
Days) upon any Excluded Subsidiary ceasing to be subject to the restriction
which prevented it from becoming a Guarantor on the Effective Date or delivering
an Accession Agreement pursuant to this Section, as the case may be, such
Subsidiary shall comply with the provisions of this Section.  The Borrower shall
send to each Lender copies of each of the foregoing items once the Agent has
received all such items with respect to a Material Subsidiary.

 

(b)           Other Guarantors.  The Borrower may, at its option, cause any
Subsidiary that is not already a Guarantor to become a Guarantor by executing
and delivering to the Agent the items required to be delivered under the
immediately preceding subsection (a).

 

(c)           Release of a Guarantor.  The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release, a
Guarantor (other than the Parent) from the Guaranty so long as:  (i) such
Guarantor (x) qualifies, or will qualify simultaneously with its release from
the Guaranty, as an Excluded Subsidiary, or (y) in the case of a Material
Subsidiary, has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Material Subsidiary or a Subsidiary; (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (iii) such Guarantor is not a Property
Owner and does not own, directly or indirectly, any Equity Interests of a
Property Owner, other than Equity Interests in a Property Owner whose Borrowing
Base Property is being released under Section 4.3. (in which case the release
under this Section shall be effected simultaneously with the applicable Release
under Section 4.3.); (iv) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.; (v) the representations and warranties
made or deemed made by the Parent, the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such release with the same force and
effect as if made on and as of such date except to the extent

 

80

--------------------------------------------------------------------------------


 

that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents; and
(vi) the Agent shall have received such written request at least 10 Business
Days (or such shorter period as may be acceptable to the Agent in its sole
discretion) prior to the requested date of release.  Delivery by the Borrower to
the Agent of any such request shall constitute a representation by the Borrower
that the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.

 

(d)           Release of Pledge.  In connection with a Release of a Borrowing
Base Property under Section 4.3. and simultaneously with the effectiveness of
such Release, the Agent shall release from the Lien of the Pledge Agreement the
Equity Interests of (i) the Property Owner of such Borrowing Base Property and
(ii) the Equity Interests of any other Subsidiary indirectly owning any Equity
Interests of such Property Owner so long as such Subsidiary does not own,
directly or indirectly, any Equity Interests in any other Property Owner.

 


SECTION 8.13.  REIT STATUS.


 

The Parent shall at all times maintain its status as a REIT.

 


SECTION 8.14.  EXCHANGE LISTING.


 

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 


ARTICLE IX. INFORMATION


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall cause to be
furnished to each Lender (or to the Agent if so provided below) at its Lending
Office:

 


SECTION 9.1.  QUARTERLY FINANCIAL STATEMENTS.


 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
financial officer or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated

 

81

--------------------------------------------------------------------------------


 

financial position of the Parent and its Subsidiaries as at the date thereof and
the results of operations for such period (subject to normal year-end audit
adjustments).

 


SECTION 9.2.  YEAR-END STATEMENTS.


 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent) (including without
limitation, the fiscal year ending December 31, 2009), the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of income, shareholders’
equity and cash flows of the Parent and its Subsidiaries for such fiscal year,
setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be (a) certified by the chief financial
officer, treasurer, or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period and
(b) accompanied by the audit report thereon of independent certified public
accountants of recognized national standing, whose report shall be unqualified
and in scope and substance satisfactory to the Requisite Lenders and who shall
have authorized the Parent to deliver such financial statements and report to
the Agent and the Lenders.

 


SECTION 9.3.  COMPLIANCE CERTIFICATE; BORROWING BASE CERTIFICATE.


 

(a)           At the time financial statements are furnished pursuant to
Sections 9.1. and 9.2., and within 5 Business Days of the Agent’s request with
respect to any other fiscal period, a certificate substantially in the form of
Exhibit O (a “Compliance Certificate”) executed by the chief financial officer,
treasurer, or chief accounting officer of the Parent:  (a) setting forth in
reasonable detail as at the end of such quarterly accounting period, fiscal
year, or other fiscal period, as the case may be, the calculations required to
establish whether or not the Parent and the Borrower were in compliance with the
covenants contained in Sections 10.1., 10.2. and 10.4. and (b) stating that, to
the best of his or her knowledge, information and belief after due inquiry, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred, whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure.  Together with each Compliance Certificate delivered in
connection with quarterly or annual financial statements, the Borrower and the
Parent shall deliver a report, in form and detail reasonably satisfactory to the
Agent, setting forth a Statement of Funds From Operations for the fiscal period
then ending.

 

(b)           At the time financial statements are furnished pursuant to
Sections 9.1. and 9.2., in connection with the addition of a Property to the
Borrowing Base pursuant to Section 4.2.(cc), in connection with the release of a
Property from the Borrowing Base pursuant to Section 4.3.(a)(vi) in connection
with the redetermination of the Appraised Value of a Property under
Section 4.5.(b) or (c) or under Section 4.6., and at any other time within
5 Business Days of the Agent’s reasonable request, a certificate substantially
in the form of Exhibit P (a “Borrowing Base Certificate”) executed by the chief
financial officer, treasurer, or chief accounting officer of the Parent:
(a) setting forth in reasonable detail the calculations required to establish
the Borrowing Base and (b) attaching a schedule identifying the Borrowing Base
Properties and setting forth the Appraised Value of each Borrowing Base
Property.

 

82

--------------------------------------------------------------------------------


 


SECTION 9.4.  OTHER INFORMATION.

 

(a)           Management Reports.  Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Parent or its Board of Directors by
its independent public accountants;

 

(b)           Securities Filings.  Within 5 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto (unless
requested by the Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Parent, the Borrower, any other Loan Party or
any other Subsidiary shall file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor) or any national securities
exchange (any such registration statement, report and other periodic report
referred to as a “Security Filing”);

 

(c)           Shareholder Information.  Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, any other Loan
Party or any other Subsidiary;

 

(d)           ERISA.  If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and of which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

 

(e)           Litigation.  To the extent the Parent, the Borrower or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, the Borrower or any other Subsidiary or any of their respective
properties, assets or

 

83

--------------------------------------------------------------------------------


 

businesses which could reasonably be expected to have a Material Adverse Effect,
and prompt notice of the receipt of notice that any United States income tax
returns of the Parent, the Borrower or any other Subsidiary are being audited;

 

(f)            Modification of Organizational Documents.  A copy of any
amendment to the articles of incorporation, bylaws, partnership agreement,
operating agreement or other similar organizational documents of the Parent, the
Borrower or any other Loan Party within 15 Business Days after the effectiveness
thereof;

 

(g)           Change of Management or Financial Condition.  Prompt notice of any
change in the senior management of the Parent, the Borrower or any other Loan
Party and any change in the business, assets, liabilities, financial condition
or results of operations of the Parent, the Borrower, any other Loan Party or
any other Subsidiary which has had or could reasonably be expected to have a
Material Adverse Effect;

 

(h)           Default.  Notice of the occurrence of any of the following
promptly upon a Responsible Officer of the Parent or the Borrower obtaining
knowledge thereof:  (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by the Parent, the
Borrower, any other Loan Party or any other Subsidiary under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;

 

(i)            Judgments.  Prompt notice of any order, judgment or decree in
excess of $5,000,000 having been entered against the Parent, the Borrower, any
other Loan Party or any other Subsidiary or any of their respective properties;

 

(j)            Notice of Violations of Law.  Prompt notice if the Parent, the
Borrower, any other Loan Party or any other Subsidiary shall receive any
notification from any Governmental Authority alleging a violation of any
Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(k)           Budget.  As soon as available, and in any event no later than 45
days after the end of each fiscal year of the Parent, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Parent and its Subsidiaries as of the end of the following fiscal
year, and the related consolidated statements of projected cash flow, projected
changes in financial position and projected income and a description of the
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer of the Parent
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;

 

84

--------------------------------------------------------------------------------


 

(l)            Material Asset Sales.  Prompt notice of the sale, transfer or
other disposition of any material assets of the Parent, the Borrower, any other
Loan Party or any other Subsidiary to any Person other than the Parent, the
Borrower, any other Loan Party or any other Subsidiary;

 

(m)          Material Contracts and Specified Derivatives Contracts.  Promptly
upon entering into any Material Contract or Specified Derivatives Contract after
the Agreement Date, a copy to the Agent of such Material Contract or Specified
Derivatives Contract;

 

(n)           Cash Flow Projections.  Concurrently with the delivery of the
items required pursuant to the immediately preceding subsection (k), and, if
requested by the Agent, concurrently with the delivery of the financial
statements required pursuant to Section 9.1., consolidated statements of
projected cash flow of the Parent, the Borrower and the other Subsidiaries for
the immediately following period of 4 consecutive fiscal quarters of the Parent;

 

(o)           Derivatives Termination Values.  Concurrently with the delivery of
the financial statements required pursuant to Section 9.1., and promptly upon
the request of the Agent (provided that the Agent may make such request no more
frequently than once each calendar month), the Derivatives Termination Value in
respect of any Specified Derivatives Contract from time to time outstanding;

 

(p)           [Intentionally Omitted]; and

 

(q)           Other Information.  From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any other Loan Party or any other Subsidiary as the Agent or any
Lender may reasonably request.

 


SECTION 9.5.  DELIVERY OF DOCUMENTS.


 

Documents required to be delivered by the Borrower pursuant to Article IX. (to
the extent any such documents are not otherwise included in a Security Filing)
may be delivered electronically, including, without limitation, by posting such
documents to the Borrower’s internet website (www.u-store-it.com); provided,
that (a) if such documents are posted to the Borrower’s website, then such
documents will only be deemed to have been delivered on the date that the
Borrower provides notice to the Agent of the posting of such documents and only
if such documents are publicly available without charge on such website and
(b) if such documents are delivered by other electronic means, such documents
shall be deemed to have been delivered on the date on which such documents are
received by the Agent for posting on the Borrower’s behalf on an internet or
intranet website, if any, to which each Lender and the Agent has access (whether
a commercial, third-party website (such as Intralinks or SyndTrak) or a website
sponsored by the Agent); provided further that the Borrower shall deliver paper
copies of such documents to the Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Agent or such Lender.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificate required by Section 9.3. to the Agent.  The Agent
shall have no obligation to request the delivery or to maintain copies of the
documents

 

85

--------------------------------------------------------------------------------


 

referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 


SECTION 9.6.  PUBLIC/PRIVATE INFORMATION.


 

The Parent and the Borrower shall cooperate with the Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Parent or the Borrower.  Documents required to be delivered pursuant to
the Loan Documents shall be delivered by or on behalf of the Parent or the
Borrower to the Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and shall designate Information Materials (a) that are
either available to the public or not material with respect to the Parent, the
Borrower and the other Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (b) that are not Public Information as “Private Information”.

 


SECTION 9.7.  USA PATRIOT ACT NOTICE; COMPLIANCE.


 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as the Agent for all Lenders hereunder) may from time-to-time
request, and the Parent and the Borrower shall, and shall cause the other Loan
Parties, to provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 


ARTICLE X. NEGATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., each of the Parent and the Borrower,
as applicable, shall comply with the following covenants:

 


SECTION 10.1.  FINANCIAL COVENANTS.


 

The Parent shall not permit:

 

(a)           Maximum Consolidated Leverage Ratio.  The ratio of
(i) Consolidated Total Indebtedness to (ii) Consolidated Adjusted Asset Value,
to exceed (x) 0.675 to 1.00 at any time from the Effective Date through and
including December 31, 2010, and (y) 0.65 to 1.00 at any time thereafter.

 

86

--------------------------------------------------------------------------------


 

(b)           Minimum Consolidated Fixed Charge Coverage Ratio.  The ratio of
(i) Adjusted EBITDA for the period of four consecutive fiscal quarters of the
Parent most recently ending to (ii) Consolidated Fixed Charges for such period,
to be less than 1.45 to 1.00 at any time.

 

(c)           Minimum Tangible Net Worth.  Tangible Net Worth at any time to be
less than (i) $827,029,000 plus (ii) 75% of the Net Proceeds of all Equity
Issuances by the Parent and its Subsidiaries after September 30, 2009 (other
than Equity Issuances to the Parent, the Borrower or any other Subsidiary).

 

(d)           Floating Rate Indebtedness.  The ratio of (i) Floating Rate
Indebtedness of the Parent and its Subsidiaries determined on a consolidated
basis to (ii) Consolidated Total Indebtedness, to exceed 0.35 to 1.00 at any
time.

 

(e)           Minimum Appraised Value.  The aggregate Appraised Values of all
Properties constituting Borrowing Base Properties to be less than $400,000,000
at any time.

 


SECTION 10.2.  RESTRICTED PAYMENTS.


 

The Parent shall not, and shall not permit the Borrower or any other Subsidiary
to, declare or make any Restricted Payment; provided, however, that the Parent,
the Borrower and the other Subsidiaries may declare and make the following
Restricted Payments so long as no Default or Event of Default would result
therefrom:

 

(a)           the Borrower may declare or make cash distributions to the Parent
and other holders of partnership interests in the Borrower during the period of
four consecutive fiscal quarters most recently ending to the extent necessary
for the Parent to distribute, and the Parent may so distribute, cash dividends
to its shareholders in an aggregate amount not to exceed the greater of (i) the
amount required to be distributed for the Parent to remain in compliance with
Section 8.13. or (ii) 95.0% of Funds From Operations;

 

(b)           the Borrower may make cash distributions of capital gains to the
Parent and other holders of partnership interests in the Borrower to the extent
necessary for the Parent to make, and the Parent may make, cash distributions to
its shareholders of capital gains resulting from gains from certain asset sales
to avoid payment of taxes on such asset sales imposed under Sections
857(b)(3) and 4981 of the Internal Revenue Code;

 

(c)           the Parent, the Borrower and any other Subsidiary may acquire the
Equity Interests of a Subsidiary that is not a Wholly Owned Subsidiary;

 

(d)           a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary; and

 

(e)           Subsidiaries may pay Restricted Payments to the Parent, the
Borrower or any other Subsidiary.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and

 

87

--------------------------------------------------------------------------------


 

other holders of partnership interests in the Borrower with respect to any
fiscal year to the extent necessary for the Parent to distribute, and the Parent
may so distribute, an aggregate amount not to exceed the minimum amount
necessary for the Parent to remain in compliance with Section 8.13.  If a
Default or Event of Default specified in Section 11.1.(a), Section 11.1.(b),
Section 11.1.(f) or Section 11.1.(g) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 11.2.(a), the Parent shall not, and shall not
permit the Borrower or any other Subsidiary to, make any Restricted Payments to
any Person other than to the Parent, the Borrower or any other Subsidiary.

 


SECTION 10.3.  INDEBTEDNESS.


 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, incur, assume, or otherwise become obligated in
respect of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1.

 


SECTION 10.4.  CERTAIN PERMITTED INVESTMENTS.


 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, make any Investment in or otherwise own the
following items which would cause the aggregate value of such holdings of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries to
exceed the applicable limits set forth below:

 

(a)           Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, such that the aggregate value of such Investments
(determined in a manner consistent with the definition of Consolidated Adjusted
Asset Value or, if not contemplated under the definition of Consolidated
Adjusted Asset Value, as determined in accordance with GAAP) to exceed 15.0% of
Consolidated Adjusted Asset Value at any time;

 

(b)           raw land, such that the current book value of all raw land as a
percentage of Consolidated Adjusted Asset Value exceeds (i) 1.0% at any time on
or before March 31, 2011 or (ii) 5.0% at any time thereafter;

 

(c)           real property under construction such that the aggregate
Construction Budget for all such real property as a percentage of Consolidated
Adjusted Asset Value exceeds (i) 5.0% at any time on or before March 31, 2011 or
(ii) 7.5% at any time thereafter;

 

(d)           Properties leased under ground leases by the Parent or any of its
Subsidiaries, as lessee, such that the value of such Properties (determined in
accordance with the applicable provisions of the definition of Consolidated
Adjusted Asset Value) exceeds 7.5% of Consolidated Adjusted Asset Value at any
time; and

 

88

--------------------------------------------------------------------------------


 

(e)           Mortgage Receivables and Investments in Persons (other than
Investments in Subsidiaries and Unconsolidated Affiliates), such that the
aggregate value of such Mortgage Receivables and Investments exceeds 5.0% of
Consolidated Adjusted Asset Value at any time.

 

In addition to the foregoing limitations, (i) the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (e) shall
not exceed 25.0% of Consolidated Adjusted Asset Value at any time and (ii) the
aggregate value of all of the items subject to the limitations in the preceding
clauses (b) through (e) shall not exceed 15.0% of Consolidated Adjusted Asset
Value at any time.

 


SECTION 10.5.  INVESTMENTS GENERALLY.


 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, directly or indirectly, acquire, make or purchase
any Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

 

(a)           Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 7.1.(b);

 

(b)           Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case (i) immediately prior to such Investment, and after
giving effect thereto, no Default or Event of Default is or would be in
existence and (ii) if such Subsidiary is (or after giving effect to such
Investment would become) a Material Subsidiary, and is not an Excluded
Subsidiary, the terms and conditions set forth in Section 8.12. are satisfied;

 

(c)           Investments permitted under Section 10.4.;

 

(d)           Investments in Cash Equivalents;

 

(e)           intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 10.3.;

 

(f)            loans and advances to officers and employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business consistent with past practices; and

 

(g)           any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.

 


SECTION 10.6.  LIENS; NEGATIVE PLEDGES; OTHER MATTERS.


 

(a)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, create, assume, or incur any Lien
(other than Permitted Liens) upon any of their respective properties, assets,
income or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien,

 

89

--------------------------------------------------------------------------------


 

or immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.

 

(b)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, enter into, assume or otherwise be
bound by any Negative Pledge except for a Negative Pledge contained in (i) an
agreement (x) evidencing Indebtedness which the Parent, the Borrower, such Loan
Party or such Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 10.3., (y) which Indebtedness is secured by a Lien permitted to
exist under the Loan Documents, and (z) which prohibits the creation of any
other Lien on (A) only the property securing such Indebtedness as of the date
such agreement was entered into and (B) if such property is owned by an Excluded
Subsidiary, the Equity Interests issued by such Excluded Subsidiary or any
Excluded Subsidiary that directly or indirectly owns Equity Interests in such
Excluded Subsidiary; (ii) in an agreement relating to the sale of a Subsidiary
or assets pending such sale, provided that in any such case the Negative Pledge
applies only to the Subsidiary or the assets that are the subject of such sale;
or (iii) Negative Pledges contained in the agreements described on
Schedule 10.6. to the extent such Negative Pledges apply to Equity Interests
issued by the Borrower or other Subsidiary of the Parent identified on such
Schedule.

 

(c)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary (other than an Excluded Subsidiary) to: 
(i) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any other
Subsidiary; (ii) pay any Indebtedness owed to the Borrower or any other
Subsidiary; (iii) make loans or advances to the Borrower or any other
Subsidiary; or (iv) transfer any of its property or assets to the Borrower or
any other Subsidiary.

 


SECTION 10.7.  MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER ARRANGEMENTS.


 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to:  (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Parent and the Borrower) so long as immediately
prior to the taking of such action, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any Loan Party (other than the Parent and the
Borrower) may enter into a transaction of merger pursuant to which such Loan
Party is not the survivor of such merger only if (i) the Borrower shall have
given the Agent and the Lenders at least 10 Business Days’ prior written notice
of such merger, such notice to include a certification to the effect that
immediately after and after giving effect to such action, no Default or Event of
Default is or would be in existence; (ii) if the survivor entity is a Material
Subsidiary (and not an

 

90

--------------------------------------------------------------------------------


 

Excluded Subsidiary) within 10 Business Days of consummation of such merger, the
survivor entity (if not already a Guarantor) shall have executed and delivered
an assumption agreement in form and substance satisfactory to the Agent pursuant
to which such survivor entity shall expressly assume all of such Loan Party’s
Obligations under the Loan Documents to which it is a party; (iii) within 30
days of consummation of such merger, the survivor entity delivers to the Agent
the following:  (A) items of the type referred to in
Sections Section 6.1.(a)(v) through (a)(ix) and (a)(xvi) with respect to the
survivor entity as in effect after consummation of such merger (if not
previously delivered to the Agent and still in effect), (B) copies of all
documents entered into by such Loan Party or the survivor entity to effectuate
the consummation of such merger, including, but not limited to, articles of
merger and the plan of merger, (C) copies, certified by the Secretary or
Assistant Secretary (or other individual performing similar functions) of such
Loan Party or the survivor entity, of all corporate and shareholder action
authorizing such merger and (D) copies of any filings with the Securities and
Exchange Commission in connection with such merger; and (iv) such Loan Party and
the survivor entity each takes such other action and delivers such other
documents, instruments, opinions and agreements as the Agent may reasonably
request; provided, however, if such merger involves a Property Owner or a
Subsidiary owning, directly or indirectly, any Equity Interests of a Property
Owner, the Borrowing Base Property of any such Property Owner shall be excluded
from calculations of the Borrowing Base unless and until the Agent has confirmed
to its satisfaction that it has a valid, perfected and first-priority Lien in
the applicable Borrowing Base Property and any related Collateral;

 

(b)           the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)           a Person may merge with and into the Parent or the Borrower so
long as (i) the Parent or the Borrower is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, (iii) the Borrower shall have given the Agent and the Lenders at
least 10 Business Days’ prior written notice of such merger, such notice to
include a certification as to the matters described in the immediately preceding
clause (ii) (except that such prior notice shall not be required in the case of
the merger of a Subsidiary with and into the Borrower or a Subsidiary (other
than the Borrower) with and into the Parent) and (iv) the Agent has confirmed to
its satisfaction that immediately after giving effect to such merger it shall
have a valid, perfected and first-priority Lien in the Borrowing Base Properties
and all other Collateral; and

 

(d)           the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may sell, transfer or dispose of assets among themselves.

 


SECTION 10.8.  FISCAL YEAR.


 

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

 

91

--------------------------------------------------------------------------------



 


SECTION 10.9.  MODIFICATIONS TO MATERIAL CONTRACTS.


 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into any amendment or modification to any
Material Contract which could reasonably be expected to have a Material Adverse
Effect.

 


SECTION 10.10.  MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS.


 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
articles or certificate of incorporation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.

 


SECTION 10.11.  TRANSACTIONS WITH AFFILIATES.


 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Loan Party), except
(a) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower or any of its other
Subsidiaries and upon fair and reasonable terms which are no less favorable to
the Parent, the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate and
(b) transactions among Loan Parties.

 


SECTION 10.12.  ERISA EXEMPTIONS.


 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.

 


SECTION 10.13.  DERIVATIVES CONTRACTS.


 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts other than (a) Specified Derivatives Contracts and
(b) other Derivatives Contracts entered into by the Parent, the Borrower, any
other Loan Party or other Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by such Person.

 

92

--------------------------------------------------------------------------------



 


ARTICLE XI. DEFAULT


 


SECTION 11.1.  EVENTS OF DEFAULT.


 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                  Default in Payment of Principal.  The
Borrower shall fail to pay when due (whether upon demand, at maturity, by reason
of acceleration or otherwise) the principal of any of the Loans, or any
Reimbursement Obligation.

 

(b)                                 Default in Payment of Interest and Other
Obligations.  The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
5 Business Days.

 

(c)                                  Default in Performance.  (i) The Parent or
the Borrower shall fail to perform or observe any term, covenant, condition or
agreement contained in Section 8.13., Section 9.4.(h) or in Article X. or
(ii) the Parent, the Borrower or any other Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document (other than a Security Document) to which it is a
party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
date upon which the Parent or the Borrower has received written notice of such
failure from the Agent.

 

(d)                                 Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of the Parent,
the Borrower or any other Loan Party under this Agreement or under any other
Loan Document (other than a Security Document), or any amendment hereto or
thereto, or in any other writing or statement at any time furnished or made or
deemed made by or on behalf of the Parent, the Borrower or any other Loan Party
to the Agent or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.

 

(e)                                  Indebtedness Cross-Default; Derivatives
Contracts.

 

(i)                                     The Parent, the Borrower, any other Loan
Party or any other Subsidiary shall fail to pay when due and payable, within any
applicable grace or cure period (not to exceed 30 days), the principal of, or
interest on, any Indebtedness (other than the Loans and Reimbursement
Obligations) having an aggregate outstanding principal amount (or, in the case
of any Derivatives Contract, having, without regard to the effect of any
close-out netting provision, a Derivatives Termination Value) of $10,000,000 or
more (or $25,000,000 or more in the case of Nonrecourse Indebtedness) (all such
Indebtedness being “Material Indebtedness”); or

 

93

--------------------------------------------------------------------------------


 

(ii)                                  (x) the maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid or repurchased prior to the
stated maturity thereof;

 

(iii)                               any other event shall have occurred and be
continuing which permits any holder or holders of Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid or repurchased prior to its stated maturity;
or

 

(iv)                              there occurs an “Event of Default” under and
as defined in any Specified Derivatives Contract as to which the Parent, the
Borrower or any other Loan Party is a “Defaulting Party” (as defined therein),
or there occurs an “Early Termination Date” (as defined therein) in respect of
any Specified Derivatives Contract as a result of a “Termination Event” (as
defined therein) as to which the Parent, the Borrower or any other Loan Party is
an “Affected Party” (as defined therein).

 

(f)                                    Voluntary Bankruptcy Proceeding.  The
Parent, the Borrower, any other Loan Party, or any Excluded Subsidiary that is a
Significant Subsidiary shall:  (i) commence a voluntary case under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(g)                                 Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Parent, the Borrower, any
other Loan Party, or any Excluded Subsidiary that is a Significant Subsidiary in
any court of competent jurisdiction seeking:  (i) relief under the Bankruptcy
Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against such

 

94

--------------------------------------------------------------------------------


 

Person (including, but not limited to, an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.

 

(h)                                 Litigation; Enforceability.  The Parent, the
Borrower or any other Loan Party shall disavow, revoke or terminate (or attempt
to terminate) any Loan Document to which it is a party or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of this Agreement, or
any other Loan Document or this Agreement or any other Loan Document shall cease
to be in full force and effect (except as a result of the express terms
thereof).

 

(i)                                     Judgment.  A judgment or order for the
payment of money or for an injunction shall be entered against the Parent, the
Borrower, any other Loan Party or any other Subsidiary, by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, stayed or dismissed through appellate proceedings prosecuted
by the Borrower in good faith and (ii) either (A) the amount of such judgment or
order for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
exceeds, individually or together with all other such outstanding judgments or
orders entered against (X) the Parent, the Borrower and the other Loan Parties,
$10,000,000 or (Y)  other Subsidiaries, $50,000,000 or (B) in the case of an
injunction or other non-monetary judgment, such injunction or judgment could
reasonably be expected to have a Material Adverse Effect.

 

(j)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
the Parent, the Borrower, any other Loan Party or any other Subsidiary which
exceeds, individually or together with all other such warrants, writs,
executions and processes, (i) for the Parent, the Borrower and the other Loan
Parties $10,000,000 or (ii) for all other Subsidiaries $50,000,000, and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

 

(k)                                  ERISA. Any member of the ERISA Group shall
fail to pay when due an amount or amounts aggregating in excess of $10,000,000
which it shall have become liable to pay under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Liabilities in
excess of $10,000,000 shall be filed under Title IV of ERISA by any member of
the ERISA Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan or
Plans having aggregate Unfunded Liabilities in excess of $10,000,000; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any such Plan must be terminated; or there shall occur
a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect

 

95

--------------------------------------------------------------------------------


 

to, one or more Multiemployer Plans which could cause one or more members of the
ERISA Group to incur a current payment obligation in excess of $10,000,000.

 

(l)                                     Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents (other than a
Security Document).

 

(m)                               Change of Control/Change in Management.

 

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 30.0% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board or whose nomination for election
by the shareholders of the Parent was approved by a vote of a at least
two-thirds of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved but excluding any director whose initial nomination for,
or assumption of office as, a director occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the Board of Directors)
cease for any reason to constitute a majority of the Board of Directors of the
Borrower then in office;

 

(iii)                               The Parent or a Wholly Owned Subsidiary of
the Parent shall cease to be the sole general partner of the Borrower or shall
cease to have the sole and exclusive power to exercise all management and
control over the Borrower; or

 

(iv)                              The Parent shall cease to own and control,
directly or indirectly, of record and beneficially, at least 75% of the
outstanding Equity Interests of the Borrower free and clear of all Liens (other
than Permitted Liens of the types referred to in clauses (a), (b), (c) and
(e) of the definition of Permitted Lien).

 

(n)                                 Validity of Material Loan Documents.  Either
this Agreement or the Guaranty shall cease to be in full force and effect (other
than in accordance with the terms thereof).

 


SECTION 11.2.  REMEDIES UPON EVENT OF DEFAULT.


 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

96

--------------------------------------------------------------------------------


 

(a)                                  Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Section 11.1.(f) or 11.1.(g), (A)(i) the principal
of, and all accrued interest on, the Loans and the Notes at the time
outstanding, (ii) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Collateral Account pursuant to Section 11.6. and (iii) all of
the other Obligations (other than obligations in respect of Derivatives
Contracts), including, but not limited to, the other amounts owed to the
Lenders, the Swingline Lender and the Agent under this Agreement, the Notes or
any of the other Loan Documents shall become immediately and automatically due
and payable without presentment, demand, protest, or other notice of any kind,
all of which are expressly waived by the Borrower and (B) all of the
Commitments, the obligation of the Lenders to make Loans, the Swingline
Commitment, the obligation of the Swingline Lender to make Swingline Loans, and
the obligation of the Agent to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Agent may, and at the direction of the Requisite Lenders
shall:  (A) declare (1) the principal of, and accrued interest on, the Loans and
the Notes at the time outstanding, (2) an amount equal to the Stated Amount of
all Letters of Credit outstanding as of the date of the occurrence of such other
Event of Default for deposit into the Collateral Account pursuant to
Section 11.6. and (3) all of the other Obligations (other than obligations in
respect of Derivatives Contracts), including, but not limited to, the other
amounts owed to the Lenders and the Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower and
(B) terminate the Commitments, the Swingline Commitment, the obligation of the
Lenders to make Loans hereunder and the obligation of the Agent to issue Letters
of Credit hereunder.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

 

97

--------------------------------------------------------------------------------


 

(e)                                  Specified Derivatives Contract Remedies. 
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Agent, but without the approval or consent of or other action by the Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (i) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (ii) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, and (iii) to prosecute any legal action against
the Parent, the Borrower or any other Loan Party to enforce or collect net
amounts owing to such Specified Derivatives Provider by any such Person pursuant
to any Specified Derivatives Contract.

 


SECTION 11.3.  REMEDIES UPON DEFAULT.


 

Upon the occurrence of a Default specified in Section 11.1.(g), the Commitments
shall immediately and automatically terminate.

 


SECTION 11.4.  MARSHALING; PAYMENTS SET ASIDE.


 

None of the Agent, any Lender or any Specified Derivatives Provider shall be
under any obligation to marshal any assets in favor of any Loan Party or any
other party or against or in payment of any or all of the Obligations or the
Specified Derivatives Obligations.  To the extent that any Loan Party makes a
payment or payments to the Agent, any Lender or any Specified Derivatives
Provider, or the Agent, any Lender or any Specified Derivatives Provider
enforces any Lien or exercises any of its rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law or other Applicable Law, then to the extent of such recovery, the
Obligations or Specified Derivatives Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 


SECTION 11.5.  ALLOCATION OF PROCEEDS.


 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, or if an Event of Default specified in Section 11.1.(a) and/or
(b) shall exist, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

(a)                                  amounts due the Agent in respect of fees
and expenses due under Section 13.2.;

 

(b)                                 amounts due the Lenders in respect of fees
and expenses due under Section 13.2., pro rata in the amount then due each
Lender;

 

(c)                                  amounts due the Agent and the Lenders in
respect of Protective Advances;

 

98

--------------------------------------------------------------------------------


 

(d)                                 payments of interest on Swingline Loans;

 

(e)                                  payments of interest on all other Loans and
Reimbursement Obligations to be applied for the ratable benefit of the Lenders,
in such order as the Lenders may determine in their sole discretion;

 

(f)                                    payments of principal of Swingline Loans;

 

(g)                                 payments of principal of all other Loans,
Reimbursement Obligations and other Letter of Credit Liabilities, to be applied
for the ratable benefit of the Lenders, in such order as the Lenders may
determine in their sole discretion; provided, however, to the extent that any
amounts available for distribution pursuant to this subsection are attributable
to the issued but undrawn amount of an outstanding Letter of Credit, such
amounts shall be paid to the Agent for deposit into the Collateral Account;

 

(h)                                 payments of interest and payments of the
Derivatives Termination Value, in each case in respect of any and all Specified
Derivatives Contracts, to be applied for the ratable benefit of the Specified
Derivatives Providers in such order as the Specified Derivatives Providers may
determine in their sole discretion;

 

(i)                                     amounts due the Agent and the Lenders
pursuant to Sections 12.9. and 13.9.;

 

(j)                                     payment of all other Obligations and
other amounts due and owing by the Borrower and the other Loan Parties under any
of the Loan Documents and Specified Derivatives Contracts, if any, to be applied
for the ratable benefit of the Lenders and the applicable Specified Derivatives
Providers; and

 

(k)                                  any amount remaining after application as
provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.

 


SECTION 11.6.  COLLATERAL ACCOUNT.


 

(a)                                  As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below).  The balances
from time to time in the Collateral Account shall not constitute payment of any
Letter of Credit Liabilities until applied by the Agent as provided herein. 
Anything in this Agreement to the contrary notwithstanding, funds held in the
Collateral Account shall be subject to withdrawal only as provided in this
Section.

 

(b)                                 Amounts on deposit in the Collateral Account
shall be invested and reinvested by the Agent in such Cash Equivalents as the
Agent shall determine in its sole discretion.  All such investments and
reinvestments shall be held in the name of and be under the sole dominion and
control of the Agent for the ratable benefit of the Lenders.  The Agent shall
exercise reasonable

 

99

--------------------------------------------------------------------------------


 

care in the custody and preservation of any funds held in the Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Agent accords other funds
deposited with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrower and the Lenders authorize the Agent to use the monies deposited in the
Collateral Account and proceeds thereof to make payment to the beneficiary with
respect to such drawing or the payee with respect to such presentment.

 

(d)                                 If an Event of Default exists, the Requisite
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and apply proceeds
thereof to the Obligations in accordance with Section 11.5.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 10 Business Days after the Agent’s receipt of
such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such amount of the credit balances in the
Collateral Account as exceeds the aggregate amount of the Letter of Credit
Liabilities at such time.

 

(f)                                    The Borrower shall pay to the Agent from
time to time such fees as the Agent normally charges for similar services in
connection with the Agent’s administration of the Collateral Account and
investments and reinvestments of funds therein.

 


SECTION 11.7.  PERFORMANCE BY AGENT.


 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein.  In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.

 


SECTION 11.8.  RIGHTS CUMULATIVE.


 

The rights and remedies of the Agent and the other Secured Parties under this
Agreement, each of the other Loan Documents and each of the Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law.  In
exercising their respective rights and remedies the Agent and the other Secured
Parties may be selective and no failure or delay by the Agent or any of the
other Secured Parties in exercising any right shall operate as a waiver of it,
nor shall any single or partial

 

100

--------------------------------------------------------------------------------


 

exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

 


ARTICLE XII. THE AGENT


 


SECTION 12.1.  AUTHORIZATION AND ACTION.


 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein.  Without limiting
the generality of the foregoing, the use of the terms “Agent”, “Administrative
Agent”, “agent” and similar terms in the Loan Documents with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law.  Instead, use
of such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  At the request of a Lender, the Agent will forward to such Lender
copies or, where appropriate, originals of the documents delivered to the Agent
pursuant to this Agreement or the other Loan Documents.  The Agent will also
furnish to any Lender, upon the request of such Lender, a copy of any
certificate or notice furnished to the Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Agent may exercise any right or remedy it or
the Lenders may have under any Loan Document upon the occurrence of a Default or
an Event of Default unless the Requisite Lenders have directed the Agent
otherwise.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.

 

101

--------------------------------------------------------------------------------



 


SECTION 12.2.  AGENT’S RELIANCE, ETC.


 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent:  (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons (except for the delivery to it of any certificate
or document specifically required to be delivered to it pursuant to
Section 6.1.) or inspect the property, books or records of the Borrower or any
other Person; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Agent on behalf of the Secured Parties in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy,
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Agent may execute any of its duties under the
Loan Documents by or through agents, employees or attorneys-in-fact.  Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Agent and the other
Lenders that the Borrower has satisfied the conditions precedent for initial
Loans set forth in Sections 6.1. and 6.2. that have not previously been waived
by the Requisite Lenders.

 


SECTION 12.3.  NOTICE OF DEFAULTS.


 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 

102

--------------------------------------------------------------------------------



 


SECTION 12.4.  AGENT AS LENDER.


 

The Lender acting as Agent shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include the Lender then acting as Agent in
each case in its individual capacity.  Such Lender and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with, the Borrower, any other Loan
Party or any other Affiliate thereof as if it were any other bank and without
any duty to account therefor to the other Secured Parties.  Further, such Lender
and any Affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement, any Specified Derivatives Contract
or otherwise without having to account for the same to the other Secured
Parties.  The Lenders acknowledge that, pursuant to such activities, the Lender
acting as Agent or its Affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 


SECTION 12.5.  COLLATERAL MATTERS; PROTECTIVE ADVANCES.


 

(a)                                  Each Lender hereby authorizes the Agent,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to an Event of Default, to take any action with respect to
any Collateral or Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to any of the Loan
Documents.

 

(b)                                 The Lenders hereby authorize the Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Agent upon any Collateral (i) upon termination of the Commitments and
indefeasible payment and satisfaction in full of all of the Obligations and all
Specified Derivatives Contracts and (ii) as expressly permitted by, but only in
accordance with, the terms of the applicable Loan Document, including without
limitation, in accordance with Section 4.3.  Upon request by the Agent at any
time, the Lenders will confirm in writing the Agent’s authority to release
particular types or items of Collateral pursuant to this Section.

 

(c)                                  Upon any sale and transfer of Collateral
which is expressly permitted pursuant to the terms of this Agreement, and upon
at least five (5) Business Days’ prior written request by the Borrower, the
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Secured Parties herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) the Agent shall not be required to execute any such document on terms which,
in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or the Specified Derivatives
Obligations or any Liens upon (or obligations of the Borrower or any other Loan
Party in respect of) all interests retained by the Borrower or any other Loan
Party, including (without limitation) the proceeds of such sale or transfer, all
of which shall continue to constitute part of the Collateral.  In the event of
any sale or transfer of Collateral, or

 

103

--------------------------------------------------------------------------------


 

any foreclosure with respect to any of the Collateral, the Agent shall be
authorized to deduct all of the expenses reasonably incurred by the Agent from
the proceeds of any such sale, transfer or foreclosure.

 

(d)                                 The Agent shall have no obligation
whatsoever to the Secured Parties or to any other Person to assure that the
Collateral exists or is owned by the Borrower, any other Loan Party or any other
Subsidiary or is cared for, protected or insured or that the Liens granted to
the Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agent in this Section or in
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Agent may act in
any manner it may deem appropriate, in its sole discretion, and that the Agent
shall have no duty or liability whatsoever to the Lenders, except to the extent
resulting from its gross negligence or willful misconduct.

 

(e)                                  The Agent may make, and shall be reimbursed
by the Lenders (in accordance with their Commitment Percentages) to the extent
not reimbursed by the Borrower for, Protective Advances during any one calendar
year with respect to each Borrowing Base Property up to the sum of: (i) amounts
expended to pay real estate taxes, assessments and governmental charges or
levies imposed upon such Property; (ii) amounts expended to pay insurance
premiums for policies of insurance related to such Property; and (iii) $250,000
for each Borrowing Base Property; provided, however, the amount each Lender is
required to reimburse the Agent under this clause (e) shall not exceed the
amount of such Lender’s Revolving Commitment less its outstanding Revolving
Loans and Letter of Credit Liabilities as of any date of determination. 
Protective Advances in excess of said sum during any calendar year for any
Property that is Collateral shall require the consent of the Requisite Lenders. 
The Borrower agrees to pay on demand all Protective Advances.

 

(f)                                    By their acceptance of the benefits of
the Security Documents, each Lender that is at any time itself a Specified
Derivatives Provider, or that has an Affiliate that is a Specified Derivatives
Provider, hereby, for itself, and on behalf of any such Affiliate, in its
capacity as a Specified Derivatives Provider, irrevocably appoints and
authorizes the Agent as its collateral agent, to take such action as contractual
representative on such Specified Derivative Provider’s behalf and to exercise
such powers under the Security Documents as are specifically delegated to the
Agent by the terms of this Section 12.5., Section 12.6. and any Security
Document, together with such powers as are reasonably incidental thereto;
provided, that this subsection (f) shall not affect any of the terms of a
Specified Derivatives Contract or restrict a Specified Derivatives Provider from
taking any action permitted by a Specified Derivatives Contract.  For the
avoidance of doubt, all references in this Section 12.5. to “Lender” or
“Lenders” shall be deemed to include each Lender (and Affiliate thereof) in its
capacity as a Specified Derivatives Provider.

 


SECTION 12.6.  POST-FORECLOSURE PLANS.


 

If all or any portion of the Collateral is acquired by the Agent or its nominee
as a result of a foreclosure or the acceptance of a deed or assignment in lieu
of foreclosure, or is retained in satisfaction of all or any part of the
Obligations or Specified Derivatives Obligations, the title to

 

104

--------------------------------------------------------------------------------


 

any such Collateral, or any portion thereof, shall be held in the name of the
Agent or a nominee or Subsidiary of the Agent, as administrative agent, for the
ratable benefit of all Secured Parties.  The Agent shall prepare a recommended
course of action for such Collateral (a “Post-Foreclosure Plan”), which shall be
subject to the approval of the Supermajority Lenders.  In accordance with the
approved Post-Foreclosure Plan, the Agent shall manage, operate, repair,
administer, complete, construct, restore or otherwise deal with the Collateral
acquired, and shall administer all transactions relating thereto, including,
without limitation, employing a management agent, leasing agent and other
agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral.  Actions taken by the Agent with respect
to the Collateral, which are not specifically provided for in the approved
Post-Foreclosure Plan or reasonably incidental thereto, shall require the
written consent of the Supermajority Lenders by way of supplement to such
Post-Foreclosure Plan.  Upon demand therefor from time to time, each Lender will
contribute its share (based on its Commitment Percentage) of all reasonable
costs and expenses incurred by the Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral.  In addition, the
Agent shall render or cause to be rendered to each Secured Party, on a periodic
basis (but in any event once per calendar quarter), an income and expense
statement for such Collateral, and each Lender shall promptly contribute its
Commitment Percentage of any operating loss for such Collateral, and such other
expenses and operating reserves as the Agent shall deem reasonably necessary
pursuant to and in accordance with the approved Post-Foreclosure Plan.  To the
extent there is Net Operating Income from such Collateral, the Agent shall, in
accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Secured Parties.  All such distributions shall be
made to the Lenders in accordance with their respective Commitment Percentages. 
The Secured Parties acknowledge and agree that if title to any Collateral is
obtained by the Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated and the proceeds of such liquidation
will be distributed in accordance with Section 11.5. as soon as practicable. 
The Agent shall undertake to sell such Collateral, at such price and upon such
terms and conditions as the Requisite Lenders reasonably shall determine to be
most advantageous to the Secured Parties.  Any purchase money mortgage or deed
of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name the Agent, as
Agent for the Lenders, as the beneficiary or mortgagee.  In such case, the Agent
and the Lenders shall enter into an agreement with respect to such purchase
money mortgage or deed of trust defining the rights of the Lenders in the same
Commitment Percentages as provided hereunder, which agreement shall be in all
material respects similar to this Article insofar as the same is appropriate or
applicable.

 


SECTION 12.7.  APPROVALS OF LENDERS.


 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a

 

105

--------------------------------------------------------------------------------


 

brief summary of all oral information provided to the Agent by the Borrower in
respect of the matter or issue to be resolved, and (d) shall include the Agent’s
recommended course of action or determination in respect thereof.  Each Lender
shall reply promptly, but in any event within 10 Business Days (or such lesser
or greater period as may be specifically required under the Loan Documents) of
receipt of such communication.  Except as otherwise provided in this Agreement,
unless a Lender shall give written notice to the Agent that it specifically
objects to the recommendation or determination of the Agent (together with a
written explanation of the reasons behind such objection) within the applicable
time period for reply, such Lender shall be deemed to have conclusively approved
of or consented to such recommendation or determination.

 


SECTION 12.8.  LENDER CREDIT DECISION, ETC.


 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
Affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender.  Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
The Agent shall not be required to keep itself informed as to the performance or
observance by the Borrower or any other Loan Party of the Loan Documents or any
other document referred to or provided for therein or to inspect the properties
or books of, or make any other investigation of, the Borrower, any other Loan
Party or any other Person.  Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Agent, or any of its officers,
directors, employees, agents, attorneys-in-fact or other Affiliates.  Each
Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.

 

106

--------------------------------------------------------------------------------



 


SECTION 12.9.  INDEMNIFICATION OF AGENT.


 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Agent fails to follow the written
direction of the Requisite Lenders (or all of the Lenders if expressly required
hereunder) unless such failure results from the Agent following the advice of
counsel to the Agent of which advice the Lenders have received notice.  Without
limiting the generality of the foregoing but subject to the preceding proviso,
each Lender agrees to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees of the counsel(s) of the Agent’s own choosing) incurred by the
Agent in connection with the preparation, negotiation, execution,
administration, or enforcement of, or legal advice with respect to the rights or
responsibilities of the parties under, the Loan Documents, any suit or action
brought by the Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the Agent
and/or the Lenders, and any claim or suit brought against the Agent, and/or the
Lenders arising under any Environmental Laws.  Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Agent notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.

 


SECTION 12.10.  SUCCESSOR AGENT.


 

The Agent may (i) resign as Agent under the Loan Documents at any time by giving
written notice thereof to the Lenders and the Borrower or (ii) be removed as
Agent under the Loan Documents if (x) the Agent is a Defaulting Lender or
(y) for any acts or omissions of the Agent that constitute gross negligence or
willfull misconduct of the Agent, in each case by the Requisite Lenders (other
than the Lender then acting as the Agent) upon not less than 30 days’ prior
written notice to the Agent.  Upon any such resignation or removal, the
Requisite Lenders (other than the Lender then acting as the Agent in the case of
the removal of the Agent under the immediately preceding sentence) shall have
the right to appoint a successor Agent which

 

107

--------------------------------------------------------------------------------


 

appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Agent).  If no
successor Agent shall have been so appointed in accordance with the immediately
preceding sentence, and shall have accepted such appointment, within thirty (30)
days after the resigning Agent’s giving of notice of resignation or the Lenders’
removal of the resigning Agent, then the resigning or removed Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from its
duties and obligations under the Loan Documents.  Such successor Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit.  After
any Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XII. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.
 Notwithstanding anything contained herein to the contrary, the Agent may assign
its rights and duties under the Loan Documents to any of its Affiliates by
giving the Borrower and each Lender prior written notice.

 


SECTION 12.11.  TITLED AGENTS.


 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders.  The titles of “ Joint Lead Arranger”,
“Joint Bookrunner”, “Syndication Agent” and “Documentation Agent” are solely
honorific and imply no fiduciary responsibility on the part of the Titled Agents
to the Agent, the Borrower or any Lender and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

 


ARTICLE XIII. MISCELLANEOUS


 


SECTION 13.1.  NOTICES.


 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Borrower:

 

U-Store-It, L.P.

c/o U-Store-It Trust

460 Swedesford Road, Suite 3000

Wayne, Pennsylvania  19087

Attn:  Chief Financial Officer

 

108

--------------------------------------------------------------------------------


 

Telephone:  (610) 293-5700

Telecopy: (610) 293-5720

 

with a copy to:

 

U-Store-It, L.P.

c/o U-Store-It Trust

460 Swedesford Road, Suite 3000

Wayne, Pennsylvania  19087

Attn: Senior Vice President — Chief Legal Officer

Telephone: (610) 293-5765

Telecopy:  (610) 293-5720

 

If to the Agent:

 

Wachovia Bank, National Association

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

Attn:  Greg Ward

Telephone: (216) 344-6945

Telecopy: (216) 344-6939

 

with a copy to:

 

Wachovia Bank, National Association

c/o Wells Fargo Real Estate Banking Group

123 North Wacker - Suite 1900

Chicago, IL 60606

Attn: Pamela Probst

Loan Administration Manager

P (312) 345-7664

F (312) 782-0969

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Questionnaire;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Agent and the Borrower.  All such notices and other
communications shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered or sent by overnight
courier, when delivered.  Notwithstanding the immediately preceding sentence,
all notices or communications

 

109

--------------------------------------------------------------------------------


 

to the Agent or any Lender under Article II. shall be effective only when
actually received.  Neither the Agent nor any Lender shall incur any liability
to any Loan Party (nor shall the Agent incur any liability to the Lenders) for
acting upon any telephonic notice referred to in this Agreement which the Agent
or such Lender, as the case may be, believes in good faith to have been given by
a Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.

 


SECTION 13.2.  EXPENSES.


 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable and documented fees and disbursements of
outside counsel to the Agent and costs and expenses in connection with the use
of IntraLinks, Inc., SyndTrak or other similar information transmission systems
in connection with the Loan Documents, (b) to pay all reasonable out-of-pocket
costs and expenses of the Agent in connection with the review of Properties for
inclusion in calculations of the Borrowing Base and the Agent’s other activities
under Article IV., including the cost of all Appraisals and the reasonable and
documented fees and expenses of outside counsel to the Agent relating to all
such activities, (c) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
and documented fees and disbursements of their respective counsel and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (d) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (e) to the extent not already covered by any of the
preceding subsections, to pay the documented fees and disbursements of counsel
to the Agent and any Lender incurred in connection with the representation of
the Agent or such Lender in any matter relating to or arising out of any
bankruptcy or other proceeding of the type described in Sections 11.1.(f) or
11.1.(g), including, without limitation (i) any motion for relief from any stay
or similar order, (ii) the negotiation, preparation, execution and delivery of
any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor-in-possession financing or any plan of reorganization
of the Borrower or any other Loan Party, whether proposed by the Borrower, such
Loan Party, the Lenders or any other Person, and whether such fees and expenses
are incurred prior to, during or after the commencement of such proceeding or
the confirmation or conclusion of any such proceeding.  If the Borrower shall
fail to pay any amounts required to be paid by it pursuant to this Section, the
Agent and/or the Lenders may pay such amounts on behalf of the Borrower and
either deem the same to be Loans outstanding hereunder or otherwise Obligations
owing hereunder.

 

110

--------------------------------------------------------------------------------


 


SECTION 13.3.  SETOFF.


 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, each Lender, and each Affiliate of the
Agent or any Lender, at any time while an Event of Default exists, without prior
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or an Affiliate of a Lender
subject to receipt of the prior written consent of the Agent exercised in its
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any such
Affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2., and although such Obligations shall be contingent or unmatured.

 


SECTION 13.4.  LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.


 

(a)                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.

 

(b)                                 EACH OF THE BORROWER, THE AGENT AND EACH
LENDER HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED
IN CHARLOTTE, NORTH CAROLINA, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND
LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM OR THE COLLATERAL.  THE BORROWER AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. 
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND

 

111

--------------------------------------------------------------------------------


 

EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 


SECTION 13.5.  SUCCESSORS AND ASSIGNS.


 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Affiliates and the partners, directors, officers,
employees, agents and advisors of the Agent and the Lenders and of their
respective Affiliates) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees (an “Assignee”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)                                   Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in the immediately
preceding subsection (A), the aggregate amount of the Revolving Commitment
(which for

 

112

--------------------------------------------------------------------------------


 

this purpose includes Revolving Loans outstanding thereunder) or, if the
applicable Revolving Commitment is not then in effect, the outstanding principal
balance of the Revolving Loans of the assigning Lender subject to each such
assignment and the outstanding principal balance of the Term Loan of such Lender
(in each case determined as of the date the Assignment and Acceptance Agreement
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Acceptance Agreement, as of the Trade Date)
shall not be less than $5,000,000 in the case of a Revolving Commitment, or
$5,000,000 in the case of a Term Loan, unless each of the Agent and, so long as
no Default or Event of Default shall exist, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Term Loan, Revolving Loans and the Revolving Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)                                the consent of the Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment if such assignment is to a Person that is not
already a Lender, an Affiliate of a Lender or an Approved Fund.

 

(iv)                              Assignment and Acceptance.  The parties to
each assignment shall execute and deliver to the Agent an Assignment and
Acceptance, together with a processing and recordation fee of $4,500 payable by
Assignor for each assignment, and the assignee, if it is not a Lender, shall
deliver to the Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Assignments by Specified Derivatives Provider. 
If the assigning Lender (or its Affiliate) is a Specified Derivatives Provider
and if after giving effect to such assignment such Lender will hold no further
Loans or Commitments under this Agreement, such Lender shall undertake such
assignment only contemporaneously with

 

113

--------------------------------------------------------------------------------


 

an assignment by such Lender (or its Affiliate, as the case may be) of all of
its Specified Derivatives Contracts to the Assignee or another Lender (or
Affiliate thereof).

 

Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)                                  Register.  The Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Principal Office
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Agent, (other than as
provided pursuant to Section 13.5.(e)) sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(i) increase such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender or
(iii) reduce the rate at which interest is payable thereon.  Subject

 

114

--------------------------------------------------------------------------------


 

to the immediately following subsection (e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.12., 5.1., 5.4. to
the same extent as if it were the Lender it purchased such participation from
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by Applicable Law, each Participant also shall
be entitled to the benefits of Section 13.3. as though it were a Lender,
provided such Participant agrees to be subject to Section 3.3. as though it were
a Lender.  Upon request from the Agent, a Lender shall notify the Agent and the
Borrower of the sale of any participation hereunder.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Sections 3.12., 5.1. and 5.4. than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.12.
unless the Borrower consents to the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrower and the Agent, to
comply with Section 3.12.(c) as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)                                 No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Agent, it will not
make any assignment hereunder in any manner or under any circumstances that
would require registration or qualification of, or filings in respect of, any
Loan or Note under the Securities Act or any other securities laws of the United
States of America or of any other jurisdiction.

 


SECTION 13.6.  AMENDMENTS.


 

(a)                                  Except as otherwise expressly provided in
this Agreement, any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, and any term
of this Agreement or of any other Loan Document may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any terms of this Agreement or such other Loan Document or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Agent at the
written direction of the Requisite Lenders) and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party a party thereto;
provided, however, any amendment of Sections 10.1. and 11.1.(m), or any
amendment of any of the definitions related to such Sections 10.1. and 11.1.(m),
or the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of the terms of such Sections 10.1. and 11.1.(m), or the waiver of
the continuance of any Default or Event of Default resulting from a violation of
Section 10.1. or a waiver of the continuance of any Event of Default under

 

115

--------------------------------------------------------------------------------


 

Section 11.1.(m), may be made with, but only with, the written consent of the
Supermajority Lenders (and, in the case of an amendment of such Sections, the
Borrower).

 

(b)                                 Notwithstanding the foregoing, without the
prior written consent of each Lender adversely affected thereby, no amendment,
waiver or consent shall do any of the following:

 

(i)                                     increase the Commitments of the Lenders
or subject the Lenders to any additional obligations;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations;

 

(iii)                               reduce the amount of any Fees payable to the
Lenders hereunder or postpone any date fixed for payment thereof;

 

(iv)                              modify the definition of the term “Termination
Date” or otherwise postpone any date fixed for any payment of any principal of,
or interest on, any Loans or any other Obligations (including the waiver of any
Default or Event of Default as a result of the nonpayment of any such
Obligations as and when due), or extend the expiration date of any Letter of
Credit beyond the Termination Date;

 

(v)                                 amend or otherwise modify the provisions of
Section 3.2. or the definition of the term “Commitment Percentage”;

 

(vi)                              modify the definition of the term “Requisite
Lenders” or “Supermajority Lenders” or otherwise modify in any other manner the
number or percentage of the Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, including without
limitation, any modification of this Section 13.6. if such modification would
have such effect;

 

(vii)                           release any Guarantor from its obligations under
the Guaranty (except as otherwise permitted under Section 8.12.(c));

 

(viii)                        release the Lien of any Security Document except
as permitted under Section 4.3. or Section 8.12.(d);

 

(ix)                                amend or otherwise modify the provisions of
Section 2.15.; or

 

(x)                                   increase the number of Interest Periods
permitted with respect to Loans under Section 2.6.

 

(c)                                  No amendment, waiver or consent, unless in
writing and signed by the Agent, in such capacity, in addition to the Lenders
required hereinabove to take such action, shall affect the rights or duties of
the Agent under this Agreement or any of the other Loan Documents.  Any
amendment, waiver or consent relating to Section 2.3. or the obligations of the
Swingline Lender

 

116

--------------------------------------------------------------------------------


 

under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender.  Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider.

 

(d)                                 No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  Except as otherwise provided in
Section 12.7., no course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Event of Default occurring hereunder
shall continue to exist until such time as such Event of Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

 


SECTION 13.7.  NONLIABILITY OF AGENT AND LENDERS.


 

The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender.  Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the Agent
or any Lender to any Lender, the Borrower, any Subsidiary or any other Loan
Party.  Neither the Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.  In connection with all aspects
of each transaction contemplated hereby, the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that
(a) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Agent and the
Lenders, on the other hand; (b) neither the Agent nor any Lender has assumed or
will assume any advisory, agency or fiduciary responsibility in favor of the
Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading hereto (irrespective of whether the
Agent, any Lender or any of their respective Affiliates has advised or is
currently advising the Borrower, any other Loan Party or any of their respective
Affiliates on other matters) and neither the Agent nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Agent, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the

 

117

--------------------------------------------------------------------------------


 

Agent nor any Lender has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship.

 


SECTION 13.8.  CONFIDENTIALITY.


 

The Agent and each Lender shall use reasonable efforts to assure that
information about the Parent, the Borrower, the other Loan Parties and other
Subsidiaries, and the respective properties thereof and their operations,
affairs and financial condition, not generally disclosed to the public, which is
furnished to the Agent or any Lender pursuant to the provisions of this
Agreement or any other Loan Document, is used only for the purposes of this
Agreement and the other Loan Documents and shall not be divulged to any Person
other than the Agent, the Lenders, and their respective agents who are actively
and directly participating in the evaluation, administration or enforcement of
the Loan Documents and other transactions between the Agent or such Lender, as
applicable, and the Borrower, but in any event the Agent and the Lenders may
make disclosure:  (a) to any of their respective Affiliates (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section 13.8.); (b) as reasonably requested by any potential or actual Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings or as otherwise required by Applicable Law; provided, however,
if the Agent or a Lender receives a summons or subpoena to disclose any such
confidential information to any Person, the Agent or such Lender, as applicable,
shall, if legally permitted, endeavor to notify the Borrower thereof as soon as
possible after receipt of such request, summons or subpoena and the Borrower
shall be afforded an opportunity to seek protective orders, or such other
confidential treatment of such disclosed information, as the Borrower and the
Agent or such Lender, as applicable, may deem reasonable; (d) to the Agent’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) after
the happening and during the continuance of an Event of Default, to any other
Person, in connection with the exercise by the Agent or the Lenders of rights
hereunder or under any of the other Loan Documents; (f) upon Borrower’s prior
consent (which consent shall not be unreasonably withheld), to any contractual
counter-parties to any swap or similar hedging agreement or to any rating
agency; and (g) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section actually known to such Lender
to be such a breach or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate. 
Notwithstanding the foregoing, the Agent and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Agent or such Lender or in accordance with the regulatory compliance
policy of the Agent or such Lender.

 


SECTION 13.9.  INDEMNIFICATION.


 

(a)                                  The Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Agent, each of the Lenders, any
Affiliate of the Agent or any Lender, and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an

 

118

--------------------------------------------------------------------------------


 

“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, damages,
liabilities, deficiencies, judgments or reasonable expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable fees and disbursements of counsel incurred in connection with
any litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 5.1. or expressly excluded from the
coverage of such Section 3.12. or 5.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to:  (i) this Agreement or any
other Loan Document or the transactions contemplated thereby; (ii) the making of
any Loans or issuance of Letters of Credit hereunder; (iii) any actual or
proposed use by the Borrower of the proceeds of the Loans or Letters of Credit;
(iv) the Agent’s or any Lender’s entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower
and the Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents, including
without limitation, the foreclosure upon, or seizure of, any Collateral or the
exercise of any other rights of a secured party; (ix) any civil penalty or fine
assessed by the OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by,
the Agent or any Lender as a result of conduct of the Borrower, any other Loan
Party or any Subsidiary that violates a sanction enforced by the OFAC; or
(x) any violation or non-compliance by the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

 

(b)                                 The Borrower’s indemnification obligations
under this Section 13.9. shall apply to all Indemnity Proceedings arising out
of, or related to, the foregoing whether or not an Indemnified Party is a named
party in such Indemnity Proceeding.  In this regard, this indemnification shall
cover all Indemnified Costs of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any

 

119

--------------------------------------------------------------------------------


 

subpoena requesting the production of documents).  This indemnification shall,
among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Borrower or any Subsidiary, any shareholder of the Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 13.9.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Borrower and/or any Subsidiary.

 

(d)                                 All out-of-pocket fees and expenses of, and
all amounts paid to third-persons by, an Indemnified Party shall be advanced by
the Borrower at the request of such Indemnified Party notwithstanding any claim
or assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

 

(f)                                    If and to the extent that the obligations
of the Borrower under this Section are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

(g)                                 The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the

 

120

--------------------------------------------------------------------------------


 

Obligations, and are in addition to, and not in substitution of, any other of
their obligations set forth in this Agreement or any other Loan Document to
which it is a party.

 

(h)                                 References in this Section to “Lender” or
“Lenders” shall be deemed to include such Persons (and their Affiliates) in
their capacity as Specified Derivatives Providers.

 


SECTION 13.10.  TERMINATION; SURVIVAL.


 

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated or expired (or the Borrower’s obligations in respect
of all outstanding Letters of Credit have been cash collateralized on terms
acceptable to the Agent and the Borrower has executed and delivered a
reimbursement agreement in form and substance acceptable to the Agent and such
other documents requested by the Agent evidencing the Borrower’s reimbursement
obligations in respect of such Letters of Credit), (c) none of the Lenders is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate. 
The indemnities to which the Agent, the Lenders and the Swingline Lender are
entitled under the provisions of Sections 3.12., 5.1., 5.4., 12.9., 13.2. and
13.9. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 13.4., shall continue in full force and effect and
shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 


SECTION 13.11.  SEVERABILITY OF PROVISIONS.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 


SECTION 13.12.  GOVERNING LAW.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 


SECTION 13.13.  COUNTERPARTS.


 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

121

--------------------------------------------------------------------------------


 


SECTION 13.14.  OBLIGATIONS WITH RESPECT TO LOAN PARTIES.


 

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 


SECTION 13.15.  LIMITATION OF LIABILITY.


 

Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 


SECTION 13.16.  ENTIRE AGREEMENT.


 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 


SECTION 13.17.  CONSTRUCTION.


 

The Borrower, the Parent, each Lender and the Agent acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower, the Parent, each
Lender and the Agent.

 


SECTION 13.18.  TAX SERVICE.


 

The Borrower authorizes the Agent to secure, at the Borrower’s sole cost and
expense, a tax service contract requiring a one-time fee with a third party
vendor which shall provide tax information satisfactory to the Agent on each
Property and any Improvements thereto.

 

122

--------------------------------------------------------------------------------


 


SECTION 13.19.  NO NOVATION; EFFECT OF AMENDMENT AND RESTATEMENT.


 

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR THE PARENT UNDER OR IN
CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(AS DEFINED IN THE EXISTING CREDIT AGREEMENT).  THE AMENDMENT AND RESTATEMENT OF
THE EXISTING CREDIT AGREEMENT EFFECTED BY THIS AGREEMENT SHALL BE EFFECTIVE AS
OF THE EFFECTIVE DATE AND SHALL HAVE PROSPECTIVE EFFECT ONLY.

 


SECTION 13.20.  SPECIFIED DERIVATIVES CONTRACTS.


 

Each Lender agrees that, if a Lender enters into a Specified Derivatives
Contract (for purposes of this Section, referred to as the “Specified
Derivatives Lender”), it will provide written notice to the Agent within one
Business Day of entering into such Specified Derivatives Contract, which such
notice will set forth the terms thereof.  Promptly upon receipt of such notice,
the Agent will submit such notice to the other Lenders.  Each other Lender
desiring to participate in such Specified Derivatives Contract will notify the
Specified Derivatives Lender of such desire within two Business Days of the
Agent’s submission of such notice.  Each Lender providing timely notice to the
Specified Derivatives Lender will be permitted to participate in such Specified
Derivatives Contract upon terms to be determined by the Specified Derivatives
Lender and each such Lender providing timely notice.

 

[Signatures on Following Pages]

 

123

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

 

U-STORE-IT, L.P.

 

 

 

By: U-Store-It Trust, its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

U-STORE-IT TRUST

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Next Page]

 

124

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with U-Store-It, L.P.]

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, as a Lender and as Swingline
Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Next Page]

 

125

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with U-Store-It, L.P.]

 

 

 

[LENDER]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

126

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

Lender Commitments

 

Lender

 

Revolving
Commitment Amount

 

Term Commitment
Amount

 

Aggregate
Commitment

 

Wachovia Bank, National Association

 

$

27,777,778

 

$

22,222,222

 

$

50,000,000

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

33,222,222

 

$

31,777,778

 

$

65,000,000

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

39,000,000

 

$

26,000,000

 

$

65,000,000

 

 

 

 

 

 

 

 

 

Regions Bank

 

$

33,333,333

 

$

26,666,667

 

$

60,000,000

 

 

 

 

 

 

 

 

 

SunTrust Bank

 

$

25,000,000

 

$

20,000,000

 

$

45,000,000

 

 

 

 

 

 

 

 

 

PNC Bank, National Association

 

$

22,222,223

 

$

17,777,777

 

$

40,000,000

 

 

 

 

 

 

 

 

 

RBS Citizens, N.A. d/b/a Charter One

 

$

22,222,223

 

$

17,777,777

 

$

40,000,000

 

 

 

 

 

 

 

 

 

BMO Capital Markets Financing, Inc.

 

$

19,444,444

 

$

15,555,556

 

$

35,000,000

 

 

 

 

 

 

 

 

 

US Bank National Association

 

$

19,444,444

 

$

15,555,556

 

$

35,000,000

 

 

 

 

 

 

 

 

 

FirstMerit Bank, N.A.

 

$

8,333,333

 

$

6,666,667

 

$

15,000,000

 

 

 

 

 

 

 

 

 

Total:

 

$

250,000,000.00

 

$

200,000,000.00

 

$

450,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (the “Assignment and Acceptance
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each](1) Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each](2) Assignee identified in item 2
below ([the][each, an] “Assignee”).  [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees](3) hereunder are
several and not joint.](4)  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance Agreement as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(3)                                 Select as appropriate.

 

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

provided in this Assignment and Acceptance Agreement, without representation or
warranty by [the][any] Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

 

3.

 

Borrower(s):

 

U-Store-It, L.P.

 

 

 

 

 

4.

 

Administrative Agent: Wachovia Bank, National Association, as the administrative
agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of December 7, 2009 among
U-Store-It, L.P., the Lenders parties thereto, Wachovia Bank, National
Association, as Administrative Agent, and the other agents parties thereto

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate Amount
of Commitment/
Loans for all
Lenders(8)

 

Amount of
Commitment/
Loans Assigned

 

Percentage Assigned
of Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

 

Trade Date:

 

                   ](10)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

 

(6)                                 List each Assignee, as appropriate.

 

(7)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Revolving Credit Commitment,” etc.)

 

(8)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

 

(9)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

(10)                          To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                                    , 20       [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Acceptance Agreement are hereby
agreed to:

 

 

ASSIGNOR[S](11)

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE[S](12)

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Page Break]

 

--------------------------------------------------------------------------------

(11)                          Add additional signature blocks as needed.

 

(12)                          Add additional signature blocks as needed.

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

 

 

[NAME OF AGENT], as Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](14)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)                          To be added only if the consent of the Agent is
required by the terms of the Credit Agreement.

 

(14)                          To be added only if the consent of the Borrower
and/or other parties (e.g. Swingline Lender) is required by the terms of the
Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                               ](15)

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

1.  Representations and Warranties.

 

1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance
Agreement and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of the
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of the
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 13.5.(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 13.5.(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date specified for this
Assignment and Acceptance Agreement, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1. or 9.2., as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance Agreement and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Acceptance Agreement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by

 

--------------------------------------------------------------------------------

(15)                          Describe Credit Agreement at option of Agent.

 

A-5

--------------------------------------------------------------------------------


 

[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date
specified for this Assignment and Acceptance Agreement.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the Agent for
periods prior to such Effective Date or with respect to the making of this
assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Acceptance Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance Agreement may
be executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance Agreement. 
This Assignment and Acceptance Agreement shall be governed by, and construed in
accordance with, the law of the State of North Carolina.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of
December 7, 2009, by U-Store-It, L.P., a Delaware limited partnership
(“Borrower”),  U-STORE-IT TRUST, a real estate investment trust formed under the
laws of the State of Maryland (“Parent”), USI II, LLC, a Delaware limited
liability company (“USI II”), and YSI XXIX LP, a Delaware limited partnership
(“YSI XXIX”), each having an address at c/o U-Store-It Trust, 460 Swedesford
Road, Suite 3000, Wayne, Pennsylvania 19087 (USI II and YSI XXIX, collectively,
“Guarantor”, and collectively with Borrower and Parent, “Indemnitor”) in favor
of (a) WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Agent (together
with its successors and assigns, “Agent”) for itself and for each Lender (as
defined in the Credit Agreement (defined herein)), (b) the Secured Parties (as
defined in the Credit Agreement), individually and collectively (together with
Agent, collectively, “Indemnitees”) and (c) the Indemnified Parties (defined
below).

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of December 7, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Borrower, the financial
institutions from time to time party thereto as “Lenders”, Agent and the other
parties thereto, Lenders and Agent have agreed to make available to Borrower
certain financial accommodations in an aggregate principal amount not to exceed
$450,000,000 on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Guaranty
dated as of December 7, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”) made by Guarantor in favor of Agent
and the other Secured Parties, Guarantor has guaranteed Borrower’s obligations
to Agent and Lenders on the terms and conditions contained therein; and

 

WHEREAS, to induce Lenders and Agent to make, and to continue to make, such
financial accommodations to Borrower under the Credit Agreement, each Indemnitor
desires to execute this Agreement in favor of Indemnitees and Indemnified
Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Indemnitor, Indemnitor agrees as follows:

 

Section 1.                                            Definitions.  All
capitalized terms used in this Agreement not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.  For purposes
hereof, the following terms shall have the following meanings:

 

“Collateral” means, individually and/or collectively, as the context may
require, the meaning given that term in each Security Instrument.

 

--------------------------------------------------------------------------------


 

“Environmental Damages” means all claims, judgments, damages (including, without
limitation, punitive damages), losses, penalties, fines, liabilities (including
strict liability), Liens, costs and expenses, of whatever kind or nature,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
including, without limitation, attorneys’ fees and disbursements and
consultants’ fees, which are incurred at any time as a result of the existence
of any Hazardous Materials in, upon, about or beneath the Collateral or
migrating to or from the Collateral, or the existence of a violation of
Environmental Requirements pertaining to the Collateral, and regardless of
whether or not the existence of such Hazardous Materials or the violation of
such Environmental Requirements arose prior to the present ownership or
operation of the Collateral or as a result of the acts or omissions of
Indemnitor or any parties related to Indemnitor, including, without limitation:

 

(i)                                     claims, judgments, damages, losses,
penalties, fines, liabilities, Liens, costs and expenses of any investigation or
defense of any claim, suit or administrative proceeding or investigation or any
directive of any governmental or quasi-governmental agency, department,
commission, board, bureau or instrumentality, whether or not such is ultimately
defeated, and of any settlement or judgment;

 

(ii)                                  damages for personal injury, or injury to
property or natural resources occurring in, upon, about or off of the
Collateral, foreseeable or unforeseeable, including, without limitation, lost
profits, consequential damages, the cost of demolition and rebuilding of any
improvements on real property, interest and penalties;

 

(iii)                               diminution in the value of the Collateral,
and damages for the loss of or restriction on the use of or adverse impact on
the marketing of the Collateral or any portion thereof;

 

(iv)                              any loss resulting from a loss of priority of
the Security Instrument due to the imposition of a Lien against the Collateral;
and

 

(v)                                 fees incurred for the services of attorneys,
consultants, engineers, contractors, experts, laboratories and all other costs
incurred in connection with the investigation, clean up or remediation of
Hazardous Materials or any violation of Environmental Requirements including,
but not limited to, the preparation of any feasibility studies or reports or the
performance of any cleanup, remediation, removal, abatement, containment,
closure, restoration or monitoring work required by any federal, state or local
governmental agency or political subdivision, or reasonably necessary to make
full economic use of the Collateral or any other property or otherwise expended
in connection with such conditions; and

 

(vi)                              liability to any Person to indemnify such
Person for costs expended in connection with the items referenced in this
definition.

 

“Environmental Requirements” means any present and future Applicable Laws,
orders, approvals, plans, authorizations, guidelines, concessions, franchises
and similar items (whether now existing or hereafter enacted or promulgated), of
all governmental or quasi-governmental

 

B - 2

--------------------------------------------------------------------------------


 

agencies, departments, commissions, boards, bureaus or instrumentalities of the
United States, states, municipalities and political subdivisions of any of them
and all applicable judicial and administrative and regulatory decrees, judgments
and orders relating to the protection of human health or the environment,
including without limitation:

 

(i)                                     the following statutes, as amended, any
successor statute thereto, and any regulations promulgated pursuant thereto, and
any state or local statutes, ordinances, rules, regulations and the like
addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. Section 9601 et seq.), Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), Federal Clean
Air Act (42 U.S.C. Section 7401 et seq.), Federal Hazardous Materials
Transportation Act (49 U.S.C. Section 1801 et seq.), Federal Clean Water Act of
1977 (33 U.S.C. Section 1251 et seq.), Federal Insecticide, Fungicide, and
Rodenticide Act, Federal Pesticide Act of 1978 (7 U.S.C. Section 136 et seq.),
Federal Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), Federal
Safe Drinking Water Act (42 U.S.C. Section 300(f) et seq.), and National
Environmental Policy Act (42 U.S.C. Section 4321 et seq.), the Comprehensive
Environmental Response, Compensation and Liability Act, the Emergency Planning
and Community Right-to-Know Act, the Solid Waste Disposal Act, the Mine Safety
and Health Act, the Occupational Safety and Health Act, the Federal Water
Pollution Control Act, the Endangered Species Act, the National Environmental
Policy Act, and the River and Harbors Appropriation Act;

 

(ii)                                  any and all other requirements relating to
Hazardous Materials, including, but not limited to, those pertaining to
reporting, licensing, permitting, investigation, remediation and removal of
emissions, discharges, releases or threatened releases of Hazardous Materials,
chemical substances, pollutants, contaminants or hazardous or toxic substances,
materials or wastes whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, pollutants, contaminants or hazardous or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature and any present
and future federal, state and local laws, statutes ordinances, rules,
regulations and the like (as well as common law) conditioning transfer of
property upon a negative declaration or other approval of a Governmental
Authority of the environmental condition of the Collateral; requiring
notification or disclosure of Releases of Hazardous Materials or other
environmental condition of the Collateral to any Governmental Authority or other
Person, whether or not in connection with transfer of title to or interest in
property; imposing conditions or requirements in connection with permits or
other authorization for lawful activity; relating to nuisance, trespass or other
causes of action related to the Collateral; and relating to wrongful death,
personal injury, or property or other damage in connection with any physical
condition or use of the Collateral; and

 

(iii)                               all requirements pertaining to the
protection of the health and safety of employees or the public.

 

B - 3

--------------------------------------------------------------------------------


 

“Hazardous Materials” has the meaning given such term in the Credit Agreement
and in any event includes any substance:

 

(i)                                     the presence of which requires
notification, investigation or remediation under any Environmental Requirement;
or

 

(ii)                                  which is or becomes defined as
“hazardous”, “toxic”,  “noxious”, “waste”, “substance”, “material”, “pollutant”
or “contaminant” or words of similar meaning or regulatory effect under any
present or future Environmental Requirements or requires remediation under any
present or future Environmental Requirement or amendments thereto; or

 

(iii)                               which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise
hazardous and is or becomes regulated by any Governmental Authority, agency,
department, commission, board, agency or instrumentality of the United States,
any state of the United States, or municipality or any political subdivision of
any of them; or

 

(iv)                              the presence of which on the Collateral causes
or threatens to cause a nuisance upon the Collateral or to adjacent properties
or poses or threatens to pose a hazard to the Collateral or to the health or
safety of Persons on or about the Collateral; or

 

(v)                                 which contains (a) asbestos; (b) gasoline,
diesel fuel or other petroleum hydrocarbons or volatile organic compounds;
(c) polychlorinated biphenyls (PCBs) or urea formaldehyde foam insulation;
(d) Microbial Matter; or (e) lead; or

 

(vi)                              which contains or emits radioactive particles,
waves or material, including radon gas.

 

“Improvements” has the meaning given such term in the Security Instrument.

 

“Indemnified Parties” means Indemnitees, any Person who is or will have been
involved in the origination of the Loans, any Person who is or will have been
involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Security Instrument is or will have been recorded,
Persons who may hold or acquire or will have held a full or partial interest in
the Loan, (as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan for the benefit of third
parties) as well as the respective directors, officers, shareholders, partners,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including but not limited to any other Person who holds or
acquires or will have held a participation or other full or partial interest in
the Loan or the Collateral, whether during the term of the Loan or as a part of
or following a foreclosure of the Loan and including, but not limited to, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Indemnitees’ assets and business).

 

B - 4

--------------------------------------------------------------------------------


 

“Microbial Matter” means fungi or bacterial matter which reproduces through the
release of spores or the splitting of cells, including, but not limited to,
mold, mildew, and viruses, whether or not such Microbial Matter is living.

 

“Obligations” has the meaning given such term in the Security Instrument.

 

“Property” means the real estate or interest therein described in Exhibit A
attached hereto and incorporated herein by this reference, and all rights,
titles and interests appurtenant thereto.

 

“Release” means, with respect to any Hazardous Materials, any release of
Hazardous Materials, including, but is not limited to, any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Materials.

 

“Remediation” means any remediation relating to Hazardous Materials, including,
without limitation, any response, remedial, removal, or corrective action; any
activity to clean up, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Material; any actions to prevent, cure or mitigate any Release of
any Hazardous Material; any action to comply with any Environmental Laws or with
any permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Materials or to anything
referred to herein.

 

“Security Instrument” means, collectively, those certain mortgages, deeds of
trust, deeds to secure debt, and/or similar security instruments, each dated the
date hereof from Borrower and/or Guarantor as grantor thereunder, in favor of
Agent as beneficiary thereunder, covering the Collateral and other related
collateral more particularly described therein, and given as an security for the
repayment of the Obligations.

 

Section 2.                                            Hazardous Materials at the
Property.  Indemnitor shall keep and maintain the Collateral in compliance with
all, and shall not cause or permit the Collateral to be in violation of,
Environmental Requirements relating to conditions on, under or about the
Collateral.  Indemnitor shall not use, generate, manufacture, store, dispose of
or permit to exist in, on, under or about the Collateral any Hazardous Material;
provided, however, that Indemnitor may use and store janitorial and cleaning
supplies used in the ordinary course of maintaining the Collateral and tenants,
if permitted by their respective leases, are permitted to store and maintain
Hazardous Materials in such quantities and types as are customarily held by
Persons engaged in the same or similar lines of business, but all of the
foregoing shall be done only in compliance with all Environmental Requirements. 
Indemnitor shall keep the Collateral free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Requirement, whether due to
any act or omission of Indemnitor or any other Person.

 

Section 3.                                            Audit, Cooperation and
Access.  Upon reasonable notice to Indemnitor, if an Event of Default exists, or
if no Event of Default exists but Agent has a reasonable good faith belief that
conditions at the Collateral present an imminent and substantial endangerment to
human health or the environment, Agent shall have the right, but not the
obligation, to enter upon the Collateral at all reasonable times to assess any
and all aspects of the environmental condition

 

B - 5

--------------------------------------------------------------------------------


 

of the Collateral and its use, including, but not limited to, conducting any
environmental assessment or audit (the scope of which shall be determined in the
sole and absolute discretion of Agent) and taking samples of soil, groundwater
or other water, air, or building materials, and reasonably conducting other
invasive testing.  Indemnitor shall cooperate with and provide Agent and any
such Person designated by the Agent with access to the Collateral.  Indemnitor
shall reimburse Agent for the costs of Agent’s activities under this Section.
Indemnitor shall, at its sole cost and expense, comply with all reasonable
written requests of Agent to (i) effectuate Remediation of any condition
(including, but not limited to, a Release of a Hazardous Material) in, on, under
or from the Collateral, which such Remediation is required under Environmental
Requirements; (ii) comply with any Environmental Requirement; (iii) comply with
any directive from any Governmental Authority; and (iv) take any other
reasonable action necessary or appropriate for protection of human health or the
environment

 

Section 4.                                            Hazardous Materials
Claims.  Indemnitor represents and warrants that, to the best of its knowledge,
(a) no enforcement, cleanup, removal or other governmental or regulatory actions
have, at any time, been instituted, contemplated or threatened against the
Collateral, or against Indemnitor with respect to the Collateral, pursuant to
any Environmental Requirements; (b) no violation or non-compliance with
Environmental Requirements has occurred with respect to the Collateral at any
time; (c) no claims have, at any time, been made or threatened by any third
party against the Collateral or against Indemnitor with respect to the
Collateral, relating to damage, contribution, cost recovery, compensation, loss
or injury resulting from any Hazardous Materials (the matters set forth in
clauses (a), (b) and (c) above are hereinafter referred to as “Hazardous
Materials Claims”).

 

Section 5.                                            Environmental
Representations and Warranties.  Except as otherwise disclosed by those certain
Phase I environmental reports (or Phase II environmental reports, if required)
in respect of the Collateral delivered to Agent (collectively referred to below
as the “Environmental Report”), copies of which have been provided to Agent,
Indemnitor represents and warrants that to the best of its knowledge, (a) there
are no Hazardous Materials or underground storage tanks in, on, or under the
Collateral, except those that are both (i) in compliance with all Environmental
Requirements and with permits issued pursuant thereto and (ii) fully disclosed
to Agent in writing pursuant to the Environmental Report; (b) there are no past,
present or threatened Releases of Hazardous Materials in, on, under or from the
Collateral which have not been fully remediated in accordance with Environmental
Requirements; (c) there is no threat of any Release of Hazardous Materials
migrating to the Collateral; (d) Indemnitor has truthfully and fully provided to
Agent, in writing, any and all information relating to conditions in, on, under
or from the Collateral that is known to Indemnitor and that is contained in
files and records of Indemnitor, including but not limited to any reports
relating to Hazardous Materials in, on, under or from the Collateral and/or to
the environmental condition of the Collateral; (e) the Collateral currently
displays no evidence of water infiltration or water damage; (f) there are no
prior or current complaints by tenants at the Collateral regarding water
infiltration or water damage or leaks or odors related thereto; and (g) the
Collateral currently displays no conspicuous evidence of the growth of Microbial
Matter.

 

Section 6.                                            Remediation Activity. 
Without Agent’s prior written consent, Indemnitor shall not take any remedial
action in response to the presence of any Hazardous Materials on,

 

B - 6

--------------------------------------------------------------------------------


 

under or about the Collateral, nor enter into any settlement agreement, consent
decree, or other compromise in respect to any Hazardous Materials Claims, which
remedial action, settlement, consent or compromise might, in Agent’s reasonable
judgment, substantially impair the value of Indemnified Parties’ security
hereunder; provided, however, that Agent’s prior consent shall not be necessary
(a) with respect to any remedial action, to the extent such proposed remedial
action proposes remedies and controls that are no more stringent than those
remedies and controls consistent with the current use of the Collateral, or
(b) in the event that the presence of any Hazardous Material on, under, or about
the Collateral either poses an immediate threat to the health, safety or welfare
of any individual or is of such a nature that an immediate remedial response is
necessary and it is not possible to obtain such consent before taking such
action, provided that in such event Indemnitor shall notify Agent as soon as
practicable of any action so taken.  Agent agrees not to withhold its consent,
where such consent is required hereunder, if either (i) a particular remedial
action is ordered by a court of competent jurisdiction, or (ii) Indemnitor
establishes to the reasonable satisfaction of Agent that there is no reasonable
alternative to such remedial action which would result in less impairment of
Indemnified Parties’ security hereunder.

 

Section 7.                                            Participation.  Subject to
Section 18 hereof, Indemnified Parties shall have the right to join and
participate in, as a party if it so elects, any legal proceedings or actions
initiated by any Person in connection with any Hazardous Materials Claims.

 

Section 8.                                            Indemnification.  Not in
limitation of any other obligations of Indemnitor to indemnify Indemnified
Parties contained in any of the other Loan Documents, Indemnitor hereby
unconditionally and irrevocably indemnifies and agrees to reimburse, defend,
exonerate, pay and hold harmless Indemnified Parties and their respective
directors, officers, shareholders, employees, successors, assigns, agents,
contractors, subcontractors, experts, licensees, affiliates, lessees, trustees
and invitees, from and against any and all Environmental Damages arising from
the presence of Hazardous Materials in, upon, about or beneath the Collateral or
migrating to or from the Collateral, or arising in any manner whatsoever out of
the violation of any Environmental Requirements pertaining to the Collateral and
the activities thereon, or the breach of any warranty or covenant or the
inaccuracy of any representation of Indemnitor contained herein or in any of the
other Loan Documents pertaining to Hazardous Materials or other environmental
matters, including, without limitation, the covenants contained in Section 3.4
of the Security Instrument; provided, however, that notwithstanding the
foregoing, Indemnitor shall have no liability hereunder to any Indemnified
Parties with respect to any expense, damage or loss suffered by any Indemnified
Parties arising from Hazardous Materials in, upon, about or beneath the
Collateral or migrating to or from the Collateral to the extent that such
presence or migration of Hazardous Materials first occurs after the date upon
which title to the Collateral is transferred to Agent, its nominee, any agent or
receiver appointed on behalf of Agent or any third party transferee of the
Collateral in the event of foreclosure of the Security Instrument or conveyance
of the Collateral in lieu thereof, if such presence or migration does not arise
from the acts or omissions of Borrower, Guarantor, or their respective
affiliates.  The obligations of Indemnitor under this Section shall include, but
not be limited to, the burden and expense of defending all claims, suits and
administrative proceedings or investigations or any directives of any
governmental or quasi-governmental agency, department, commission, board, bureau
or instrumentality even if such claims, suits or proceedings are groundless,
false or fraudulent and

 

B - 7

--------------------------------------------------------------------------------


 

conducting all negotiations of any description, and paying and discharging, when
and as the same become due, any and all judgments, penalties or other sums due
against any Indemnified Parties.

 

Section 9.                                            Enforcement.  Indemnified
Parties may enforce the obligations of Indemnitor without first resorting to or
exhausting any security or collateral or without first having recourse to the
Security Instrument, or any other Loan Documents or any of the Collateral,
through foreclosure proceedings or otherwise, provided, however, that nothing
herein shall inhibit or prevent Indemnified Parties from suing on the Note,
foreclosing, or exercising any power of sale under the Security Instrument, or
exercising any other rights and remedies thereunder.  This Agreement is not
collateral or security for the debt of Indemnitor pursuant to the Loan, unless
Indemnitees expressly elect in writing to make this Agreement additional
collateral or security for the debt of Indemnitor pursuant to the Loan, which
Indemnitees are entitled to do in its sole and absolute discretion.  It is not
necessary for a Credit Agreement Event of Default to have occurred pursuant to
and as defined in the Security Instrument for Indemnified Parties to exercise
their rights pursuant to this Agreement.

 

Section 10.                                      Survival.  The obligations of
Indemnitor under this Agreement shall survive (i) the repayment of all
Obligations and other sums due under the Credit Agreement and other Loan
Documents; (ii) the release of the Collateral or any portion thereof from the
lien of the Security Instrument; (iii) the reconveyance or foreclosure of the
Collateral under the Security Instrument (notwithstanding that all or a portion
of the obligations secured by the Security Instrument shall have been discharged
thereby); (iv) the acquisition of the Collateral by any Indemnitees or any
nominee or agent thereof; and/or (v) the transfer of all or any of any
Indemnitees’ rights in and to the Obligations and/or the Collateral; and shall
continue to be the personal liability, obligation and indemnification of
Indemnitor, binding upon Indemnitor, forever.

 

Section 11.                                      No Impairment of Liability. 
The liability of Indemnitor under this Agreement shall in no way be limited or
impaired by (i) any extensions of time for performance required by any of the
Loan Documents, (ii) any sale, assignment, or foreclosure of the Obligations or
Security Instrument or any sale or transfer of all or part of the Collateral,
(iii) any exculpatory provision contained in any of the Loan Documents limiting
recourse to the Collateral or to any other security, or limiting Indemnified
Parties’ rights to a deficiency judgment against Indemnitor, (iv) the accuracy
or inaccuracy of the representations and warranties made under any of the Loan
Documents, (v) the release of Indemnitor or any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of Applicable Law, Indemnitees’ voluntary
act, or otherwise, (vi) the release or substitution in whole or in part of any
security for the Obligations or Loan Documents, or (vii) Agent’s failure to
record or file any Loan Document (or Agent’s improper recording or filing of any
such Loan Documents) or to otherwise perfect, protect, secure or insure any Lien
given as security for the Obligations; and, in any such case, whether with or
without notice to Indemnitor and with or without consideration.

 

Section 12.                                      Interest.  Indemnitor shall pay
Agent for the benefit of Secured Parties, on demand, interest, at the applicable
Post-Default Rate on any costs or expenses incurred by Agent

 

B - 8

--------------------------------------------------------------------------------


 

in the enforcement of this Agreement or on any sums Agent is obligated to pay in
respect to the matters with respect to which this Agreement is given, from the
date of Agent’s demand.

 

Section 13.                                      No Effect.  The obligations of
Indemnitor hereunder (i) shall not be affected by any investigation by or on
behalf of Indemnified Parties or by any information which Indemnified Parties
may have obtained with respect to the matters indemnified against by the
Indemnitor hereunder and (ii) are separate and distinct from its obligations
under the other Loan Documents.

 

Section 14.                                      Inconsistent Provisions.  The
provisions of this Agreement shall govern and control over any inconsistent
provision of any other Loan Document, including, without limitation, any
exculpatory or non-recourse provisions contained in any of the Loan Documents,
it being expressly understood and agreed that any exculpatory or non-recourse
provisions contained in any Loan Document shall not apply to the obligations of
Indemnitor under this Agreement.

 

Section 15.                                      Counsel.  If at any time or
times hereafter Indemnified Parties employ counsel for advice or other
representation (i) with respect to the enforcement of the terms and provisions
of this Agreement against Indemnitor, (ii) to represent Indemnitees or any of
them in any litigation, contest, dispute, suit or proceeding (whether instituted
by Agent, Indemnitor, or any other party) in any way or respect relating to this
Agreement or the matters subject to this Agreement, or (iii) to enforce
Indemnitor’s obligations hereunder, then, in any of the foregoing events, all of
the attorneys’ fees and other expenses, costs and charges in any way or respect
arising in connection therewith or relating thereto shall be paid by Indemnitor
to Agent.

 

Section 16.                                      Indemnitor’s Waivers. 
(a) Indemnitor waives any right or claim of right to cause a marshaling of
Indemnitor’s assets or to cause Indemnified Parties to proceed against any of
the security for the Obligations before proceeding under this Agreement against
the Indemnitor; Indemnitor agrees that any payments required to be made
hereunder shall become due immediately upon demand, and if such payment is not
immediately made, interest shall accrue on such amount at the Post-Default Rate
until such amount, plus interest, is paid in full.  Indemnitor expressly waives
and relinquishes all rights and remedies accorded by Applicable Law to
indemnitors or guarantors, except any rights of subrogation which Indemnitor may
have, provided that the indemnity provided for hereunder shall neither be
contingent upon the existence of any such rights of subrogation nor subject to
any claims or defenses whatsoever which may be asserted in connection with the
enforcement or attempted enforcement of such subrogation rights including,
without limitation, any claim that such subrogation rights were abrogated by any
acts of Indemnified Parties.  Indemnitor hereby agrees to postpone the exercise
of any and all rights of subrogation to the rights of Indemnified Parties
against the Indemnitor hereunder and any rights of subrogation to any collateral
securing the Obligations until the Obligations shall have been paid in full.

 

(b)  INDEMNITOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOANS EVIDENCED BY THE
NOTE, THE

 

B - 9

--------------------------------------------------------------------------------


 

APPLICATION FOR THE LOANS EVIDENCED BY THE NOTE, THE SECURITY INSTRUMENT, THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY
INDEMNIFIED PARTIES IN CONNECTION THEREWITH.

 

Section 17.                                      Notice of Claims and
Inquiries.  Indemnitor shall promptly notify Agent upon receipt of any written
inquiry, notice, claim, charge, cause of action or demand or upon receipt of any
verbal inquiry, notice, claim, charge, cause of action or demand of any
Governmental Authority or quasi-governmental authority or any other type of
verbal inquiry, notice, claim, charge, cause of action or demand pertaining to
the matters indemnified hereunder and to Hazardous Claims, including, without
limitation, any notice of inspection, abatement or noncompliance, stating the
nature and basis of such inquiry or notification.  Indemnitor shall promptly
deliver to Agent any and all documentation or records as Agent may request in
connection with such notice or inquiry, and shall keep Agent advised of any
subsequent developments.

 

Section 18.                                      Indemnified Parties’
Participation.  Upon written request by any Indemnified Parties, Indemnitor
shall defend same (if requested by Indemnified Parties, in the name of the
Indemnified Parties) by attorneys and other professionals approved by the
Indemnified Parties.  Notwithstanding the foregoing, any Indemnified Parties
may, in their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding, providing that no compromise or settlement shall be entered without
Indemnitor’s consent, which consent shall not be unreasonably withheld.  Upon
demand, Indemnitor shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

 

Section 19.                                      Subrogation.  Indemnitor shall
take any and all reasonable actions, including institution of legal action
against third parties, necessary or appropriate to obtain reimbursement, payment
or compensation from such Persons responsible for the presence of any Hazardous
Materials at, in, on, under or near the Collateral or otherwise obligated by law
to bear the cost.  Indemnified Parties shall be and hereby are subrogated to all
of Indemnitor’s rights now or hereafter in such claims.

 

Section 20.                                      No Discharge.  No dissolution,
liquidation, insolvency, bankruptcy or other matter with respect to Indemnitor
shall affect this Agreement or any of Indemnitor’s obligations hereunder.

 

Section 21.                                      Event of Default and Remedies. 
Any breach of any covenant, representation or warranty of any Indemnitor
hereunder shall constitute an “Event of Default” hereunder, and shall entitle
Agent to exercise all remedies hereunder, at law or in equity, or as otherwise
provided in the Loan Documents.

 

B - 10

--------------------------------------------------------------------------------


 

Section 22.             Indemnitor’s Representations and Warranties.  Indemnitor
represents and warrants that:

 


(A)     IT HAS THE FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER; THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY INDEMNITOR HAS BEEN DULY AND VALIDLY
AUTHORIZED; AND ALL REQUISITE ACTION HAS BEEN TAKEN BY INDEMNITOR TO MAKE THIS
AGREEMENT VALID AND BINDING UPON INDEMNITOR, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS;


 


(B)     ITS EXECUTION OF, AND COMPLIANCE WITH, THIS AGREEMENT IS IN THE ORDINARY
COURSE OF BUSINESS OF INDEMNITOR AND WILL NOT RESULT IN THE BREACH OF ANY TERM
OR PROVISION OF THE CHARTER, BY-LAWS, PARTNERSHIP OR TRUST AGREEMENT, OR OTHER
GOVERNING INSTRUMENT OF INDEMNITOR OR RESULT IN THE BREACH OF ANY TERM OR
PROVISION OF, OR CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE
ACCELERATION OF ANY OBLIGATION UNDER, ANY AGREEMENT, INDENTURE OR LOAN OR CREDIT
AGREEMENT OR OTHER INSTRUMENT TO WHICH INDEMNITOR OR THE COLLATERAL IS SUBJECT,
OR RESULT IN THE VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR
DECREE TO WHICH INDEMNITOR OR THE COLLATERAL IS SUBJECT;


 


(C)     TO THE BEST OF INDEMNITOR’S KNOWLEDGE, THERE IS NO ACTION, SUIT,
PROCEEDING OR INVESTIGATION PENDING OR THREATENED AGAINST IT WHICH, EITHER IN
ANY ONE INSTANCE OR IN THE AGGREGATE, MAY RESULT IN ANY MATERIAL ADVERSE CHANGE
IN THE BUSINESS, OPERATIONS, FINANCIAL CONDITION, PROPERTIES OR ASSETS OF
INDEMNITOR, OR IN ANY MATERIAL IMPAIRMENT OF THE RIGHT OR ABILITY OF INDEMNITOR
TO CARRY ON ITS BUSINESS SUBSTANTIALLY AS NOW CONDUCTED, OR IN ANY MATERIAL
LIABILITY ON THE PART OF INDEMNITOR, OR WHICH WOULD DRAW INTO QUESTION THE
VALIDITY OF THIS AGREEMENT OR OF ANY ACTION TAKEN OR TO BE TAKEN IN CONNECTION
WITH THE OBLIGATIONS OF INDEMNITOR CONTEMPLATED HEREIN, OR WHICH WOULD BE LIKELY
TO IMPAIR MATERIALLY THE ABILITY OF INDEMNITOR TO PERFORM UNDER THE TERMS OF
THIS AGREEMENT;


 


(D)     IT DOES NOT BELIEVE, NOR DOES IT HAVE ANY REASON OR CAUSE TO BELIEVE,
THAT IT CANNOT PERFORM EACH AND EVERY COVENANT CONTAINED IN THIS AGREEMENT;


 


(E)     TO THE BEST OF INDEMNITOR’S KNOWLEDGE, NO APPROVAL, AUTHORIZATION,
ORDER, LICENSE OR CONSENT OF, OR REGISTRATION OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY OR OTHER PERSON, AND NO APPROVAL, AUTHORIZATION OR CONSENT OF ANY
OTHER PARTY IS REQUIRED IN CONNECTION WITH THIS AGREEMENT; AND


 


(F)      THIS AGREEMENT CONSTITUTES A VALID, LEGAL AND BINDING OBLIGATION OF
INDEMNITOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THE TERMS HEREOF.


 

Section 23.             Loan Sales and Participations; Disclosure of
Information.  The provisions of Section 13.5 and 13.8 of the Credit Agreement
are hereby incorporated herein by reference as if the same were fully set forth
herein.

 

Section 24.             Severability.   This Agreement is intended to be
performed in accordance with, and only to the extent permitted by, all
Applicable Law.  If any provision of any of this Agreement or the application
thereof to any Person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, then neither the remainder of the instrument in
which

 

B - 11

--------------------------------------------------------------------------------


 

such provision is contained nor the application of such provision to other
persons or circumstances nor the other instruments referred to hereinabove shall
be affected thereby, but rather, shall be enforced to the greatest extent
permitted by Applicable Law.

 

Section 25.             Enforceability. Indemnitor hereby acknowledges that:
(a) the obligations undertaken by Indemnitor in this Agreement are complex in
nature, and (b) numerous possible defenses to the enforceability of these
obligations may presently exist and/or may arise hereafter, and (c) as part of
Agent and the other Secured Parties’ consideration for entering into this
transaction, Agent and the other Secured Parties have specifically bargained for
the waiver and relinquishment by Indemnitor of all such defenses, and
(d) Indemnitor has had the opportunity to seek and receive legal advice from
skilled legal counsel in the area of financial transactions of the type
contemplated herein.  Given all of the above, Indemnitor does hereby represent
and confirm to Agent and the other Secured Parties that Indemnitor is fully
informed regarding, and that Indemnitor does thoroughly understand: (i) the
nature of all such possible defenses, and (ii) the circumstances under which
such defenses may arise, and (iii) the benefits which such defenses might confer
upon Indemnitor, and (iv) the legal consequences to Indemnitor of waiving such
defenses.  Indemnitor acknowledges that Indemnitor makes this Agreement with the
intent that this Agreement and all of the informed waivers herein shall each and
all be fully enforceable by Agent for the benefit of Secured Parties, and that
Agent and the other Secured Parties are induced to enter into this transaction
in material reliance upon the presumed full enforceability thereof.

 

Section 26.             Notice to Parties. Unless otherwise provided herein,
communications provided for hereunder shall be in writing and shall be given in
accordance with the applicable provisions of the Credit Agreement or the
Guaranty, as applicable.

 

Section 27.             Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 28.             Headings.   The Section and Subsection entitlements
hereof are inserted for convenience of reference only and shall in no way alter,
modify or define, or be used in construing, the text of such Sections or
Subsections.

 

Section 29.             Modification.  This Agreement may only be amended,
revised, waived or otherwise modified by a written instrument or instruments as
provided in Section 13.6. of the Credit Agreement.

 

Section 30.             Successors and Assigns. The covenants, agreements and
obligations of Indemnitor hereunder shall be binding upon Indemnitor and its
respective legal representatives, successors and assigns, and the rights,
remedies and benefits of Indemnified Parties hereunder shall inure to the
benefit of Indemnified Parties and their respective legal representatives,
successors and assigns. There are no parties who or which are intended to be a
third party beneficiary of any benefit conferred under this Agreement, except
for the legal representatives, successors and assigns of Indemnified Parties.

 

B - 12

--------------------------------------------------------------------------------


 

Section 31.             Loan Document.  This Agreement shall constitute a Loan
Document for purposes of the Security Instrument and the other Loan Documents,
but this Agreement is not secured by the Security Instrument.

 

Section 32.             Joint and Several Liability.  If Indemnitor consists of
more than one person or party, the obligations and liabilities of each such
person or party hereunder shall be joint and several.

 

Section 33.             No Waiver.  No delay by any Indemnified Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver of any such privilege, power or right.

 

Section 34.             Time is of the Essence.  Time is of the essence with
respect to each and every covenant, agreement and obligation of Indemnitor under
this Agreement.

 

Section 35.             Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute but one instrument.

 

Section 36.             California State Specific Provisions. 
(a) Inconsistencies.            In the event of any inconsistencies between the
terms and conditions of this Section 36 and the other Articles of this
Agreement, the terms and conditions of this Section 36 shall control and be
binding.

 

(b)           Waivers.  In connection with the enforcement of Indemnitor’s
obligations under this Agreement, Indemnitor hereby waives:

 

(i)            an election of remedies by any Indemnified Party, even though
that election of remedies, such as a non judicial foreclosure with respect to
any security for the Loan (whether such security is real property or personal
property), for a guaranteed obligation, has destroyed the guarantor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise,

 

(ii)           any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal, or

 

(iii)          without limiting the generality of the foregoing, Indemnitor
hereby expressly waives any and all benefits which might otherwise be available
to Indemnitor under California Civil Code Sections 2809, 2810, 2819, 2839, 2845
through 2847, 2849, 2850, 2899 and 3433, and California Code of Civil Procedure
Sections 580a, 580b, 580d and 726 in connection with the enforcement of
Indemnitor’s obligations under this Agreement.

 

(c)           Loan Amount No Limitation.  The amount of Indemnitor’s liability
under this Agreement is unrelated to, and independent of, the amount of any loss
that Indemnitees may

 

B - 13

--------------------------------------------------------------------------------


 

suffer by reason of the failure of the Loan to be repaid in full, and shall not
be determined by reference to the amount of any Loan loss.  No amount paid to
any Indemnified Party pursuant to this Agreement shall be considered to be paid
on account of the Loan or any deficiency or loss suffered by Indemnitees by
reason of the failure of the Loan to be repaid in full.  The enforcement of this
Agreement by any Indemnified Party shall not be construed as an indirect attempt
to recover any such Loan loss.  Indemnitor acknowledges that Indemnitor may have
liability under this Agreement even if the Loan is repaid in full by reason of a
full credit bid at any foreclosure sale under the Security Instrument, and that
the amount of Indemnitor’s liability hereunder could exceed the entire amount
paid by Indemnitor for the Property.

 

(c)  Legal Effect of Agreement.  Indemnitor and Indemnitees agree that: (i) this
Agreement is intended as Indemnitees’ written request for information (and
Indemnitor’s response) concerning the environmental condition of the real
Property security as required by California Code of Civil Procedure
Section 726.5; and (ii) each provision in this Agreement (together with any
indemnity applicable to a breach of any such provision) with respect to the
environmental condition of the real Property security is intended by Indemnitees
and Indemnitor to be an “environmental provision” for purposes of California
Code of Civil Procedure Section 736, and as such it is expressly understood that
Indemnitor’s duty to indemnify Indemnitees hereunder shall survive: (i) any
judicial or non judicial foreclosure under the Security Instrument, or transfer
of the Property in lieu thereof; (ii) the release and reconveyance or
cancellation of the Security Instrument; and (iii) the satisfaction of all of
Indemnitor’s obligations under the Notes, the Security Instrument, the Credit
Agreement and the other Loan Documents.

 

(d)  Inspection Rights.  Indemnitees shall have the right to enter and inspect
the Property for any Hazardous Materials pursuant to California Civil Code
Section 2929.5, to obtain a court order to enforce that right, and to have a
receiver appointed pursuant to California Code of Civil Procedure Section 564 to
enforce Indemnitees’ right to enter and inspect the Property.

 

(e)  Remedies.  Upon any breach of this Agreement (after the expiration of any
applicable notice and cure periods), Indemnitees shall have the right to
commence and maintain an action or actions in any court of competent
jurisdiction for breach of contract pursuant to California Code of Civil
Procedure Section 736, whether commenced prior to foreclosure of the Property or
after foreclosure of the Property, and to seek the recovery of any and all
costs, damages, expenses, fees, penalties, fines, judgments, indemnification
payments to third parties, and other out-of-pocket costs or expenses actually
incurred or advanced by Indemnitees (collectively, the “Environmental Costs”)
relating to the cleanup, remediation or other response action required by any
Environmental Requirements or which Indemnitees believe necessary to protect the
Property.

 

Indemnitor acknowledges and agrees that notwithstanding any term or provision
contained herein or in the Notes, the Security Instrument, the Credit Agreement
or the other Loan Documents, the Environmental Costs shall be exceptions to any
non-recourse or exculpatory provision and Indemnitor shall be fully and
personally liable for the Environmental Costs hereunder and such liability shall
not be limited to the original principal amount of the obligations secured by
the Security Instrument; provided, however, the aforementioned personal

 

B - 14

--------------------------------------------------------------------------------


 

liability of Indemnitor shall not be deemed to include the owners of equity
interests in Indemnitor or any employees or agents of Indemnitor.

 

(f)  Remedies Upon Environmental Impairment.  If a Credit Agreement Event of
Default (as defined in the Security Instrument) exists, in addition to any other
remedies provided therein and applicable law, the Indemmitee shall have the
right to waive its lien against the Property or any portion thereof, whether
fixtures or personal property, to the extent such Property is found to be
environmentally impaired in accordance with California Code of Civil Procedure
Section 726.5 and to exercise any and all rights and remedies of an unsecured
creditor against Indemnitor and all of Indemnitor’s assets and property for the
recovery of any deficiency, including, but not limited to, seeking an attachment
order pursuant to California Code of Civil Procedure Section 483.010. As between
Indemnitees and Indemnitor, for purposes of California Code of Civil Procedure
Section 726.5, Indemnitor shall have the burden of proving that Indemnitor or
any related party (or any affiliate or agent of Indemnitor or any related party)
was not in any way negligent in permitting the release or threatened release of
the Hazardous Materials. Indemnitor acknowledges and agrees that notwithstanding
any term or provision contained herein or in the Notes, the Security Instrument,
the Credit Agreement or the other Loan Documents, all judgments and awards
entered against Indemnitor under this Section and California Code of Civil
Procedure Section 726.5 shall be exceptions to any non-recourse or exculpatory
provisions of the Notes, Credit Agreement, and the other Loan Documents and
Indemnitor shall be fully and personally liable for all such judgments and
awards entered against Indemnitor.

 

(g)  California Code Sections.  This Agreement is intended to be cumulative of
any rights of Indemnitees under California Code of Civil Procedure Sections 564,
726.5 and 736 and under California Civil Code Section 2929.5. Indemnitor hereby
agrees that, to the extent permitted by applicable Legal Requirements, its
liability hereunder shall not be affected by any restrictions or limitations
which such statutes may contain.

 

(h)  Survival.  The indemnity in this Agreement is intended to be operable under
42 U.S.C. 9607(e)(1), and any successor section thereof, and shall survive the
foreclosure, release or reconveyance of the Security Instrument, whether by
payment of the Loan or any deed-in-lieu of foreclosure of the Property and shall
thereafter only terminate as expressly and specifically provided herein.

 

Section 37.             New Jersey State Specific Provisions.  (a) In the event
that any inconsistencies between the terms and conditions of this Section 37 and
the other terms and conditions of this Agreement, the terms and conditions of
Section 37 shall control and be binding.

 

(b)           New Jersey Spill Act and ISRA.  (i) Indemnitor represents and
warrants, based upon the environmental report of the Property delivered in
connection with the Loan and information that Indemnitor knows, that: (A) no
portion of the Property has ever been used by Indemnitor or any former owner,
occupant or operator to generate, manufacture, refine, produce, treat, store,
handle, dispose of, transfer, process or transport Hazardous Materials, whether
or not any of those parties has received notice or advice from any governmental
agency or other source with respect thereto; (B) no portion of the Property is
now nor at any time that Indemnitor has

 

B - 15

--------------------------------------------------------------------------------


 

owned the Property, nor at any time prior to Indemnitor acquiring title to the
Property has ever been, used as a “Major Facility,” as that term is defined in
the Spill Compensation and Control Act, N.J.S.A. 58:10-23.11 et seq. (said Spill
Compensation and Control Act together with any amendments or revisions thereof
and any regulations promulgated pursuant thereto being hereinafter collectively
called the “Spill Act”), and that Indemnitor has not used, and does not intend
to use, any portion of the Property for that purpose; (C) at any time that
Indemnitor has owned the Property and at any time prior to Indemnitor acquiring
title to the Property, Hazardous Materials have not been transported from the
Property to another location which is not in compliance with all Environmental
Requirements;  (D) there are no environmental permits required for current or
anticipated uses of the Property; (E) no lien has been attached to the Property
under the Spill Act or any other Environmental Requirements; and (F) Indemnitor
has not in the past, and does not now own, operate or control any “Major
Facility” (as such term is defined in the Spill Act) or any hazardous or solid
waste disposal facility.

 

(ii)           If a lien is filed against the Property pursuant to the Spill Act
or any other Environmental Requirement, Indemnitor shall immediately either:
(A) pay the claim and remove the lien from the Property, or (B) furnish (x) a
bond reasonably satisfactory to Agent and the title insurance company which
insures the priority of the lien of the Security Instrument in the amount of the
claim out of which the lien arises, (y) a cash deposit in the amount of the
claim out of which the lien arises, or (z) other security reasonably
satisfactory to Agent in an amount sufficient to discharge the claim out of
which the lien arises.  In addition to the foregoing, Indemnitor hereby agrees
to defend, indemnify and to save the Indemnified Parties harmless from and
against all loss, damage, liability and expense (including reasonable attorney’s
fees and expenses) which the Indemnified Parties may sustain by reason of any
lien filed against the Property pursuant to the Spill Act or any other federal,
state or local laws, ordinances, rules or regulations.

 

(iii)          All references herein to executives, departments, funds,
statutes, and acts of the State of New Jersey are not intended to be exclusive
and shall be deemed to apply to any successors, replacements, amendments,
thereof and any additional statutes, rules, regulations, organizations and
persons of a similar nature, whether of the State of New Jersey or the United
States of America.

 

(iv)          Indemnitor (A) hereby represents and warrants that, to the best of
Indemnitor’s knowledge, after due inquiry, no portion of the Property
constitutes an “industrial establishment” (as such term is defined in the New
Jersey Industrial Site Recovery Act, Senate No. 1070, N.J. Laws 1993, c. 139
(effective June 16, 1993), N.J.S.A. 13:1K-6 et. seq. and N.J.A.C. 7:26B et.
seq., and the regulations promulgated pursuant thereto (said New Jersey
Industrial Site Recovery Act together with any amendments, supplements,
modifications or revisions thereof and any regulations promulgated pursuant
thereto and any successor statutes, laws or regulations and any guidelines and
directives of the New Jersey Department of Environmental Protection (“DEP”)
issued pursuant to or implementing ISRA hereinafter collectively called “ISRA”))
and is not otherwise subject to ISRA and (B) hereby covenants and agrees that
Indemnitor shall not, and shall not permit any Tenant to, engage in operations
at the

 

B - 16

--------------------------------------------------------------------------------


 

Property such that any portion of the Property would be deemed an “industrial
establishment” under ISRA or would otherwise be subject to ISRA.

 

(v)           Without limitation of the foregoing, in the event that any portion
of the Property is determined to be an “industrial establishment” or otherwise
subject to ISRA, then, upon Agent and Secured Parties’ request, and in all
events no later than ten (10) days prior to “closing, terminating or
transferring operations” (as defined in ISRA) by Indemnitor and/or any one or
more Tenants, Indemnitor, at its sole cost and expense, shall demonstrate
compliance with ISRA by providing Agent and Secured Parties with certified true
copies of any and all of the following, as may be applicable pursuant to ISRA,
including but not limited to:

 

(A)          a General Information Notice (“GIN”), preliminary assessment report
(“PAR”), and/or site investigation report (“SIR”) (as such terms are defined in
ISRA) and all other environmental reports, including, but not limited to, a
Remedial Action Work Plan submitted by or on behalf of Indemnitor to or prepared
by a Licensed Site Remediation Professional until it receives a Response Action
Outcome (as such terms are defined in ISRA);

 

(B)           a Negative Declaration Affidavit (as such term is defined in ISRA)
submitted by or on behalf of Indemnitor to the DEP and copies of any Final
Decision Documents (as such term is defined in the Spill Act) DEP related
thereto;

 

(C)           a De Minimis Quantity Exemption Affidavit (as such term is defined
in ISRA) submitted by or on behalf of Indemnitor to the DEP and proof of
approval of such Exemption by DEP;

 

(D)          a Remediation in Progress Waiver Application (as such term is
defined in ISRA) submitted by or on behalf of Indemnitor to the DEP and proof of
approval of such Waiver by DEP;

 

(E)           a Remediation Certification Application submitted to the DEP by or
on behalf of Indemnitor and the approved Remediation Certification (as such term
are defined in ISRA);

 

(F)           a No Further Action Letter (as such term is defined in ISRA)
issued by DEP related to any of the submittals described in this sub-clause (v);

 

(G)           a Response Action Outcome (as such term is defined in ISRA)
submitted on behalf of Indemnitor to the DEP and the related Remedial Action
Permit issued by DEP;

 

(H)          a Regulated Storage Tank Waiver Application (as such term is
defined in ISRA) submitted by or on behalf of Indemnitor to the DEP and proof of
approval of such Waiver by DEP;

 

B - 17

--------------------------------------------------------------------------------


 

(I)            proof of ISRA fees submitted to DEP as required in connection
with any of the submittals described in this sub-clause (v), as well as proof
Indemnitor or one or more of its Tenants posted the necessary Remediation
Funding Source (as such term is defined in ISRA), if required.

 

Nothing in this sub-clause (v) shall be construed as limiting Indemnitor’s
obligation to otherwise comply with ISRA.

 

(vi)          In the event that Indemnitor or any of its Tenants are required to
perform Remediation, regardless of whether such Remediation is required under
ISRA or other Environmental Requirement, then Indemnitor shall obtain and
promptly and diligently implement and perform such activities necessary to
complete the Remediation as required by the Environmental Requirements.
Indemnitor shall establish and maintain, or cause Tenant to establish and
maintain, all appropriate financial assurances required under the Environmental
Requirements, including, but not limited to, any Remediation Funding Source. 
The Remediation shall be implemented in accordance with the requirements of the
approved Remedial Action Workplan or Remediation Certification, as the case may
be, or as may be otherwise ordered or directed by DEP or a Licensed Site
Remediation Professional, as the case may be, until a Final Remediation Document
(as such term is defined in the Spill Act) has been issued or delivered. 
Indemnitor expressly understands and acknowledges that Indemnitor’s compliance
with the provisions of sub-clause (v) and this sub-clause (vi) may require
Indemnitor to expend funds or do acts after the expiration or termination of the
term of one or more Leases.  Indemnitor shall expend such funds and do such acts
and shall not be excused therefrom even though the term of the applicable Lease
shall have previously expired or been terminated and notwithstanding any
provisions in any such Lease or in ISRA placing the burden of compliance on a
tenant, and provide an affidavit dated not more than ten (10) days nor less than
five (5) days prior to the closing, terminating or transferring of operations
that it is in full compliance with and has not received any notice that it has
violated the terms of the Remedial Action Workplan or the Remediation
Certification, as the case may be, including without limitation, the terms
regarding the establishment and maintenance of a Remediation Funding Source,
such affidavit is to be provided to Agent, for the benefit of Secured Parties
within two (2) days after its execution.

 

(vii)         The obligations and liabilities of Indemnitor under this
Section 33 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instrument.

 

(c)           Definition of Hazardous Materials.  The following is hereby added
to the Section 1 entitled “Definitions”, the paragraph defining the term
“Hazardous Materials”, immediately after the words “under any present or future
Environmental Requirement or amendment thereto” in subparagraph (ii):

 

B - 18

--------------------------------------------------------------------------------


 

“any substance that is a “hazardous substance” or “hazardous waste” under the
New Jersey Spill Compensation and Control Act, the New Jersey Industrial Site
Recovery Act or the New Jersey Solid Waste Management Act of N.J.A.C.
7:26C-1.3;”

 

[Signatures on Next Page]

 

B - 19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Environmental Indemnity Agreement has been duly
executed and delivered by Indemnitor under seal as of the day and year first
above written.

 

 

 

INDEMNITOR:

 

 

 

U-STORE-IT, L.P.

 

 

 

 

By:

  [U-Store-It Trust, its sole general partner]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[INSERT NAME OF PROPERTY OWNER]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[INSERT NAME OF PROPERTY OWNER]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[INSERT NAME OF PROPERTY OWNER]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

B-20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE COLLATERAL

 

B-21

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF AMENDED AND RESTATED GUARANTY

 

THIS AMENDED AND RESTATED GUARANTY dated as of December 7, 2009, executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
(a) WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”)
for the Lenders under that certain Amended and Restated Credit Agreement dated
as of December 7, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among U-Store-It, L.P. (the
“Borrower”), U-Store-It Trust (the “Parent”), the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”), the
Agent, and the other parties thereto, and (b) the other Secured Parties.

 

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

 

WHEREAS, the Parent previously executed and delivered to the Agent that certain
Guaranty dated as of November 21, 2006 (as amended and in effect immediately
prior to the date hereof, the “Existing Guaranty”);

 

WHEREAS, the amendment and restatement of the Existing Guaranty effected by each
Guarantor’s execution and delivery of this Guaranty is a condition to the Agent
and the Lenders making, and continuing to make, such financial accommodations to
the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied

 

C-1

--------------------------------------------------------------------------------


 

Obligations”):  (a) all indebtedness, liabilities, obligations, covenants and
duties owing by the Borrower to any Lender or the Agent under or in connection
with the Credit Agreement and any other Loan Document, including without
limitation, the repayment of all principal of the Loans, the Reimbursement
Obligations and all other Letter of Credit Liabilities, and the payment of all
interest, Fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender or the Agent thereunder or in connection therewith (including, to the
extent permitted by Applicable Law, interest, Fees and other amounts that would
accrue and become due after the filing of a case or other proceeding under the
Bankruptcy Code (as defined below) or other similar Applicable Law but for the
commencement of such case or proceeding, whether or not such amounts are allowed
or allowable in whole or in part in such case or proceeding); (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all other Obligations; (d) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
any of the Lenders or the Agent in the enforcement of any of the foregoing or
any obligation of such Guarantor hereunder; and (e) all Specified Derivatives
Obligations of such Guarantor.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Agent or the other Secured Parties shall
be obligated or required before enforcing this Guaranty against any Guarantor: 
(a) to pursue any right or remedy any of them may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Agent or any other
Secured Party which may secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the other Secured Parties with respect thereto.  The liability of each Guarantor
under this Guaranty shall be absolute, irrevocable and unconditional in
accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied

 

C-2

--------------------------------------------------------------------------------


 

Obligations or any other instrument or agreement referred to therein or
evidencing any Guarantied Obligations or any assignment or transfer of any of
the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Agent or the other Secured Parties of any
security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any Collateral securing in any way any of the Guarantied Obligations;

 

(h)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the Agent
or the other Secured Parties, regardless of what liabilities of the Borrower
remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Agent or any of the other Secured Parties;

 

(k)           any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or

 

C-3

--------------------------------------------------------------------------------


 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Agent and the
other Secured Parties may, at any time and from time to time, without the
consent of, or notice to, any Guarantor, and without discharging any Guarantor
from its obligations hereunder, take any and all actions described in Section 3
and may otherwise:  (a) amend, modify, alter or supplement the terms of any of
the Guarantied Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Guarantied Obligations or changing
the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations; (d) release any other Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Guarantor or any other Person; and (f) apply any
sum, by whomsoever paid or however realized, to the Guarantied Obligations in
such order as the Secured Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent and the other Secured Parties all of the representations and warranties
made by the Borrower with respect to or in any way relating to such Guarantor in
the Credit Agreement and the other Loan Documents, as if the same were set forth
herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent and/or the other Secured
Parties are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Agent and/or the other Secured Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent or any of the other Secured Parties for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Agent or such other Secured Party repays all or part of
said amount by reason of (a) any judgment, decree or order of any court or
administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Agent or such other Secured Party
with any such claimant (including the Borrower or a trustee in bankruptcy for
the Borrower), then and in such event each

 

C-4

--------------------------------------------------------------------------------


 

Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding on it, notwithstanding any revocation hereof or the
cancellation of the Credit Agreement, any of the other Loan Documents, or any
other instrument evidencing any liability of the Borrower, and such Guarantor
shall be and remain liable to the Agent or such other Secured Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Agent or such other Secured Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent and
the other Secured Parties and shall forthwith pay such amount to the Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Agent as collateral security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent and the other
Secured Parties such additional amount as will result in the receipt by the
Agent and the other Secured Parties of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent, each Lender and
any of their respective Affiliates, at any time while an Event of Default
exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Lender or an
Affiliate of a Lender subject to receipt of the prior written consent of the
Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
or any Affiliate of the Agent or such Lender, to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the other Secured Parties that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all

 

C-5

--------------------------------------------------------------------------------


 

intercompany receivables of such Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, then no Guarantor
shall accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower on account of or in any manner in respect
of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent and the other Secured Parties that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent and the other Secured
Parties) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of Applicable Law, including without limitation,
(a) Section 548 of the Bankruptcy Code and (b) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Agent and the other Secured Parties) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”.  Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent and
the other Secured Parties), to be subject to avoidance under the Avoidance
Provisions.  This Section is intended solely to preserve the rights of the Agent
and the other Secured Parties hereunder to the maximum extent that would not
cause the obligations of any Guarantor hereunder to be subject to avoidance
under the Avoidance Provisions, and no Guarantor or any other Person shall have
any right or claim under this Section as against the Agent and the other Secured
Parties that would not otherwise be available to such Person under the Avoidance
Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Agent nor any of the other Secured Parties shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

C-6

--------------------------------------------------------------------------------


 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES
THAT ANY FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED IN CHARLOTTE, NORTH
CAROLINA SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. 
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY
ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and

 

C-7

--------------------------------------------------------------------------------


 

other matters set forth herein, absent manifest error.  The failure of the Agent
or any Lender to maintain such books and accounts shall not in any way relieve
or discharge any Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or any of the other Secured Parties in the exercise of any right or remedy it
may have against any Guarantor hereunder or otherwise shall operate as a waiver
thereof, and no single or partial exercise by the Agent or any of the other
Secured Parties of any such right or remedy shall preclude any other or further
exercise thereof or the exercise of any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
other Secured Parties shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding.  The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder.  Subject to
Section 13.8. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Agent or any Lender to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor.  No Guarantor may assign or transfer
its rights or obligations hereunder to any Person without the prior written
consent of all Secured Parties and any such assignment or other transfer to
which all of the Secured Parties have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each

 

C-8

--------------------------------------------------------------------------------


 

Guarantor at its address set forth below its signature hereto, (b) to the Agent
or any Lender at its respective address for notices provided for in the Credit
Agreement, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties.  Each such notice,
request or other communication shall be effective (i) if mailed, when received;
(ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Agent nor any of the other
Secured Parties, nor any Affiliate, officer, director, employee, attorney, or
agent of the Agent or any of the other Secured Parties, shall have any liability
with respect to, and each Guarantor hereby waives, releases, and agrees not to
sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by a Guarantor in connection with,
arising out of, or in any way related to, this Guaranty or any of the other Loan
Documents, or any of the transactions contemplated by this Guaranty, the Credit
Agreement or any of the other Loan Documents.  Each Guarantor hereby waives,
releases, and agrees not to sue the Agent or any of the other Secured Parties or
any of the Agent’s or of any other Secured Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.

 

Section 29.  Definitions.  (a) For the purposes of this Guaranty:

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of

 

C-9

--------------------------------------------------------------------------------


 

its creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

SECTION 30.  NO NOVATION; Prospective Guaranty.

 

(a)           THE PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY SOLELY TO AMEND
AND RESTATE THE TERMS OF THE EXISTING GUARANTY.  THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE PARENT UNDER OR IN CONNECTION WITH THE
EXISTING GUARANTY.

 

(b)           The guaranty of the Guarantied Obligations hereunder by the
Guarantors (other than the Parent) shall have prospective effect from the date
hereof.

 

[Signature on Next Page]

 

C-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o U-Store-It Trust

 

460 Swedesford Road, Suite 3000

 

Wayne, Pennsylvania 19087

 

Attn:

 

 

Telecopy Number:

 

 

Telephone Number:

 

 

C-11

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         , 20    , executed
and delivered by                                             , a
                           (the “New Guarantor”), in favor of (a) WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Amended and Restated Credit Agreement dated as of December 7,
2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among U-Store-It, L.P. (the “Borrower”),
U-Store-It Trust, the financial institutions party thereto and their assignees
under Section 13.5. thereof (the “Lenders”), the Agent, and the other parties
thereto, and (b) the other Secured Parties.

 

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of December 7, 2009 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Agent and the other Secured Parties and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty.  Without limiting the
generality of the foregoing, the New Guarantor hereby:

 

C-12

--------------------------------------------------------------------------------


 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Agent and the other Secured Parties as of the date
hereof each of the representations and warranties contained in Section 5 of the
Guaranty and agrees to be bound by each of the covenants contained in Section 6
of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

C-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

c/o U-Store-It Trust

 

 

460 Swedesford Road, Suite 3000

 

 

Wayne, Pennsylvania 19087

 

 

Attn:

 

 

 

Telecopy Number:

 

 

 

Telephone Number:

 

 

 

 

Accepted:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

C-14

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

                   , 20    

 

Wachovia Bank, National Association, as Agent

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

Attention:  Greg Ward

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 7, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among U-Store-It, L.P. (the
“Borrower”), U-Store-It Trust, the financial institutions party thereto and
their assignees under Section 13.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”), and the other parties thereto. 
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

1.             Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower
hereby requests that the Lenders make Revolving Loans to the Borrower in an
aggregate principal amount equal to $                                      .

 

2.             The Borrower requests that such Revolving Loans be made available
to the Borrower on                         , 20      .

 

3.             The Borrower hereby requests that the requested Revolving Loans
all be of the following Type:

 

[Check one box only]

 

o  Base Rate Loans

o  LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

o    1 month

o    3 months

o    6 months

 

4.             The proceeds of this borrowing of Revolving Loans will be used
for purposes that are consistent with the terms of Section 8.8. of the Credit
Agreement.

 

D-1

--------------------------------------------------------------------------------


 

5.             The Borrower requests that the proceeds of this borrowing of
Revolving Loans be made available to the Borrower by
                                                        .

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and (b) the representations and warranties made or deemed made by the
Parent, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Agent and the Lenders that all conditions to the making of the requested
Revolving Loans contained in Article VI. of the Credit Agreement will have been
satisfied (or waived in accordance with the applicable provisions of the Loan
Documents) at the time such Revolving Loans are made.

 

If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

U-STORE-IT, L.P.

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONTINUATION

 

                   , 20    

 

Wachovia Bank, National Association, as Agent

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

Attention:  Greg Ward

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 7, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among U-Store-It, L.P. (the
“Borrower”),  U-Store-It Trust, the financial institutions party thereto and
their assignees under Section 13.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”), and the other parties thereto. 
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

1.             The proposed date of such Continuation is
                        , 20      .

 

2.             The Loans to be Continued pursuant hereto are:

 

[Check the relevant box]

 

o  Revolving Loans

o  Term Loans

 

3.             The aggregate principal amount of Loans subject to the requested
Continuation is $                                                 and was
originally borrowed by the Borrower on                         , 20      .

 

4.             The portion of such principal amount subject to such Continuation
is $                                                    .

 

5.             The current Interest Period for each of the Loans subject to such
Continuation ends on                                 , 20      .

 

E-1

--------------------------------------------------------------------------------


 

6.             The duration of the new Interest Period for each of such Loans or
portion thereof subject to such Continuation is:

 

[Check one box only]

o    1 month

o    3 months

o    6 months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

U-STORE-IT, L.P.

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION

 

                   , 20    

 

Wachovia Bank, National Association, as Agent

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

Attention:  Greg Ward

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 7, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among U-Store-It, L.P. (the
“Borrower”), U-Store-It Trust, the financial institutions party thereto and
their assignees under Section 13.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”), and the other parties thereto. 
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.11. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

 

1.             The proposed date of such Conversion is
                            , 20      .

 

2.             Loans to be Converted pursuant hereto are:

 

[Check the relevant box]

o

Revolving Loans

 

o

Term Loans

 

3.             The Loans to be Converted pursuant hereto are currently:

 

[Check one box only]

o

Base Rate Loans

 

o

LIBOR Loans

 

4.             The aggregate principal amount of Loans subject to the requested
Conversion is $                                           and was originally
borrowed by the Borrower on                         , 20      .

 

5.             The portion of such principal amount subject to such Conversion
is $                                      .

 

F-1

--------------------------------------------------------------------------------


 

6.             The amount of such Loans to be so Converted is to be converted
into Loans of the following Type:

 

[Check one box only]

 

o  Base Rate Loans

o  LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

o    1 month

o    3 months

o    6 months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party are and shall be
true and correct in all material respects, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.11. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

U-STORE-IT, L.P.

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                , 20   

 

Wachovia Bank, National Association, as Agent

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

Attention:  Greg Ward

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 7, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among U-Store-It, L.P. (the
“Borrower”), U-Store-It Trust, the financial institutions party thereto and
their assignees under Section 13.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”), and the other parties thereto. 
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

1.             Pursuant to Section 2.3.(b) of the Credit Agreement, the Borrower
hereby requests that the Swingline Lender make a Swingline Loan to the Borrower
in an amount equal to $                                      .

 

2.             The Borrower requests that such Swingline Loan be made available
to the Borrower on                         , 20      .

 

3.             The proceeds of this Swingline Loan will be used for purposes
that are consistent with the terms of Section 8.8. of the Credit Agreement.

 

4.             The Borrower requests that the proceeds of such Swingline Loan be
made available to the Borrower by
                                                            .

 

The Borrower hereby certifies to the Agent, the Swingline Lender and the Lenders
that as of the date hereof, as of the date of the making of the requested
Swingline Loan, and after making such Swingline Loan, (a) no Default or Event of
Default exists or will exist, and (b) the representations and warranties made or
deemed made by the Parent, the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party are and shall be true and correct in
all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.  In addition, the
Borrower certifies to the Agent and the Lenders that all conditions to the
making of the requested

 

G-1

--------------------------------------------------------------------------------


 

Swingline Loan contained in Article VI. of the Credit Agreement will have been
satisfied at the time such Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

U-STORE-IT, L.P.

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of December 7, 2009, executed and delivered by
each of the undersigned parties identified as “Pledgors” on the signature
pages hereto and the other Persons who may become Pledgors hereunder pursuant to
the execution and delivery of a Pledge Agreement Supplement substantially in the
form of Annex 1 hereto (each a “Pledgor” and collectively, the “Pledgors”) in
favor of (a) WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the
“Agent”) for the Lenders under that certain Amended and Restated Credit
Agreement dated as of December 7, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
U-Store-It, L.P. (the “Borrower”), U-Store-It Trust, the financial institutions
party thereto and their assignees under Section 13.5. thereof (the “Lenders”),
the Agent, and the other parties thereto, and (b) the other Secured Parties.

 

WHEREAS, pursuant to the Credit Agreement, the Lenders and the Agent have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the other Pledgors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lenders and the Agent
through their collective efforts;

 

WHEREAS, each Pledgor acknowledges that it will receive direct and indirect
benefits from the Lenders and the Agent making such financial accommodations
available to the Borrower under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the extension of such financial
accommodations under the Credit Agreement that the Pledgors execute and deliver
this Agreement, among other things, to grant to the Agent for the benefit of the
Secured Parties a security interest in the Collateral as security for the
Secured Obligations.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

Section 1.  Pledge.  As security for the prompt performance and payment in full
of the Secured Obligations, each Pledgor hereby pledges, hypothecates, assigns,
transfers, sets over and delivers unto the Agent, for its own benefit and for
the benefit of the other Secured Parties, and grants to the Agent, for its own
benefit and for the benefit of the other Secured Parties, a security interest
in, all of such Pledgor’s right, title and interest in, to and under the
following (collectively, the “Pledged Collateral”):

 

H-1

--------------------------------------------------------------------------------


 

(a)           the Pledged Interests;

 

(b)           all distributions, cash, securities, interest, dividends, rights
and other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof to
which such Pledgor shall at any time be entitled in respect of the Pledged
Interests;

 

(c)           all other payments due or to become due to such Pledgor in respect
of any of the foregoing;

 

(d)           all of such Pledgor’s claims, rights, powers, privileges,
authority, puts, calls, options, security interests, liens and remedies, if any,
in respect of any of the foregoing;

 

(e)           all of such Pledgor’s rights to exercise and enforce any and every
right, power, remedy, authority, option and privilege of such Pledgor relating
to any of the foregoing including, without limitation, any power to (i) 
terminate, cancel or modify any agreement, (ii) execute any instruments and to
take any and all other action on behalf of and in the name of such Pledgor in
respect of any of the foregoing and the applicable Issuer thereof,
(iii) exercise voting rights or make determinations, (iv) exercise any election
(including, but not limited to, election of remedies), (v) exercise any “put”,
right of first offer or first refusal, or other option, (vi) exercise any right
of redemption or repurchase, (vii) give or receive any notice, consent,
amendment, waiver or approval, (viii) demand, receive, enforce, collect or
receipt for any of the foregoing, (ix) enforce or execute any checks, or other
instruments or orders, (x) file any claims and to take any action in connection
with any of the foregoing, or (xi) otherwise act as if such Pledgor were the
absolute owner of such Pledged Interests and all rights associated therewith;

 

(f)            all certificates and instruments representing or evidencing any
of the foregoing;

 

(g)           all other property hereafter delivered in substitution for or in
addition to any of the foregoing;

 

(h)           all other rights, titles, interests, powers, privileges and
preferences pertaining to any of the foregoing; and

 

(i)            all Proceeds of any of the foregoing.

 

Section 2.  Representations and Warranties.  Each Pledgor hereby represents and
warrants to the Agent and the other Secured Parties as follows:

 

(a)           Title and Liens.  Such Pledgor is, and will at all times continue
to be, the legal and beneficial owner of the Pledged Collateral of such Pledgor.
None of the Pledged Collateral is subject to any adverse claim or other Lien
other than Permitted Liens of the types referred to in clauses (a), (b), (c) and
(e) of the definition of “Permitted Lien”.  No Person has control of any of the
Pledged Collateral other than the Agent.

 

H-2

--------------------------------------------------------------------------------


 

(b)           Authorization.  Such Pledgor has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform this
Agreement in accordance with its terms.  The execution, delivery and performance
of this Agreement in accordance with its terms, including the granting of the
security interest hereunder, do not and will not, by the passage of time, the
giving of notice, or both: (i) require any governmental approval or violate any
applicable law relating to such Pledgor; (ii) conflict with, result in a breach
of or constitute a default under the organizational documents of such Pledgor,
or any indenture, agreement or other instrument to which such Pledgor is a party
or by which it or any of the Pledged Collateral of such Pledgor or its other
property may be bound; or (iii) result in or require the creation or imposition
of any Lien upon or with respect to any of the Pledged Collateral of such
Pledgor or such Pledgor’s other property whether now owned or hereafter
acquired.

 

(c)           Validity and Perfection of Security Interest.  This Agreement is
effective to create in favor of the Agent, for the benefit of the other Secured
Parties, a legal, valid and enforceable security interest in the Pledged
Collateral.  Such security interest will be perfected (i) with respect to any
such Pledged Collateral that is a “security” (as such term is defined in the
UCC) and is evidenced by a certificate, when such Pledged Collateral is
delivered to the Agent with duly executed stock powers with respect thereto,
(ii) with respect to any such Pledged Collateral that is a “security” (as such
term is defined in the UCC) but is not evidenced by a certificate, when UCC
financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the Pledgors or when control is
established by the Agent over such interests in accordance with the provision of
Section 8-106 of the UCC, or any successor provision, and (iii) with respect to
any such Pledged Collateral that is not a “security” (as such term is defined in
the UCC), when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the Pledgors. 
Except as set forth in this subsection, no action is necessary to perfect the
security interest granted by any Pledgor under this Agreement.

 

(d)           Pledged Equity Interests.  The information set forth on Schedule 1
hereto with respect to the Pledged Collateral of such Pledgor is true and
correct.

 

(e)           Name, Organization, Etc.  Such Pledgor’s exact legal name, type of
legal entity, jurisdiction of formation, organizational identification number
and location of its chief executive office are as set forth on Schedule 1. 
Except as set forth on such Schedule, since the date of such Pledgor’s
formation, such Pledgor has not changed its name or merged with or otherwise
combined its business with any other Person.

 

(f)            Validly Issued, etc.  All of the Pledged Interests have been duly
authorized, are duly authorized, validly issued, fully paid and nonassessable
and are not subject to preemptive rights of any Person.

 

(e)           Interests in Partnerships and LLCs.  None of the Pledged
Collateral consisting of an interest in a partnership or in a limited liability
company (i) is dealt in or traded on a securities exchange or in securities
markets, (ii) by its terms expressly provides that it is a security governed by
Article 8 of the UCC, (iii) is an investment company security, (iv) otherwise
constitutes a security or (v) constitutes a financial asset.

 

H-3

--------------------------------------------------------------------------------


 

Section 3.  Covenants.  Each Pledgor hereby unconditionally covenants and agrees
as follows:

 

(a)           No Liens; No Sale of Pledged Collateral.  Such Pledgor will not
create, assume, incur or permit or suffer to exist or to be created, assumed or
incurred, any Lien on any of the Pledged Collateral (or any interest therein),
nor, without the prior written consent of the Agent, sell, lease, assign,
transfer or otherwise dispose of all or any portion of the Pledged Collateral
(or any interest therein).

 

(b)           Change of Name, Etc.  Without giving the Agent at least 30-days’
prior written notice and to the extent such action is not otherwise prohibited
by any of the Loan Documents, such Pledgor shall not: (i) change its name;
(ii) reorganize or otherwise become formed under the laws of another
jurisdiction or (iii) become bound by a security agreement of another Person
under Section 9-203(d) of the UCC.

 

(c)           Defense of Title.  Such Pledgor will warrant and defend its title
to and ownership of the Pledged Collateral of such Pledgor, at its sole cost and
expense, against the claims of all Persons.

 

(d)           Delivery of Certificates, Etc.  If a Pledgor shall receive any
certificate (including, without limitation, any certificate representing a stock
and/or liquidating dividends, other distributions in property, return of capital
or other distributions made on or in respect of the Pledged Collateral, whether
resulting from a subdivision, combination or reclassification of outstanding
Equity Interests or received in exchange for Pledged Collateral or any part
thereof or as a result of any merger, consolidation, acquisition or other
exchange of assets or on the liquidation, whether voluntary or involuntary, or
otherwise), instrument, option or rights in respect of any Pledged Collateral,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any Pledged Collateral, or otherwise in respect thereof, such Pledgor shall
hold the same in trust for the Agent and the other Secured Parties and promptly
deliver the same to the Agent in the exact form received, duly indorsed by such
Pledgor to the Agent, if required, together with an undated stock power covering
such certificate (or other appropriate instrument of transfer) duly executed in
blank by such Pledgor and with, if the Agent so requests, signature guaranteed,
to be held by the Agent, subject to the terms of this Agreement, as Pledged
Collateral.

 

(e)           Uncertificated Securities.  With respect to any Pledged Collateral
that constitutes a security and is not represented or evidenced by a certificate
or instrument, such Pledgor shall cause the Issuer thereof either (i) to
register the Agent as the registered owner of such security or (ii) to agree in
writing with the Agent and such Pledgor that such Issuer will comply with the
instructions with respect to such security originated by the Agent without
further consent of such Pledgor.

 

(f)            Additional Shares.  Such Pledgor shall not permit any Issuer to
issue any additional Equity Interests unless such Equity Interests are pledged
hereunder as provided herein.  Further, such Pledgor shall not permit any Issuer
to amend or modify its articles or certificate of

 

H-4

--------------------------------------------------------------------------------


 

incorporation, articles of organization, certificate of limited partnership,
by-laws, operating agreement, partnership agreement or other comparable
organizational instrument in a manner which would materially adversely affect
the voting, liquidation, preference or other similar rights of any holder of the
Equity Interests pledged hereunder.

 

(g)           Issuer Acknowledgment.  Such Pledgor shall, upon the Agent’s
request therefor, cause each Issuer of Pledged Collateral and which Issuer is
not a Pledgor itself, to execute and deliver to the Agent an Acknowledgment and
Consent substantially in the form of Schedule 2 attached hereto.

 

Section 4.  Registration in Nominee Name, Denominations.  The Agent shall have
the right (in its sole and absolute discretion) to hold any Equity Interests
which are part of the Pledged Collateral in its own name as pledgee, the name of
its nominee (as Agent or as sub-agent) or the name of the Pledgor thereof,
endorsed or assigned in blank or in favor of the Agent.  Such Pledgor will
promptly give to the Agent copies of any notices or other communications
received by it with respect to any such Equity Interests constituting Pledged
Collateral registered in the name of such Pledgor.  The Agent shall at all times
have the right to request that each Issuer of any Pledged Collateral issue
certificates representing the Pledged Collateral and to exchange the
certificates representing such Pledged Collateral for certificates of smaller or
larger numbers of shares for any purpose consistent with this Agreement.

 

Section 5.  Voting Rights; Dividends, etc.

 

(a)           So long as no Event of Default exists:

 

(i)            each Pledgor shall be entitled to exercise any and all voting
and/or consensual rights and powers accruing to an owner of the Pledged
Collateral or any part thereof for any purpose not inconsistent with the terms
and conditions of any of the Loan Documents or any agreement giving rise to or
otherwise relating to any of the Secured Obligations; provided, however, that no
Pledgor shall exercise, or refrain from exercising, any such right or power if
any such action would have a material adverse effect on the value of such
Pledged Collateral in the reasonable judgment of the Agent; and

 

(ii)           each Pledgor shall be entitled to retain and use any and all cash
distributions paid on the Pledged Collateral, but any and all equity and/or
liquidating distributions, other distributions in property, return of capital or
other distributions made on or in respect of Pledged Collateral, whether
resulting from a subdivision, combination or reclassification of outstanding
Equity Interests which are pledged hereunder or received in exchange for Pledged
Collateral or any part thereof or as a result of any merger, consolidation,
acquisition or other exchange of assets or on the liquidation, whether voluntary
or involuntary, of any Issuer, or otherwise, shall be and become part of the
Pledged Collateral pledged hereunder and, if received by such Pledgor, shall
forthwith be delivered to the Agent to be held as collateral subject to the
terms and conditions of this Agreement.

 

H-5

--------------------------------------------------------------------------------


 

The Agent agrees to execute and deliver to each Pledgor, or cause to be executed
and delivered to such Pledgor, as appropriate, at the sole cost and expense of
such Pledgor, all such proxies, powers of attorney, dividend orders and other
instruments as such Pledgor may reasonably request for the purpose of enabling
such Pledgor to exercise the voting and/or consensual rights and powers which
such Pledgor is entitled to exercise pursuant to clause (i) above and/or to
receive the distributions and other amounts which such Pledgor is authorized to
retain pursuant to clause (ii) above.

 

(b)           If an Event of Default exists, all rights of the Pledgors to
exercise the voting and/or consensual rights and powers which the Pledgors are
entitled to exercise pursuant to subsection (a)(i) above and/or to receive the
distributions and other amounts which the Pledgors are authorized to receive and
retain pursuant to subsection (a)(ii) above shall cease, and all such rights
thereupon shall become immediately vested in the Agent, which shall have the
sole and exclusive right and authority to exercise such voting and/or consensual
rights and powers which the Pledgors shall otherwise be entitled to exercise
pursuant to subsection (a)(i) above and/or to receive and retain the
distributions and other amounts which the Pledgors shall otherwise be authorized
to retain pursuant to subsection (a)(ii) above.  Any and all money and other
property paid over to or received by the Agent pursuant to the provisions of
this subsection (b) shall be retained by the Agent as additional collateral
hereunder and shall be applied in accordance with the provisions of Section 8. 
If any Pledgor shall receive any distributions or other property which it is not
entitled to receive under this Section, such Pledgor shall hold the same in
trust for the Agent and the other Secured Parties, without commingling the same
with other funds or property of or held by such Pledgor, and shall promptly
deliver the same to the Agent in the identical form received, together with any
necessary endorsements.

 

Section 6.  Event of Default Defined.  For purposes of this Agreement, “Event of
Default” shall mean any of the following events, whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any governmental or nongovernmental body: (i) the failure
of any Pledgor to comply with any of the terms and provisions of this Agreement;
(ii) the occurrence of an “Event of Default” as such term is defined in the
Credit Agreement; or (iii) any action is taken by the Issuer of any Pledged
Interests or the members or trustees thereof to amend or modify the
Organizational Documents in a manner that would (A) materially adversely affect
the voting, liquidation, preference, redemption or other similar rights of any
holder of the Pledged Interests or, (B) adversely affect the Agent’s or the
other Secured Parties’ rights or remedies under this Pledge Agreement.

 

Section 7.  Remedies upon Default.

 

(a)           In addition to any right or remedy that the Agent or any of the
other Secured Parties may have under the Credit Agreement, any other Loan
Document or any Specified Derivatives Contract or otherwise under applicable
law, if an Event of Default shall exist, the Agent may exercise any and all the
rights and remedies of a secured party under the Uniform Commercial Code as in
effect in any applicable jurisdiction and may otherwise sell, assign, transfer,
endorse and deliver the whole or, from time to time, any part of the Pledged
Collateral at a public or private sale or on any securities exchange, for cash,
upon credit or for other

 

H-6

--------------------------------------------------------------------------------


 

property, for immediate or future delivery, and for such price or prices and on
such terms as the Agent in its discretion shall deem appropriate.  The Agent
shall be authorized at any sale (if it deems it advisable to do so) to restrict
the prospective bidders or purchasers to Persons who will represent and agree
that they are purchasing the Pledged Collateral for their own account in
compliance with the Securities Act and upon consummation of any such sale the
Agent shall have the right to assign, transfer, endorse and deliver to the
purchaser or purchasers thereof the Pledged Collateral so sold.  Each purchaser
at any sale of Pledged Collateral shall take and hold the property sold
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives (to the fullest extent permitted by applicable law) all
rights of redemption, stay and/or appraisal which such Pledgor now has or may at
any time in the future have under any applicable law now existing or hereafter
enacted.  Each Pledgor agrees that, to the extent notice of sale shall be
required by applicable law, at least 5 days’ prior written notice to such
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification, but notice
given in any other reasonable manner or at any other reasonable time shall also
constitute reasonable notification.  Such notice, in case of public sale, shall
state the time and place for such sale, and, in the case of sale on a securities
exchange, shall state the exchange on which such sale is to be made and the day
on which the Pledged Collateral, or portion thereof, will first be offered for
sale at such exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Agent may fix
and shall state in the notice or publication (if any) of such sale.  At any such
sale, the Pledged Collateral, or portion thereof to be sold, may be sold in one
lot as an entirety or in separate parcels, as the Agent may determine in its
sole and absolute discretion.  Neither the Agent nor any of the other Secured
Parties shall be obligated to make any sale of the Pledged Collateral if it
shall determine not to do so regardless of the fact that notice of sale of the
Pledged Collateral may have been given.  The Agent or may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case the sale of all or any part of the
Pledged Collateral is made on credit or for future delivery, the Pledged
Collateral so sold may be retained by the Agent until the sale price is paid by
the purchaser or purchasers thereof, but neither the Agent nor any of the other
Secured Parties shall incur any liability to any Pledgor in case any such
purchaser or purchasers shall fail to take up and pay for the Pledged Collateral
so sold and, in case of any such failure, such Pledged Collateral may be sold
again upon like notice.  At any public sale made pursuant to this Agreement, the
Agent or any of the other Secured Parties and any other holder of any of the
Secured Obligations, to the extent permitted by applicable law, may bid for or
purchase, free from any right of redemption, stay and/or appraisal on the part
of any Pledgor (all said rights being also hereby waived and released to the
extent permitted by applicable law), any part of or all the Pledged Collateral
offered for sale and may make payment on account thereof by using any claim then
due and payable to the Agent or any of the other Secured Parties from any
Pledgor as a credit against the purchase price, and the Agent and the Lenders
may, upon compliance with the terms of sale and to the extent permitted by
applicable law, hold, retain and dispose of such property without further
accountability to any Pledgor therefor.  For purposes hereof, a written
agreement to purchase all or any part of the Pledged Collateral shall be treated
as a sale thereof; the Agent shall be free to carry out such sale pursuant to
such agreement and no Pledgor shall be entitled to the return of any Pledged
Collateral subject thereto, notwithstanding the fact that after the Agent

 

H-7

--------------------------------------------------------------------------------


 

shall have entered into such an agreement all Events of Default may have been
remedied or the Secured Obligations may have been paid in full as herein
provided.  Each Pledgor hereby waives any right to require any marshaling of
assets and any similar right.

 

(b)           In addition to exercising the power of sale herein conferred upon
it, the Agent shall also have the option to proceed by suit or suits at law or
in equity to foreclose this Agreement and sell the Pledged Collateral or any
portion thereof pursuant to judgment or decree of a court or courts having
competent jurisdiction.

 

(c)           The rights and remedies of the Agent and the other Secured Parties
under this Agreement are cumulative and not exclusive of any rights or remedies
which they would otherwise have.

 

Section 8.  Application of Proceeds of Sale and Cash.  The proceeds of any sale
of the whole or any part of the Pledged Collateral, together with any other
moneys held by the Agent or any of the other Secured Parties under the
provisions of this Agreement, shall be applied in accordance with the Credit
Agreement.  The Pledgor shall remain liable and will pay, on demand, any
deficiency remaining in respect of the Secured Obligations.

 

Section 9.  Agent Appointed Attorney-in-Fact.  Each Pledgor hereby constitutes
and appoints the Agent as the attorney-in-fact of such Pledgor with full power
of substitution either in the Agent’s name or in the name of such Pledgor to do
any of the following, during the existence of an Event of Default, provided that
the Agent may take any of the actions set forth in clause (c) below regardless
of whether an Event of Default exists: (a) to perform any obligation of such
Pledgor hereunder in such Pledgor’s name or otherwise; (b) to ask for, demand,
sue for, collect, receive, receipt and give acquittance for any and all moneys
due or to become due under and by virtue of any Pledged Collateral; (c) to
prepare, execute, file, record or deliver notices, assignments, financing
statements, continuation statements, applications for registration or like
papers to perfect, preserve or release the Agent’s security interest in the
Pledged Collateral or any of the documents, instruments, certificates and
agreements described in Section 12.(b); (d) to verify facts concerning the
Pledged Collateral in its own name or a fictitious name; (e) to endorse checks,
drafts, orders and other instruments for the payment of money payable to such
Pledgor, representing any interest or dividend or other distribution payable in
respect of the Pledged Collateral or any part thereof or on account thereof and
to give full discharge for the same; (f) to exercise all rights, powers and
remedies which such Pledgor would have, but for this Agreement, under the
Pledged Collateral; and (g) to carry out the provisions of this Agreement and to
take any action and execute any instrument which the Agent may deem necessary or
advisable to accomplish the purposes hereof, and to do all acts and things and
execute all documents in the name of the Pledgor or otherwise, deemed by the
Agent as necessary, proper and convenient in connection with the preservation,
perfection or enforcement of its rights hereunder.  Nothing herein contained
shall be construed as requiring or obligating the Agent or the other Secured
Parties to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by it, or to present or file any claim or
notice, or to take any action with respect to the Pledged Collateral or any part
thereof or the moneys due or to become due in respect thereof or any property
covered thereby, and no action taken by the Agent or of the other Secured
Parties or omitted to be taken with respect to the Pledged Collateral or any
part thereof

 

H-8

--------------------------------------------------------------------------------


 

shall give rise to any defense, counterclaim or offset in favor of any Pledgor
or to any claim or action against the Agent or any of the other Secured
Parties.  The power of attorney granted herein is irrevocable and coupled with
an interest.

 

Section 10.  Agent’s Duty of Care.  Other than the exercise of reasonable care
to ensure that safe custody of the Pledged Collateral while being held by the
Agent hereunder, the Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that each Pledgor shall
responsible for preservation of all rights of such Pledgor in the Pledged
Collateral.  The Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which the
Agent accords its own property, it being understood that the Agent shall not
have responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not the Agent has or is deemed to have knowledge
of such matters or (b) taking any necessary steps to preserve rights against any
parties with respect to any Pledged Collateral.

 

Section 11.  Reimbursement of Agent.  Each Pledgor agrees to pay upon demand to
the Agent the amount of any and all reasonable expenses, including the
reasonable fees disbursements and other charges of its counsel and of any
experts or agents, and its fully allocated internal costs, that the Agent may
incur in connection with (a) the administration of this Agreement, (b) the
custody or preservation of, or any sale of, collection from, or other
realization upon, any of the Pledged Collateral, (c) the exercise or enforcement
of any of the rights of the Agent or the other Secured Parties hereunder, or
(d) the failure by such Pledgor to perform or observe any of the provisions
hereof.  Any such amounts payable as provided hereunder shall be Secured
Obligations.

 

Section 12.  Further Assurances.  Each Pledgor shall, at its sole cost and
expense, take all action that may be necessary or desirable in the Agent’s
reasonable discretion, so as at all times to maintain the validity, perfection,
enforceability and priority of the Agent’s security interest in the Pledged
Collateral, or to enable the Agent or the other Secured Parties to exercise or
enforce their respective rights hereunder, including without limitation
(a) delivering to the Agent, endorsed or accompanied by such instruments of
assignment as the Agent may specify, any and all chattel paper, instruments,
letters of credit and all other advices of guaranty and documents evidencing or
forming a part of the Pledged Collateral and (b) executing and delivering
pledges, designations, notices and assignments, in each case in form and
substance satisfactory to the Agent, relating to the creation, validity,
perfection, priority or continuation of the security interest granted
hereunder.  Each Pledgor agrees to take, and authorizes the Agent to take on
such Pledgor’s behalf, any or all of the following actions with respect to any
Pledged Collateral as the Agent shall deem necessary to perfect the security
interest and pledge created hereby or to enable the Agent to enforce their
respective rights and remedies hereunder: (i) to register in the name of the
Agent any Pledged Collateral in certificated or uncertificated form; (ii) to
endorse in the name of the Agent any Pledged Collateral issued in certificated
form; and (iii) by book entry or otherwise, identify as belonging to the Agent a
quantity of securities or partnership interests that constitutes all or part of
the Pledged Collateral registered in the name of the Agent.  Notwithstanding the
foregoing, each Pledgor agrees that Pledged Collateral which is not in

 

H-9

--------------------------------------------------------------------------------


 

certificated form or is otherwise in book-entry form shall be held for the
account of the Agent.  Each Pledgor hereby authorizes the Agent to file in all
necessary and appropriate jurisdictions (as determined by the Agent) one or more
financing or continuation statements (or any other document or instrument
referred to in the immediately preceding clause (b)) in the name of such
Pledgor.  To the extent permitted by applicable law, a carbon, photographic,
xerographic or other reproduction of this Agreement or any financing statement
is sufficient as a financing statement.  Any property comprising part of the
Pledged Collateral required to be delivered to the Agent pursuant to this Pledge
Agreement shall be accompanied by proper instruments of assignment duly executed
by the Pledgors and by such other instruments or documents as the Agent may
reasonably request.

 

Section 13.  Securities Act.  In view of the position of any Pledgor in relation
to the Pledged Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act or any similar applicable law
hereafter enacted analogous in purpose or effect (such Act and any such similar
applicable law as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Collateral
permitted hereunder.  Each Pledgor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the Agent if
the Agent were to attempt to dispose of all or any part of the Pledged
Collateral in accordance with the terms hereof, and might also limit the extent
to which or the manner in which any subsequent transferee of any Pledged
Collateral could dispose of the same.  Similarly, there may be other legal
restrictions or limitations affecting the Agent in any attempt to dispose of all
or part of the Pledged Collateral in accordance with the terms hereof under
applicable Blue Sky or other state securities laws or similar applicable law
analogous in purpose or effect.  Each Pledgor recognizes that in light of the
foregoing restrictions and limitations the Agent may, with respect to any sale
of the Pledged Collateral, limit the purchasers to those who will agree, among
other things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof.  Each
Pledgor acknowledges and agrees that in light of the foregoing restrictions and
limitations, the Agent, in its sole and absolute discretion, may, in accordance
with applicable law, (a) proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws and
(b) approach and negotiate with a single potential purchaser to effect such
sale.  Each Pledgor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions.  In the event of any such sale, neither
the Agent nor any of the other Secured Parties shall incur any responsibility or
liability for selling all or any part of the Pledged Collateral in accordance
with the terms hereof at a price that the Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached.  The provisions of this
Section will apply notwithstanding the existence of public or private market
upon which the quotations or sales prices may exceed substantially the price at
which the Agent sell.

 

Section 14.  Investment Property.  The Pledgor shall not, and shall not allow
any issuer of any Pledged Collateral, to the extent such issuer is a limited
liability company or a partnership,  to elect that Pledged Interests, except as
directed or requested by the Agent, be securities

 

H-10

--------------------------------------------------------------------------------


 

governed by Article 8 of the Uniform Commercial Code.  No issuer of any Pledged
Collateral has made such an election.

 

Section 15.  Security Interest Absolute.  All rights of the Agent hereunder, the
grant of a security interest in the Pledged Collateral and all obligations of
the Pledgor hereunder, shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of any Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of the payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from any of the documents, instruments or agreements evidencing any of the
Secured Obligations, (c) any exchange, release or nonperfection of any other
collateral, or any release or amendment or waiver of or consent to or departure
from any guaranty, for all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Pledgor in respect of the Secured Obligations or in respect of
this Agreement (other than the indefeasible payment in full of all the Secured
Obligations).

 

Section 16.  Continuing Security Interest.  This Agreement shall create a
continuing security interest in the Pledged Collateral and shall remain in full
force and effect until it terminates in accordance with its terms.  The Pledgors
or the Agent hereby agree that the security interest created by this Agreement
in the Pledged Collateral shall not terminate and shall continue and remain in
full force and effect notwithstanding the transfer to the Pledgors or any person
designated by it of all or any portion of the Pledged Collateral.

 

Section 17.  No Waiver.  Neither the failure on the part of the Agent or any of
the other Secured Parties to exercise, nor the delay on its part in exercising
any right, power or remedy hereunder, nor any course of dealing between the
Agent or any of the other Secured Parties and any Pledgor shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power, or remedy hereunder preclude any other or the further exercise thereof or
the exercise of any other right, power or remedy.

 

Section 18.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to a Pledgor at its address set forth below its signature
hereto, (b) to the Agent or any Lender at its respective address for notices
provided for in the Credit Agreement, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other parties. 
Each such notice, request or other communication shall be effective (i) if
mailed, when received or when receipt is refused; (ii) if telecopied, when
transmitted; or (iii) if hand delivered, when delivered; provided, however, that
any notice of a change of address for notices shall not be effective until
received.

 

SECTION 19.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

H-11

--------------------------------------------------------------------------------


 

Section 20.  Amendments.  No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

Section 21.  Binding Agreement; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that no Pledgor shall be permitted to
assign this Agreement or any interest herein or in the Pledged Collateral, or
any part thereof, or any cash or property held by the Agent or any of the other
Secured Parties as collateral under this Agreement, and any such assignment by a
Pledgor shall be null and void absent the prior written consent of the Agent.

 

Section 22.  Termination.  Upon indefeasible payment in full of all of the
Secured Obligations, this Agreement shall terminate.  Upon termination of this
Agreement in accordance with its terms the Agent agrees to take such actions as
the Pledgors may reasonably request, and at the sole cost and expense of the
Pledgors to evidence the termination of this Agreement.

 

Section 23.  Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provisions shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

Section 24.  Headings.  Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

 

Section 25.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute but one agreement.

 

Section 26.  Definitions.

 

(a)           As used herein, the following terms have the indicated meanings:

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Equity Interests” means all securities, shares, units, options, warrants,
interests, participations, or other equivalents (regardless of how designated)
of or in a corporation, partnership, limited liability company, or similar
entity, whether voting or nonvoting, certificated or uncertificated, including
general partner partnership interests, limited partner partnership interests,
common stock, preferred stock, or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

 

H-12

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning set forth in Section 6.

 

“Issuer” means a Person which issued any Equity Interest that constitutes any
part of the Pledged Collateral.

 

“Organizational Documents” means any declaration of trust, operating agreement,
partnership agreement, by-laws, articles or certificate of incorporation,
articles of organization, certificate of limited partnership, or other similar
agreement or document.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Pledged Interests” means, with respect to each Pledgor, such Pledgor’s right,
title and interest in the Equity Interests of the Issuers as described on
Schedule 1, whether now owned or hereafter acquired.

 

“Proceeds” means all proceeds (including proceeds of proceeds) of any of the
Pledged Collateral including all: (a) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, instruments, documents of title, accounts,
contract rights, inventory, equipment, general intangibles, payment intangibles,
deposit accounts, chattel paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Pledged Collateral, or proceeds
thereof (including any cash, Equity Interests, or other instruments issued after
any recapitalization, readjustment, reclassification, merger or consolidation
with respect to the Issuers and any security entitlements, as defined in
Section 8-102(a)(17) of the UCC, with respect thereto); (b) “proceeds,” as such
term is defined in Section 9-102(a)(64) of the UCC; (c) proceeds of any
insurance, indemnity, warranty, or guaranty (including guaranties of delivery)
payable from time to time with respect to any of the Pledged Collateral, or
proceeds thereof; and (d) payments (in any form whatsoever) made or due and
payable to a Pledgor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Pledged Collateral, or proceeds thereof.

 

“Secured Obligations” means, collectively, (a) with respect to the Borrower,
(i) the unpaid principal of and interest on all Loans, all Reimbursement
Obligations and all other Letter of Credit Liabilities, (ii) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower
owing to the Agent or any Lender of any kind, nature or description, under or in
respect of the Credit Agreement or any other Loan Document to which the Borrower
is a party, whether direct or indirect, absolute or contingent, due or to become
due, contractual or tortious, liquidated or unliquidated, and including all
interest (including, to the extent permitted by Applicable Law, interest, Fees
and other amounts that would accrue and become due after the filing of a case or
other proceeding under the Bankruptcy Code or other similar Applicable Law but
for the commencement of such case or proceeding, whether or not such amounts are
allowed or allowable in whole or in part in such case or proceeding), (iii) any
and all costs, fees (including attorneys’ fees), and expenses which the Borrower
is required to pay pursuant to any

 

H-13

--------------------------------------------------------------------------------


 

of the foregoing, under Applicable Law, or otherwise, (iv) all other Obligations
of the Borrower and (v) all Specified Derivatives Obligations of the Borrower
and (b) with respect to any other Pledgor, (i) all indebtedness, liabilities,
obligations, covenants and duties of such Pledgor owing to the Agent or any
Lender of any kind, nature or description, under or in respect of the Guaranty
or any other Loan Document to which such Pledgor is a party, whether direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and including all interest (including, to the extent
permitted by Applicable Law, interest, Fees and other amounts that would accrue
and become due after the filing of a case or other proceeding under the
Bankruptcy Code or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding), (ii) any and all costs, fees
(including attorneys fees), and expenses which such Pledgor is required to pay
or has guaranteed pursuant to any of the foregoing, under Applicable Law, or
otherwise and (iii) all Specified Derivatives Obligations of such Pledgor.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given to them in the Credit Agreement.  Terms which are
defined in the North Carolina Uniform Commercial Code have the meanings given
such terms therein.

 

Section 26.  Joint and Several Obligations of Pledgors.  THE OBLIGATIONS OF THE
PLEDGORS HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH PLEDGOR
CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “SECURED OBLIGATIONS” AND
ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER PLEDGORS HEREUNDER.

 

[Signatures on Next Page]

 

H-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor has executed and delivered this Pledge
Agreement under seal as of this the date first written above.

 

 

PLEDGORS:

 

 

 

U-STORE-IT, L.P.

 

 

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

[Other Pledgors]

 

 

 

 

 

Address for Notices for all Pledgors:

 

 

 

c/o U-Store-It Trust

 

460 Swedesford Road, Suite 3000

 

Wayne, Pennsylvania 19087

 

Attn:

 

Telecopy Number:

 

Telephone Number:

 

 

 

 

Agreed to, accepted and acknowledged

 

as of the date first written above,

 

 

 

AGENT:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

H-15

--------------------------------------------------------------------------------


 

ANNEX 1 TO PLEDGE AGREEMENT

 

FORM OF PLEDGE AGREEMENT SUPPLEMENT

 

THIS PLEDGE AGREEMENT SUPPLEMENT dated as of                       , 20    
(this “Supplement”) executed and delivered by
                                            , a                            (the
“New Pledgor”) in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity
as Agent (the “Agent”).

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of December 7, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among U-Store-It, L.P. (the
“Borrower”), U-Store-It Trust, the financial institutions party thereto and
their assignees under Section 13.5. thereof (the “Lenders”), the Agent, and the
other parties thereto, the Lenders and the Agent have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

 

WHEREAS, to secure obligations owning by certain parties under the Credit
Agreement and the other Loan Documents, the Borrower and the other “Pledgors”
thereunder have executed and delivered that certain Pledge Agreement dated as of
December 7, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Pledge Agreement”) in favor of the Agent;

 

WHEREAS, it is a condition precedent to the continued extension by the Lenders
and the Agent of such financial accommodations that the New Pledgor execute this
Supplement to become a party to the Pledge Agreement.

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Pledgor, the New Pledgor hereby agrees as follows:

 

Section 1.  Accession to Pledge Agreement; Grant of Security Interest.  The New
Pledgor agrees that it is a “Pledgor” under the Pledge Agreement and assumes all
obligations of a “Pledgor” thereunder, all as if the New Pledgor had been an
original signatory to the Pledge Agreement.  Without limiting the generality of
the foregoing, the New Pledgor hereby:

 

(a)           pledges to the Agent for the benefit of the Secured Parties, and
grants to the Agent for the benefit of the Secured Parties a security interest
in, all of the New Pledgor’s right, title and interest in, to and under the
Pledged Collateral, including the Equity Interests described on Exhibit I
attached hereto, as security for the Secured Obligations;

 

(b)           makes to the Agent and the other Secured Parties as of the date
hereof each of the representations and warranties contained in Section 2 of the
Pledge Agreement and agrees to be bound by each of the covenants contained in
the Pledge Agreement, including without limitation, those contained in Section 3
thereof; and

 

H-16

--------------------------------------------------------------------------------


 

(c)           consents and agrees to each other provision set forth in the
Pledge Agreement.

 

SECTION 2.  GOVERNING LAW.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Pledge Agreement.

 

[Signatures on Next Page]

 

H-17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor has caused this Pledge Agreement Supplement
to be duly executed and delivered under seal by its duly authorized officers as
of the date first written above.

 

 

 

 

[NEW PLEDGOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

c/o U-Store-It Trust

 

 

460 Swedesford Road, Suite 3000

 

 

Wayne, Pennsylvania 19087

 

 

Attn:

 

 

 

Telephone:

 

 

 

Telecopy:

 

 

 

 

Accepted:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

H-18

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO PLEDGE AGREEMENT

 

Pledged Equity Interests:

 

Pledgor

 

Issuer

 

Jurisdiction of
Formation of
Issuer

 

Class of Equity
Interest

 

Certificate
Number (if any)

 

Percentage of
Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledgor Information:

 

Pledgor

 

Jurisdiction of
Formation

 

Organizational ID
No.

 

Location of Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-19

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO PLEDGE AGREEMENT

 

Form of Acknowledgement and Consent

 

The undersigned hereby acknowledges receipt of a copy of the Pledge Agreement
dated as of December 7, 2009 (the “Pledge Agreement”), made by U-Store-It, L.P.
and the other Pledgors party thereto in favor of Wachovia Bank, National
Association, as Agent. Terms not otherwise defined herein have the respective
meanings given them in the Pledge Agreement.

 

The undersigned agrees for the benefit of the Agent and the Lenders as follows:

 

(a)           The undersigned will be bound by, and comply with, the terms of
the Pledge Agreement applicable to the undersigned, including without
limitation, Sections 3(e) and 3(f).

 

(b)           The undersigned will notify the Agent in writing promptly of the
occurrence of any of the events described in Section 3(d) of the Pledge
Agreement.

 

[(c)          The undersigned will not permit any of the Equity Interests issued
by it (i) to be dealt in or traded on a securities exchange or in securities
markets; or (ii) to provide by its terms that it is a security governed by
Article 8 of the UCC.](1)

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this
Acknowledgement and Consent under seal as of this the date first written above.

 

 

[ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)           Include only if the Issuer is a partnership or limited liability
company.

 

H-20

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF ASSIGNMENT OF MANAGEMENT AGREEMENT

AND SUBORDINATION OF MANAGEMENT FEES

 

THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES
(this “Assignment”) is made as of                         , 2009, by [Insert
Name of Property Owner], [Insert Type of Entity and State of Formation]
(“Grantor”), having a mailing address of [c/o] U-STORE-IT, L.P., [Insert Notice
Address], and [INSERT NAME OF MANAGER] (“Manager”) in favor of WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (together with its successors and
assigns, “Agent” or “Beneficiary”) for itself and for each other Secured Party
(as defined in the Credit Agreement (as defined herein)), Agent having as its
address for personal delivery c/o Wells Fargo Real Estate Banking Group, 200
Public Square — Suite 3200, Cleveland, OH 44114.

 

[Option #1 — Use if Grantor is Borrower]

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of                     , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Grantor, the
financial institutions from time to time party thereto as “Lenders”, Agent and
the other parties thereto, Lenders and Agent have agreed to make available to
Grantor certain financial accommodations in an aggregate principal amount not to
exceed $450,000,000 on the terms and conditions set forth in the Credit
Agreement;

 

WHEREAS, pursuant to that certain [Insert Name of Management Agreement] dated as
of                     ,            (as amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”), by and
between Grantor and Manager, Grantor has employed Manager to operate and manage
the Property; and

 

WHEREAS, to induce Lenders and Agent to make, and to continue to make, such
financial accommodations to Grantor under the Credit Agreement, Grantor desires
to assign to Agent, for its individual benefit and the benefit of the other
Secured Parties, all of its right, title and interest in, to and under the
Management Agreement on the terms hereof to secure, among other things,
Grantor’s obligations under the Credit Agreement.

 

[End of Option #1]

 

[Option #2 — Use if Grantor is a Guarantor]

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of                     , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among U-Store-It,
L.P. (“Borrower”), the financial institutions from time to time party thereto as
“Lenders”, Agent and the other parties thereto, Lenders and Agent have agreed to
make available to Borrower certain financial accommodations

 

I-1

--------------------------------------------------------------------------------


 

in an aggregate principal amount not to exceed $450,000,000 on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, pursuant to the terms of that certain Guaranty dated as of
                    , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”) made by Grantor and each of the
other Guarantors in favor of Agent and the other Secured Parties, Grantor has
guaranteed Borrower’s obligations to Agent and the other Secured Parties on the
terms and conditions contained therein;

 

WHEREAS, pursuant to that certain [Insert Name of Management Agreement] dated as
of                     ,            (as amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”), by and
between Grantor and Manager, Grantor has employed Manager to operate and manage
the Property; and

 

WHEREAS, to induce Lenders and Agent to make, and to continue to make, such
financial accommodations to Borrower under the Credit Agreement, Grantor desires
to assign to Agent, for its individual benefit and the benefit of the other
Secured Parties, all of its right, title and interest in, to and under the
Management Agreements on the terms hereof to secure, among other things,
Grantor’s obligations under the Guaranty.

 

[End of Option #2]

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Grantor, Grantor agrees as follows:

 

Section 1.               Definitions. Terms not otherwise defined herein have
the respective meanings given them in the Credit Agreement.  Terms defined in
the Uniform Commercial Code as in effect in the state in which the Property is
located have the respective meanings given such terms therein.  In addition, as
used in this Assignment, the following terms shall have the following meanings:

 

“Assignment of Leases and Rents” has the meaning given such term in the Security
Instrument.

 

“Collateral” has the meaning given such term in the Security Instrument.

 

“Event of Default” means the occurrence of an “Event of Default” as defined in
the Credit Agreement, or as defined in the Security Instrument, or a default by
Grantor in the performance of any of the terms, covenants and conditions of this
Assignment.

 

[“Guaranty” has the meaning given such term in the Recitals above.]

 

“Management Agreement” has the meaning given such term in the Recitals above.

 

“Management Fees” means any and all fees payable by Grantor to Manager pursuant
to the terms of the Management Agreement.

 

I-2

--------------------------------------------------------------------------------


 

“Manager” has the meaning given such term in the Recitals above.

 

“Obligations” has the meaning given that term in the Security Instrument.

 

“Property” means the real estate or interest therein described in Exhibit A
attached hereto and incorporated herein by this reference, and all rights,
titles and interests appurtenant thereto.

 

“Security Instrument” means that certain [Mortgage][Deed of Trust][Deed to
Secure Debt], Security Agreement, Assignment of Leases and Rents and Fixture
Filing of even date herewith from [Grantor] as grantor thereunder to Agent as
beneficiary thereunder, covering the Property and other related collateral more
particularly described therein, and given as security for the repayment of the
Obligations.

 

Section 2.               Assignment of Management Agreement. As security for the
payment and performance of the Obligations, Grantor hereby assigns to Agent, for
its individual benefit and the benefit of the other Secured Parties, and grants
to Agent, for its individual benefit and the benefit of other Secured Parties, a
security interest in all of Grantor’s right, title and interest in, to and under
the Management Agreement to (a) all rights of Grantor to damages arising out of,
or for, breach or default in respect thereof and (b) all rights of Grantor to
perform and exercise all rights and remedies thereunder.  Said transfer will
automatically become a present, unconditional assignment, exercised by written
notice from Agent to Grantor and Manager, during an existence of an Event of
Default.

 

Section 3.               Subordination of Management Agreement and Management
Fees. Grantor and Agent hereby agree that at all times prior to the termination
of this Agreement, the Management Agreement shall be subordinate, inferior and
subject to this Agreement, the Security Instrument and the other Loan
Documents.  The Management Fees and all rights and privileges of Manager to the
Management Fees are hereby and shall at all times continue to be subject and
unconditionally subordinate in all respects to the Lien and payment of the
Security Instrument, the Obligations and the Loan Documents and to any renewals,
extensions, modifications, assignments, replacements, or consolidations thereof
and the rights, privileges, and powers of Agent and the other Secured Parties
thereunder.

 

Section 4.               Termination. At such time as the Credit Agreement has
terminated in accordance with its terms and the Security Instrument is fully
released or assigned of record, this Assignment shall terminate.

 

Section 5.               Estoppel. Manager represents and warrants that (a) the
Management Agreement is in full force and effect and has not been modified,
amended or assigned with respect to the Property, (b) neither Manager nor
Grantor is in default under any of the terms, covenants or provisions of the
Management Agreement with respect to the Property and Manager knows of no event
which constitutes, or with the passage of time or the giving of notice or both
would constitute, an event of default under the Management Agreement with
respect to the Property, (c) neither Manager nor Grantor has commenced any
action or given or received any notice for the purpose of terminating the
Management Agreement with respect to the

 

I-3

--------------------------------------------------------------------------------


 

Property, (d) the Management Fees have been paid in full with respect to the
Property and (e) a true, correct and complete copy of the Management Agreement
is attached hereto as Exhibit A.

 

Section 6.               Grantor’s Covenants. Grantor hereby covenants with
Agent that during the term of this Assignment: (a) Grantor shall not terminate
or amend any of the material terms or provisions of the Management Agreement
without the prior written consent of Agent, which consent shall not be
unreasonably be withheld; and (b) Grantor shall, in the manner provided for in
this Assignment, give notice to Agent of any notice or information that Grantor
receives which indicates that Manager is terminating the Management Agreement or
that Manager is otherwise discontinuing its management of the Property.  Grantor
may terminate the Management Agreement pursuant to the terms contained therein
provided that (i) Grantor enters into a replacement management agreement with a
property manager acceptable to Agent, in Agent’s reasonable discretion; and
(ii) such replacement property manager executes an assignment and subordination
agreement in the form of this Assignment or other form reasonably acceptable to
Agent.

 

Section 7.               Intentionally Omitted.

 

Section 8.               Agreement by Grantor and Manager. Grantor and Manager
hereby agree that while an Event of Default exists, at the option of Agent
exercised by written notice to Grantor and Manager: (a) all rents, security
deposits, issues, proceeds and profits of the Property collected by Manager,
after payment of all costs and expenses of operating the Property (including,
without limitation, operating expenses, real estate taxes, insurance premiums
and repairs and maintenance), shall be applied in accordance with Agent’s
written directions to Manager; (b) Manager shall not collect or be entitled to
any Management Fee; and/or (c) Agent may exercise its rights under this
Assignment and may immediately terminate the Management Agreement and require
Manager to transfer its responsibility for the management of the Property to a
management company selected by Agent in Agent’s sole and absolute discretion.

 

Section 9.               Consent and Agreement by Manager. Manager hereby
acknowledges and consents to this Assignment and agrees that Manager will act in
conformity with the provisions of this Assignment and the rights of Agent and
the other Secured Parties hereunder or otherwise related to the Management
Agreement. If the responsibility for the management of the Property is
transferred from Manager in accordance with the provisions hereof, Manager
shall, and hereby agrees to, fully cooperate in transferring its responsibility
to a new management company and effectuate such transfer no later than 30 days
from the date the Management Agreement is terminated. Further, Manager hereby
agrees (a) not to contest or impede the exercise by Agent and the other Secured
Parties of any right they have under or in connection with this Assignment and
(b) that Manager shall give at least 30-days prior written notice to Agent of
its intention to terminate the Management Agreement or otherwise discontinue its
management of the Property.

 

Section 10.             Agent’s Agreement. So long as no Event of Default
exists, any sums due to Grantor under the Management Agreement may be paid
directly to Grantor.

 

Section 11.             Agent and Secured Parties Not Obligated. 
Notwithstanding any other provision of this Assignment to the contrary, Grantor
and Manager expressly acknowledge and

 

I-4

--------------------------------------------------------------------------------


 

agree that Grantor and Manager shall continue to observe and perform all of the
conditions and obligations contained in the Management Agreement to be observed
and performed by them, and that neither this Assignment, nor any action taken
pursuant hereto, shall cause Agent or the other Secured Parties to be under any
obligation or liability in any respect whatsoever to any party to any Management
Agreement or to any other Person for the observance or performance of any of the
representations, warranties, conditions, covenants, agreements or terms therein
contained.

 

Section 12.             Agent Appointed Attorney-in-Fact.  Grantor hereby
irrevocably appoints Agent as Grantor’s attorney-in-fact, with full authority in
the place and stead of Grantor and in the name of Grantor or otherwise, from
time to time in Agent’s discretion, to take any action and to execute any
instrument or document which Agent may deem necessary or advisable to accomplish
the purposes of this Assignment and to exercise any rights and remedies Agent
may have under this Assignment or Applicable Law.  The power-of-attorney granted
hereby is irrevocable and coupled with an interest.

 

Section 13.             APPLICABLE LAW. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 14.             Notice to Parties. Unless otherwise provided herein,
communications provided for hereunder shall be in given and shall become
effective as provided in the Credit Agreement:

 

If to Grantor:

 

[IF GRANTOR IS BORROWER:]

 

 

 

U-Store-It, L.P.

 

c/o U-Store-It Trust

 

460 Swedesford Road, Suite 3000

 

Wayne, Pennsylvania 19087

 

Attn: [                                      ]

 

Telephone:

[                                ]

 

Telecopy:

[                              ]

 

 

 

 

With a copy to:

 

 

 

U-Store-It, L.P.

 

c/o U-Store-It Trust

 

460 Swedesford Road, Suite 3000

 

Wayne, Pennsylvania 19087

 

Attn: [                                      ]

 

Telephone:

[                                ]

 

Telecopy:

[                              ]

 

 

I-5

--------------------------------------------------------------------------------


 

[IF GRANTOR IS OWNER:]

 

 

 

[Insert Name of Owner]

 

 

 

 

 

 

 

Attn:

 

Telephone:

(      )

 

Telecopy:

(      )

 

 

 

 

 

 

 

If to the Agent:

 

 

 

Wachovia Bank, National Association

 

 

 

 

 

Attn:

 

Telephone:

(      )

 

Telecopy:

(      )

 

 

 

 

If to the Manager:

 

 

 

[Insert Name of Manager]

 

 

 

 

 

Attn:

 

Telephone:

(      )

 

Telecopy:

(      )

 

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered.  Any party by notice to the others may designate
additional or different addresses for subsequent notices or communications.

 

Section 15.             Amendment. This Assignment, and any provisions hereof,
may only be amended, supplemented, waived, or otherwise modified by an agreement
in writing signed by the party against whom enforcement thereof is sought.

 

Section 16.             Successors and Assigns.  Subject to Section 13.5 of the
Credit Agreement, all of the terms of this Assignment shall apply to, be binding
upon and inure to the benefit of the parties thereto, their successors, assigns,
heirs and legal representatives, and all other Persons claiming by, through or
under them.

 

Section 17.             Severability.  This Assignment is intended to be
performed in accordance with, and only to the extent permitted by, all
applicable legal requirements.  If any provision of any of this Assignment or
the application thereof to any person or circumstance shall, for any

 

I-6

--------------------------------------------------------------------------------


 

reason and to any extent, be invalid or unenforceable, then neither the
remainder of the instrument in which such provision is contained nor the
application of such provision to other persons or circumstances nor the other
instruments referred to hereinabove shall be affected thereby, but rather, shall
be enforced to the greatest extent permitted by Applicable Law.

 

Section 18.             Headings.  The Section and Subsection entitlements
hereof are inserted for convenience of reference only and shall in no way alter,
modify or define, or be used in construing, the text of such Section or
Subsection.

 

Section 19.             Counterparts.  This Assignment may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute but one instrument.  The failure of any party hereto
to execute this Assignment, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.

 

Section 20.             Number and Gender. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

[Signatures on Next Page]

 

I-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned have executed this Assignment of Management
Agreement and Subordination of Management Fees as of the date and year first
written above.

 

 

 

GRANTOR:

 

 

 

 

 

[INSERT NAME OF PROPERTY OWNER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

MANAGER:

 

 

 

 

 

[INSERT NAME OF MANAGER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

I-8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MANAGEMENT AGREEMENT

 

I-9

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF SECURITY INSTRUMENT

 

[Subject to conformance with local law and practice of state where property is
located, and for adjustment to reflect relationship of Property Owner to
Borrower]

 

Alston & Bird LLP

90 Park Avenue

New York, NY 10016

Attention: Meryl P. Diamond, Esq.

 

[MORTGAGE][DEED OF TRUST], SECURITY AGREEMENT AND

ASSIGNMENT OF LEASES AND RENTS

AND FIXTURE FILING

 

from

 

[INSERT NAME OF PROPERTY OWNER], as [mortgagor/grantor]

 

to

 

[[INSERT TRUSTEE], as Trustee, for the benefit of]

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as [mortgagee/beneficiary]

 

(As Agent for the benefit of Secured Parties, and for its own account,

pursuant to the Credit Agreement described herein)

 

dated as of                       , 2009

 

Property:  [Insert Name of Property], [Insert County] County, [Insert State]

 

[ADD ANY APPROPRIATE LOCAL LAW LEGENDS]

 

J - 1

--------------------------------------------------------------------------------


 

THIS [MORTGAGE][DEED OF TRUST], SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND
RENTS AND FIXTURE FILING (this “Security Instrument”) is made and delivered as
of                     , 200    , by [INSERT NAME OF PROPERTY OWNER], [Insert
Type of Entity and State of Formation] (“Owner”), having a mailing address of
c/o U-Store-It Trust, 460 Swedesford Road, Suite 3000, Wayne, Pennsylvania
19087, as [mortgagor/grantor] [to [INSERT TRUSTEE] (“Trustee”), having a
business address at [Insert Trustee Address] as trustee], for the benefit of
Wachovia Bank, National Association as [mortgagee/beneficiary] in its capacity
as Agent (together with its successors and assigns, “Agent”) for itself and each
other Secured Party (as defined in the Credit Agreement (as hereinafter
defined)), Agent having as its address for personal delivery at [Insert Agent
Address].

 

[Option #1 — Use if Owner is Borrower]

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of                           , 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Owner, the financial institutions from time to time party thereto as “Lenders”,
Agent, and the other parties thereto, Lenders and Agent have agreed to make
available to Owner certain financial accommodations in an aggregate principal
amount not to exceed $450,000,000 on the terms and conditions set forth in the
Credit Agreement; and

 

WHEREAS, Owner’s execution and delivery of this Security Instrument to secure,
among other things, its obligations under the Credit Agreement, is a condition
to Agent and Lenders making, and continuing to make, such financial
accommodations to Owner.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Owner, Owner agrees as follows:

 

[Option #2 — Use if Owner is a Guarantor]

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of                       , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among U-Store-It,
L.P. (“Borrower”), the financial institutions from time to time party thereto as
“Lenders”, Agent and the other parties thereto, Lenders and Agent have agreed to
make available to Borrower certain financial accommodations in an aggregate
principal amount not to exceed $450,000,000 on the terms and conditions set
forth in the Credit Agreement;

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Guaranty
dated as of                       , 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) made by Owner and each of
the other Guarantors in favor of Agent and the other Secured Parties, Owner has
guaranteed Owner’s obligations to Agent and the other Secured Parties on the
terms and conditions contained therein; and

 

J - 2

--------------------------------------------------------------------------------


 

WHEREAS, Owner’s execution and delivery of this Security Instrument to secure,
among other things, its obligations under the Guaranty is a condition to Agent
and Lenders making, and continuing to make, such financial accommodations to
Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Owner, Owner agrees as follows:

 

ARTICLE I.  DEFINED TERMS

 

Terms not otherwise defined herein have the respective meanings given them in
the Credit Agreement.  Terms defined in the Uniform Commercial Code as in effect
in the state the Property is located in have the respective meanings given such
terms therein.  In addition, as used in this Security Instrument, the following
terms shall have the following meanings:

 

“Applicable Law” has the meaning given that term in the Credit Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Borrower” “[INSERT IF OWNER IS BORROWER: [means Owner [and (insert names of
other Borrowers under the Credit Agreement, if any).]]] [INSERT IF OWNER IS
GUARANTOR: [has the meaning given that term in the Recitals above.]]”

 

“Collateral” means the Property, Improvements, [Ground Lease, Ground Lease
Assignments and Modifications], Fixtures, and Personalty together with:

 

(a)                                  all rights, privileges, easements,
rights-of-way or use, strips and gores of land, streets, ways, alleys, passages,
sewer rights, water, water courses, water rights and powers, air rights and
development rights, and all estates, rights, titles, interests, liberties,
servitudes, royalties, minerals, oil and gas rights, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Property and the Improvements [,
including, but not limited to, those arising under and by virtue of the Ground
Lease], and the reversions and remainders, and all land lying in the bed of any
street, road or avenue, opened or proposed, in front of or adjoining the
Property, to the center line thereof and all the estates, rights, titles,
interests, rights of dower, rights of curtesy, property, possession, claim and
demand whatsoever, both at law and in equity, of Owner of, in and to the
Property and the Improvements, [including, but not limited to, those arising
under and by virtue of the Ground Lease,] and every part and parcel thereof,
with the appurtenances thereto; and

 

(b)                                 all betterments, improvements, additions,
alterations, appurtenances, substitutions, replacements and revisions thereof
and thereto, and all reversions and remainders therein; and

 

J - 3

--------------------------------------------------------------------------------


 

(c)                                  all of Owner’s right, title and interest in
and to any awards, remunerations, reimbursements, settlements or compensation
(including, but not limited to, condemnation awards and interest thereon)
heretofore made or hereafter to be made by any Governmental Authority pertaining
to the Property, Improvements, Fixtures or Personalty including, but not limited
to, those for any vacation of, or change of grade in, any streets affecting the
Property or the Improvements and those for municipal utility district or other
utility costs incurred or deposits made in connection with the Property; and

 

(d)                                 all of Owner’s right, title and interest in
and to any proceeds of insurance required or maintained pursuant to the terms of
Section 3.15 hereof, including, without limitation, the right to receive and
apply the proceeds of any insurance, judgments, or settlements made in lieu
thereof, for damage to the Property; and

 

(e)                                  all of Owner’s right, title and interest
in, to and under any management or leasing agreement with respect to the
Property and Improvements, including without limitation, (a) all rights of Owner
to damages arising out of, or for, breach or default in respect thereof, and
(b) all rights of Owner to perform and exercise all rights and remedies
thereunder; and

 

(f)                                    subject to the provisions of Section 8.3
hereof, all of the Leases and Rents; and

 

(g)                                 any and all other security and collateral,
of any nature whatsoever, now or hereafter given for the repayment or the
performance and discharge of the Obligations; and

 

(h)                                 the right, in the name and on behalf of
Owner, to appear in and defend any action or proceeding brought with respect to
the Property and to commence any action or proceeding to protect the interest of
Agent, on behalf of Secured Parties, in the Property.

 

As used in this Security Instrument, the term “Collateral” shall be expressly
defined as meaning all or, where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein.

 

“Credit Agreement” has the meaning given that term in the Recitals above.

 

“Credit Agreement Event of Default” means an “Event of Default”, as defined in
the Credit Agreement.

 

“Derivatives Contract” has the meaning given that term in the Credit Agreement.

 

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, executed by Owner in connection with the Loans for
the benefit of

 

J - 4

--------------------------------------------------------------------------------


 

Agent and the other Secured Parties, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Event of Default” means any failure, happening or occurrence described in
Article V hereinbelow.

 

“Fixtures” means fixtures now or hereafter located on the Property and shall in
any event include all materials, supplies, equipment, apparatus and other items
now owned or hereafter acquired by Owner and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Property,
including, but not limited to, any and all building and construction materials
and supplies, furniture, furnishings, apparatus, machinery, equipment, motors,
elevators, escalators, fittings, radiators, ranges, refrigerators, awnings,
shades, screens, blinds, carpeting, office equipment and other furnishings, and
all plumbing, heating, lighting, cooking, laundry, ventilating, refrigerating,
incinerating, air conditioning and sprinkler equipment, telephone systems,
televisions and televisions systems, computer systems, and appurtenances
thereto, together with all accessions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof (but excluding
in every event fixtures belonging to Tenants which do not become property of the
Owner upon expiration or earlier termination of the applicable Lease).

 

“Governmental Authority” has the meaning given that term in the Credit
Agreement.

 

[“Ground Lease” means that certain [                              ] dated
[                            ] and recorded [                            ] in
[                                  ] (the “Ground Lease”) and the leasehold
estate created thereby (the “Leasehold Estate”).]

 

[“Ground Lease Assignments and Modifications”  means all assignments,
modifications, extensions and renewals of the Ground Lease and all credits,
deposits, options, privileges and rights of Owner as tenant under the Ground
Lease, including, but not limited to, rights of first refusal, if any, and the
right, if any, to renew or extend the Ground Lease for a succeeding term or
terms, and also including all the right, title, claim or demand whatsoever of
Owner either in law or in equity, in possession or expectancy, of, in and to
Lender’s right, as tenant under the Ground Lease, to elect under
Section 365(h)(1) of the Bankruptcy Code to terminate or treat the Ground Lease
as terminated in the event (i) of the bankruptcy, reorganization or insolvency
of the landlord under the Ground Lease (the “Ground Lessor”), and (ii) the
rejection of the Ground Lease by Ground Lessor, as debtor in possession, or by a
trustee for Ground Lessor, pursuant to Section 365 of the Bankruptcy Code.]

 

[“Ground Lessor” has the meaning given in the definition of “Ground Lease
Assignments and Modifications” above.]

 

[“Guaranty” has the meaning given that term in the Recitals above.]

 

“Impositions” means (i) all real estate and personal property taxes, charges,
assessments, excises and levies and any interest, costs or penalties with
respect thereto, general and special,

 

J - 5

--------------------------------------------------------------------------------


 

ordinary and extraordinary, foreseen and unforeseen, of any kind and nature
whatsoever, which at any time prior to or after the execution hereof may be
assessed, levied or imposed upon the Collateral or the ownership, use, occupancy
or enjoyment thereof, or any portion thereof; (ii) any charges, fees, license
payments or other sums payable for any easement, license or agreement maintained
for the benefit of the Collateral; and (iii) water, gas, sewer, electricity,
telephone and other utility charges and fees related to the Collateral.

 

“Improvements” means any and all structures, buildings, improvements, additions,
alterations, betterments or appurtenances to the Property, whether now existing
or at any time hereafter situated, placed or constructed upon the Property, or
any part thereof.

 

“Internal Revenue Code” has the meaning given that term in the Credit Agreement.

 

“Leases” means any and all leases, subleases, licenses, concessions, rental
agreements or other agreements (written or oral, now or hereafter in effect)
which grant rights to use, enjoy and/or occupy all or any part of the Collateral
or which grant a possessory interest in and to, or the right to use, all or any
part of the Collateral, together with all security and other deposits made in
connection therewith and all guaranties thereof, together with and all
extensions, renewals, supplements, modifications or replacements of any of the
foregoing.

 

[“Leasehold Estate” has the meaning given in the definition of “Ground Lease”
above.]

 

“Legal Requirements” means (i) any and all judicial decisions, statutes,
rulings, rules, regulations, permits, certificates or ordinances of any
Governmental Authority in any way applicable to Owner, or applicable to,
affecting or impacting in any way the Collateral, including, without limiting
the generality of the foregoing, the ownership, use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction thereof; (ii) any
and all covenants, conditions and restrictions contained in any deed or other
form of conveyance or in any other instrument of any nature that relate in any
way or are applicable to the Collateral or the ownership, use or occupancy
thereof; (iii) Owner’s presently or subsequently effective bylaws and articles
of incorporation, partnership agreement, partnership certificate, joint venture
agreement, articles of organization, operating agreement, trust agreement or
other form of business association agreement; (iv) any and all Leases; and
(v) any and all other contracts (written or oral) of any nature that relate in
any way to the Collateral and to which Owner may be bound, including, without
limiting the generality of the foregoing, any lease or other contract pursuant
to which Owner is granted a possessory interest in the Property.

 

“Loan Document” has the meaning given that term in the Credit Agreement.

 

“Loan Party” has the meaning given that term in the Credit Agreement.

 

“Loans” shall mean, collectively, all Revolving Loans, Term Loans and Swingline
Loans.

 

J - 6

--------------------------------------------------------------------------------


 

“Major Lease” shall mean, as to the Collateral, any Space Lease which
(i) accounts for twenty percent (20%) or more of the Collateral’s total rental
income, or (ii) covers more than twenty percent (20%) of the gross leasable area
at the Collateral.

 

“Notes” shall mean, collectively, all Revolving Notes, all Term Notes and all
Swingline Notes, together with all amendments, replacements, modifications,
supplements and extensions thereof.

 

[Option #1 — Use if Owner is Borrower]

 

“Obligations” means, collectively, (a) the unpaid principal of and interest on
all Loans and all Letter of Credit Liabilities, (b) all other indebtedness,
liabilities, obligations, covenants and duties of Owner owing to Agent or any
other Secured Party of any kind, nature or description, under or in respect of
the Credit Agreement, any other Loan Document to which Owner is a party, whether
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by a
promissory note, and including all interest (including, to the extent permitted
by Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code or
other similar Applicable Law but for the commencement of such case or
proceeding, whether or not such amounts are allowed or allowable in whole or in
part in such case or proceeding), (c) any and all costs, fees (including
attorneys’ fees), and expenses which Owner is required to pay pursuant to any of
the foregoing, under Applicable Law, or otherwise, (d) all other Obligations of
Owner, and (e) all Specified Derivatives Obligations.

 

[Option #2 — Use if Owner is a Guarantor]

 

“Obligations” means, collectively, (a) all indebtedness, liabilities,
obligations, covenants and duties of Owner owing to Agent or any other Secured
Party of any kind, nature or description, under or in respect of the Guaranty or
any other Loan Document to which Owner is a party, whether direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by a promissory note,
and including all interest (including, to the extent permitted by Applicable
Law, interest, Fees and other amounts that would accrue and become due after the
filing of a case or other proceeding under the Bankruptcy Code or other similar
Applicable Law but for the commencement of such case or proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such case or
proceeding), (b) and any and all costs, fees (including attorneys’ fees), and
expenses which Owner is required to pay or has guaranteed pursuant to any of the
foregoing, under Applicable Law, or otherwise, and (c) all Specified Derivatives
Obligations.

 

[End of Options.]

 

The stated maturity date of the Obligations is [maturity date], unless
accelerated or extended pursuant to the terms of the Credit Agreement or other
Loan Documents (the “Termination Date”).

 

J - 7

--------------------------------------------------------------------------------


 

“Other Security Instruments” has the meaning given that term in
Section 12(a) hereof.

 

“Permitted Encumbrances” means “Permitted Liens” (as defined in the Credit
Agreement), provided however, Permitted Encumbrances shall not include Liens of
the types described in clause (f), except to the extent that such Liens have
attached to any Personalty of Owner, and clause (h) in the definition of the
term “Permitted Liens” in the Credit Agreement.

 

“Personalty” means all of the Owner’s right, title and interest in, to and under
all of the personal property of the Owner, now owned or hereafter acquired,
located on, attached to or used in or about the Improvements and Property,
including without limitation, all of the following:

 

(a)                                  all equipment, including without
limitation, all machinery, vehicles, improvements, supplies and office furniture
located on, attached to or used in and about the Improvements and Property;

 

(b)                                 all inventory now or hereafter relating to
the Property and Improvements, including without limitation, merchandise,
supplies, incidentals, packaging materials, labels, materials and any other
items used or usable in manufacturing, processing, packaging or shipping same,
and any of the foregoing which may be returned, rejected, reclaimed or
repossessed by [Trustee or] Agent from any of Owner’s customers;

 

(c)                                  all other goods now or hereafter relating
to the Property and Improvements;

 

(d)                                 all accessions to any of the foregoing,
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto;

 

(e)                                  all accounts now or hereafter arising from
or by virtue of any transactions related to the Property or the Improvements,
including without limitation, (i) all rights to payment of any monetary
obligation, whether or not earned by performance, (x) for property that has been
or is to be sold, leased, licensed, assigned or otherwise disposed of or (y) for
services rendered or to be rendered, (ii) all rents, fees, charges or other
payments for the use or occupancy of all or any portion of the Improvements or
any of the other Collateral, and (iii) all rights to payment of any interest or
finance charges payable to Owner;

 

(f)                                    to the extent permitted to be assigned by
the terms thereof or by Applicable Law, all licenses, permits, rights, orders,
variances, franchises, or authorizations of or from any governmental authority
or agency now or hereafter relating to the Property or Improvements;

 

(g)                                 all general intangibles, including without
limitation, all payment intangibles, and all rights of Owner (including Owner’s
rights and privileges, if any, to modify, terminate, or waive performance) under
any and all contracts, agreements, guarantees, indemnities and other assurances,
deposits, prepayments, unpaid rents, credits in favor of Owner, financing
commitments from others, warranties on personal or real property, trademarks,
tradenames, logos, copyrights, goodwill, equipment rentals, service marks,
symbols, certificates, instruments, plans, specifications, books and records,
and other documents, now or hereafter used in connection with the Property or
the Improvements, and all rights therein and thereto, respecting

 

J - 8

--------------------------------------------------------------------------------


 

or pertaining to the use, occupation, construction, management or operation of
the Property and any part thereof and any Improvements or any business or
activity conducted on the Property (including all rights to carry on business
under such names, and all rights as a developer or declarant relating to the
Property or Improvements), now or hereafter relating to the Property or
Improvements, and any part thereof and all right, title and interest of Owner
therein and thereunder, including, without limitation, the right, upon the
happening of any Credit Agreement Event of Default, to receive and collect any
sums payable to Owner thereunder;

 

(h)                                 any Derivatives Contract, including, but not
limited to, all “accounts”, “chattel paper”, “general intangibles” and
“investment property” (as such terms are defined in the Uniform Commercial Code
as from time to time in effect) constituting or relating to the foregoing;

 

(i)                                     all chattel paper, instruments,
investment property, letter-of-credit rights, money, documents, supporting
obligations and deposit accounts now or hereafter arising from or by virtue of
any transactions related to the Property or the Improvements;

 

(j)                                     all insurance policies of any kind
maintained in effect by the Borrower or Owner of which the Borrower or Owner is
the beneficiary, now existing or hereafter acquired relating to the Property and
Improvements, under which any of the property referred to in any of the
preceding clauses above is insured, including without limitation, any proceeds
payable to the Borrower or Owner pursuant to such policies and any unearned
premiums thereon;

 

(k)                                  all proceeds, which in any event, shall
include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Agent or the other Secured
Parties from time to time with respect to any of the Collateral, (ii) any and
all payments (in any form whatsoever) made or due and payable to Owner
(including interest thereon) from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any person acting under
color of Governmental Authority), (iii) any refunds, rebates or credits in
connection with reduction in real estate taxes and assessments charged against
the Property as a result of tax certiorari or any applications or proceedings
for reduction, and (iv) any and all other amounts from time to time paid or
payable under or in connection with any of the Collateral;

 

(l)                                     all soil test reports, certificates of
occupancy, termite bonds, payment and performance bonds, judgments, premium
rebates or adjustments, and surveys;

 

(m)                               all of Owner’s right, title and interest under
any lease which it may sign as lessee for any furniture, fixtures or equipment
to be located or installed within the Property; and

 

(n)                                       all reserves, escrows, and deposit
accounts maintained by Owner with respect to the Property, including, without
limitation, all cash, checks, drafts, certificates, securities, investment
property, financial assets, instruments and other property held therein from
time to time and all proceeds, products, distributions or dividends or
substitutions thereon and thereof.

 

J - 9

--------------------------------------------------------------------------------


 

“Property” means [, individually or collectively, as the context may require,]
the real estate or interest therein described in Exhibit A attached hereto and
incorporated herein by this reference, together with all of the easements,
rights, privileges, tenements, hereditaments and appurtenances now or hereafter
thereunto belonging or in any way appertaining thereto, and all of the estate,
right, title, interest, claim and demand whatsoever of Owner therein or thereto,
either at law or in equity, in possession or in expectancy, now or hereafter
acquired and all additional lands, estates and development rights hereafter
acquired by Owner for use in connection with the land and the development of the
land and all additional lands and estates therein which may, from time to time,
by supplemental mortgage or otherwise be expressly made subject to the lien of
this Security Instrument.

 

“Property Material Adverse Effect” means a material adverse effect on (i) the
Collateral or any portion thereof, (ii) the business, profits, prospects,
management, operations or condition (financial or otherwise) of Owner or the
Collateral or any portion thereof, (iii) the enforceability, validity,
perfection or priority of the lien of this Security Instrument or the other Loan
Documents, or (iv) the ability of Owner to perform its obligations under this
Security Instrument or the other Loan Documents.

 

“REA” means, individually and/or collectively (as the context may require), each
reciprocal easement, covenant, condition and restriction agreement or similar
agreement affecting the Property (or any portion thereof) and any future
reciprocal easement or similar agreement affecting the Property (or any portion
thereof) entered into in accordance with the applicable terms and conditions
hereof.

 

“Rents” means the rents, income, receipts, revenues, issues and profits now due
or which may become due or to which Owner is now or hereafter may become
entitled or which Owner may demand or claim, arising or issuing from or out of
the Leases, or from or out of the Collateral or any part thereof, including,
without limiting the generality of the foregoing, minimum rents, additional
rents, percentage rents, parking maintenance charges or fees, tax and insurance
contributions, proceeds of sale of electricity, gas, chilled and heated water
and other utilities and services, deficiency rents, security deposits and other
liquidated damages following default, premiums payable by any Tenant upon the
exercise of a cancellation privilege provided for in any Lease and all proceeds
payable under any policy of insurance covering loss of rents resulting from
untenantability caused by destruction or damage to the Collateral, together with
any and all rights and claims of any kind which Owner may have against any
Tenant under any Lease or against any subtenants or occupants of the Collateral.

 

“Security Document” means this Security Instrument, any Property Management
Contract Assignments, and any security agreement, pledge agreement, financing
statement, or other document, instrument or agreement creating, evidencing or
perfecting the Agent’s Liens in any of the Collateral.

 

“Self-Storage Rental Agreement” means any lease or rental agreement between
Owner and any Person in connection with the rental of self-storage space at the
Property.

 

“Space Leases” means any Lease other than a Self-Storage Rental Agreement.

 

J - 10

--------------------------------------------------------------------------------


 

“Solvent” has the meaning given that term in the Credit Agreement.

 

“Specified Derivatives Contract” has the meaning given that term in the Credit
Agreement.

 

“Specified Derivatives Obligation” has the meaning given that term in the Credit
Agreement.

 

“Tenant” means the tenant or lessee under any Lease.

 

ARTICLE II.  GRANT AND CONVEYANCE

 

Section  2.1                                   Grant and Conveyance.  For and in
consideration of the sum of ONE DOLLAR ($1.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Owner does hereby (a) GRANT, BARGAIN, SELL, CONVEY, ASSIGN, MORTGAGE, TRANSFER,
PLEDGE and SET OVER unto [Trustee and the Trustee’s successors and/or assigns
for the benefit of Secured Parties][Agent and Agent’s successors and/or assigns
for the benefit of Secured Parties], the Collateral, subject, however, to the
Permitted Encumbrances, TO HAVE AND TO HOLD the Collateral and all parts,
rights, members and appurtenances thereof, as security for the full and timely
payment and performance of Obligations, for the benefit of [Agent][Trustee] and
its successors and/or assigns for the benefit of Secured Parties, forever [IN
TRUST, WITH THE POWER OF SALE, to secure payment to Agent and the other Secured
Parties of the Obligations at the time and in the manner provided for its
payment in the Notes and the Credit Agreement], and (b) GRANTS to [Trustee and
the Trustee’s successors and/or assigns for the benefit of Secured
Parties][Agent and Agent’s successors and/or assigns for the benefit of Secured
Parties] a security interest in the Collateral, as further security for the full
and timely payment and performance of the Obligations.

 

Section 2.2                                      Cancellation.  Should the
Obligations be paid according to the tenor and effect of the Credit Agreement
when the same shall become due and payable, and should Owner  and Borrower
perform all Obligations in a timely manner, or on the earlier release of the
Collateral pursuant to the terms of Section 4.3 of the Credit Agreement, then
this Security Instrument shall be canceled and surrendered.

 

Section 2.3                                      Revolving Loan Account.  This
Security Instrument secures, among other things, a “revolving loan account”, and
payment of all amounts outstanding under the Credit Agreement from time to time
shall not cancel or release this Security Instrument, and re-advances shall be
secured to the same extent as original obligations hereunder.

 

ARTICLE III.  COVENANTS, WARRANTIES AND REPRESENTATIONS

 

Owner hereby unconditionally covenants, warrants and represents to Agent and the
other Secured Parties as follows (which covenants, warranties and
representations have been and will be relied upon by Agent and the other Secured
Parties in advancing funds to Borrower under the

 

J - 11

--------------------------------------------------------------------------------


 

Loan Documents, and shall be deemed to be continuing covenants, warranties and
representations made on a daily basis by Owner):

 

Section 3.1                                      Title to Collateral and
Priority of this Instrument.  Owner has good, marketable and indefeasible [fee
simple][leasehold] title to the Property and Improvements, and good and
marketable title to the Fixtures, Personalty, free and clear of any Liens,
options (except as set forth in the Leases), leases (other than the Leases),
covenants and other rights, titles, interests or estates of any nature
whatsoever except the Permitted Encumbrances.  This Security Instrument, when
properly recorded in the appropriate records, (a) constitutes a valid and
enforceable first priority lien on the Property, Improvements and Fixtures;
(b) creates valid and enforceable first priority security interest in and to the
Personalty and, to the extent that the terms Leases and Rents include items
covered by the Uniform Commercial Code as adopted in the state where the
Property is located, in the Leases and Rents; and (c) constitutes a valid and
enforceable first priority assignment of the Leases and Rents not covered by
such Uniform Commercial Code, all in accordance with the terms hereof.  Owner
shall forever warrant, defend and preserve the title and the validity and
priority of the lien of this Security Instrument and shall forever warrant and
defend the same to Agent against the claims of all Persons whomsoever.

 

Section 3.2                                      Authority.  Owner has all
material approvals, governmental and otherwise, and full power and authority to
own, operate and lease the Property.  Owner has full power, authority and legal
right to mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and
convey the Property pursuant to the terms hereof and to keep and observe all of
the terms of this Security Instrument and the other Loan Documents to which it
is a party.

 

Section 3.3                                      Validity of Security
Instrument.    (a) The execution, delivery and performance of this Security
Instrument by Owner and the borrowing evidenced by the Notes and the Credit
Agreement (i) are within the power and authority of such parties; (ii) have been
authorized by all requisite organizational action of such parties; (iii) have
received all necessary approvals and consents, corporate, governmental or
otherwise; (iv) will not violate, conflict with, result in a breach of or
constitute (with notice or lapse of time, or both) a material default under any
provision of law, any order or judgment of any court or Governmental Authority,
any license, certificate or other approval required to operate the Property or
any portion thereof, Owner’s organizational documents, or any indenture,
agreement or other instrument to which Owner is a party or by which it or any of
its assets or the Property is or may be bound or affected; (v) will not result
in the creation or imposition of any lien, charge or encumbrance whatsoever upon
any of its assets, except the lien and security interest created hereby and by
the other Loan Documents; and (vi) will not require any authorization or license
from, or any filing with, any Governmental Authority (except for the recording
of this Security Instrument in appropriate land records in the state where the
Property is located and except for Uniform Commercial Code Filings relating to
the security interest created hereby), (b) this Security Instrument has been
duly executed and delivered by Owner through the undersigned authorized
representative of Owner and (c) this Security Instrument constitutes the legal,
valid and binding obligations of Owner.  The Loan Documents are not subject to
any right of rescission, set-off, counterclaim or defense by Owner, including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (except as such enforcement may be limited by bankruptcy,

 

J - 12

--------------------------------------------------------------------------------


 

insolvency, reorganization, moratorium or other similar creditor’s rights laws,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law)), and Owner has not asserted
any right of rescission, set-off, counterclaim or defense with respect thereto.

 

Section 3.4                                      Hazardous Materials.  To the
best of Owner’s knowledge, after due inquiry, the Collateral has not been used
to treat, store or dispose of any Hazardous Materials in violation of
Environmental Laws, and no such Hazardous Materials (including without
limitation, any materials containing asbestos), are located on, in or under the
Collateral or used or emitted in connection therewith, except (a) such Hazardous
Materials of kinds and in amounts ordinarily and customarily stored and used in
similar properties for the purposes of cleaning and other maintenance or
operations and otherwise in compliance with all Environmental Laws, or (b) as
disclosed in writing in any environmental assessment reports delivered to Agent
and upon which Agent and the other Secured Parties are entitled to rely.  Owner
has obtained and shall maintain all licenses, permits and approvals required
with respect to Hazardous Materials, and is in full compliance with all of the
terms, conditions and requirements of such licenses, permits and approvals. 
Owner shall promptly notify Agent of any change in the nature or extent of any
(a) Hazardous Materials, maintained on, in or under the Collateral or used or
emitted in connection therewith and (b) wetlands located on the Property.  Owner
has provided representations, warranties and covenants regarding environmental
matters set forth in the Environmental Indemnity and Owner shall comply with the
aforesaid covenants regarding environmental matters.

 

Section 3.5                                      Separate Tract. The Property is
not a part of a larger tract of land owned by Owner or any of its Affiliates and
is not otherwise included under any unity of title or similar covenant with
other lands not encumbered by this Security Instrument.

 

Section 3.6                                      Leases.

 

(a)                                  Owner has all requisite right, power and
authority to assign the Leases and Rents, and no other Person has any right,
title or interest therein (other than the lessee’s interest therein held by a
Tenant thereunder).

 

(b)                                 Owner has duly and punctually performed all
of the material terms, covenants, conditions and warranties of the Leases on
Owner’s part to be performed.

 

(c)                                  Owner has delivered to Agent copies of all
Space Leases, including, without limitation, all amendments and modifications
thereof, that are all true, complete and correct in all material respects.  All
Space Leases are valid and in full force and effect and are enforceable in
accordance with their respective terms, except as set forth on the rent roll
delivered to Agent by Owner contemporaneously herewith (the “Rent Roll”).  Owner
has not sold, assigned, transferred, encumbered, mortgaged or pledged the Leases
or the Rents, whether now due or hereafter to become due.

 

(d)                                 All Rents paid under Space Leases now due,
or to become due, for any periods subsequent to the date hereof have not been
collected more than one (1) month in advance, and

 

J - 13

--------------------------------------------------------------------------------


 

payment thereof has not been anticipated more than one (1) month in advance, or
waived or released, discounted, setoff or otherwise discharged or compromised. 
Owner has not received any funds or deposits from any Tenant for which credit
has not already been made on account of accrued Rents.

 

(e)                                  Except as set forth on the Rent Roll with
respect to all Space Leases and except as otherwise set forth on the Rent Roll:

 

(i)                                     The Tenants under the Space Leases have
no defenses, set-offs or counterclaims against Owner, and are not in default
under any of the terms or provisions of the respective Space Leases beyond any
applicable cure period;

 

(ii)                                  Each Tenant is in possession and paying
rent and other charges under their respective Space Leases on a current basis;

 

(iii)                               There are no occupancy rights (written or
oral), leases or other tenancies affecting any part of the Property other than
the Self-Storage Rental Agreements;

 

(iv)                              No Rents under any Space Leases have been or
will hereafter be anticipated, discounted, released, waived, compromised, or
otherwise discharged except as may be expressly permitted by the Leases;

 

(v)                                 All Improvements and the leased space
demised and let pursuant to each Space Lease have been completed as required
under the Space Leases except as otherwise disclosed in writing by Owner to
Agent;

 

(vi)                              There are no options to purchase all or any
portion of the Collateral contained in any Space Lease;

 

(vii)                           There are no rights to first refusal to rent any
additional space contained in any Space Lease; and

 

(viii)                        There are no options to renew by any Tenant except
as stated in the Space Leases.

 

(f)                                    Owner shall furnish to Agent, promptly
upon Agent’s request, true and complete copies of all Major Leases, and all
extensions, supplements, modifications and amendments thereof.

 

(g)                                 Owner shall observe, perform and discharge
all of its material obligations, covenants and warranties under the Leases, and
Owner shall give prompt notice to Agent of any failure on the part of Owner to
observe, perform or discharge any of the same.

 

(h)                                 Owner shall enforce or secure in the name of
Agent the performance of each and every material obligation, term, covenant,
condition and agreement in the Leases by any Tenant to be performed, and shall
appear in and defend any action or proceeding arising under,

 

J - 14

--------------------------------------------------------------------------------


 

occurring out of or in any manner connected with the Leases or the obligations,
duties or liabilities of the Owner and any Tenant, and, after the occurrence and
during the continuance of an Event of Default, upon request by Agent, Owner
shall do so in the name and on behalf of Agent, but at the sole cost and expense
of Owner, and Owner shall pay all costs and expenses of Agent, including
reasonable attorneys’ fees and disbursements, in any action or proceeding in
which Agent may appear.

 

(i)                                     So long as the Obligations remain unpaid
and undischarged, and unless Agent otherwise consents in writing, the fee and
the leasehold estates in and to the Collateral shall not merge, but shall always
remain separate and distinct, notwithstanding the union of such estates (without
implying Agent’s consent to such union) either in Owner, Agent or in any Tenant
or in any third party by purchase or otherwise.

 

(j)                                     From time to time upon Agent’s written
request, but no more than once within any twelve (12) month period unless there
exists a Credit Agreement Event of Default, Owner shall furnish to Agent a
current rent roll, in form and substance satisfactory to Agent, and an estoppel
certificate pursuant to Section 3.41(a) hereof.

 

Section 3.7                                      Covenants Regarding Leases. 
Owner covenants it will not, without the prior written consent of Agent, which
consent shall not be unreasonably withheld, conditioned or delayed, obtained in
each instance:

 

(a)                                  enter into any new or future Major Lease,
except on the best terms reasonably obtainable, under Major Leases which shall
in all respects be satisfactory to Agent as to the form and substance thereof
and the credit standing of the respective Tenant thereunder;

 

(b)                                 cancel, terminate or accept a surrender or
suffer or permit any cancellation, termination or surrender of any Major Lease
(except for a termination by Owner by reason of a material default by Tenant);

 

(c)                                  modify or amend any Major Lease so as to
reduce materially the term thereof or the rent payable thereunder, or to change
any renewal provision contained therein or otherwise materially increase the
obligation of Owner thereunder or materially reduce the obligations of the
Tenant thereunder (provided that whether or not Agent’s consent is required
hereunder, Owner shall promptly provide a copy of such amendment or modification
to Agent);

 

(d)                                 commence any summary proceeding or other
action to recover possession of any space demised pursuant to any Major Lease,
other than a proceeding brought in good faith by reason of a material default of
any Tenant;

 

(e)                                  receive or collect or permit the receipt or
collection of any rental payments of more than one monthly installment of rent
under any Major Lease in advance of the due dates of such rental payments
(whether in cash or by evidence of indebtedness);

 

(f)                                    take any other action with respect to any
Lease which would impair the security of Agent or this Security Instrument;

 

J - 15

--------------------------------------------------------------------------------


 

(g)                                 extend any present Space Lease other than in
the manner presently provided for therein;

 

(h)                                 except as expressly permitted by the terms
of the Credit Agreement, execute an agreement or create or permit a lien which
may be or become superior to any existing Space Lease affecting the Property;

 

(i)                                     except as expressly permitted by the
terms of the Credit Agreement and except with respect to the Permitted
Encumbrances, sell, assign, transfer, mortgage, pledge or otherwise dispose of
or encumber, whether by operation of Applicable Law or otherwise, any Lease or
any rentals under any Lease or any current or future Rents;

 

(j)                                     alter, modify, or change the terms of
any guaranties of any Leases or consent to the release of any party thereunder,
or cancel or terminate such guaranties;

 

(k)                                  waive, excuse, condone, discount, setoff,
compromise or in any manner release or discharge any Tenant under a Major Lease
of and from any obligations, covenants, conditions and agreements to be kept,
observed and performed by such Tenant, including the obligation to pay Rents
thereunder, in the manner and at the time and place specified therein;

 

(l)                                     except as expressly permitted by the
terms of the Credit Agreement, consent to any assignment of any Space Lease or
any subletting of the premises demised under any Space Lease; or

 

(m)                               request, consent, or agree to or accept the
subordination of any Lease to any mortgage, deed to secure debt, deed of trust
or other lien now or hereafter affecting the Property.

 

Section 3.8                                      Use.  Owner shall use the
Collateral for commercial purposes only, including, if applicable, any on-site
residences for managers or caretaker’s quarters.  Owner shall not use, maintain,
operate or occupy, or allow the use, maintenance, operation or occupancy of, the
Collateral in any manner or for any purpose which (a) violates any Legal
Requirement, or (b) makes void, voidable or cancelable, or increases the premium
of, any insurance then in force with respect thereto.

 

Section 3.9                                      Alterations or Waste.  Owner
shall not commit or permit any waste of the Collateral or make any change in the
use of the Property which will in any way increase the risk of fire or other
hazard arising out of the operation of the Property, and shall not, without the
prior written consent of Agent, which consent shall not be unreasonably
withheld, conditioned or delayed, make or permit to be made any alterations or
additions to the Collateral of a material nature, except for tenant improvement
work under an existing Space Lease or any other Lease approved by Agent.  Owner
will not, without the prior written consent of Agent, which consent shall not be
unreasonably withheld, conditioned or delayed, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of the Property, regardless of the depth thereof or
the method of mining or extraction thereof.

 

J - 16

--------------------------------------------------------------------------------


 

Section 3.10                                Compliance with Legal Requirements. 
Owner shall promptly and faithfully comply with, conform to and obey all present
and future Legal Requirements including, without limitation, the Americans with
Disabilities Act of 1990, as amended (42 USC § 12101, et seq.), the Federal
Architectural Barriers Act, as amended (42 USC § 4151, et seq.), the Fair
Housing Amendments Act of 1988, as amended (42 USC § 3601, et seq.) and The
Rehabilitation Act of 1973, as amended (29 USC § 794) in all material respects,
whether or not same shall necessitate structural changes in, improvements to, or
interfere with the use or enjoyment of the Collateral.  Owner shall give prompt
notice to Agent of the receipt by Owner of any notice related to a violation of
any Legal Requirements and of the commencement of any proceedings or
investigations which relate to compliance with Legal Requirements.

 

Section 3.11                                Solvency.  Owner is Solvent. Neither
Owner nor any partner or principal shareholder or officer of Owner is the
subject of any bankruptcy, reorganization or insolvency proceeding.  No tenant
under any Space Lease for a material portion of the Property, or any guarantor
of such Space Lease, is the subject of any bankruptcy, reorganization or
insolvency proceeding.

 

Section 3.12                                Prior Security Instrument Status. 
Owner shall protect the first priority status of the Lien of this Security
Instrument and shall not place, or permit to be placed, except for Permitted
Encumbrances, otherwise convey, mortgage, hypothecate or encumber the Collateral
with, any other Lien, regardless of whether same is allegedly or expressly
inferior to the title created by this Security Instrument.  If any such Lien is
asserted against the Collateral in violation of the first sentence of this
Section 3.12, Owner shall promptly, and at its sole cost and expense, (a) give
Agent written notice thereof within seven (7) days from Owner obtaining
knowledge of such Lien and (b) take such action so as to cause the same to be
released, bonded or stayed to Agent’s reasonable satisfaction, or so long as the
property subject to the lien of this Security Instrument is not impaired,
contest the same in accordance with the provisions of the Credit Agreement. 
Such notice shall specify who is asserting such Lien and shall detail the origin
and nature of the underlying facts giving rise to such asserted Lien.

 

Section 3.13                                Payment of Impositions.

 

(a)                                  Payment of Impositions.  Owner shall duly
pay and discharge, or cause to be paid and discharged, the Impositions as
provided in Section 8.6 of the Credit Agreement.

 

(b)                                 Change in Law.  If after the date hereof
(i) any change in Applicable Law governing the taxation of deeds of trust,
mortgages or security agreements, or assignments of leases or debts secured
thereby or the manner of collecting such taxes shall occur or (ii) any
interpretation, directive or request applying to Agent or the other Secured
Parties of or under such Applicable Law (whether or not having the force of law
and whether or not failure to comply therewith would be unlawful) shall be made
or adopted, and in each such case Agent reasonably determines that such change,
adoption would adversely affect Agent or the other Secured Parties, Owner shall
promptly pay any tax resulting from such adoption, change or making on or before
the due date thereof, or contest such tax, at Owner’s election (absent a Credit
Agreement Event of Default), in accordance with Section 8.6 of the Credit
Agreement.

 

J - 17

--------------------------------------------------------------------------------


 

Section 3.14                                Repair.  Owner shall protect and
preserve the Collateral and maintain all Collateral in good repair, working
order and condition, ordinary wear and tear excepted.

 

Section 3.15                                Insurance.

 

(a)                                  Types of Insurance.  Owner shall procure
for, deliver to, and maintain for the benefit of Agent, or cause the
Tenant(s) to procure for, deliver to and maintain for the benefit of Agent,
during the term of this Security Instrument certificates evidencing paid up
insurance policies (or, if there is blanket coverage, Agent shall require a
certificate, or, upon Agent’s request, a copy of the underlying policy with the
Collateral identified and specifically allocated amounts shown) in such amounts,
form and substance as are required under Section 8.5 of the Credit Agreement.

 

(b)                                 Insurance Companies, Form of Policies.  All
insurance policies maintained pursuant to this Section shall be in form and
substance reasonably satisfactory to Agent, provided that all policies of
liability coverage shall require not less than 30 days’ prior written notice to
Agent of any cancellation, termination, expiration or change in coverage. 
Without limiting the discretion of Agent with respect to reasonably required
endorsements to insurance policies, all such policies for loss of or damage to
the Collateral shall contain a standard mortgagee clause (without contribution)
naming Agent as mortgagee with loss proceeds payable to Agent notwithstanding
(i) any act, failure to act or negligence of or violation of any warranty,
declaration or condition contained in any such policy by any named insured;
(ii) the occupation or use of the Collateral for purposes more hazardous than
permitted by the terms of any such policy; (iii) any foreclosure or other action
by Agent under the Loan Documents; or (iv) any change in title to or ownership
of the Collateral or any portion thereof, such proceeds to be held for
application as provided in the Loan Documents.

 

(c)                                  Proof of Insurance.  At least thirty (30)
days prior to the expiration date of each policy maintained pursuant to this
Section, Owner shall deliver to Agent a certificate of insurance evidencing a
full paid renewal or replacement thereof reasonably satisfactory to Agent.  Upon
request by Agent or upon a Credit Agreement Event of Default, Owner shall
deliver a copy of any insurance policies then in force with respect to the
Collateral.  In the event of foreclosure of this Security Instrument or any
other transfer of title to the Collateral in extinguishment of the Obligations,
all right, title, and interest of Owner in and to all insurance policies then in
force with respect to the Collateral shall pass to the purchaser or Agent.

 

(d)                                 Payment of Proceeds to Agent.  While a
Credit Agreement Event of Default exists beyond any notice and cure period,
Agent is hereby authorized and empowered, at its option, to adjust or compromise
any loss under any insurance policies maintained pursuant to this Section and to
collect and receive the proceeds from any such policy or policies.  Owner hereby
authorizes and directs each insurance company to make payment for all losses
directly to Agent. If any insurance company fails to disburse directly and
solely to Agent but disburses instead either solely to Owner or to Owner and
Agent jointly, Owner agrees immediately to endorse and transfer such proceeds to
Agent.  Upon the failure of Owner to endorse and transfer such proceeds as
aforesaid, Agent may execute such endorsements or transfers for and in the name
of

 

J - 18

--------------------------------------------------------------------------------


 

Owner, and Owner hereby irrevocably appoints Agent as Owner’s agent and
attorney-in-fact to do so, such appointment being coupled with an interest and
being irrevocable.

 

(e)                                  Application of Proceeds. After deducting
from the insurance proceeds referred to in clause (d) above all of its expenses
incurred in the collection and administration of such sums, including reasonable
attorneys’ fees actually incurred, Agent shall apply the net proceeds or any
part thereof:

 

(i)                                     upon the written request of Owner,
towards the restoration of the Collateral provided  that the following
conditions (the “Restoration Conditions”) are met to the reasonable satisfaction
of Agent:

 

(a)                                  in Agent’s judgment, the Collateral can
with diligent restoration, be returned to a condition at least equal to the
condition thereof that existed prior to the casualty within the earlier to occur
of (x) 365 days after the occurrence of the casualty or (y) 60 days prior to the
Termination Date;

 

(b)                                 no Event of Default exists;

 

(c)                                  all necessary Governmental Approvals can be
obtained to allow the rebuilding and reoccupancy of the Collateral;

 

(d)                                 there are sufficient sums available (through
net proceeds and contributions by Owner, the full amount of which shall, at
Agent’s option, have been deposited with Agent) for restoration or repair; and

 

(e)                                  any tenant of any Space Lease affected by
such casualty has reaffirmed the Lease and its obligations thereunder (subject
to completion of the restoration); or

 

(ii)                                  if the Restoration Conditions are not
satisfied, to the payment of the Obligations, whether or not due and as provided
in Section 11.5 of the Credit Agreement or for any other purposes or objects for
which Agent is expressly entitled to advance or apply funds under the Loan
Documents;

 

all without affecting the Lien of this Security Instrument, and any balance of
such moneys then remaining shall be paid to Owner or whomever may be legally
entitled thereto.  Agent and the other Secured Parties shall not be held
responsible for any failure to collect any insurance proceeds due under the
terms of any policy regardless of the cause of such failure.

 

(f)                                    Notwithstanding anything herein to the
contrary, if (i) the Collateral can be restored to a condition at least equal to
the condition thereof that existed prior to the casualty within less than 180
days after the occurrence of the casualty and at least six (6) months prior to
the Termination Date, (ii) the cost of restoration is less than 10% of the
Appraised Value of the Collateral, and (iii) no Credit Agreement Event of
Default exists, then any applicable insurance proceeds shall be paid directly to
Owner.  At the option of Owner, after providing notice to

 

J - 19

--------------------------------------------------------------------------------


 

Agent, the applicable insurance proceeds shall be applied to the restoration of
the Collateral or to payment of the Obligations.

 

Section 3.16                                Restoration Following Casualty.  If
any act or occurrence of any kind or nature, ordinary or extraordinary, foreseen
or unforeseen (including any casualty for which insurance was not obtained or
obtainable), shall result in damage to, or loss or destruction of, the
Collateral, Owner shall give notice thereof to Agent immediately and, if so
instructed by Agent and provided that Agent agrees to apply the insurance
proceeds (if any) to the restoration, repair or replacement of the Collateral as
set forth in Section 3.15(f), to the extent that adequate insurance proceeds are
made available, Owner shall commence and continue diligently to completion to
restore, repair, replace and rebuild the Collateral in accordance with the
requirements of Agent and with all Legal Requirements as nearly as possible to
its value, condition and character immediately prior to such damage, loss or
destruction.

 

Section 3.17                                Hold Harmless.  Owner shall defend,
at its own cost and expense, and hold Agent and the other Secured Parties [and
Trustee] harmless from any action, proceeding or claim affecting the Collateral
or the Loan Documents, and all costs and expenses incurred by Agent and/or the
other Secured Parties [and/or Trustee] in protecting its interests hereunder in
such an event (including all court costs and attorneys’ fees) shall be borne by
Owner and secured hereby, except to the extent the same are caused by the gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable judgment, of Agent or any other Secured
Party [or Trustee], as applicable.

 

Section 3.18                                Tax and Insurance Escrow.  While a
Credit Agreement Event of Default exists, at Agent’s option, in order to
implement the provisions of Sections 3.13(a) and 3.15 hereof, Owner shall pay to
Agent monthly, annually, or as otherwise directed by Agent, an amount (“Escrowed
Sums”) equal to the sum of (a) the annual Impositions (reasonably estimated by
Agent, wherever necessary) to become due for the tax year during which such
payment is so directed and (b) the insurance premiums for the same year for
those insurance policies as are required hereunder.  If Agent reasonably
determines that any amounts paid by Owner are insufficient for the payment in
full of such Impositions and insurance premiums, Agent shall notify Owner of the
increased amounts required to provide sufficient funds, whereupon Owner shall
pay to Agent within 15 days thereafter the additional amount as stated in
Agent’s notice.  The Escrowed Sums may be held by Agent in non-interest bearing
accounts and may be commingled with Agent’s other funds.  Without limiting the
foregoing, while a Credit Agreement Event of Default exists, Agent shall have
the option of crediting the Escrowed Sums against the Obligations.

 

Section 3.19                                No Conflicts, Etc.  The execution,
delivery and performance of this Security Instrument and the other Security
Documents encumbering or relating to any of the Collateral, in accordance with
their respective terms do not and will not, by the passage of time, the giving
of notice, or both: (a) require any Governmental Approval or violate any
Applicable Law relating to Owner or any of the Collateral; (b) conflict with,
result in a breach of or constitute a default under the organizational documents
of Owner, or any indenture, agreement or other instrument to which Owner is a
party or by which it or any of the Collateral may be

 

J - 20

--------------------------------------------------------------------------------


 

bound; or (c) result in or require the creation or imposition of any Lien upon
or with respect to any of the Collateral.

 

Section 3.20                                Not a
Homestead.                                                 The Property forms no
part of any property owned, used or claimed by Owner as a residence or business
homestead and is not exempt from forced sale under the laws of the state in
which the Property is located.  The Owner hereby disclaims and renounces each
and every claim to all or any portion of the Property as a homestead.

 

Section 3.21                                No Joint
Assessment.                           The Property is assessed for real estate
tax purposes as one or more wholly independent tax lot or lots, separate from
any adjoining land or improvements not constituting a part of such lot or lots,
and no other land or improvements is assessed and taxed together with such
Property.  Owner shall not suffer, permit or initiate the joint assessment of
the Property with (a) any other real property constituting a tax lot separate
from the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.

 

Section 3.22                                REA Covenants.  Owner agrees that
without the Agent’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, Owner will not enter into any new
REA or execute modifications to any existing REA if such new REA or such
modifications will have a Property Material Adverse Effect.  Owner shall
enforce, shall comply with, and shall use commercially reasonable efforts to
cause each of the parties to each REA to comply with all of the terms and
conditions contained in such REA.  Notwithstanding the foregoing or anything
herein to the contrary, in the event any modification of an REA is entered into
without Agent’s consent and the same has a Property Material Adverse Effect,
such event shall not be a Credit Agreement Event of Default and shall only be an
Event of Default under this Security Instrument after the expiration of any
applicable notice and cure periods unless the same shall otherwise cause a
Credit Agreement Event of Default pursuant to the terms of the Credit Agreement.

 

Section 3.23                                Intentionally Omitted.

 

Section 3.24                                Litigation.     There is no action,
suit or proceeding, judicial, administrative or otherwise (including any
condemnation or similar proceeding), pending or, to the best of Owner’s
knowledge, threatened or contemplated against or affecting the Property or any
portion thereof that has not been disclosed to Agent by Owner in writing in
connection with the closing of the Loans, which, if determined adversely to
Owner, would have a Property Material Adverse Effect.  Notwithstanding the
foregoing or anything herein to the contrary, in the event that Owner has failed
to disclose to Agent that there is any litigation or governmental proceedings
pending or threatened in writing against Owner which might have a Property
Material Adverse Effect, such failure shall not be a Credit Agreement Event of
Default and shall only be an Event of Default under this Security Instrument
after the expiration of any applicable notice and cure periods unless the same
shall otherwise cause a Credit Agreement Event of Default pursuant to the terms
of the Credit Agreement.  Owner shall give prompt written notice to Agent of any
litigation or governmental proceedings pending or threatened in writing against
Owner which might have a Property Material Adverse Effect.

 

J - 21

--------------------------------------------------------------------------------


 

Section 3.25                                Illegal Activity/Forfeiture.     
(a)                                  No portion of the Property has been or will
be purchased, improved, equipped or furnished with proceeds of any illegal
activity and to the best of Owner’s knowledge, there are no illegal activities
or activities relating to controlled substances at the Property.

 

(b)                                 There has not been and shall never be
committed by Owner or any other Person in occupancy of or involved with the
operation or use of the Property any act or omission affording the federal
government or any state or local government the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Owner’s
obligations under this Security Instrument or any other Loan Document.  Owner
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture.

 

Section 3.26                                Permitted Encumbrances.  None of the
Permitted Encumbrances, individually or in the aggregate, materially and
adversely (a) interferes with the benefits of the security intended to be
provided by this Security Instrument or any other Security Document, (b) affects
the value or marketability of the Property or any portion thereof, (c) impairs
the use or the operation of the Property, or (d) impairs Owner’s ability to pay
its obligations in a timely manner.

 

Section 3.27                                REA
Representations.                          Each REA is in full force and effect
and neither Owner nor, to Owner’s knowledge, any other party to any REA, is in
default thereunder, and to the best of Owner’s knowledge, there are no
conditions which, with the passage of time or the giving of notice, or both,
would constitute a default thereunder.  Except as disclosed in the title
insurance policy delivered to Agent on the date hereof, to the best of Owner’s
knowledge, no REA has been modified, amended or supplemented.

 

Section 3.28                                Disclosure.  Owner has disclosed to
Agent all material facts and has not failed to disclose any material fact that
could cause any representation nor warranty made herein to be materially
misleading

 

Section 3.29                                Not a Foreign Person.  Owner is not
a “foreign person” within the meaning of § 1445(f)(3) of the Internal Revenue
Code.

 

Section 3.30                                Intentionally Omitted.

 

Section 3.31                                Intentionally Omitted.

 

Section 3.32                                Compliance with Credit Agreement. 
Owner shall comply with all covenants set forth in the Credit Agreement relating
to acts or other further assurances to be made on the part of Owner in order to
protect and perfect the lien or security interest hereof upon, and in the
interest of Agent in the Property.

 

J - 22

--------------------------------------------------------------------------------


 

Section 3.33                                Status of Property.

 

(a)                            Owner has obtained all necessary certificates,
licenses and other approvals, governmental and otherwise, necessary for the
operation of the Property and the conduct of its business and all required
zoning, building code, land use, environmental and other similar permits or
approvals, all of which are in full force and effect as of the date hereof and
not subject to revocation, suspension, forfeiture or modification.

 

(b)                           The Property and the present and contemplated use
and occupancy thereof are in material compliance with all applicable zoning
ordinances, building codes, land use laws, environmental laws and other similar
Legal Requirements.

 

(c)                            The Property is served by all utilities required
for the current or contemplated use thereof.  All utility service is provided by
public utilities and the Property has accepted or is equipped to accept such
utility service.

 

(d)                           The Property is served by public water and sewer
systems.

 

(e)                            All public roads and streets necessary for
service of and access to the Property are physically and legally open for use by
the public.  The Property has either direct access to such public roads or
streets or access to such public roads or streets by virtue of a perpetual
easement or similar agreement inuring in favor of Owner and any subsequent
owners of the Property.

 

(f)                              The Property is free from damage caused by fire
or other casualty.  The Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists no structural or other material defects
or damages in the Property, whether latent or otherwise, and Owner has not
received notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.

 

(g)                           All costs and expenses of any and all labor,
materials, supplies and equipment used in the construction of the Improvements
have been paid in full.  There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under Applicable Law could give rise to any such liens) affecting the
Property which are or may be prior to or equal to the lien of this Security
Instrument and except for such liens that are Permitted Encumbrances or except
as otherwise expressly permitted by the Credit Agreement.

 

(h)                           Owner has paid in full for, and is the owner of,
all furnishings, fixtures and equipment (other than Tenants’ property) used in
connection with the operation of the Property, free and clear of any and all
security interests, liens or encumbrances, except the lien and security interest
created by this Security Instrument and the other Loan Documents and except

 

J - 23

--------------------------------------------------------------------------------


 

for such liens that are Permitted Encumbrances or except as otherwise expressly
permitted by the Credit Agreement.

 

(i)                               All liquid and solid waste disposal, septic
and sewer systems located on the Property are in a good and safe condition and
repair and in compliance with all Legal Requirements.

 

(j)                               Except as otherwise shown on the final surveys
of the Property delivered to Agent on the date hereof, all the Improvements lie
within the boundaries of the Property and any building restriction lines
applicable to the Property.

 

(k)                            To Owner’s knowledge without independent inquiry
or investigation, there are no pending or proposed special or other assessments
for public improvements or otherwise affecting the Property, nor are there any
contemplated improvements to the Property that may result in such special or
other assessments.

 

(l)                               No portion of the Improvements is located in
an area identified by the Federal Emergency Management Agency or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Reform Act of 1994, as each may be amended, or any successor law or, if
any portion of the Collateral is located within such area, Owner has obtained
and will maintain the insurance prescribed in Section 8.5(d) of the Credit
Agreement.  To the best of Owner’s knowledge, no part of the Collateral consists
of or is classified as wetlands, tidelands or swamp and overflow lands.

 

Section 3.34                                Access to Property.  Owner shall
permit agents, representatives and employees of Agent to inspect the Property or
any part thereof at reasonable hours upon reasonable advance notice or at any
time upon a Credit Agreement Event of Default.

 

Section 3.35                                Notice of Default.  Owner shall
promptly advise Agent of any default or Event of Default of which Owner has
knowledge.

 

Section 3.36                                Cooperate in Legal Proceedings. 
During the existence of a Credit Agreement Event of Default, Owner shall
reasonably cooperate with Agent with respect to any proceedings before any
court, board or other Governmental Authority which may in any way materially
affect the rights of Agent hereunder or any rights obtained by Agent under any
of this Security Instrument or any of the other Loan Documents and, in
connection therewith, permit Agent, at its election, to participate in any such
proceedings.

 

Section 3.37                                Performance by Owner.  Owner shall
in a timely manner observe, perform and fulfill each and every covenant, term
and provision to be observed and performed by Owner under this Security
Instrument and the other Loan Documents and any other agreement or instrument
affecting or pertaining to the Property and any amendments, modifications of
changes thereto.

 

J - 24

--------------------------------------------------------------------------------


 

Section 3.38                                Awards.  Owner shall reasonably
cooperate with Agent in obtaining for Agent the benefits of any proceeds or
awards lawfully or equitably payable in connection with the occurrence of a
casualty or any condemnation or other taking for public property of the
Collateral or any rights appurtenant thereto.

 

Section 3.39                                Agreements.  Owner is not a party to
any agreement or instrument or subject to any restriction which would have a
Property Material Adverse Effect.  Owner is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Owner or the Property (or any portion thereof) is bound. 
There is no agreement or instrument to which Owner is a party or by which Owner
is bound that would require the subordination in right of payment of any of
Owner’s obligations hereunder or under the other Loan Documents to an obligation
owed to another party.  Notwithstanding the foregoing or anything herein to the
contrary, in the event Owner is a party to an agreement or instrument or subject
to any restriction which would have a Property Material Adverse Effect, such
event shall not be a Credit Agreement Event of Default and shall only be an
Event of Default under this Security Instrument after the expiration of any
applicable notice and cure periods unless the same shall otherwise cause a
Credit Agreement Event of Default pursuant to the terms of the Credit Agreement.

 

Section 3.40                                Payment of Claims.    Owner shall,
in Owner’s commercially reasonable judgment, either (i) duly pay and discharge,
or cause to be paid and discharged, or (ii) dispute and contest in a timely
manner, all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on the Property pursuant to Section 8.6 of the Credit Agreement.

 

ARTICLE IV.  CONDEMNATION

 

Section 4.1                                      Condemnation.

 

(a)                                  Taking.  Subject to Paragraph (d) below, if
all or any portion of the Collateral is taken by condemnation or eminent domain
powers of any Governmental Authority (or any transfer by private sale in lieu
thereof), either temporarily or permanently, then the award and other proceeds
payable in connection therewith shall be paid to Agent and applied to payment of
the Obligations after deducting any costs (including reasonable attorneys’ fees)
incurred by Agent in connection therewith, or otherwise applied as provided in
Section 11.5 of the Credit Agreement.  Notwithstanding the foregoing or anything
herein to the contrary, if the condemnation or eminent domain award is less than
twenty percent (20%) of the Appraised Value of the applicable Property, then the
award payable in connection therewith shall be paid to the Owner.

 

(b)                                 Participation in Proceedings.  Owner shall
promptly notify Agent of any actual or threatened initiation of any condemnation
or eminent domain proceeding as to any material part of the Collateral and, upon
Agent’s request, shall promptly deliver to Agent copies of any and all

 

J - 25

--------------------------------------------------------------------------------


 

papers served or received in connection with such proceedings.  Agent shall have
the right, at its option, to participate in such proceedings at the sole cost
and expense of Owner (including without limitation the Agent’s attorneys’
fees).  Owner shall execute such documents and take such other steps as required
to permit such participation.

 

(c)                                  Right to Settle Claims. Agent is hereby
authorized to adjust, compromise and collect any condemnation or eminent domain
award or settle a claim for damages and to apply the same to the Obligations in
accordance with the applicable provisions of the Loan Documents.

 

(d)                                 Use of Proceeds.  Owner hereby assigns to
Agent for the benefit of Secured Parties any proceeds or awards which may become
due by reason of any condemnation or other taking for public use of the whole or
any part of the Collateral or any rights appurtenant thereto, and Agent is
authorized, at its option, to collect and receive all such compensation, awards
or damages and to give proper receipts and acquittances therefor without any
obligation to question the amount of any such compensation, awards or damages. 
Subject to Section 3.15(g), the proceeds of any such condemnation award or
proceeds or any part thereof shall be applied:

 

(i)                                     if the Restoration Conditions in
Section 3.15(f) are satisfied, towards restoration of the Collateral; or

 

(ii)                                  if the Restoration Conditions are not
satisfied, to the payment of the Obligations, whether or not due and as provided
in Section 11.5 of the Credit Agreement, or for any other purposes or objects
for which Agent is expressly entitled to advance or apply funds under the Loan
Documents.

 

(e)                                  Further Assignment.  Owner agrees to
execute such further assignments of any compensation, awards, damages, claims,
rights of action and proceeds as Agent may require.  If, prior to the receipt by
Agent of such award or proceeds, the Collateral shall have been bid on
foreclosure of this Security Instrument, Agent shall have the right to receive
such award or proceeds to the extent of any unpaid Obligations following such
sale, with legal interest thereon, whether or not a deficiency judgment on this
Security Instrument, the Obligations or the other Loan Documents shall have been
sought or recovered, and to the extent of attorneys’ fees, costs and
disbursements incurred by Agent in connection with the collection of such award
or proceeds.  If Owner fails to assign such compensation, awards, damages,
claims, rights of action, and proceeds as aforesaid, Agent may execute such
endorsements or transfers for and in the name of Owner and Owner hereby appoints
Agent as Owner’s agent and attorney-in-fact so to do, such appointment being
coupled with an interest and being irrevocable.

 

ARTICLE V.  EVENTS OF DEFAULT

 

An “Event of Default,” under this Security Instrument, shall mean the occurrence
or happening, at any time and from time to time, of any one or more of the
following (and Owner shall be entitled to no notice of default other than as
provided for below):

 

Section 5.1                                      Credit Agreement.  The
occurrence of a Credit Agreement Event of Default.

 

J - 26

--------------------------------------------------------------------------------


 

Section 5.2                                      Failure in Payment of Sums
Due.  The Owner shall fail to pay when due any amounts owing by the Owner under
this Security Instrument and such failure shall continue for a period of 5
Business Days after the earlier of (a) the date upon which Owner [or Borrower]
obtains knowledge of such failure or (b) the date upon which Owner [or Borrower]
has received written notice of such failure from Agent.

 

Section 5.3                                      Failure in Performance of
Obligations.  Except as provided in Sections 5.5, 5.6 and 5.7 below, the failure
of Owner to perform or observe any term, covenant, condition or agreement
contained in this Security Instrument and not otherwise mentioned in this
Article V and in the case of this Paragraph 5.3 only, if such failure shall
continue for a period of 30 days after the earlier of (x) the date upon which
Owner [or Borrower] obtains actual knowledge of such failure or (y) the date
upon which Owner [or Borrower] has received written notice of such failure from
Agent; provided that, if Owner has exercised reasonable diligence to cure such
failure and such failure cannot be cured within such thirty (30) day period
despite reasonable diligence, Owner shall not be in default so long as Owner
thereafter diligently and continuously prosecutes the cure to completion, but no
such extension shall be for a period in excess of ninety (90) days or such
longer period of time as may be determined by Agent in Agent’s reasonable
discretion.

 

Section 5.4                                      Misrepresentations.  Any
written statement, representation or warranty made or deemed made by or on
behalf of Owner under this Security Instrument or under any other Security
Document purporting to create Lien in any of the Collateral, or any amendment
hereto or thereto, or in any other writing or statement regarding any of the
Collateral at any time furnished or made or deemed made by or on behalf of Owner
or any other Loan Party to Agent or any other Secured Party, shall at any time
prove to have been incorrect or misleading, in light of the circumstances in
which made or deemed made, in any material respect when furnished or made or
deemed made.

 

Section 5.5                                      Foreclosure of Other Liens.  If
the holder of any Lien on any of the Collateral (other than Agent or any of the
other Secured Parties) institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder or in respect thereof and such
proceedings are not contested by Owner in good faith as expressly permitted in
and pursuant to Section 8.6 of the Credit Agreement.

 

Section 5.6                                      Due on Sale/Encumbrance.  If
any of the representations or covenants in Section 9.1 hereof are breached or
violated.

 

Section 5.7                                      Further Encumbrances.  Except
as expressly permitted under the Credit Agreement or any other Loan Document,
and except for the Permitted Encumbrances, Owner creates, places or permits to
be created or placed, or through any act or failure to act, acquiesces in the
placing of, or allows to remain, any Lien on all or any material part of the
Collateral and allows such Lien to remain for more than 30 days (regardless of
whether such Lien is expressly subordinate to the lien of this Security
Instrument or any other Security Document).

 

J - 27

--------------------------------------------------------------------------------


 

Section 5.8                                      Event of Default under any
other Security Document.  If an Event of Default shall occur under and as
defined in any other Security Document purported to create a Lien on any of the
Collateral.

 

ARTICLE VI.  REMEDIES

 

6.1                                 Remedies.  If a Credit Agreement Event of
Default exists after the expiration of any applicable notice and cure period,
Agent may [or acting by or through Trustee may], unless the Requisite Lenders
have directed the Agent otherwise, exercise any or all of the following rights,
remedies and recourses:

 

(a)                                  Termination of License.

 

(i)                                     The License granted to Owner in
Section 8.3 shall automatically terminate upon the occurrence of a Credit
Agreement Event of Default.  Thereafter, Agent may exercise the rights, powers
and privileges of landlord under the Leases, and then and thereafter, with or
without taking possession of the Collateral, in Owner’s own name or in the name
of Agent, demand, collect, receive, sue for, attach and levy on the Rents
(including demand for Rents collected for the period in which the demand occurs)
and give proper receipts, releases and acquittances therefor.

 

(ii)                                  Deliver a written demand to any Tenant for
payment of Rents, which demand shall be sufficient evidence of each such
Tenant’s obligation and authority to make all future payments of Rents to Agent
without the necessity for further consent by the Owner. Owner, for itself and
its agents, covenants and agrees not to countermand any such written demand to
Tenants for payment of Rents.

 

(b)                                 Entry on Collateral.

 

(i)                                     Demand that Owner, and upon such demand
Owner shall, forthwith surrender to Agent the actual possession of the
Collateral, and to the extent not prohibited by Applicable Law, enter and take
possession of all of the Collateral without the appointment of a receiver, or an
application therefor, and exclude Owner and its agents and employees wholly
therefrom, and have joint access with Owner to the books, papers and accounts of
Owner.

 

(ii)                                  If Owner shall for any reason fail to
surrender or deliver the Collateral or any part thereof after such demand by
Agent, Agent may seek a judgment or decree conferring upon Agent the right to
immediate possession or requiring Owner to deliver immediate possession of the
Collateral to Agent, and Owner hereby specifically covenants and agrees that
Owner shall not oppose, contest or otherwise hinder or delay Agent in any action
or proceeding by Agent to obtain such judgment or decree.  Owner shall pay to
Agent, upon demand, all expenses of obtaining such judgment or decree, including
reasonable compensation to Agent, its attorneys and agents, and all such
expenses and compensation shall, until paid, become part of the Obligations and
shall be secured by this Security Instrument.

 

J - 28

--------------------------------------------------------------------------------


 

(iii)                               Upon every such entering on or taking of
possession, Agent may hold, store, use, operate, manage and control the
Collateral and conduct the business thereof, and, from time to time, (A) make
all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon and purchase or
otherwise acquire additional fixtures, personalty and other property, (B) insure
or keep the Collateral insured, (C) manage and operate the Collateral and
exercise all the rights and powers of Owner to the same extent as Owner could in
its own name or otherwise act with respect to the same, and (D) enter into any
and all agreements with respect to the exercise by others of any of the powers
herein granted to Agent, all as Agent from time to time may determine to be in
its best interest.  Anything in this Security Instrument to the contrary
notwithstanding, neither Agent nor any other Secured Party shall be obligated to
discharge or perform the duties of the landlord to any Tenant or incur any
liability as the result of any exercise by Agent of its rights under this
Security Instrument, and Agent shall be liable to account only for the Rents
actually received by Agent.

 

(iv)                              Make, modify, enforce, cancel or accept
surrender of any Lease, remove and evict any Tenant, increase or decrease Rents
under any Lease, appear in and defend any action or proceeding purporting to
affect the Collateral, and perform and discharge each and every obligation,
covenant and agreement of Owner contained in any Lease, whether or not Agent
takes possession of the Collateral.

 

(v)                                 Neither the entering upon and taking
possession of the Collateral, nor the collection of any Rents and the
application thereof as aforesaid, shall cure or waive any Credit Agreement Event
of Default theretofore or thereafter occurring, or affect any notice of a Credit
Agreement Event of Default or invalidate any act done pursuant to any such
notice.  Neither Agent nor any other Secured Party shall be liable to Owner,
anyone claiming under or through Owner, or anyone having an interest in the
Collateral by reason of anything done or left undone by Agent hereunder. 
Nothing contained in this subsection (b) shall require Agent to incur any
expense or do any act.  If the Rents are not sufficient to meet the costs of
taking control of and managing the Collateral and/or collecting the Rents, any
funds expended by Agent or the other Secured Parties for such purposes shall
become Obligations of Owner to Agent or the other Secured Parties, as the case
may be, secured by this Security Instrument.  Such amounts, together with
interest at the Post-Default Rate, and attorneys’ fees, if applicable, shall be
immediately due and payable.  Notwithstanding Agent’s continuance in possession
or receipt and application of Rents, Agent shall be entitled to exercise every
right provided for in this Security Instrument or by Applicable Law upon the
existence of a Credit Agreement Event of Default.  Any of the actions referred
to in this subsection (b) may be taken by Agent at such time as Agent is so
entitled, without regard to the adequacy of any security for the Obligations
hereby secured.

 

(c)                                  Foreclosure and Sale.  Agent may
(i) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Security Instrument under any applicable provision of law, in which case
the Property or any interest therein may be sold for cash or upon credit in one
or

 

J - 29

--------------------------------------------------------------------------------


 

more parcels or in several interests or portions and in any order or manner;
(ii) with or without entry, to the extent permitted and pursuant to the
procedures provided by Applicable Law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Obligations then
due and payable, subject to the continuing lien and security interest of this
Security Instrument for the balance of the Obligations not then due, unimpaired
and without loss of priority; or (iii) sell for cash or upon credit the Property
or any part thereof and all estate, claim, demand, right, title and interest of
Owner therein and rights of redemption thereof, pursuant to power of sale or
otherwise, at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law.

 

(d)                                 Receiver.  Agent, to the extent permitted by
Applicable Law, upon application to a court of competent jurisdiction, shall be
entitled as a matter of strict right, without notice and without regard to the
adequacy or value of any security for the Obligations or the solvency of any
party bound for its payment, to the appointment of a receiver to take possession
of and to operate the Collateral and to collect and apply the incomes, rents,
issues, profits and revenues thereof.    The receiver shall have all of the
rights and powers permitted under the laws of the state where the Property is
located.  Owner shall pay to Agent upon demand all expenses, including
receiver’s fees, reasonable attorneys’ fees, costs and agent’s compensation,
incurred pursuant to the provisions of this subsection, and any such amounts
paid by Agent shall be added to the Obligations and shall be secured by this
Security Instrument.

 

(e)                                  Performance by Agent.  At Agent’s option
and without any obligation to do so, pay, perform or observe any term, covenant
or condition of this Security Instrument not paid, performed or observed by
Owner, and all payments made or costs or expenses incurred by Agent in
connection therewith shall be secured hereby and shall be, without demand,
immediately repaid by Owner to Agent with interest thereon at the Post-Default
Rate.  Agent shall be the sole judge of the necessity for any such actions and
of the amounts to be paid.  Agent is hereby empowered to enter and to authorize
others to enter upon the Collateral or any part thereof for the purpose of
performing or observing any such defaulted term, covenant or condition without
thereby becoming liable to Owner or any person in possession holding under
Owner.

 

(f)                                    Relief From Automatic Stay.  If Owner is
the subject of any insolvency, bankruptcy, receivership, dissolution,
reorganization, or similar proceeding, federal or state, voluntary or
involuntary, under any present or future Applicable Law, Agent shall be entitled
to relief from the automatic stay as to the enforcement of its remedies under
the Loan Documents against the Collateral, including specifically, but not
limited to, the stay imposed by 11 U.S.C. Section 362, as amended, and Owner
hereby consents to the immediate lifting of any such automatic stay and will not
contest any motion by Agent to lift such stay.

 

(g)                                 Other.  Agent may (i) institute an action,
suit or proceeding in equity for the specific performance of any covenant,
condition or agreement contained herein or under the Loan Documents;
(ii) recover judgment on the Notes either before, during or after any
proceedings for the enforcement of this Security Instrument or the other Loan
Documents; or (iii) exercise any and all other rights, remedies and recourses
granted under this Security Instrument

 

J - 30

--------------------------------------------------------------------------------


 

(including, without limitation, those set forth in Articles VII, VIII and IX
hereinbelow) or now or hereafter existing in equity, at law, by virtue of
statute or otherwise.

 

(h)                                 Cessation of Status as an Eligible Property
and as a Borrowing Base Property.  The Collateral shall cease to be an Eligible
Property and shall cease to be included in calculations of the Borrowing Base
automatically without any notice from or action by Agent or Lenders.

 

Section 6.2                                      Separate Sales.  With respect
to sales hereunder, the Collateral may be sold in one or more parcels and in
such manner and order as Agent, in its sole discretion, may elect [or direct
Trustee to elect], it being expressly understood and agreed that the right of
sale arising out of any Credit Agreement Event of Default shall not be exhausted
by any one or more sales.

 

Section 6.3                                      Remedies Cumulative, Concurrent
and Non-Exclusive.  Agent and the other Secured Parties shall have all rights,
remedies and recourses granted in this Security Instrument and available under
Applicable Law (including specifically those granted by the Uniform Commercial
Code in effect and applicable to the Collateral or any portion thereof), and if
such Event of Default also constitutes a Credit Agreement Event of Default, all
rights, remedies and recourses granted in the Loan Documents and available under
Applicable Law.  All such rights and remedies (a) shall be cumulative and
concurrent, to the fullest extent permitted by Applicable Law, (b) may be
pursued separately, successively or concurrently against Owner, Borrower or any
other Loan Party or any other Person, or against any of the Collateral (as
defined in the Credit Agreement), or against any one or more of them, at the
sole discretion of Agent, all to the fullest extent permitted by Applicable Law,
(c) may be exercised as often as occasion therefor shall arise, it being agreed
by Owner that the exercise or failure to exercise any of same shall in no event
be construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive.

 

Section 6.4                                      No Conditions Precedent to
Exercise of Remedies.  Neither Borrower, Owner, or any other Person obligated
for payment of all or any part of, or fulfillment of all or any of, the
Obligations, shall be relieved of such obligation by reason of (a) the failure
of Agent or any other Secured Party to comply with any request of Owner, any
Loan Party or any other Person so obligated, to foreclose this Security
Instrument or to enforce any provisions of the other Loan Documents, (b) the
release, regardless of consideration, of any of the Collateral (as defined in
the Credit Agreement) or the addition of any other property to such Collateral,
(c) any agreement or stipulation between any subsequent owner of any of such
Collateral and Agent extending, renewing, rearranging or in any other way
modifying the terms of the Loan Documents without first having obtained the
consent of, given notice to or paid any consideration to Owner, such other Loan
Party or such other Person, and in such event, Owner, all such other Loan
Parties and all such other Persons shall continue to be liable to make payment
according to the terms of any such extension or modification agreement unless
expressly released and discharged, in writing, by Agent, or (d) by any other act
or occurrence, save and except the complete payment and the complete fulfillment
of all of the Obligations.

 

J - 31

--------------------------------------------------------------------------------


 

Section 6.5             Release of and Resort to Collateral.  Agent may release,
regardless of consideration, any part of the Collateral without, as to the
remainder of the Collateral, in any way impairing, affecting, subordinating or
releasing any of the Liens created or evidenced by any of the Loan Documents or
their position as a first and prior Lien in and to the Collateral (as defined in
the Credit Agreement).  For payment of the Obligations, Agent may resort to any
security therefor held by Agent in such order and manner as Agent may elect.

 

Section 6.6             Waiver of Appraisement, Valuation, etc.  Owner agrees,
to the full extent permitted by Applicable Law, that neither Owner nor anyone
claiming through or under Owner will set up, claim or seek to take advantage of
any moratorium, reinstatement, forbearance, appraisement, valuation, stay,
extension, homestead, exemption or redemption laws now or hereafter in force in
order to prevent or hinder the enforcement or foreclosure of this Security
Instrument or the absolute sale of the Collateral, the delivery of possession
thereof immediately after such sale to the purchaser at such sale, or the
exercise of any other right or remedy hereunder.  Owner, for itself and all who
may at any time claim through or under it, hereby waives to the full extent that
it may lawfully so do, the benefit of all such Applicable Laws, and any and all
right to have assets subject to the Lien of this Security Instrument marshaled
upon any foreclosure or sale under the power herein granted or a sale in inverse
order of alienation.

 

Section 6.7             Discontinuance of Proceedings.  In case Agent shall have
proceeded to enforce any right, power or remedy under this Security Instrument
by foreclosure [(through Trustee or otherwise)], entry or otherwise, or if Agent
commences advertising of the intended exercise of the sale under power provided
hereunder and such proceeding or advertisement shall have been withdrawn,
discontinued or abandoned for any reason, or shall have been determined
adversely to Agent, then in every such case (a) Owner and Agent shall be
restored to their respective former positions and rights, (b) all rights, powers
and remedies of Agent shall continue as if no such proceeding had been taken,
(c) each and every Credit Agreement Event of Default declared or occurring prior
or subsequent to such withdrawal, discontinuance or abandonment shall be and
shall be deemed to be a continuing Credit Agreement Event of Default and
(d) neither this Security Instrument, nor the Obligations, nor any other Loan
Document, shall be or shall be deemed to have been reinstated or otherwise
affected by such withdrawal, discontinuance or abandonment.  Owner hereby
expressly waives the benefit of any Applicable Law now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the provisions of this Section.

 

Section 6.8             Application of Proceeds.  The proceeds of any sale of,
and the Rents and other amounts generated by the holding, leasing, operation or
other use of, the Collateral (including, without limitation, the Leases) shall
be applied by Agent (or the receiver, if one is appointed) as provided in
Section 11.5 of the Credit Agreement.

 

Section 6.9             Leases.  If a Credit Agreement Event of Default exists
after any applicable notice and cure period, Agent, at its option, is authorized
to foreclose this Security Instrument subject to the rights of any Tenants of
the Collateral under any Leases, and the failure to make any Tenants parties to
any such foreclosure proceedings and to foreclose their rights shall not be, nor
be asserted to be by Owner, a defense to any proceedings instituted by Agent to
collect the Obligations.

 

J - 32

--------------------------------------------------------------------------------


 

Section 6.10           Purchase by Agent or the other Secured Parties.  Upon any
foreclosure sale or sales of all or any portion of the Collateral under the
power of sale herein granted, Agent and/or other Secured Parties may bid for and
purchase the Collateral and shall be entitled to apply all or any part of the
Obligations as a credit to the purchase price.

 

Section 6.11           Owner as Tenant Holding Over.  In the event of any such
foreclosure sale or sales under the power herein granted, Owner shall be deemed
a tenant holding over and shall forthwith deliver possession to the purchaser or
purchasers at such sale or be summarily dispossessed according to provisions of
law applicable to tenants holding over.

 

Section 6.12           Suits to Protect the Collateral. Agent shall have the
power to institute and maintain such suits and proceedings as it may deem
expedient (a) to prevent any impairment of the Collateral by any acts which may
be unlawful or constitute an Event of Default under this Security Instrument,
(b) to preserve or protect its interest in the Collateral and in the Leases and
Rents arising therefrom, and (c) to restrain the enforcement of or compliance
with any legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order would impair the security hereunder or be
prejudicial to the interest of Agent.

 

Section 6.13           Proofs of Claim.  In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Owner, its creditors or its property, Agent, to the
extent permitted by Applicable Law, shall be entitled to file such proofs of
claim and other documents as may be necessary or advisable in order to have the
claims of Agent allowed in such proceedings for the entire amount of the
Obligations at the date of the institution of such proceedings and for any
additional amount of the Obligations after such date.

 

Section 6.14           Occupancy After Foreclosure.  The purchaser at any
foreclosure sale pursuant to Section 6.1(c) shall become the legal owner of the
Collateral or the portion thereof foreclosed.  All occupants (except those which
have previously executed a prior written agreement with purchaser) of the
Collateral or any part thereof shall become tenants at sufferance of the
purchaser at the foreclosure sale and shall deliver possession thereof
immediately to the purchaser upon demand, subject to the rights, if any, of
Tenants.

 

Section 6.15           Other Rights.  (a)  The failure of Agent to insist upon
strict performance of any term hereof shall not be deemed to be a waiver of any
term of this Security Instrument.  Owner shall not be relieved of Owner’s
obligations hereunder by reason of (i) the failure of Agent to comply with any
request of Owner or any guarantor or indemnitor with respect to the Loans to
take any action to foreclose this Security Instrument or otherwise enforce any
of the provisions hereof or of the Notes or the other Loan Documents, (ii) the
release, regardless of consideration, of the whole or any part of the Property,
or of any Person liable for the Obligations or any portion thereof, or (iii) any
agreement or stipulation by Agent and/or Lenders extending the time of payment
or otherwise modifying or supplementing the terms of the Notes, this Security
Instrument or the other Loan Documents.

 

J - 33

--------------------------------------------------------------------------------


 

(b)           It is agreed that the risk of loss or damage to the Property is on
Owner, and Agent and the other Secured Parties shall have no liability
whatsoever for decline in the value of the Property, for failure to maintain the
insurance policies required to be maintained pursuant to the Credit Agreement,
or for failure to determine whether insurance in force is adequate as to the
amount of risks insured.  Possession by Agent shall not be deemed an election of
judicial relief if any such possession is requested or obtained with respect to
any Property or collateral not in Agent’s possession.

 

(c) Agent may resort for the payment of the Obligations to any other security
held by Agent in such order and manner as set forth in the Credit Agreement or
as otherwise determined by Lenders.  Agent may take action to recover the
Obligations, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of Agent thereafter to foreclose this Security
Instrument.  The rights of Agent under this Security Instrument shall be
separate, distinct and cumulative and none shall be given effect to the
exclusion of the others.  No act of Agent  shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision. 
Agent shall not be limited exclusively to the rights and remedies herein stated
but shall be entitled to every right and remedy now or hereafter afforded at law
or in equity.

 

Section 6.17           Bankruptcy.  Upon the existence of a Credit Agreement
Event of Default, Agent shall have the right to proceed in its own name or in
the name of Owner in respect of any claim, suit, action or proceeding relating
to the rejection of any Lease, including, without limitation, the right to file
and prosecute, to the exclusion of Owner, any proofs of claim, complaints,
motions, applications, notices and other documents, in any case in respect of
the lessee under such Lease under the Bankruptcy Code.

 

Section 6.18           Waiver of Counterclaim.  Owner hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Agent, any other Secured Party or any of their
agents.

 

ARTICLE VII.  SECURITY AGREEMENT

 

Section 7.1             Security Interest.  This Security Instrument shall also
constitute and serve as a security agreement on personal property within the
meaning of under the Uniform Commercial Code as enacted in the state where the
Property is located with respect to the Personalty, Fixtures, Leases and Rents. 
To this end, Owner has GRANTED, BARGAINED, CONVEYED, ASSIGNED, TRANSFERRED and
SET OVER, and by these presents, does GRANT, BARGAIN, CONVEY, ASSIGN, TRANSFER
and SET OVER, to [Trustee and the Trustee’s successors and/or assigns for the
benefit of Secured Parties][Agent and Agent’s successors and/or assigns for the
benefit of Secured Parties] a security interest and all of Owner’s right, title
and interest in, to, under and with respect to the Personalty, Fixtures, Leases
and Rents now owned or hereafter owned or acquired to secure the full and timely
payment, performance and discharge of the Obligations.  It is the intent of
Owner, Agent and the other Secured Parties that this Security Instrument
encumber all Leases and Rents, that all items contained in the definition of
“Leases” and “Rents” which are included within Article 9 of the

 

J - 34

--------------------------------------------------------------------------------


 

Uniform Commercial Code as adopted in the state where the Property is located be
covered by the security interest granted in this Article VII and that all items
contained in the definition of “Leases” and “Rents” which are excluded from
Article 9 of the Uniform Commercial Code as adopted in the state where the
Property is located in be covered by the provisions of Article II and
Article VIII hereof.

 

Section 7.2             Financing Statements.  Owner hereby authorizes Agent to
file such Financing Statements and such further assurances as Agent may, from
time to time, reasonably consider necessary to create, perfect and preserve
Agent’s security interest herein granted, and Agent may cause such statements
and assurances to be recorded and filed, at such times and places as may be
required or permitted by law, to so create, perfect and preserve such security
interest.

 

Section 7.3             Uniform Commercial Code Remedies.  Agent shall have all
the rights and remedies with respect to the Personalty, Fixtures, Leases and
Rents afforded to a “secured party” by the Uniform Commercial Code as adopted in
the state where the Property is located as to property within the scope thereof,
in addition to, and not in limitation of, the other rights and remedies afforded
by the Loan Documents.

 

Section 7.4             Foreclosure of Security Interest.  If a Credit Agreement
Event of Default exists, Agent may elect, in addition to exercising any and all
other rights and remedies set forth in Article VI or referred to in Section 7.3
or Article VIII hereof, to proceed in the manner set forth in Article 9 of the
Uniform Commercial Code as adopted in the state where the Property is located,
relating to the procedure to be followed when a Security Agreement covers both
real and personal property.

 

Section 7.5             No Obligation of Secured Party.  The assignment and
security interest herein granted shall not be deemed or construed to constitute
Agent or any other Secured Party as a trustee or mortgagee in possession of the
Collateral, to obligate Agent or any other Secured Party to lease the Collateral
or attempt to do same, or to take any action, incur any expense or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

 

Section 7.6             Information for Fixture Filing.  This Security
Instrument is also being filed as a fixture filing with respect to the portions
of the Collateral that are or are to become fixtures relating to the Property or
Improvements.  Owner’s exact legal name, type of legal entity and jurisdiction
of formation are as set forth in the first paragraph of this Security
Instrument. Owner’s organizational identification number is
[                          ].  Owner hereby represents to Agent and the other
Secured Parties that since the date of Owner’s formation, Owner has not changed
its name or merged with or otherwise combined its business with any Person,
except as set forth in the organizational documents of Owner delivered by Owner
to Agent.  Without giving Agent at least 30-days’ prior written notice and to
the extent such action is not otherwise prohibited by any of the Loan Documents,
Owner shall not (a) change its name; (b) reorganize or otherwise become formed
under the laws of another jurisdiction; or (c) become bound by a security
agreement of another Person under Section 9-203(d) of the Uniform Commercial
Code as in effect in any applicable jurisdiction.  The information contained in
this Section is provided

 

J - 35

--------------------------------------------------------------------------------


 

in connection with the requirements of the Uniform Commercial Code so that this
Security Instrument shall serve as a financing statement.  The name of Owner
shall be the “Debtor” and the name of the Agent shall be the “Secured Party,”
and a statement indicating the collateral covered hereby is set forth in the
definition of “Collateral” above.

 

ARTICLE VIII.  ASSIGNMENT OF LEASES AND RENTS

 

Section 8.1             Assignment.  For and in consideration of ONE DOLLAR
($1.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to secure the full and timely
payment of the Obligations and the full and timely performance and discharge of
the Obligations, Owner has GRANTED, BARGAINED, SOLD, CONVEYED, ASSIGNED,
TRANSFERRED, SET OVER and DELIVERED, and by these presents does hereby GRANT,
BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER ABSOLUTELY and
UNCONDITIONALLY unto [Trustee and the Trustee’s successors and/or assigns for
the benefit of Secured Parties][Agent and Agent’s successors and/or assigns for
the benefit of Secured Parties] the Leases (whether now existing or entered into
after the date hereof) and the Rents (it being intended by Owner that this
assignment constitutes a present, absolute assignment and not an assignment for
additional security only), subject only to the hereinafter described License, TO
HAVE AND TO HOLD the Leases and the Rents unto Agent [and Trustee], its
successors and assigns, for the benefit of Secured Parties forever, and Owner
does hereby bind itself, its successors and assigns to WARRANT and FOREVER
DEFEND the title to the Leases and the Rents unto Agent [and Trustee] against
every Person whomsoever lawfully claiming or to claim the same or any part
thereof.  If a Credit Agreement Event of Default exists, Agent shall have the
right, power and privilege (but shall be under no duty) to demand possession of
the Rents, which demand shall, to the fullest extent permitted by Applicable
Law, be sufficient action by Agent to entitle Agent to immediate and direct
payment of the Rents (including delivery to Agent of Rents collected for the
period in which the demand occurs and for any subsequent period), for
application as provided herein, all without the necessity of any further action
by Agent, including, without limitation, any action to obtain possession of the
Improvements or the Property.  Owner hereby authorizes and directs the Tenants
under the Leases to pay Rents to Agent upon written demand by Agent, without
further consent of Owner, without any obligation to determine whether a Credit
Agreement Event of Default has in fact occurred and regardless of whether Agent
has taken possession of any portion of the Property, and the Tenants may rely
upon any written statement delivered by Agent to the Tenants.  Any such payment
to Agent shall constitute payment to Owner under the Leases, and Owner hereby
appoints Agent as Owner’s lawful attorney-in-fact for giving, and Agent is
hereby empowered to give, acquittances to any Tenants for such payments to Agent
after a default.

 

Section 8.2             Continuation and Termination of Assignment.  If Owner
shall pay or cause to be paid the Obligations as and when same shall become due
and payable and shall perform and discharge or cause to be performed and
discharged the Obligations on or before the date the same are to be performed
and discharged in accordance with the terms of the Credit Agreement, then this
assignment shall thereupon be terminated and of no further force and effect, and
all rights, titles and interests conveyed pursuant to this assignment shall
become revested in Owner without the necessity of any further act or requirement
by Owner or Agent; provided, however,

 

J - 36

--------------------------------------------------------------------------------


 

an affidavit, certificate, letter or statement of any officer of Agent stating
that any part of the Obligations remains unpaid and undischarged shall be and
constitute conclusive evidence of the validity, effectiveness or continuing
force of the within assignment, and any person, firm or corporation may, and is
hereby authorized to, rely thereon.

 

Section 8.3             Revocable License.  Provided that there exists no Credit
Agreement Event of Default, Owner shall have the right under a revocable license
granted hereby, and Agent hereby grants to Owner a revocable license (the
“License”), to (i) collect, but not prior to accrual, all of the Rents arising
from or out of the Leases, or any renewals or extensions thereof, or from or out
of the Collateral or any part thereof, and (ii) to enforce the terms of the
Leases.  Owner shall receive such Rents, and Owner hereby covenants that Owner
shall use and apply all Rents first to the payment of the Obligations in
accordance with the terms thereof and of the Loan Documents, and then to the
payment of all Impositions and costs and expenses of management, operation,
repair, maintenance, preservation, reconstruction and restoration of the
Collateral in accordance with the requirements of this Security Instrument and
the obligations of Owner as the lessor under the Leases, and shall not use such
Rents for purposes unrelated to the Property unless and until all current
payments on the Obligations, Impositions, and such costs and expenses have been
paid or provided for.

 

Section 8.4             Owner’s Indemnities.  Owner hereby agrees to indemnify
and hold Agent and the other Secured Parties free and harmless from and against
any and all liability, loss, cost, damage or expense which Agent and/or the
other Secured Parties may incur under or by reason of this assignment, or for
any action taken by the Agent hereunder, or by reason or in defense of any and
all claims and demands whatsoever which may be asserted against Agent and/or the
other Secured Parties arising out of the Leases (except to the extent caused by
the gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable judgment, of Agent or any
other Secured Party), including specifically, but without limitation, any claim
by any Tenant of credit for Rents paid to and received by Owner, but not
delivered to Agent, for any period under any Lease more than 1 month in advance
of the due date thereof.  If Agent or any other Secured Party incurs any such
liability, loss, cost, damage or expense, the amount thereof, including
reasonable attorneys’ fees, with interest thereon at the Post-Default Rate,
shall be payable by Owner to Agent immediately, without demand, and shall be
secured hereby and by all other Loan Documents.

 

Section 8.5             Appointment of Attorney-in-Fact.  Owner hereby further
constitutes and appoints Agent the true and lawful attorney-in-fact of the
Owner, and, upon the occurrence and during the continuance of an Event of
Default, in the name, place and stead of said Owner,  to subject and subordinate
at any time and from time to time any Lease or any part thereof to the lien and
security title and security interest of this Security Instrument or any other
mortgage, security deed, deed of trust or security agreement on or to any ground
lease of the Collateral, or to request or require such subordination, where such
reservation, option or authority was reserved to the Owner under any such Lease,
or in any case where the Owner otherwise would have the right, power or
privilege so to do.  The foregoing appointment is irrevocable and continuing and
coupled with an interest, and such rights, powers and privileges shall be
exclusive in Agent and its successors and assigns so long as any part of the
Obligations secured hereby remains unpaid and undischarged.  Owner hereby
warrants that Owner has not at any time prior

 

J - 37

--------------------------------------------------------------------------------


 

to the date hereof exercised any such rights, and Owner hereby covenants not to
exercise any such right, to subordinate any such Lease to the lien of this
Security Instrument or to any other security deed, mortgage, deed of trust or
security agreement or to any ground lease.

 

Section 8.6             Exculpation of Agent.  The acceptance by Agent of this
assignment of the Leases and Rents, with all of the rights, powers, privileges
and authority created hereby shall not, prior to entry upon and taking
possession of the Collateral by Agent, be deemed or construed to constitute
Agent a “mortgagee in possession”, nor thereafter or at any time or in any event
obligate the Agent to appear in or defend any action or proceeding relating to
the Leases, the Rents or the Collateral or to take any action hereunder or to
expend any money or incur any expenses or perform or discharge any obligation,
duty or liability under any Lease or to assume any obligation or responsibility
for any security deposits or other deposits delivered to Owner by any Tenant and
not assigned and delivered to Agent, nor shall Agent be liable in any way for
any injury or damage to persons or property sustained by any person or persons,
firm or corporation in or about the Collateral, except, in each case, as a
result of Agent’s gross negligence and willful misconduct, as determined by a
court of competent jurisdiction in a final, non-appealable judgment.

 

Section 8.7             Agent as Creditor. Notwithstanding the license granted
in Section 8.3 above, Owner agrees that Agent, and not Owner, shall be deemed to
be the creditor of each Tenant in respect of assignments for the benefit of
creditors in bankruptcy, reorganization, insolvency, dissolution, or
receivership proceedings affecting any Tenant (without obligation on the part of
Agent, however, to file or make timely filings of claims in such proceedings or
otherwise to pursue creditor’s rights therein), with an option to Agent to apply
any money received by Agent as such creditor in reduction of the Obligations.

 

Section 8.8             Right to Further Assignment.  Agent shall have the right
to assign Owner’s right, title, and interest in the Leases to any subsequent
holder of this Security Instrument and to any Person acquiring title to the
Property through foreclosure or otherwise.  The receipt by Agent of any Rents
pursuant to the assignment set forth in Section 8.1 hereof after the institution
of foreclosure proceedings under this Security Instrument shall not cure such
default nor affect such proceedings or any sale pursuant thereto.  After Owner
shall have been barred and foreclosed of all right, title and interest in the
Property, no Agent of Owner’s interest in the Leases shall be liable to account
to Owner for the Rents thereafter accruing.

 

Section 8.9             Cancellation Proceeds.  The Leases shall remain in full
force and effect irrespective of any merger of the interest of the lessor and
Tenants thereunder.  If any Lease permits cancellation thereof on payment of
consideration and said privilege of cancellation is exercised, the payments made
or to be made by reason thereof are hereby assigned to Agent to be applied to
the Obligations in accordance with the applicable terms of the Loan Documents or
to be held in trust by Agent as further security, without interest, for the
Obligations.

 

J - 38

--------------------------------------------------------------------------------


 

ARTICLE IX.  MISCELLANEOUS

 

Section 9.1             Due on Sale/Encumbrance.  Except in accordance with the
express terms and conditions contained in the Credit Agreement or any other Loan
Document, Owner shall not cause or permit a sale, conveyance, mortgage, grant,
bargain, encumbrance, pledge, assignment, or grant of any options with respect
to, or any other transfer or disposition (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) of a legal or beneficial interest in the Property or
any part thereof, Owner, any constituent owner or other holder of a direct or
indirect equity interest in Owner, any indemnitor or other guarantor of the
Loans, any constituent owner or other holder of a direct or indirect equity
interest in such indemnitor or guarantor, any manager or operating lessee of the
Property that is affiliated with Owner or any constituent owner or other holder
of a direct or indirect equity interest in such manager or such operating
lessee.

 

Section 9.2             Specified Derivatives Contract Breakage Costs.  Owner
shall pay to Agent, for the benefit of Secured Parties, any losses (including,
without limitation, loss of bargain), costs (including, without limitation, cost
of funding), and expenses that Agent or the other Secured Parties may incur as a
result of any default in performance of the obligations of Owner pursuant to any
Specified Derivatives Contract, or any termination of any Specified Derivatives
Contract, if any (the “Specified Derivatives Contract Breakage Costs”). The
Specified Derivatives Contract Breakage Costs shall be due and payable by Owner
pursuant to the terms of any Specified Derivatives Contract.  The Specified
Derivatives Contract Breakage Costs shall be immediately due and payable upon
demand by Agent.

 

Section 9.3             Performance at Owner’s Expense.  Owner shall pay to
Agent and Lenders immediately upon demand all reasonable costs and expenses
incurred by Agent and Lenders in connection herewith as provided in Section 13.2
of the Credit Agreement [(and Owner hereby agrees to pay the costs and expenses
of Trustee in connection herewith to the same extent as if Trustee was
specifically included with Agent in the provisions of such Section)], and the
same shall be secured hereby.   For all purposes of this Security Instrument,
Agent’s [(and Trustee’s)] costs and expenses shall include, without limitation,
all appraisal and re-appraisal fees, reasonable attorneys’ fees (including,
without limitation, fees for trial, appeal or other proceedings), accounting
fees, environmental consultant fees (if any), auditor fees, and the cost to
Agent of any documentary taxes, mortgage, mortgage recording, stamp, intangible
or other similar taxes, recording fees, brokerage fees, title search fees, title
insurance premiums and title surveys (including any such title related fees and
premiums incurred in connection with title updates). In addition, Owner
recognizes and agrees that formal written appraisals of the Collateral by a
licensed independent appraiser may be required by federal regulatory reporting
requirements on an annual or specialized basis, which shall be at Owner’s
expense.

 

Section 9.4             Survival of Obligations.  Each and all of the
Obligations shall survive the execution and delivery of the Loan Documents, and
the consummation of the transactions contemplated thereby, and shall continue in
full force and effect until the Obligations shall have been paid in full;
provided however, that nothing contained in this Section 9.4 shall limit the
obligations of Owner as set forth in Section 3.14 and 8.4 herein.

 

Section 9.5             Recording and Filing.  Owner shall cause this Security
Instrument and all amendments and supplements thereto and substitutions therefor
to be recorded, filed, re-recorded

 

J - 39

--------------------------------------------------------------------------------


 

and refiled in such manner and in such places as Agent shall reasonably request
and shall pay all such recording, filing, re-recording and refiling taxes, fees
and other charges.

 

Section 9.6             Notices.  All notices or other communications required
or permitted to be given pursuant to this Security Instrument shall be made and
delivered as provided in [If Owner is Borrower — Section 13.1 of the Credit
Agreement][If Owner is Guarantor — the notice provisions of the Guaranty].

 

Section 9.7             No Waiver.  Any failure by Agent or the other Secured
Parties to insist, or any election by Agent or the other Secured Parties not to
insist, upon strict performance by Owner of any of the terms, provisions or
conditions of this Security Instrument shall not be deemed to be a waiver of
same or of any other term, provision or condition hereof, and Agent and the
other Secured Parties shall have the right at any time or times thereafter to
insist upon strict performance by Owner of any and all such terms, provisions
and conditions.  No delay or omission by Agent or the other Secured Parties to
exercise any right, power or remedy accruing upon any breach or Credit Agreement
Event of Default shall exhaust or impair any such right, power or remedy or
shall be construed to be a waiver of any such breach or Credit Agreement Event
of Default, or acquiescence therein, and every right, power and remedy given by
this Security Instrument to Agent or the other Secured Parties may be exercised
from time to time and as often as may be deemed expedient by Agent or the other
Secured Parties.  No consent or waiver, expressed or implied, by Agent or the
other Secured Parties to or of any breach or Credit Agreement Event of Default
by Owner in the performance of the Obligations of Owner or to any other Credit
Agreement Event of Default shall be deemed or construed to be a consent or
waiver to or of any other breach or Credit Agreement Event of Default in the
performance of the same or any other Obligations of Owner.  Failure on the part
of Agent to complain of any act or failure to act or to declare a Credit
Agreement Event of Default, irrespective of how long such failure continues,
shall not constitute a waiver of rights hereunder or impair any rights, powers,
or remedies of Agent or the other Secured Parties hereunder.

 

No act or omission by Agent or the other Secured Parties shall release,
discharge, modify, change or otherwise affect the liability of Owner under this
Security Instrument or any of the other Loan Documents to which it is a party or
in respect of any Obligations of Owner or the liability of any subsequent
purchaser of the Collateral or any part thereof, or any maker, cosigner,
endorser, surety or guarantor, or preclude Agent or the other Secured Parties
from exercising any right, power or privilege herein granted or intended to be
granted in the event of any Credit Agreement Event of Default then made or by
any subsequent Credit Agreement Event of Default, or alter the Lien of this
Security Instrument.  Without limiting the generality of the foregoing, Agent
and the other Secured Parties may:

 

(a)           grant forbearance or an extension of time for the payment of all
or any portion of the Obligations;

 

(b)           take other or additional security for the payment of the
Obligations;

 

(c)           waive or fail to exercise any right granted hereunder or in the
Credit Agreement or the other Loan Documents;

 

J - 40

--------------------------------------------------------------------------------


 

(d)           change any of the terms, covenants, conditions or agreements of
the Credit Agreement, this Security Instrument, or the other Loan Documents;

 

(e)           consent to the filing of any map, plat or replat affecting the
Collateral;

 

(f)            consent to the granting of any easement or other right affecting
the Collateral;

 

(g)           make or consent to any agreement subordinating the security title,
security interest or lien hereof; or

 

(h)           take or omit to take any action whatsoever with respect to the
Credit Agreement, this Security Instrument, the Collateral or any document or
instrument evidencing, securing or in any way relating to the Obligations;

 

all without releasing, discharging, modifying, changing or affecting any such
liability, or precluding Agent or the other Secured Parties from exercising any
such right, power or privilege, or affecting the Lien of this Security
Instrument.  In the event of the sale or transfer by operation of law or
otherwise of all or any part of the Collateral, Agent, without notice, is hereby
authorized and empowered to deal with any such vendee or transferee with
reference to the Collateral or the Obligations, or with reference to any of the
terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, Obligations or undertakings.

 

Section 9.8             Agent’s Right to Perform the Obligations.  If Owner
shall fail, refuse or neglect to make any payment or perform any act required by
the Loan Documents, upon the occurrence of and during the continuance of an
Event of Default, after the expiration of relevant notice and cure periods, then
at any time thereafter, and without notice to or demand upon Owner and without
waiving or releasing any other right, remedy or recourse Agent may have because
of same, Agent may (but shall not be obligated to) make such payment or perform
such act for the account of and at the expense of Owner, and shall have the
right to enter the Property and Improvements for such purpose and to take all
such action thereon and with respect to the Collateral as it may deem necessary
or appropriate.  If Agent shall elect to pay any Imposition or other sums due
with reference to the Collateral, Agent may do so in reliance on any bill,
statement or assessment procured from the appropriate Governmental Authority or
other issuer thereof without inquiring into the accuracy or validity thereof. 
Similarly, in making any payments to protect the security intended to be created
by the Loan Documents, Agent shall not be bound to inquire into the validity of
any apparent or threatened adverse title, lien, encumbrance, claim or charge
before making an advance for the purpose of preventing or removing the same. 
Owner shall indemnify Agent and the other Secured Parties for all losses,
expenses, damages, claims and causes of action, including reasonable attorneys’
fees, incurred or accruing by reason of any acts performed by Agent pursuant to
the provisions of this Section or by reason of any other provision in the Loan
Documents.  All sums paid by Agent or the other Secured Parties pursuant to this
Section, and all other sums expended by Agent or the other Secured Parties to
which they shall be entitled to be indemnified, together with interest thereon
at the Post-Default Rate from the date of such payment or expenditure, shall
constitute additions to

 

J - 41

--------------------------------------------------------------------------------


 

the Obligations, shall be secured by the Liens created by the Loan Documents and
shall be paid by Owner to Agent upon demand.

 

Section 9.9             Covenants Running with the Land.  All Obligations
contained in the Loan Documents are intended by the parties to be, and shall be
construed as, covenants running with the Property.

 

Section 9.10           Successors and Assigns.  Subject to Section 13.5 of the
Credit Agreement, all of the terms of this Security Instrument shall apply to,
be binding upon and inure to the benefit of the parties thereto, their
successors, assigns, heirs and legal representatives, and all other Persons
claiming by, through or under them.

 

Section 9.11           Severability.  This Security Instrument is intended to be
performed in accordance with, and only to the extent permitted by, all
applicable Legal Requirements.  If any provision of any of this Security
Instrument or the application thereof to any Person or circumstance shall, for
any reason and to any extent, be invalid or unenforceable, then neither the
remainder of the instrument in which such provision is contained nor the
application of such provision to other Persons or circumstances nor the other
instruments referred to hereinabove shall be affected thereby, but rather, shall
be enforced to the greatest extent permitted by Applicable Law.

 

Section 9.12           Modification.  This Security Instrument may not be
amended, revised, waived, discharged, released or terminated orally, but only by
a written instrument or instruments as provided in Section 13.6 of the Credit
Agreement.

 

Section 9.13           Assignment.  This Security Instrument is assignable by
Agent and any assignment hereof by Agent shall operate to vest in the assignee
all rights and powers herein conferred upon and granted to Agent.

 

Section 9.14           Time is of the Essence.  Time is of the essence with
respect to each and every covenant, agreement and obligation of Owner under this
Security Instrument.

 

Section 9.15           Counterparts.  This Security Instrument may be executed
in any number of counterparts, each of which shall be an original, but all of
which together shall constitute but one instrument.

 

Section 9.16           APPLICABLE LAW. THIS SECURITY INSTRUMENT WAS NEGOTIATED
IN THE STATE OF NORTH CAROLINA AND MADE BY OWNER AND ACCEPTED BY AGENT, FOR THE
BENEFIT OF SECURED PARTIES, IN THE STATE OF NORTH CAROLINA, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE.  THIS SECURITY INSTRUMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NORTH CAROLINA APPLICABLE TO CONTRACTS

 

J - 42

--------------------------------------------------------------------------------


 

MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES
THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NORTH
CAROLINA SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF THIS
SECURITY INSTRUMENT AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. 
TO THE FULLEST EXTENT PERMITTED BY LAW, OWNER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS SECURITY INSTRUMENT AND THE NOTES, AND THIS SECURITY INSTRUMENT AND
THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.

 

Section 9.17           Provisions Subject to Applicable Law.  All rights, powers
and remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any Applicable Law and are
intended to be limited to the extent necessary so that they will not render this
Security Instrument invalid, unenforceable or not entitled to be recorded,
registered or filed under the provisions of Applicable Law.  If any term of this
Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.

 

Section 9.18           Subrogation.  If any or all of the proceeds of the
Obligations have been used to extinguish, extend or renew any Obligations
heretofore existing against the Collateral, then, to the extent of such funds so
used, the Obligations and this Security Instrument shall be subrogated to all of
the rights, claims, liens, titles and interests heretofore existing against the
Collateral to secure the indebtedness so extinguished, extended or renewed, and
the former rights, claims, liens, titles and interests, if any, are not waived,
but rather, are continued in full force and effect in favor of Agent and are
merged with the lien or security title and interest created herein as cumulative
security for the repayment and the satisfaction of the Obligations.

 

Section 9.19           Headings.  Titles and captions of Articles, Sections,
subsections and clauses in this Security Instrument are for convenience only,
and neither limit nor amplify the provisions of this Security Instrument.

 

Section 9.20           Eligible Property.  It is acknowledged and agreed by
Owner that the standards and requirements for the Collateral constituting an
Eligible Property and being included in calculations of the Borrowing Base are
as set forth in the Credit Agreement, and that the Collateral subject hereto may
cease to be an Eligible Property and cease to be included in calculating the
Borrowing Base if the Collateral is not in compliance with such eligibility
requirements, notwithstanding that the Collateral may remain subject to this
Security Instrument.

 

J - 43

--------------------------------------------------------------------------------


 

Section 9.21           Conflict.  Notwithstanding anything herein to the
contrary, in the event of a conflict between this Security Instrument and the
Credit Agreement, the Credit Agreement shall govern.

 

Section 9.22           Release of Collateral.  The Collateral shall be released
upon payment in full of the Obligations and Agent shall promptly execute a
release in recordable form evidencing the satisfaction of the Obligations. 
Except upon payment in full of the Obligations, Owner shall not be entitled to a
release of any portion of the Collateral from the lien of this Security
Instrument except in accordance with terms and conditions of the Credit
Agreement.

 

Section 9.23           Waiver of Trial by Jury.  TO THE EXTENT PERMITTED BY LAW,
OWNER AND AGENT EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY OWNER AND AGENT, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  EACH OF OWNER AND AGENT IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY OWNER AND
AGENT.

 

[ARTICLE X. DEED OF TRUST PROVISIONS][ARTICLE X. INTENTIONALLY OMITTED]

 

Section 10.1         Concerning the Trustee. Trustee shall be under no duty to
take any action hereunder except as expressly required hereunder or by law, or
to perform any act which would involve Trustee in any expense or liability or to
institute or defend any suit in respect hereof, unless properly indemnified to
Trustee’s reasonable satisfaction.  Trustee, by acceptance of this Security
Instrument, covenants to perform and fulfill the trusts herein created, being
liable, however, only for gross negligence or willful misconduct, and hereby
waives any statutory fee and agrees to accept reasonable compensation, in lieu
thereof, for any services rendered by Trustee in accordance with the terms
hereof.  Trustee may resign at any time upon giving thirty (30) days’ notice to
Owner and to Agent.  Agent may remove Trustee at any time or from time to time
and select a successor trustee.  In the event of the death, removal,
resignation, refusal to act, or inability to act of Trustee, or in its sole
discretion for any reason whatsoever Agent may, without notice and without
specifying any reason therefor and without applying to any court, select and
appoint a successor trustee, by an instrument recorded wherever this Security
Instrument is recorded and all powers, rights, duties and authority of Trustee,
as aforesaid, shall thereupon become vested in such successor.  Such substitute
trustee shall not be required to give bond for the faithful performance of the
duties of Trustee hereunder unless required by Agent.  The procedure provided
for in this paragraph for substitution of Trustee shall

 

J - 44

--------------------------------------------------------------------------------


 

be in addition to and not in exclusion of any other provisions for substitution,
by law or otherwise.

 

Section 10.2         Trustee’s Fees.  Owner shall pay all reasonable costs, fees
and expenses incurred by Trustee and Trustee’s agents and counsel in connection
with the performance by Trustee of Trustee’s duties hereunder and all such
costs, fees and expenses shall be secured by this Security Instrument.

 

Section 10.3         Certain Rights.  With the approval of Agent, Trustee shall
have the right to take any and all of the following actions:  (i) to select,
employ, and advise with counsel (who may be, but need not be, counsel for Agent)
upon any matters arising hereunder, including the preparation, execution, and
interpretation of this Security Instrument or the Loan Documents, and shall be
fully protected in relying as to legal matters on the advice of counsel, (ii) to
execute any of the trusts and powers hereof and to perform any duty hereunder
either directly or through his/her agents or attorneys, (iii) to select and
employ, in and about the execution of his/her duties hereunder, suitable
accountants, engineers and other experts, agents and attorneys-in-fact, either
corporate or individual, not regularly in the employ of Trustee, and Trustee
shall not be answerable for any act, default, negligence, or misconduct of any
such accountant, engineer or other expert, agent or attorney-in-fact, if
selected with reasonable care, or for any error of judgment or act done by
Trustee in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or bad faith,
and (iv) any and all other lawful action as Agent may instruct Trustee to take
to protect or enforce Agent’s rights hereunder.  Trustee shall not be personally
liable in case of entry by Trustee, or anyone entering by virtue of the powers
herein granted to Trustee, upon the Collateral for debts contracted for or
liability or damages incurred in the management or operation of the Collateral. 
Trustee shall have the right to rely on any instrument, document, or signature
authorizing or supporting an action taken or proposed to be taken by Trustee
hereunder, believed by Trustee in good faith to be genuine.  Trustee shall be
entitled to reimbursement for actual expenses incurred by Trustee in the
performance of Trustee’s duties hereunder and to reasonable compensation for
such of Trustee’s services hereunder as shall be rendered.

 

Section 10.4         Retention of Money.  All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by applicable law) and Trustee shall
be under no liability for interest on any moneys received by Trustee hereunder.

 

Section 10.5         Perfection of Appointment.  Should any deed, conveyance, or
instrument of any nature be required from Owner by any Trustee or substitute
trustee to more fully and certainly vest in and confirm to Trustee or substitute
trustee such estates rights, powers, and duties, then, upon request by Trustee
or substitute trustee, any and all such deeds, conveyances and instruments shall
be made, executed, acknowledged, and delivered and shall be caused to be
recorded and/or filed by Owner.

 

J - 45

--------------------------------------------------------------------------------


 

Section 10.6         Succession Instruments.  Any substitute trustee appointed
pursuant to any of the provisions hereof shall, without any further act, deed,
or conveyance, become vested with all the estates, properties, rights, powers,
and trusts of its or his/her predecessor in the rights hereunder with like
effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Agent or of the substitute trustee, Trustee ceasing to act
shall execute and deliver any instrument transferring to such substitute
trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers, and trusts of Trustee so ceasing to act, and shall duly assign, transfer
and deliver any of the property and moneys held by such Trustee to the
substitute trustee so appointed in Trustee’s place.]

 

[ARTICLE XI. GROUND LEASE PROVISIONS][ARTICLE XI. INTENTIONALLY OMITTED]

 

Section 11.1         No Merger of the Fee and Leasehold Estates; Releases.  So
long as any portion of the Obligations shall remain unpaid, unless Agent shall
otherwise consent, the fee title to the Property and the Leasehold Estate shall
not merge but shall always be kept separate and distinct, notwithstanding the
union of such estates in Owner, Ground Lessor or in any other Person by
purchase, operation of law or otherwise.  Agent reserves the right, at any time,
to release portions of the Collateral, including, but not limited to, the
Leasehold Estate, with or without consideration, at Agent’s election, without
waiving or affecting any of its rights hereunder or under the Notes or the other
Loan Documents and any such release shall not affect Agent’s rights in
connection with the portion of the Collateral not so released.

 

Section 11.2         Owner’s Acquisition of the Fee Estate.  In the event that
Owner, so long as any portion of the Obligations remains unpaid, shall become
the owner and holder of Ground Lessor’s fee interest in the portion of the
Property demised pursuant to the Ground Lease, the lien of this Security
Instrument shall be spread to cover such interest and such interest shall be
deemed to be included in the Collateral.  Owner agrees, at its sole cost and
expense, including without limitation, Agent’s reasonable attorney’s fees, to
(i) execute any and all documents or instruments necessary to subject the
foregoing interest to the lien of this Security Instrument; and (ii) provide a
title insurance policy which shall insure that the lien of this Security
Instrument is a first lien on such interest.  The foregoing shall not be
construed to permit Owner to acquire the aforesaid fee interest and Owner rights
to acquire additional property shall remain subject to the restrictions relating
thereto contained in the Credit Agreement and the other Loan Documents.

 

Section 11.3         Rejection of the Ground Lease.        (a) If the Ground
Lease is terminated by Ground Lessor for any reason in the event of the
rejection or disaffirmance of the Ground Lease by Ground Lessor pursuant to the
Bankruptcy Code or any other law affecting creditor’s rights, (i) Owner,
immediately after obtaining notice thereof, shall give notice thereof to Agent,
(ii) Owner, without the prior written consent of Agent, shall not elect to treat
the Ground Lease as terminated pursuant to Section 365(h) of the Bankruptcy Code
or any comparable federal or state statute or law, and any election by Owner
made without such consent shall be void and (iii) this Security Instrument and
all the liens, terms,

 

J - 46

--------------------------------------------------------------------------------


 

covenants and conditions of this Security Instrument shall extend to and cover
Owner’s possessory rights under Section 365(h) of the Bankruptcy Code and to any
claim for damages due to the rejection of the Ground Lease or other termination
of the Ground Lease.  In addition, Owner hereby assigns irrevocably to Agent
Owner’s rights to treat the Ground Lease as terminated pursuant to
Section 365(h) of the Bankruptcy Code and to offset rents under the Ground Lease
in the event any case, proceeding or other action is commenced by or against
Ground Lessor under the Bankruptcy Code or any comparable federal or state
statute or law, provided that Agent shall not exercise such rights and shall
permit Owner to exercise such rights with the prior written consent of Agent,
not to be unreasonably withheld or delayed, unless a Credit Agreement Event of
Default exists.

 

(b) Owner hereby assigns to Agent Owner’s right to reject the Ground Lease under
Section 365 of the Bankruptcy Code or any comparable federal or state statute or
law with respect to any case, proceeding or other action commenced by or against
Owner under the Bankruptcy Code or comparable federal or state statute or law,
provided Agent shall not exercise such right, and shall permit Owner to exercise
such right with the prior written consent of Agent, not to be unreasonably
withheld or delayed, unless a Credit Agreement Event of Default exists. 
Further, if Owner shall desire to so reject the Ground Lease, at Agent’s
request, to the extent not prohibited by the terms of the Ground Lease and
applicable law, Owner shall assign its interest in the Ground Lease to Agent in
lieu of rejecting the Ground Lease as described above, upon receipt by Owner of
written notice from Agent of such request together with Agent’s agreement to
cure any existing defaults of Owner under the Ground Lease and to provide
adequate assurance of future performance of Owner’s obligations thereunder.

 

(c) Owner hereby assigns to Agent Owner’s right to seek an extension of the
60-day period within which Owner must accept or reject the Ground Lease under
Section 365 of the Bankruptcy Code or any comparable federal or state statute or
law with respect to any case, proceeding or other action commenced by or against
Owner under the Bankruptcy Code or comparable federal or state statute or law,
provided Agent shall not exercise such right, and shall permit Owner to exercise
such right with the prior written consent of Agent, not to be unreasonably
withheld or delayed, unless a Credit Agreement Event of Default exists. 
Further, if Owner shall desire to so reject the Ground Lease, at Agent’s
request, to the extent not prohibited by the terms of the Ground Lease and
applicable law, Owner shall assign its interest in the Ground Lease to Agent in
lieu of rejecting such Ground Lease as described above, upon receipt by Owner of
written notice from Agent of such request together with Agent’s agreement to
cure any existing defaults of Owner under the Ground Lease and to provide
adequate assurance of future performance of the applicable Owner’s obligations
thereunder.

 

(d) Owner hereby agrees that if the Ground Lease is terminated for any reason in
the event of the rejection or disaffirmance of the Ground Lease pursuant to the
Bankruptcy Code or any other law affecting creditor’s rights, any Personalty of
Owner not removed from the Collateral by Owner as permitted or required by the
Ground Lease, shall at the option of Agent be deemed abandoned by Owner,
provided that Agent may remove any such Personalty required to be removed by
Owner pursuant to the Ground

 

J - 47

--------------------------------------------------------------------------------


 

Lease and all reasonable out-of-pocket costs and expenses associated with such
removal shall be paid by Owner within five (5) days of receipt by Owner of an
invoice for such removal costs and expenses.]

 

ARTICLE XII. CROSS-COLLATERALIZATION

 

Section 12.1 Cross-Collateralization.  (a) Owner acknowledges that Agent and
Lenders have agreed to make the Loans and other financial accommodations
contemplated by the Credit Agreement to Borrower upon security of the collective
interest of Owner, Borrower and the other Loan Parties in, among other things,
the Borrowing Base Properties and in reliance upon the aggregate of the
Borrowing Base Properties taken together being of greater value as collateral
security than the sum of each individual Borrowing Base Property taken
separately.  Owner acknowledges that its Obligations are secured by this
Security Instrument together with the obligations of the other Loan Parties
under the other Loan Documents (collectively, the “Other Loan Party
Obligations”) being secured by those Other Security Instruments (as defined
below) given by Loan Parties to Agent for the benefit of Secured Parties,
together with their respective Loan Documents securing or evidencing such
Obligations, and encumbering the other individual Borrowing Base Properties, all
as more specifically set forth in the Credit Agreement.  Owner agrees that each
of the Loan Documents (including, without limitation, the Security Instruments)
are and will be cross-collateralized and cross-defaulted with each other so that
(i) a Credit Agreement Event of Default under this Security Instrument or any
Other Security Instrument is a Credit Agreement Event of Default under each of
this Security Instrument and the Other Security Instruments; (ii) a Credit
Agreement Event of Default under any of the Loan Documents shall constitute a
Credit Agreement Event of Default under each of the other Loan Documents;
(iii) each Security Instrument shall constitute security for the obligations of
Loan Parties under the Loan Documents to which they are parties as if a single
blanket lien were placed on all of the Borrowing Base Properties as security for
all such obligations; and (iv) such cross-collateralization shall in no event be
deemed to constitute a fraudulent conveyance and Owner waives any claims related
thereto.  Upon the occurrence of a Credit Agreement Event of Default beyond any
applicable notice and grace period, Agent shall have the right to institute a
proceeding or proceedings for the total or partial foreclosure of this Security
Instrument and any or all of the Other Security Instruments whether by court
action, power of sale or otherwise, under any applicable provision of law, for
all of the Obligations and/or Other Loan Party Obligations or the portion of the
Obligations and/or Other Loan Party Obligations allocated to the Property in the
Credit Agreement, and the lien and the security interest created by the Other
Security Instruments shall continue in full force and effect without loss of
priority as a lien and security interest securing the payment of that portion of
the Obligations and/or Other Loan Party Obligations then due and payable but
still outstanding.  Owner acknowledges and agrees that the Property and the
other individual Borrowing Base Properties are located in one or more cities
and/or counties, and therefore Agent shall be permitted to enforce payment of
the Obligations and/or Other Loan Party Obligations and the performance of any
term, covenant or condition of the Notes, the Credit Agreement, this Security
Instrument, the other Loan Documents or the Other Security Instruments and
exercise any and all rights and remedies under the Notes, the Credit Agreement,
this Security Instrument, the other Loan Documents or the Other Security
Instruments, or as provided by law or at equity, by one or more proceedings,
whether contemporaneous, consecutive or both, to be determined by Agent, in its
sole discretion, in any

 

J - 48

--------------------------------------------------------------------------------


 

one or more of the cities or counties in which the Property or any other
Individual Property is located.  Neither the acceptance of this Security
Instrument, the Notes, the Credit Agreement, the other Loan Documents or the
Other Security Instruments nor the enforcement thereof in any one city or
county, whether by court action, foreclosure, power of sale or otherwise, shall
prejudice or an any way limit or preclude enforcement by court action,
foreclosure, power of sale or otherwise, of the Notes, the Credit Agreement,
this Security Instrument, the other Loan Documents, or any Other Security
Instruments through one or more additional proceedings in that city or county or
in any other city or county.  Any and all sums received by Agent or Lenders
under the Notes, the Credit Agreement, this Security Instrument, and the other
Loan Documents shall be applied to the Obligations and/or the Other Loan Party
Obligations in such order and priority as Agent shall determine, in its sole
discretion, without regard to the Appraised Value of the Property or any
individual Borrowing Base Property.  As used herein, the term “Other Security
Instruments” shall mean all other Security Instruments (as defined in the Credit
Agreement) securing any of the Other Loan Party Obligations.

 

(b) To the fullest extent permitted by law, Owner, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Owner, Owner’s
partners and others with interests in Owner, and of the Borrowing Base
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Agent, on behalf of Secured Parties, under the Loan Documents to a sale
of the Borrowing Base Properties for the collection of the Obligations and/or
the Other Loan Party Obligations without any prior or different resort for
collection or of the right of Agent, on behalf of Secured Parties, to the
payment of the Obligations and/or the Other Loan Party Obligations out of the
net proceeds of the Borrowing Base Properties in preference to every other
claimant whatsoever.  In addition, Owner, for itself and its successors and
assigns, waives in the event of foreclosure of any or all of the Security
Instruments, any equitable right otherwise available to Owner which would
require the separate sale of the Borrowing Base Properties or require the
Secured Parties to exhaust their remedies against any individual Borrowing Base
Property or any combination of the Borrowing Base Properties before proceeding
against any other individual Borrowing Base Property or combination of Borrowing
Base Properties; and further in the event of such foreclosure Owner does hereby
expressly consent to and authorize, at the option of Agent, pursuant to the
terms hereof, the foreclosure and sale either separately or together of any
combination of the Borrowing Base Properties.

 

ARTICLE XIII. STATE SPECIFIC PROVISIONS

 

Section 13.1           Principles of Construction.  In the event of any
inconsistencies between the terms and conditions of this Article 13 and the
terms and conditions of this Security Instrument, the terms and conditions of
this Article 13 shall control and be binding.

 

[INSERT STATE SPECIFIC PROVISIONS]

 

J - 49

--------------------------------------------------------------------------------


 

[Signatures on Next Page]

 

[NO FURTHER TEXT ON THIS PAGE]

 

J - 50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Owner has executed this Security Instrument under seal, as
of the day and year first above written.

 

 

 

OWNER:

 

 

 

[INSERT NAME OF PROPERTY OWNER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Acknowledgement on Next Page]

 

J - 51

--------------------------------------------------------------------------------


 

[INSERT STATE ACKNOWLEDGMENT FORM]

 

J - 52

--------------------------------------------------------------------------------


 

EXHIBIT A TO SECURITY INSTRUMENT

 

(Description of the Property)

 

J - 53

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF SWINGLINE NOTE

 

$20,000,000

 

December 7, 2009   

 

FOR VALUE RECEIVED, the undersigned, U-STORE-IT, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to WACHOVIA BANK, NATIONAL ASSOCIATION (the “Swingline Lender”) or its
registered assigns at its address at
[                                                                                                                                     ],
or at such other address as may be specified in writing by the Swingline Lender
to the Borrower, the principal sum of TWENTY MILLION AND NO/100 DOLLARS
($20,000,000) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.

 

The date and amount of each Swingline Loan, and each payment made on account of
the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder.

 

This Note is the Swingline Note referred to in the Amended and Restated Credit
Agreement dated as of December 7, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, U-Store-It Trust, the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent, and the other parties thereto, and evidences Swingline
Loans made to the Borrower thereunder.  Terms used but not otherwise defined in
this Note have the respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 13.5. of the Credit Agreement, this Note may not
be assigned by the Swingline Lender to any Person.

 

The proper amount of Florida documentary stamp taxes and non-recurring
intangible taxes in the amounts of $[                        ] and
$[                        ] respectively, payable on the Swingline Loan and the
other Obligations secured by the Security Instruments have been paid upon the
recordation of the Security Instrument.

 

K-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

 

U-STORE-IT, L.P.

 

 

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

K-2

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid
or Prepaid

 

Unpaid
Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF REVOLVING NOTE

 

$

 

 

 

, 20

 

FOR VALUE RECEIVED, the undersigned, U-STORE-IT, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to                                          (the “Lender”) or its
registered assigns, in care of Wachovia Bank, National Association, as Agent
(the “Agent”) at Wachovia Bank, National Association,
[                                                                                         ],
or at such other address as may be specified in writing by the Agent to the
Borrower, the principal sum of                                  AND         /100
DOLLARS ($                        ) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Revolving Loans made by the Lender to the
Borrower under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

The date and amount of each Revolving Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder.

 

This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated as of December 7, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, U-Store-It Trust, the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”), the
Agent, and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 13.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 

The proper amount of Florida documentary stamp taxes and non-recurring
intangible taxes in the amounts of $[                        ] and
$[                        ] respectively, payable on the Revolving Loan and the
other Obligations secured by the Security Instruments have been paid upon the
recordation of the Security Instrument.

 

L-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

 

U-STORE-IT, L.P.

 

 

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

L-2

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS

 

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid
or Prepaid

 

Unpaid
Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L-3

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF TERM NOTE

 

$

 

 

 

, 20

 

FOR VALUE RECEIVED, the undersigned, U-STORE-IT, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to                                          (the “Lender”) or its
registered assigns, in care of Wachovia Bank, National Association, as Agent
(the “Agent”) at Wachovia Bank, National Association,
[                                                                                         ],
or at such other address as may be specified in writing by the Agent to the
Borrower, the principal sum of                                  AND         /100
DOLLARS ($                        ) (or such lesser amount as shall equal the
unpaid principal amount of the Term Loans made by the Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

 

The date, amount of the Term Loans made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Term
Loans made by the Lender.

 

This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of December 7, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), the Agent, and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 13.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

The proper amount of Florida documentary stamp taxes and non-recurring
intangible taxes in the amounts of $[                        ] and
$[                        ] respectively, payable on the Term Loan and the other
Obligations secured by the Security Instruments have been paid upon the
recordation of the Security Instrument.

 

M-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date first written above.

 

 

U-STORE-IT, L.P.

 

 

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

M-2

--------------------------------------------------------------------------------


 

SCHEDULE TO NOTE

 

This Note evidences the Term Loan made under the within-described Credit
Agreement to the Borrower, on the date, in the principal amount, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of
Loan

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M-3

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF OPINION OF COUNSEL

 

[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]

 

December 7, 2009

 

Wachovia Bank, National Association, as Agent

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

We have acted as counsel to U-Store-It, L.P., a limited partnership formed under
the laws of the State of Delaware (the “Borrower”) and U-Store-It Trust, a real
estate investment trust formed under the laws of the State of Maryland (the
“Parent”), in connection with the negotiation, execution and delivery of that
certain Amended and Restated Credit Agreement dated as of December 7, 2009 (the
“Credit Agreement”), by and among the Borrower, the Parent, the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), Wachovia Bank, National Association, as Agent (the “Agent”), and the
other parties thereto.  We have also acted as counsel to each of the Guarantors
listed on Schedule 1 attached hereto (the “Guarantors”; together with the
Borrower and the Parent, the “Loan Parties”), in connection with the Guaranty
and the other Loan Documents identified below to which they are party. 
Capitalized terms not otherwise defined herein have the respective meaning given
them in the Credit Agreement.

 

In these capacities, we have reviewed executed copies of the following:

 

(a)           the Credit Agreement;

 

(b)           the Notes;

 

(c)           the Guaranty;

 

(d)           the Pledge Agreement;

 

(e)           the Environmental Indemnity Agreement;

 

N-1

--------------------------------------------------------------------------------


 

(f)            the Property Management Contract Assignment;

 

(g)           the Security Instrument(s);

 

(h)           the Marketing Agreement Assignment;

 

(i)            Title Escrow Instruction Letter executed by Borrower and each
Property Owner;

 

[list other applicable Loan Documents]; and

 

(j)            the UCC-1 financing statements naming each Loan Party a party to
a Security Instrument as “Debtor” and the Agent as “Secured Party” (the
“Financing Statements”).

 

The documents and instruments set forth in items (a) through (i) above are
referred to herein as the “Loan Documents”.

 

In addition to the foregoing, we have reviewed the [articles or certificate of
incorporation, by-laws, declaration of trust, partnership agreement and limited
liability company operating agreement, as applicable,] of each Loan Party and
certain resolutions of the board of trustees or directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and other instruments, and
made such other investigations of law and fact, as we have deemed necessary or
advisable for the purposes of rendering this opinion.  In our examination of
documents, we assumed the genuineness of all signatures on documents presented
to us as originals (other than the signatures of officers of the Loan Parties)
and the conformity to originals of documents presented to us as conformed or
reproduced copies.

 

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

 

1.             The Borrower is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
the power to execute and deliver, and to perform its obligations under, the Loan
Documents to which it is a party, to own and use its assets, and to conduct its
business as presently conducted.

 

2.             Each Guarantor is a [corporation, trust, partnership or limited
liability company, as applicable,] duly organized or formed, validly existing
and in good standing under the laws of the State of its organization or
formation and has the power to execute and deliver, and to perform its
obligations under, the Loan Documents to which it is a party, to own and use its
assets, and to conduct its business as presently conducted.

 

3.             Each Loan Party has duly authorized the execution and delivery of
the Loan Documents to which it is a party and the performance by such Loan Party
of all of its obligations under each such Loan Document.

 

N-2

--------------------------------------------------------------------------------


 

4.             Each Loan Party has duly executed and delivered the Loan
Documents to which it is a party.

 

5.             Each Loan Document is a valid and binding obligation of each Loan
Party which is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as such enforceability may be limited by: 
(a) applicable bankruptcy, insolvency, reorganization, moratorium, arrangement
or similar laws relating to or affecting the enforcement of creditors’ rights
generally and (b) the fact that equitable remedies or relief (including, but not
limited to, the remedy of specific performance) are subject to the discretion of
the court before which any such remedies or relief may be sought.

 

6.             The execution and delivery by each Loan Party of the Loan
Documents to which it is a party do not, and if each Loan Party were now to
perform its obligations under such Loan Documents, such performance would not,
result in any:

 

(a)           violation of such Loan Party’s Organizational Documents;

 

(b)           violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;

 

(c)           breach or violation of or default under, any agreement,
instrument, indenture or other document evidencing any indebtedness for money
borrowed or to our knowledge any other material agreement to which such Loan
Party is bound or under which a Loan Party or its assets is subject;

 

(d)           creation or imposition of a lien or security interest in, on or
against the assets of such Loan Party under any agreement, instrument, indenture
or other document evidencing any indebtedness for money borrowed or any other
material agreement to which, to our knowledge, such Loan Party is bound or under
which a Loan Party or its assets is subject; or

 

(e)           violation of any judicial or administrative decree, writ, judgment
or order to which, to our knowledge, such Loan Party or its assets are subject.

 

7.             The execution, delivery and performance by each Loan Party of
each Loan Document to which it is a party, and the consummation of the
transactions thereunder, do not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority of the United States of America or the States of Delaware
or [                      ].

 

8.             To our knowledge, (a) there are no judgments outstanding against
any of the Loan Parties or affecting any of their respective assets, nor is
there any litigation or other proceeding against any of the Loan Parties or its
assets pending or overtly threatened, could reasonably be expected to have a
materially adverse effect on the validity or enforceability of any of the Loan
Documents, (b) no Loan Party is subject to any bankruptcy or other insolvency
proceedings or

 

N-3

--------------------------------------------------------------------------------


 

any assignment for the benefit of creditors and (c) no Loan Party or Borrowing
Base Property is operating under or subject to any receiver, trustee or similar
entity for the benefit of creditors.

 

9.             None of the Loan Parties is, or, after giving effect to any Loan
will be, subject to regulation under the Investment Company Act of 1940 or to
any federal or state statute or regulation limiting its ability to incur
indebtedness for borrowed money.

 

10.           Assuming that Borrower applies the proceeds of the Loans as
provided in the Credit Agreement, the transactions contemplated by the Loan
Documents do not violate the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System of the United States of America.

 

11.           The consideration to be paid to the Agent and the Lenders for the
financial accommodations to be provided to the Loan Parties pursuant to the
Credit Agreement does not violate any law of the States of North Carolina or
[                ] relating to interest and usury.

 

12.           The Pledge Agreement creates a valid security interest in favor of
the Agent in all of the Pledged Collateral (as defined in the Pledge Agreement)
in which a security interest may be created under Article 9 of the UCC.

 

13.           [Upon filing the Financing Statements in the Office of the
Secretary of State of the State of [                  ] and the payment of all
applicable filing fees, the security interest of the Agent in the Pledged
Collateral granted under the Pledge Agreement will be perfected.] [Upon delivery
to the Agent of the certificates representing the “Pledged Interests” pledged
pursuant to the Pledge Agreement (the “Pledged Equity Interests”), together with
stock powers endorsed in blank, the security interest of the Agent in the
Pledged Equity Interests will be perfected.]

 

14.           [The Security Instrument is in a form sufficient to create a lien
on all right and interest of each Loan Party a party to such Security Instrument
in the “Collateral” described therein and is in a form sufficient to be deemed a
“fixture filing” pursuant to the laws of the State of [                    ]. 
Such Security Instrument creates in favor of the Agent, as security for all
obligations of each Loan Party a party to such Security Instrument purported to
be secured thereby, a perfected security interest in such real and personal
property and fixtures described therein as collateral.

 

15.           Upon filing the Financing Statement in the [Recorder’s Office of
the County of [                  ] of the State of [                ] and the
payment of all applicable filing fees, the security interest of the Agent in the
personal property and fixtures described in the [Security Instrument] granted by
the Borrower under such Security Instrument will be perfected.

 

16.           No transfer, mortgage, intangible, documentary stamp or similar
taxes are payable by the Agent or the Lenders to the State of
[                    ] or any political subdivision thereof in connection with
(a) the execution and delivery of the Loan Documents, (b) the creation of the
Obligations evidenced by any of the Loan Documents, (c) the perfection of the
Lender’s Lien in

 

N-4

--------------------------------------------------------------------------------


 

any of the Collateral, or (d) the recording of the Security Instrument in the
real property records of [                    ] County,
[                    ].](1)

 

This opinion is limited to the laws of the States of [                ] and
North Carolina and the federal laws of the United States of America, and we
express no opinions with respect to the law of any other jurisdiction.

 

[Other Customary Qualifications/Assumptions/Limitations]

 

This opinion is furnished to you solely for your benefit in connection with the
consummation of the transactions contemplated by the Credit Agreement and may
not be relied upon by any other Person, other than an Assignee of a Lender, or
for any other purpose without our express, prior written consent.

 

 

Very truly yours,

 

 

 

[NAME OF LAW FIRM]

 

 

 

 

 

By:

 

 

 

A Partner

 

--------------------------------------------------------------------------------

(1) Opinions 14, 15 and 16 to be given by each local counsel with respect to
each Security Instrument.

 

N-5

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Guarantors

 

Name

 

Jurisdiction of Formation

 

Jurisdictions of Foreign
Qualification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N-6

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF COMPLIANCE CERTIFICATE

 

                              , 20

 

Wachovia Bank, National Association, as Agent

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

 

Each of the Lenders Party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 7, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among U-Store-It, L.P. (the
“Borrower”), U-Store-It Trust (the “Parent”) the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”),
Wachovia Bank, National Association, as Agent (the “Agent”) and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 9.3.(a) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

 

(1)           The undersigned is the                                           
of the Parent.

 

(2)           The undersigned has examined the books and records of the Parent
and the Borrower and has conducted such other examinations and investigations as
are reasonably necessary to provide this Compliance Certificate.

 

(3)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [if such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Parent and/or the
Borrower with respect to such event, condition or failure].

 

(4)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, the representations and warranties made or deemed made by the
Parent, the Borrower and the other Loan Parties in the Loan Documents to which
any is a party, are true and correct in all material respects on and as of the
date hereof except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 

O-1

--------------------------------------------------------------------------------


 

(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent and its Subsidiaries were in compliance
with the covenants contained in Sections 10.1., 10.2. and 10.4. of the Credit
Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

U-STORE-IT, L.P.

 

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

O-2

--------------------------------------------------------------------------------

 

 


 

Schedule 1

 

[Calculations to be Attached]

 

O-3

--------------------------------------------------------------------------------


 

EXHIBIT P

 

FORM OF BORROWING BASE CERTIFICATE

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 7, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among U-Store-It, L.P. (the
“Borrower”), U-Store-It Trust (the “Parent”) the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”),
Wachovia Bank, National Association, as Agent (the “Agent”) and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 9.3.(b) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders that:

 

1.             Schedule 1 attached hereto sets forth the calculations required
to establish the Borrowing Base as of                         , 20    .

 

2.             The aggregate principal amount of all outstanding Loans, together
with the aggregate amount of all Letter of Credit Liabilities, as of the date
hereof is $                                   and such amount does not exceed
the Borrowing Base of $                                  .

 

3.             Schedule 2 attached hereto sets forth a list identifying each
Borrowing Base Property as of the date hereof and the Appraised Value of each
Borrowing Base Property.

 

4.             The undersigned hereby certifies as of the date hereof that
clauses (a) and (b) of the first sentence of Section 6.2. are true and correct.

 

IN WITNESS WHEREOF, the undersigned has signed this Borrowing Base Certificate
on and as of                       ,         .

 

 

U-STORE-IT, L.P.

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

P-1

--------------------------------------------------------------------------------


 

Schedule 1

 

[Spreadsheet to be provided]

 

P-2

--------------------------------------------------------------------------------


 

Schedule 2

 

[List of Borrowing Base Properties and Appraised Values]

 

P-3

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

RENT ROLL CERTIFICATION

 

THIS RENT ROLL CERTIFICATION (this “Certificate”) is made by [Insert Name of
Property Owner], [Insert Type of Entity and State of Formation] (“Owner”), in
connection with that certain Amended and Restated Credit Agreement dated as of
                    , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among
[Owner,][U-Store-It, L.P. (“Borrower”)], the financial institutions party
thereto and their assignees under Section 13.5 thereof (“Lenders”), Wachovia
Bank, National Association, as Agent (“Agent”), and the other parties thereto. 
All capitalized terms used in this Certificate and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.

 

To induce Agent and Lenders to make, and to continue to make, available to
[Borrower][Owner] certain financial accommodations on the terms and conditions
set forth in the Credit Agreement, Owner hereby certifies to Agent and Lenders
that Exhibit A is a true, correct and complete copy of the rent roll for the
Property; except that, with respect to any period any of such Property was not
owned by the Borrower or a Subsidiary, the occupancy history is only certified
to the best of Owner’s knowledge.

 

Agent and Lenders may rely on this Certificate in making, and continuing to
make, available to [Owner][Borrower] the financial accommodations pursuant to
the Credit Agreement.

 

[Signature Appears on Following Page]

 

Q-1

--------------------------------------------------------------------------------


 

Dated as of                             , 20

 

 

[OWNER]:

 

 

 

[Insert Name of Property Owner], [Insert Type of Entity and State of Formation]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Q-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RENT ROLL

 

Q-3

--------------------------------------------------------------------------------


 

Loan Number:              

 

EXHIBIT R

 

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

 

o NEW  o REPLACE PREVIOUS DESIGNATION   o  ADD   o   CHANGE    o  DELETE LINE
NUMBER

 

The following representatives of U-Store-It, L.P. (“Borrower”) are authorized to
request the disbursement of the proceeds of Loans and initiate funds transfers
for Loan Number [              ] assigned to the secured revolving credit and
term loan facility evidenced by the Amended and Restated Credit Agreement dated
December 7, 2009, among the Borrower, each of the financial institutions
initially a signatory thereto together with their assignees under Section 13.5.
thereof (the “Lenders”), Wachovia Bank, National Association, as the Agent for
the Lenders (the “Agent”) and the other parties thereto.  The Agent is
authorized to rely on this Transfer Authorizer Designation until it has received
a new Transfer Authorizer Designation signed by Borrower, even in the event that
any or all of the foregoing information may have changed.

 

Name

 

Title

 

Maximum
Wire
Amount(18)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Continued on next page]

 

--------------------------------------------------------------------------------

(18) Maximum wire amount may not exceed the aggregate amount of the Commitments.

 

R-1

--------------------------------------------------------------------------------


 

Loan Number:              

 

Beneficiary Bank and Account Holder Information

 

1.

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving
Bank
Routing
(ABA)
Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

2.

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving
Bank
Routing
(ABA) Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

3.

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving
Bank
Routing
(ABA) Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

R-2

--------------------------------------------------------------------------------


 

Loan Number:              

 

Date:                       , 20

 

 

 

“BORROWER”

 

 

 

U-Store-It, L.P.

 

 

 

By:

U-Store-It Trust, its general partner

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

R-3

--------------------------------------------------------------------------------

 

 


 

EXHIBIT S

 

FORM OF ASSIGNMENT OF MARKETING AND ANCILLARY SERVICES AGREEMENT AND
SUBORDINATION OF MARKETING FEES

 

THIS ASSIGNMENT OF MARKETING AND ANCILLARY SERVICES AGREEMENT AND SUBORDINATION
OF MARKETING FEES (this “Assignment”) is made as of                         ,
2009, by [Insert Name of Property Owner], [Insert Type of Entity and State of
Formation] (“Grantor”), having a mailing address of [c/o] U-STORE-IT, L.P.,
[Insert Notice Address], and U-STORE-IT MINI WAREHOUSES CO., an Ohio corporation
(“Service Provider”) in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, in its 
capacity as Agent (together with its successors and assigns, “Agent” or
“Beneficiary”) for itself and for each other Secured Party (as defined in the
Credit Agreement (as defined herein)), Agent having as its address for personal
delivery                                                                   .

 

[Option #1 — Use if Grantor is Borrower]

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of                     , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Grantor, the
financial institutions from time to time party thereto as “Lenders”, Agent and
the other parties thereto, Lenders and Agent have agreed to make available to
Grantor certain financial accommodations in an aggregate principal amount not to
exceed $450,000,000 on the terms and conditions set forth in the Credit
Agreement;

 

WHEREAS, pursuant to that certain Marketing and Ancillary Services Agreement
dated as of                     ,            (as amended, restated, supplemented
or otherwise modified from time to time, the “Marketing Agreement”), by and
between Grantor and Service Provider, Grantor has employed Service Provider to
provide certain services to Grantor’s customers and to provide certain
information to Grantor’s tenants; and

 

WHEREAS, to induce Lenders and Agent to make, and to continue to make, such
financial accommodations to Grantor under the Credit Agreement, Grantor desires
to assign to Agent, for its individual benefit and the benefit of the other
Secured Parties, all of its right, title and interest in, to and under the
Marketing Agreement on the terms hereof to secure, among other things, Grantor’s
obligations under the Credit Agreement.

 

[End of Option #1]

 

[Option #2 — Use if Grantor is a Guarantor]

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of                     , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among U-Store-It,
L.P. (“Borrower”), the financial institutions from time to time party thereto as
“Lenders”, Agent and the other parties thereto,

 

--------------------------------------------------------------------------------


 

Lenders and Agent have agreed to make available to Borrower certain financial
accommodations in an aggregate principal amount not to exceed $450,000,000 on
the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, pursuant to the terms of that certain Guaranty dated as of
                    , 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”) made by Grantor and each of the
other Guarantors in favor of Agent and the other Secured Parties, Grantor has
guaranteed Borrower’s obligations to Agent and the other Secured Parties on the
terms and conditions contained therein;

 

WHEREAS, pursuant to that certain Marketing and Ancillary Services Agreement
dated as of                     ,            (as amended, restated, supplemented
or otherwise modified from time to time, the “Marketing Agreement”), by and
between Grantor and Service Provider, Grantor has employed Service Provider to
provide certain services to Grantor’s customers and to provide certain
information to Grantor’s tenants; and

 

WHEREAS, to induce Lenders and Agent to make, and to continue to make, such
financial accommodations to Borrower under the Credit Agreement, Grantor desires
to assign to Agent, for its individual benefit and the benefit of the other
Secured Parties, all of its right, title and interest in, to and under the
Marketing Agreements on the terms hereof to secure, among other things,
Grantor’s obligations under the Guaranty.

 

[End of Option #2]

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Grantor, Grantor agrees as follows:

 

Section 1.                                            Definitions. Terms not
otherwise defined herein have the respective meanings given them in the Credit
Agreement.  Terms defined in the Uniform Commercial Code as in effect in the
state in which the Property is located have the respective meanings given such
terms therein.  In addition, as used in this Assignment, the following terms
shall have the following meanings:

 

“Assignment of Leases and Rents” has the meaning given such term in the Security
Instrument.

 

“Collateral” has the meaning given such term in the Security Instrument.

 

“Event of Default” means the occurrence of an “Event of Default” as defined in
the Credit Agreement, or as defined in the Security Instrument, or a default by
Grantor in the performance of any of the terms, covenants and conditions of this
Assignment.

 

[“Guaranty” has the meaning given such term in the Recitals above.]

 

“Marketing Agreement” has the meaning given such term in the Recitals above.

 

D - 2

--------------------------------------------------------------------------------


 

“Marketing Fees” means any and all fees payable by Grantor to Service Provider
pursuant to the terms of the Marketing Agreement.

 

“Obligations” has the meaning given that term in the Security Instrument.

 

“Property” means the real estate or interest therein described in Exhibit A
attached hereto and incorporated herein by this reference, and all rights,
titles and interests appurtenant thereto.

 

“Security Instrument” means that certain [Mortgage][Deed of Trust][Deed to
Secure Debt], Security Agreement, Assignment of Leases and Rents and Fixture
Filing of even date herewith from [Grantor] as grantor thereunder to Agent as
beneficiary thereunder, covering the Property and other related collateral more
particularly described therein, and given as security for the repayment of the
Obligations.

 

“Service Provider” has the meaning given such term in the Recitals above.

 

Section 2.                                            Assignment of Marketing
Agreement. As security for the payment and performance of the Obligations,
Grantor hereby assigns to Agent, for its individual benefit and the benefit of
the other Secured Parties, and grants to Agent, for its individual benefit and
the benefit of other Secured Parties, a security interest in all of Grantor’s
right, title and interest in, to and under the Marketing Agreement to (a) all
rights of Grantor to damages arising out of, or for, breach or default in
respect thereof and (b) all rights of Grantor to perform and exercise all rights
and remedies thereunder.  Said transfer will automatically become a present,
unconditional assignment, exercised by written notice from Agent to Grantor and
Service Provider, during the existence of an Event of Default.

 

Section 3.                                            Subordination of Marketing
Agreement and Marketing Fees. Grantor and Agent hereby agree that at all times
prior to the termination of this Assignment, the Marketing Agreement shall be
subordinate, inferior and subject to this Assignment, the Security Instrument
and the other Loan Documents.  The Marketing Fees and all rights and privileges
of Service Provider to the Marketing Fees are hereby and shall at all times
continue to be subject and unconditionally subordinate in all respects to the
Lien and payment of the Security Instrument, the Obligations and the Loan
Documents and to any renewals, extensions, modifications, assignments,
replacements, or consolidations thereof and the rights, privileges, and powers
of Agent and the other Secured Parties thereunder.

 

Section 4.                                            Termination. At such time
as the Credit Agreement has terminated in accordance with its terms and the
Security Instrument is fully released or assigned of record, this Assignment
shall terminate.

 

Section 5.                                            Estoppel. Servicer
Provider represents and warrants that (a) the Marketing Agreement is in full
force and effect and has not been modified, amended or assigned with respect to
the Property, (b) neither Service Provider nor Grantor is in default under any
of the terms, covenants or provisions of the Marketing Agreement with respect to
the Property and Service Provider knows of no event which constitutes, or with
the passage of time or the giving of notice or both would constitute, an event
of default under the Marketing Agreement with

 

D - 3

--------------------------------------------------------------------------------


 

respect to the Property, (c) neither Service Provider nor Grantor has commenced
any action or given or received any notice for the purpose of terminating the
Marketing Agreement with respect to the Property, (d) the Marketing Fees have
been paid in full with respect to the Property and (e) a true, correct and
complete copy of the Marketing Agreement is attached hereto as Exhibit A.

 

Section 6.                                            Grantor’s Covenants.
Grantor hereby covenants with Agent that during the term of this Assignment: (a)
Grantor shall not terminate or amend any of the material terms or provisions of
the Marketing Agreement without the prior written consent of Agent, which
consent shall not be unreasonably be withheld; and (b) Grantor shall, in the
manner provided for in this Assignment, give notice to Agent of any notice or
information that Grantor receives which indicates that Service Provider is
terminating the Marketing Agreement or that Service Provider is otherwise
discontinuing its services at the Property.  Grantor may terminate the Marketing
Agreement pursuant to the terms contained therein provided that (i) Grantor
enters into a replacement marketing agreement and ancillary services agreement
with a service provider acceptable to Agent, in Agent’s reasonable discretion;
and (ii) such replacement service provider executes an assignment and
subordination agreement in the form of this Assignment or other form reasonably
acceptable to Agent.

 

Section 7.                                            Intentionally Omitted.

 

Section 8.                                            Agreement by Grantor and
Service Provider. Grantor and Service Provider hereby agree that while an Event
of Default exists, at the option of Agent exercised by written notice to Grantor
and Service Provider: (a) all proceeds and profits of the Property collected by
Service Provider, after payment of all costs and expenses of providing Service
Provider’s services at the Property (including, without limitation, operating
expenses, real estate taxes, insurance premiums and repairs and maintenance),
shall be applied in accordance with Agent’s written directions to Service
Provider; (b) Service Provider shall not collect or be entitled to any Marketing
Fee; and/or (c) Agent may exercise its rights under this Assignment and may
immediately terminate the Marketing Agreement and require Service Provider to
transfer its responsibility for providing its services at the Property to a
marketing company selected by Agent in Agent’s sole and absolute discretion.

 

Section 9.                                            Consent and Agreement by
Service Provider. Service Provider hereby acknowledges and consents to this
Assignment and agrees that Service Provider will act in conformity with the
provisions of this Assignment and the rights of Agent and the other Secured
Parties hereunder or otherwise related to the Marketing Agreement. If the
responsibility for providing services at the Property is transferred from
Service Provider in accordance with the provisions hereof, Service Provider
shall, and hereby agrees to, fully cooperate in transferring its responsibility
to a new marketing company and effectuate such transfer no later than 30 days
from the date the Marketing Agreement is terminated. Further, Service Provider
hereby agrees (a) not to contest or impede the exercise by Agent and the other
Secured Parties of any right they have under or in connection with this
Assignment and (b) that Service Provider shall give at least 30-days prior
written notice to Agent of its intention to terminate the Marketing Agreement or
otherwise discontinue providing its services at the Property.

 

D - 4

--------------------------------------------------------------------------------


 

Section 10.                                      Agent’s Agreement. So long as
no Event of Default exists, any sums due to Grantor under the Marketing
Agreement may be paid directly to Grantor.

 

Section 11.                                      Agent and Secured Parties Not
Obligated.  Notwithstanding any other provision of this Assignment to the
contrary, Grantor and Service Provider expressly acknowledge and agree that
Grantor and Service Provider shall continue to observe and perform all of the
conditions and obligations contained in the Marketing Agreement to be observed
and performed by them, and that neither this Assignment, nor any action taken
pursuant hereto, shall cause Agent or the other Secured Parties to be under any
obligation or liability in any respect whatsoever to any party to any Marketing
Agreement or to any other Person for the observance or performance of any of the
representations, warranties, conditions, covenants, agreements or terms therein
contained.

 

Section 12.                                      Agent Appointed
Attorney-in-Fact.  Grantor hereby irrevocably appoints Agent as Grantor’s
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor or otherwise, from time to time in Agent’s discretion, to
take any action and to execute any instrument or document which Agent may deem
necessary or advisable to accomplish the purposes of this Assignment and to
exercise any rights and remedies Agent may have under this Assignment or
Applicable Law.  The power-of-attorney granted hereby is irrevocable and coupled
with an interest.

 

SECTION 13.                          APPLICABLE LAW. THIS ASSIGNMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH
THE PROPERTY IS LOCATED IN APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.                                      Notice to Parties. Unless
otherwise provided herein, communications provided for hereunder shall be in
given and shall become effective as provided in the Credit Agreement:

 

If to Grantor:

[IF GRANTOR IS BORROWER:]

 

U-Store-It, L.P.

c/o U-Store-It Trust

460 Swedesford Road, Suite 3000

Wayne, Pennsylvania  19087

Attn:  Chief Financial Officer

Telephone:  (610) 293-5700

Telecopy: (610) 293-5720

 

with a copy to:

 

U-Store-It, L.P.

c/o U-Store-It Trust

460 Swedesford Road, Suite 3000

 

D - 5

--------------------------------------------------------------------------------


 

Wayne, Pennsylvania  19087

Attn: Senior Vice President – Chief Legal Officer

Telephone: (610) 293-5765

Telecopy:  (610) 293-5720

 

[IF GRANTOR IS OWNER:]

 

[Insert Name of Owner]

 

 

Attn:

Telephone:        (      )

Telecopy:          (      )

 

 

If to the Agent:

 

Wachovia Bank, National Association

c/o Wells Fargo Real Estate Banking Group

200 Public Square - Suite 3200

Cleveland, OH 44114

Attn:  Greg Ward

Telephone: (216) 344-6945

Telecopy: (216) 344-6939

 

with a copy to:

 

Wachovia Bank, National Association

c/o Wells Fargo Real Estate Banking Group

123 North Wacker - Suite 1900

Chicago, IL 60606

Attn: Pamela Probst

Loan Administration Manager

P (312) 345-7664

F (312) 782-0969

 

If to the Service Provider:

 

[Insert Name of Service Provider]

 

 

Attn:

Telephone:          (      )

Telecopy:            (      )

 

D - 6

--------------------------------------------------------------------------------


 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered.  Any party by notice to the others may designate
additional or different addresses for subsequent notices or communications.

 

Section 14.                                      Amendment. This Assignment, and
any provisions hereof, may only be amended, supplemented, waived, or otherwise
modified by an agreement in writing signed by the party against whom enforcement
thereof is sought.

 

Section 15.                                      Successors and Assigns. 
Subject to Section 13.5 of the Credit Agreement, all of the terms of this
Assignment shall apply to, be binding upon and inure to the benefit of the
parties thereto, their successors, assigns, heirs and legal representatives, and
all other Persons claiming by, through or under them.

 

Section 16.                                      Severability.  This Assignment
is intended to be performed in accordance with, and only to the extent permitted
by, all applicable legal requirements.  If any provision of any of this
Assignment or the application thereof to any person or circumstance shall, for
any reason and to any extent, be invalid or unenforceable, then neither the
remainder of the instrument in which such provision is contained nor the
application of such provision to other persons or circumstances nor the other
instruments referred to hereinabove shall be affected thereby, but rather, shall
be enforced to the greatest extent permitted by Applicable Law.

 

Section 17.                                      Headings.  The Section and
Subsection entitlements hereof are inserted for convenience of reference only
and shall in no way alter, modify or define, or be used in construing, the text
of such Section or Subsection.

 

Section 18.                                      Counterparts.  This Assignment
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute but one instrument.  The
failure of any party hereto to execute this Assignment, or any counterpart
hereof, shall not relieve the other signatories from their obligations
hereunder.

 

Section 19.                                      Number and Gender. Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa.

 

[Signatures on Next Page]

 

D - 7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned have executed this Assignment of Marketing
and Ancillary Services Agreement and Subordination of Marketing Fees as of the
date and year first written above.

 

 

 

GRANTOR:

 

 

 

 

 

[INSERT NAME OF PROPERTY OWNER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SERVICE PROVIDER:

 

 

 

 

 

[INSERT NAME OF SERVICE PROVIDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

D - 8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MARKETING AGREEMENT

 

D - 9

--------------------------------------------------------------------------------